UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2010 Item 1: Schedule of Investments Vanguard Pacific Stock Index Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Common Stocks (98.6%) 1 Australia (23.4%) BHP Billiton Ltd. 5,898,259 205,050 Commonwealth Bank of Australia 2,669,268 125,155 Westpac Banking Corp. 5,168,102 108,448 National Australia Bank Ltd. 3,682,974 85,576 Australia & New Zealand Banking Group Ltd. 4,401,077 84,224 Woolworths Ltd. 2,162,683 49,359 Rio Tinto Ltd. 765,839 45,791 Wesfarmers Ltd. 1,766,499 42,853 Westfield Group 3,650,283 40,531 QBE Insurance Group Ltd. 1,779,419 35,886 Woodside Petroleum Ltd. 945,290 35,242 CSL Ltd. 1,048,014 28,807 Macquarie Group Ltd. 584,685 25,732 Newcrest Mining Ltd. 849,469 23,568 Telstra Corp. Ltd. 7,653,976 22,580 Origin Energy Ltd. 1,537,732 21,704 AMP Ltd. 3,539,040 19,474 Suncorp-Metway Ltd. 2,209,821 17,284 Santos Ltd. 1,459,376 16,892 Foster's Group Ltd. 3,388,246 15,979 Brambles Ltd. 2,465,719 14,183 Stockland 4,192,313 13,717 Orica Ltd. 633,046 13,474 Insurance Australia Group Ltd. 3,635,092 12,175 Amcor Ltd. 2,134,379 11,128 AXA Asia Pacific Holdings Ltd. 1,791,598 10,334 AGL Energy Ltd. 786,746 9,620 Coca-Cola Amatil Ltd. 980,483 9,473 Transurban Group 2,041,432 9,415 ASX Ltd. 301,408 9,063 ^ Leighton Holdings Ltd. 261,090 8,773 Toll Holdings Ltd. 1,160,457 8,767 * Fortescue Metals Group Ltd. 2,173,944 8,704 Incitec Pivot Ltd. 2,840,469 8,380 Sonic Healthcare Ltd. 647,729 8,088 Computershare Ltd. 782,950 8,017 GPT Group 15,035,024 7,495 BlueScope Steel Ltd. 3,207,029 7,390 * Asciano Group 4,871,544 7,304 TABCORP Holdings Ltd. 1,060,387 6,580 Wesfarmers Ltd. Price Protected Shares 266,504 6,477 OneSteel Ltd. 2,326,791 6,329 Lend Lease Group 764,726 6,311 Mirvac Group 4,735,093 6,029 Dexus Property Group 8,257,778 6,007 WorleyParsons Ltd. 287,539 5,945 Crown Ltd. 860,365 5,875 * Alumina Ltd. 4,277,577 5,854 ^ Fairfax Media Ltd. 3,719,850 5,649 Cochlear Ltd. 98,765 5,437 Goodman Group 10,453,716 5,315 Bendigo and Adelaide Bank Ltd. 610,406 5,289 * OZ Minerals Ltd. 5,483,267 5,106 Metcash Ltd. 1,339,564 5,023 CFS Retail Property Trust 3,044,282 5,000 * James Hardie Industries NV 763,320 4,988 Qantas Airways Ltd. 1,957,036 4,907 Boral Ltd. 1,045,364 4,875 Sims Metal Management Ltd. ADR 235,750 4,432 Tatts Group Ltd. 2,117,698 4,301 Macquarie Infrastructure Group 3,991,023 4,271 CSR Ltd. 2,537,205 4,066 * Paladin Energy Ltd. 1,126,395 3,587 * Arrow Energy Ltd. 1,025,662 3,546 Billabong International Ltd. 355,950 3,288 MAp Group 1,310,050 3,204 Goodman Fielder Ltd. 2,246,416 3,091 Harvey Norman Holdings Ltd. 939,704 3,046 Nufarm Ltd. 303,678 2,729 Aristocrat Leisure Ltd. 694,796 2,426 Energy Resources of Australia Ltd. 115,992 2,141 * Caltex Australia Ltd. 239,813 1,895 SP AusNet 2,371,254 1,874 Sims Metal Management Ltd. 48,343 908 Hong Kong (6.6%) Sun Hung Kai Properties Ltd. 2,478,781 31,725 Hong Kong Exchanges and Clearing Ltd. 1,796,446 30,292 Cheung Kong Holdings Ltd. 2,442,208 28,736 Hutchison Whampoa Ltd. 3,746,599 25,485 CLP Holdings Ltd. 3,594,547 24,331 Hang Seng Bank Ltd. 1,343,969 18,765 Li & Fung Ltd. 3,970,681 18,096 Hong Kong & China Gas Co. Ltd. 6,912,430 15,096 Swire Pacific Ltd. 1,353,227 14,683 Esprit Holdings Ltd. 2,022,600 14,248 Hongkong Electric Holdings Ltd. 2,439,665 13,656 BOC Hong Kong Holdings Ltd. 6,507,992 13,526 Hang Lung Properties Ltd. 3,635,242 12,338 Wharf Holdings Ltd. 2,414,792 11,917 Henderson Land Development Co. Ltd. 1,881,034 11,838 Link REIT 3,814,476 9,152 Bank of East Asia Ltd. 2,589,622 8,820 MTR Corp. 2,510,103 8,136 New World Development Ltd. 4,421,545 7,216 Hang Lung Group Ltd. 1,403,181 6,289 Kerry Properties Ltd. 1,247,540 5,518 ^,* Sands China Ltd. 3,537,200 5,002 Sino Land Co. Ltd. 2,962,114 4,873 Wheelock & Co. Ltd. 1,594,647 4,154 Shangri-La Asia Ltd. 2,272,085 3,945 ^,* Foxconn International Holdings Ltd. 3,732,816 3,914 Yue Yuen Industrial Holdings Ltd. 1,162,217 3,609 * Cathay Pacific Airways Ltd. 2,071,220 3,399 Hopewell Holdings Ltd. 997,323 3,019 Cheung Kong Infrastructure Holdings Ltd. 786,854 2,927 ASM Pacific Technology Ltd. 347,241 2,864 Hysan Development Co. Ltd. 1,106,187 2,736 Orient Overseas International Ltd. 389,065 2,642 * Mongolia Energy Co. Ltd. 5,367,219 2,618 Wing Hang Bank Ltd. 307,893 2,587 NWS Holdings Ltd. 1,472,015 2,401 Television Broadcasts Ltd. 496,897 2,325 Chinese Estates Holdings Ltd. 1,217,357 1,970 Lifestyle International Holdings Ltd. 1,052,544 1,738 PCCW Ltd. 6,472,653 1,718 Hong Kong Aircraft Engineering Co. Ltd. 118,885 1,509 Japan (64.1%) Toyota Motor Corp. 5,150,783 198,117 Mitsubishi UFJ Financial Group Inc. 22,121,220 113,837 Honda Motor Co. Ltd. 2,902,254 98,355 Canon Inc. 1,875,259 73,300 Sumitomo Mitsui Financial Group Inc. 2,192,561 70,770 Sony Corp. 1,765,429 58,880 Takeda Pharmaceutical Co. Ltd. 1,318,417 57,833 Tokyo Electric Power Co. Inc. 2,139,864 57,644 Mitsubishi Corp. 2,235,772 54,064 Panasonic Corp. 3,449,011 53,889 Nintendo Co. Ltd. 174,261 48,584 Nomura Holdings Inc. 6,268,654 46,866 Mizuho Financial Group Inc. 24,007,928 46,332 Mitsui & Co. Ltd. 3,047,080 44,818 NTT DoCoMo Inc. 27,034 40,467 East Japan Railway Co. 597,537 40,117 * Toshiba Corp. 7,075,214 38,658 Nippon Telegraph & Telephone Corp. 912,923 38,420 Shin-Etsu Chemical Co. Ltd. 721,481 37,734 * Nissan Motor Co. Ltd. 4,369,832 35,522 Tokio Marine Holdings Inc. 1,272,588 34,218 Softbank Corp. 1,331,731 33,860 Mitsubishi Estate Co. Ltd. 2,077,005 33,625 Komatsu Ltd. 1,667,478 33,554 Nippon Steel Corp. 8,972,270 32,534 Fanuc Ltd. 336,739 32,222 Kansai Electric Power Co. Inc. 1,342,265 30,546 JFE Holdings Inc. 863,926 30,039 Seven & I Holdings Co. Ltd. 1,354,079 29,596 Chubu Electric Power Co. Inc. 1,163,733 29,468 Astellas Pharma Inc. 794,668 29,309 Japan Tobacco Inc. 7,909 28,541 KDDI Corp. 5,123 27,005 * Hitachi Ltd. 7,835,404 26,838 * Mitsubishi Electric Corp. 3,395,896 26,465 FUJIFILM Holdings Corp. 813,994 26,071 Kyocera Corp. 285,744 25,862 Denso Corp. 854,540 25,106 Mitsui Fudosan Co. Ltd. 1,471,322 24,745 Daiichi Sankyo Co. Ltd. 1,183,804 24,602 Kao Corp. 949,297 22,903 Kirin Holdings Co. Ltd. 1,470,261 22,411 Sumitomo Corp. 1,978,107 22,268 Sharp Corp. 1,756,523 20,973 ITOCHU Corp. 2,646,527 20,660 Murata Manufacturing Co. Ltd. 376,067 20,632 Fujitsu Ltd. 3,274,530 19,971 Central Japan Railway Co. 2,646 19,446 Hoya Corp. 726,265 19,364 Nidec Corp. 191,331 18,754 Mitsubishi Heavy Industries Ltd. 5,336,617 18,607 Mitsui Sumitomo Insurance Group Holdings Inc. 740,419 18,533 Tokyo Electron Ltd. 301,585 18,321 Asahi Glass Co. Ltd. 1,772,824 17,675 Sumitomo Electric Industries Ltd. 1,325,591 17,315 Kubota Corp. 1,921,452 17,278 Bridgestone Corp. 1,071,732 17,080 Marubeni Corp. 2,904,703 16,869 Ricoh Co. Ltd. 1,177,880 16,861 Keyence Corp. 72,879 16,772 Terumo Corp. 296,706 16,633 Secom Co. Ltd. 368,992 16,534 Eisai Co. Ltd. 442,995 16,471 Tokyo Gas Co. Ltd. 4,059,233 16,439 Sumitomo Metal Industries Ltd. 5,903,423 16,246 Daikin Industries Ltd. 412,140 15,313 Tohoku Electric Power Co. Inc. 751,605 15,081 Daiwa Securities Group Inc. 2,923,398 14,619 Kyushu Electric Power Co. Inc. 667,751 14,450 Suzuki Motor Corp. 620,674 14,028 Fast Retailing Co. Ltd. 84,021 13,996 Sumitomo Trust & Banking Co. Ltd. 2,503,449 13,869 ORIX Corp. 183,700 13,752 Dai Nippon Printing Co. Ltd. 985,691 13,516 TDK Corp. 205,184 13,254 Asahi Breweries Ltd. 678,611 13,165 Sumitomo Metal Mining Co. Ltd. 921,122 12,818 Toray Industries Inc. 2,336,172 12,764 Mitsui OSK Lines Ltd. 2,017,308 12,575 Shiseido Co. Ltd. 613,592 12,567 Sumitomo Chemical Co. Ltd. 2,764,177 12,420 Osaka Gas Co. Ltd. 3,409,164 12,002 Sumitomo Realty & Development Co. Ltd. 670,120 11,875 * NEC Corp. 4,512,035 11,634 Rohm Co. Ltd. 172,380 11,615 Nikon Corp. 563,660 11,563 SMC Corp. 94,806 11,444 Olympus Corp. 381,887 11,442 Nitto Denko Corp. 290,501 11,188 Aeon Co. Ltd. 1,123,795 11,157 Ajinomoto Co. Inc. 1,167,475 11,061 Asahi Kasei Corp. 2,218,989 11,030 Shionogi & Co. Ltd. 523,363 10,786 Resona Holdings Inc. 853,229 10,643 Inpex Corp. 1,453 10,632 Rakuten Inc. 12,681 10,369 West Japan Railway Co. 2,994 10,322 T&D Holdings Inc. 496,017 10,245 Nippon Oil Corp. 2,187,708 10,223 Sompo Japan Insurance Inc. 1,565,380 10,203 Bank of Yokohama Ltd. 2,153,400 10,181 Kintetsu Corp. 2,859,138 9,879 Yamada Denki Co. Ltd. 152,979 9,836 NGK Insulators Ltd. 444,978 9,718 Yahoo! Japan Corp. 25,485 9,642 Chugoku Electric Power Co. Inc. 490,194 9,602 Daiwa House Industry Co. Ltd. 897,530 9,438 Yamato Holdings Co. Ltd. 682,714 9,376 Hankyu Hanshin Holdings Inc. 2,007,467 9,257 Toyota Industries Corp. 314,535 9,221 Shizuoka Bank Ltd. 1,061,162 9,153 Nippon Yusen KK 2,637,747 9,107 Sekisui House Ltd. 953,495 9,004 Odakyu Electric Railway Co. Ltd. 1,101,915 8,944 Aisin Seiki Co. Ltd. 336,114 8,869 Mitsubishi Chemical Holdings Corp. 2,116,554 8,817 ^,* Mitsubishi Motors Corp. 6,321,141 8,714 Nippon Electric Glass Co. Ltd. 613,006 8,623 Konica Minolta Holdings Inc. 840,968 8,591 Toppan Printing Co. Ltd. 982,764 8,555 Shikoku Electric Power Co. 312,877 8,553 Tokyu Corp. 1,995,850 8,093 Chiba Bank Ltd. 1,334,620 8,055 Nippon Building Fund Inc. Class A 904 7,959 * Kobe Steel Ltd. 4,384,025 7,858 JS Group Corp. 440,239 7,770 Ibiden Co. Ltd. 225,069 7,685 Tobu Railway Co. Ltd. 1,430,988 7,679 Japan Steel Works Ltd. 588,632 7,232 Panasonic Electric Works Co. Ltd. 660,122 7,230 Hokuriku Electric Power Co. 329,291 7,127 Omron Corp. 357,455 7,114 Japan Real Estate Investment Corp. 851 7,083 Kuraray Co. Ltd. 606,465 7,066 * Mazda Motor Corp. 2,599,482 7,052 Advantest Corp. 280,827 7,013 Chugai Pharmaceutical Co. Ltd. 392,524 7,009 NTT Data Corp. 2,221 6,920 Unicharm Corp. 72,528 6,897 Trend Micro Inc. 184,656 6,883 Electric Power Development Co. Ltd. 234,534 6,808 JGC Corp. 364,396 6,802 Dentsu Inc. 293,522 6,755 Nippon Mining Holdings Inc. 1,550,882 6,678 Makita Corp. 197,361 6,622 Ono Pharmaceutical Co. Ltd. 148,550 6,610 Nipponkoa Insurance Co. Ltd. 1,144,234 6,589 Daito Trust Construction Co. Ltd. 137,469 6,520 Kawasaki Heavy Industries Ltd. 2,498,339 6,417 Keio Corp. 1,014,085 6,393 OJI Paper Co. Ltd. 1,499,340 6,294 Nippon Express Co. Ltd. 1,493,712 6,260 JSR Corp. 313,851 6,202 Hokkaido Electric Power Co. Inc. 322,331 6,131 Kurita Water Industries Ltd. 197,718 6,122 Oriental Land Co. Ltd. 87,902 6,036 NSK Ltd. 822,240 5,962 Keihin Electric Express Railway Co. Ltd. 773,193 5,950 Isetan Mitsukoshi Holdings Ltd. 624,191 5,866 Chuo Mitsui Trust Holdings Inc. 1,601,996 5,672 Toyota Tsusho Corp. 372,051 5,645 Hirose Electric Co. Ltd. 52,522 5,623 Mitsubishi Tanabe Pharma Corp. 394,608 5,590 SBI Holdings Inc. 29,393 5,588 Benesse Holdings Inc. 130,829 5,501 * Elpida Memory Inc. 311,509 5,499 * Sanyo Electric Co. Ltd. 3,236,914 5,398 Furukawa Electric Co. Ltd. 1,113,157 5,375 Yamaha Motor Co. Ltd. 379,121 5,161 * Sumitomo Heavy Industries Ltd. 1,010,274 5,151 Lawson Inc. 113,634 5,149 Sekisui Chemical Co. Ltd. 757,896 5,120 Showa Denko KK 2,501,976 5,119 Sankyo Co. Ltd. 94,720 5,065 Teijin Ltd. 1,647,481 4,996 Fukuoka Financial Group Inc. 1,359,418 4,977 * Mitsubishi Materials Corp. 1,909,805 4,955 Yakult Honsha Co. Ltd. 170,763 4,951 Nitori Co. Ltd. 65,602 4,948 Taiyo Nippon Sanso Corp. 496,193 4,882 * Fuji Heavy Industries Ltd. 1,033,534 4,855 Shimano Inc. 117,920 4,841 Kyowa Hakko Kirin Co. Ltd. 456,854 4,761 Stanley Electric Co. Ltd. 247,955 4,725 Joyo Bank Ltd. 1,159,017 4,688 Ube Industries Ltd. 1,765,684 4,572 * MEIJI Holdings Co. Ltd. 120,904 4,563 Hokuhoku Financial Group Inc. 2,197,083 4,560 Bank of Kyoto Ltd. 550,188 4,549 * Isuzu Motors Ltd. 2,087,729 4,442 Nisshin Seifun Group Inc. 331,834 4,434 Hachijuni Bank Ltd. 755,180 4,355 Nippon Paper Group Inc. 164,103 4,284 Jupiter Telecommunications Co. Ltd. 4,269 4,269 All Nippon Airways Co. Ltd. 1,468,688 4,266 Brother Industries Ltd. 390,893 4,218 ^,* GS Yuasa Corp. 657,998 4,210 Hisamitsu Pharmaceutical Co. Inc. 116,990 4,208 Sony Financial Holdings Inc. 1,532 4,198 THK Co. Ltd. 210,616 4,158 Suzuken Co. Ltd. 124,250 4,146 Toho Gas Co. Ltd. 788,831 4,145 TonenGeneral Sekiyu KK 498,300 4,135 Toyo Suisan Kaisha Ltd. 155,498 4,103 Aioi Insurance Co. Ltd. 864,696 4,102 Santen Pharmaceutical Co. Ltd. 130,238 4,099 Seiko Epson Corp. 244,794 4,081 Nissin Foods Holdings Co. Ltd. 123,780 4,077 Nippon Meat Packers Inc. 322,426 4,064 J Front Retailing Co. Ltd. 851,113 4,053 Obayashi Corp. 1,146,262 4,047 Amada Co. Ltd. 598,398 3,997 Sojitz Corp. 2,166,178 3,983 Hitachi Construction Machinery Co. Ltd. 188,538 3,953 Nomura Research Institute Ltd. 177,860 3,952 Sega Sammy Holdings Inc. 349,098 3,952 Shimizu Corp. 1,035,867 3,932 Chugoku Bank Ltd. 307,088 3,926 Hitachi Chemical Co. Ltd. 183,857 3,920 JTEKT Corp. 338,217 3,820 Takashimaya Co. Ltd. 524,981 3,817 * Kawasaki Kisen Kaisha Ltd. 1,063,270 3,755 Toyo Seikan Kaisha Ltd. 265,738 3,746 Mitsui Chemicals Inc. 1,394,812 3,729 Yamaguchi Financial Group Inc. 373,052 3,697 Taisho Pharmaceutical Co. Ltd. 211,761 3,690 Mitsubishi Rayon Co. Ltd. 891,746 3,689 Mitsubishi Gas Chemical Co. Inc. 679,093 3,593 * IHI Corp. 2,331,195 3,587 Gunma Bank Ltd. 694,254 3,579 NTN Corp. 824,901 3,566 Mitsubishi UFJ Lease & Finance Co. Ltd. 102,829 3,557 Sumco Corp. 204,845 3,525 Iyo Bank Ltd. 426,864 3,523 Yaskawa Electric Corp. 422,873 3,500 Namco Bandai Holdings Inc. 350,164 3,486 Hiroshima Bank Ltd. 879,205 3,477 Kikkoman Corp. 296,537 3,464 Kamigumi Co. Ltd. 460,548 3,462 Denki Kagaku Kogyo KK 847,643 3,445 Credit Saison Co. Ltd. 275,012 3,426 Kaneka Corp. 525,582 3,390 Shimamura Co. Ltd. 38,677 3,385 Minebea Co. Ltd. 631,016 3,350 Tsumura & Co. 105,813 3,348 Ushio Inc. 197,375 3,339 Taisei Corp. 1,712,639 3,312 Yamaha Corp. 277,726 3,298 Toho Co. Ltd. 199,374 3,297 NGK Spark Plug Co. Ltd. 283,963 3,296 Sysmex Corp. 58,900 3,292 Citizen Holdings Co. Ltd. 497,327 3,263 77 Bank Ltd. 609,424 3,251 Daihatsu Motor Co. Ltd. 338,646 3,245 FamilyMart Co. Ltd. 102,322 3,236 Nissan Chemical Industries Ltd. 244,840 3,225 Suruga Bank Ltd. 364,422 3,215 Yokogawa Electric Corp. 398,114 3,212 MEDIPAL HOLDINGS Corp. 256,208 3,205 Mitsui Engineering & Shipbuilding Co. Ltd. 1,311,352 3,167 Toyoda Gosei Co. Ltd. 114,975 3,166 Rinnai Corp. 67,036 3,131 Kajima Corp. 1,493,173 3,126 Kansai Paint Co. Ltd. 383,664 3,107 Nishi-Nippon City Bank Ltd. 1,197,688 3,095 Casio Computer Co. Ltd. 413,522 3,025 Tokyu Land Corp. 801,540 3,023 Dainippon Sumitomo Pharma Co. Ltd. 283,647 3,019 NOK Corp. 197,642 2,938 Koito Manufacturing Co. Ltd. 168,000 2,928 Shimadzu Corp. 442,941 2,924 Mizuho Securities Co. Ltd. 992,149 2,923 Nippon Sheet Glass Co. Ltd. 1,125,696 2,908 Daicel Chemical Industries Ltd. 478,140 2,878 Oracle Corp. Japan 66,487 2,864 Air Water Inc. 247,107 2,827 * Senshu Ikeda Holdings Inc. 839,400 2,827 Japan Retail Fund Investment Corp. Class A 609 2,826 TOTO Ltd. 460,738 2,789 Hitachi Metals Ltd. 287,331 2,770 Mabuchi Motor Co. Ltd. 50,433 2,758 Nomura Real Estate Office Fund Inc. Class A 479 2,754 Asics Corp. 278,772 2,753 Tokuyama Corp. 512,282 2,718 Konami Corp. 165,275 2,718 Alfresa Holdings Corp. 65,479 2,706 Dena Co. Ltd. 466 2,697 Keisei Electric Railway Co. Ltd. 486,950 2,669 Dowa Holdings Co. Ltd. 474,095 2,639 * Mizuho Trust & Banking Co. Ltd. 2,624,452 2,634 * Mitsui Mining & Smelting Co. Ltd. 997,223 2,627 Aeon Mall Co. Ltd. 144,420 2,620 Tokyo Tatemono Co. Ltd. 661,732 2,619 Showa Shell Sekiyu KK 328,485 2,589 Yamazaki Baking Co. Ltd. 211,113 2,562 Mitsumi Electric Co. Ltd. 146,966 2,555 Toyota Boshoku Corp. 115,385 2,525 Nomura Real Estate Holdings Inc. 167,417 2,500 Idemitsu Kosan Co. Ltd. 39,021 2,496 ^ Chiyoda Corp. 272,000 2,478 Hitachi High-Technologies Corp. 122,733 2,456 USS Co. Ltd. 39,981 2,428 NHK Spring Co. Ltd. 276,269 2,401 Yamato Kogyo Co. Ltd. 76,252 2,396 McDonald's Holdings Co. Japan Ltd. 117,399 2,389 UNY Co. Ltd. 311,100 2,383 Marui Group Co. Ltd. 388,687 2,373 Sapporo Holdings Ltd. 446,117 2,347 Japan Petroleum Exploration Co. 49,741 2,335 Sumitomo Rubber Industries Ltd. 297,645 2,329 Tosoh Corp. 899,152 2,312 Obic Co. Ltd. 12,306 2,308 Cosmo Oil Co. Ltd. 1,033,406 2,244 ^ Square Enix Holdings Co. Ltd. 110,475 2,207 Mitsubishi Logistics Corp. 199,466 2,186 Sapporo Hokuyo Holdings Inc. 521,505 2,109 Kinden Corp. 231,192 2,093 Nisshin Steel Co. Ltd. 1,217,901 2,066 Seven Bank Ltd. 972 2,027 * Shinsei Bank Ltd. 1,613,892 2,007 Nissha Printing Co. Ltd. 47,000 1,976 Hakuhodo DY Holdings Inc. 40,517 1,976 Nisshinbo Holdings Inc. 224,166 1,947 * Fuji Electric Holdings Co. Ltd. 971,927 1,927 ^ Japan Prime Realty Investment Corp. Class A 991 1,888 Daido Steel Co. Ltd. 499,706 1,822 Tokyo Steel Manufacturing Co. Ltd. 177,801 1,762 * Hino Motors Ltd. 453,656 1,702 * Taiheiyo Cement Corp. 1,511,576 1,701 Ito En Ltd. 112,254 1,669 Coca-Cola West Co. Ltd. 99,071 1,653 Canon Marketing Japan Inc. 119,290 1,650 * Aozora Bank Ltd. 1,292,514 1,632 Shinko Electric Industries Co. Ltd. 117,666 1,584 Otsuka Corp. 28,432 1,550 Itochu Techno-Solutions Corp. 50,327 1,526 NTT Urban Development Corp. 2,052 1,498 Nissay Dowa General Insurance Co. Ltd. 311,266 1,485 Matsui Securities Co. Ltd. 215,498 1,469 Aeon Credit Service Co. Ltd. 141,503 1,465 ^ Jafco Co. Ltd. 56,561 1,387 ABC-Mart Inc. 44,336 1,366 Fuji Media Holdings Inc. 841 1,260 Maruichi Steel Tube Ltd. 66,680 1,206 ^ Acom Co. Ltd. 69,883 1,198 New Zealand (0.3%) Fletcher Building Ltd. 1,062,339 5,902 Telecom Corp. of New Zealand Ltd. 3,269,930 5,458 Sky City Entertainment Group Ltd. 1,004,628 2,323 Contact Energy Ltd. 523,571 2,125 Auckland International Airport Ltd. 1,518,903 2,031 Singapore (4.2%) DBS Group Holdings Ltd. 3,007,727 30,304 Singapore Telecommunications Ltd. 13,997,220 29,829 United Overseas Bank Ltd. 2,142,395 27,462 Oversea-Chinese Banking Corp. Ltd. 4,490,983 25,995 Keppel Corp. Ltd. 2,236,123 13,212 CapitaLand Ltd. 4,483,028 12,187 Wilmar International Ltd. 2,246,176 10,479 Singapore Airlines Ltd. 938,290 9,179 Singapore Exchange Ltd. 1,507,107 8,500 Singapore Press Holdings Ltd. 2,803,084 7,348 City Developments Ltd. 879,551 6,666 ^,* Genting Singapore PLC 8,107,522 6,081 Noble Group Ltd. 2,698,741 5,484 Singapore Technologies Engineering Ltd. 2,377,691 5,194 Fraser and Neave Ltd. 1,711,771 5,034 CapitaMall Trust 3,887,977 4,646 SembCorp Industries Ltd. 1,734,370 4,322 * Golden Agri-Resources Ltd. 11,699,926 4,301 Jardine Cycle & Carriage Ltd. 220,229 3,937 * CapitaMalls Asia Ltd. 2,392,000 3,929 ComfortDelgro Corp. Ltd. 3,318,723 3,740 Ascendas Real Estate Investment Trust 2,614,826 3,562 ^ Olam International Ltd. 2,099,126 3,541 SembCorp Marine Ltd. 1,455,414 3,402 UOL Group Ltd. 901,345 2,389 Yangzijiang Shipbuilding Holdings Ltd. 2,862,000 2,141 ^ Neptune Orient Lines Ltd. 1,587,688 1,938 StarHub Ltd. 1,043,945 1,607 Cosco Corp. Singapore Ltd. 1,754,007 1,557 * Golden Agri-Resources Ltd. Warrants 07/23/2012 699,582 65 Total Common Stocks (Cost $7,499,247) Market Value Coupon Shares ($000) Temporary Cash Investments (2.3%) 1 Money Market Fund (2.2%) 2,3 Vanguard Market Liquidity Fund 0.175% 130,433,211 130,433 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.275% 2/19/10 4,000 4,000 4,6 Freddie Mac Discount Notes 0.110% 3/31/10 2,000 2,000 Total Temporary Cash Investments (Cost $136,432) Total Investments (100.9%) (Cost $7,635,679) Other Assets and Liabilities-Net (-0.9%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $43,553,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.5% and 1.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $47,619,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $4,000,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $2,000,000 have been segregated as collateral for open forward contracts. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. Pacific Stock Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also may enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Pacific Stock Index Fund At January 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) Topix Index March 2010 423 41,738 (688) S&P ASX 200 Index March 2010 132 13,334 (573) At January 31, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 3/24/10 AUD 15,446 USD 13,650 (289) 3/17/10 JPY 3,814,745 USD 42,086 (536) AUDAustralian dollar. JPYJapanese yen. USDU.S. dollar. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 4,432 5,842,612  Temporary Cash Investments 130,433 6,000  Futures ContractsLiabilities 1 (1,252)   Forward Currency ContractsLiabilities (825)   Total 132,788 5,848,612  1 Represents variation margin on the last day of the reporting period. Pacific Stock Index Fund E. At January 31, 2010, the cost of investment securities for tax purposes was $7,639,354,000. Net unrealized depreciation of investment securities for tax purposes was $1,655,877,000, consisting of unrealized gains of $209,612,000 on securities that had risen in value since their purchase and $1,865,489,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard European Stock Index Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Common Stocks (98.7%) 1 Austria (0.5%) Erste Group Bank AG 334,993 12,646 OMV AG 266,531 10,498 Telekom Austria AG 547,413 7,551 Voestalpine AG 208,367 7,295 Verbund - Oesterreichische Elektrizitaetswirtschafts AG Class A 137,042 5,706 ^ Raiffeisen International Bank Holding AG 94,919 4,696 ^,* Immoeast AG 738,744 3,586 Vienna Insurance Group 66,459 3,184 Belgium (1.5%) Anheuser-Busch InBev NV 1,277,720 63,761 * Fortis 3,963,181 13,952 Delhaize Group SA 177,602 13,922 Groupe Bruxelles Lambert SA 143,320 13,092 * KBC Groep NV 284,545 12,250 Solvay SA Class A 105,133 10,420 Belgacom SA 270,342 9,839 UCB SA 178,131 7,963 Colruyt SA 26,771 6,520 Umicore 200,405 6,176 * Dexia SA 929,489 5,747 Mobistar SA 52,109 3,278 Cie Nationale a Portefeuille 58,310 2,914 Denmark (1.4%) Novo Nordisk A/S Class B 771,519 52,201 * Danske Bank A/S 805,187 19,126 * Vestas Wind Systems A/S 360,843 18,980 AP Moller - Maersk A/S Class B 2,339 18,253 Carlsberg A/S Class B 189,012 14,097 Novozymes A/S 82,260 8,424 AP Moller - Maersk A/S 972 7,279 * DSV A/S 373,039 6,619 Coloplast A/S Class B 40,247 4,365 ^,* William Demant Holding 41,231 3,218 * Topdanmark A/S 24,889 3,023 TrygVesta AS 43,843 2,672 H Lundbeck A/S 105,527 1,970 Finland (1.8%) Nokia Oyj 6,632,372 91,010 Fortum Oyj 786,657 19,963 Sampo Oyj 744,387 17,981 Kone Oyj Class B 270,706 10,903 UPM-Kymmene Oyj 920,876 10,099 Metso Oyj 224,934 7,549 Wartsila Oyj 148,524 6,990 Stora Enso Oyj 1,038,892 6,379 Elisa Oyj 239,599 5,225 Nokian Renkaat Oyj 187,364 4,530 Kesko Oyj Class B 118,087 3,798 Outokumpu Oyj 208,831 3,769 ^ Neste Oil Oyj 229,338 3,752 Orion Oyj Class B 156,204 3,417 ^ Sanoma Oyj 141,475 3,132 Rautaruukki Oyj 146,243 2,994 Pohjola Bank PLC 240,829 2,468 France (16.0%) Total SA 3,740,935 216,201 Sanofi-Aventis SA 1,863,912 137,826 BNP Paribas 1,676,854 119,790 GDF Suez 2,201,013 83,223 France Telecom SA 3,283,492 75,281 Societe Generale 1,113,678 64,434 AXA SA 3,006,229 61,901 ArcelorMittal 1,520,424 58,860 Vivendi SA 2,167,639 56,356 Danone 973,958 55,694 Carrefour SA 1,123,556 54,818 LVMH Moet Hennessy Louis Vuitton SA 433,848 47,270 Air Liquide SA 443,807 47,072 L'Oreal SA 423,943 44,700 Schneider Electric SA 417,502 43,072 Vinci SA 776,927 41,493 Unibail-Rodamco SE 156,385 33,886 Compagnie de St-Gobain 681,258 32,544 Pernod-Ricard SA 350,325 28,179 Lafarge SA 353,834 26,175 Credit Agricole SA 1,643,608 25,765 Alstom SA 357,526 23,872 Veolia Environnement 699,339 22,962 EDF SA 420,257 22,590 Cie Generale d'Optique Essilor International SA 356,116 20,716 Cie Generale des Etablissements Michelin Class B 260,999 20,211 Bouygues SA 396,103 19,501 Vallourec SA 100,416 17,272 PPR 134,794 16,438 * Renault SA 329,187 15,453 European Aeronautic Defence and Space Co. NV 717,773 14,029 * Alcatel-Lucent 4,085,110 13,759 Accor SA 258,578 13,045 Hermes International 93,483 12,867 Technip SA 183,923 12,573 Cap Gemini SA 260,957 11,588 Christian Dior SA 112,425 11,356 SES SA 499,637 10,959 Suez Environnement Co. 479,712 10,874 STMicroelectronics NV 1,208,037 9,893 ^ Sodexo 168,203 9,213 * Peugeot SA 269,320 8,743 Publicis Groupe SA 208,044 8,559 Lagardere SCA 210,902 8,172 Casino Guichard Perrachon SA 98,113 8,050 * Natixis 1,557,234 7,180 Thales SA 157,666 7,145 SCOR SE 294,082 6,813 Dassault Systemes SA 115,139 6,614 Safran SA 334,631 6,535 * Cie Generale de Geophysique-Veritas 256,668 6,277 Klepierre 161,660 6,022 CNP Assurances 65,017 5,756 Eutelsat Communications 174,003 5,616 Legrand SA 183,955 5,308 Neopost SA 55,724 4,434 Bureau Veritas SA 85,278 4,109 Aeroports de Paris 52,634 4,101 Fonciere Des Regions 40,603 4,035 * Air France-KLM 243,023 3,960 Eiffage SA 70,831 3,695 * Atos Origin SA 79,355 3,691 Societe Television Francaise 1 207,795 3,583 ^ Eurazeo 47,985 3,472 Societe BIC SA 48,242 3,431 Gecina SA 33,644 3,335 ICADE 34,287 3,305 Imerys SA 59,024 3,264 Iliad SA 28,181 3,123 * JC Decaux SA 117,042 3,009 M6-Metropole Television 112,535 2,989 * Societe Des Autoroutes Paris-Rhin-Rhone 39,046 2,860 ^ Eramet 9,345 2,813 BioMerieux 25,093 2,759 Ipsen SA 44,449 2,390 PagesJaunes Groupe 220,107 2,375 Germany (11.6%) ^ Siemens AG 1,457,164 129,932 E.ON AG 3,366,617 123,849 Bayer AG 1,464,540 100,102 BASF SE 1,626,642 92,539 Allianz SE 802,360 88,842 SAP AG 1,519,695 69,414 Daimler AG 1,430,245 65,798 RWE AG 741,568 65,792 Deutsche Telekom AG 5,020,585 65,005 Deutsche Bank AG 1,048,703 63,972 Muenchener Rueckversicherungs AG 349,602 52,353 Linde AG 268,610 29,461 Deutsche Post AG 1,498,501 26,119 Bayerische Motoren Werke AG 586,379 25,059 Deutsche Boerse AG 345,349 22,636 ^ ThyssenKrupp AG 590,543 18,670 Adidas AG 342,799 17,472 Fresenius Medical Care AG & Co. KGaA 339,976 17,232 K&S AG 305,076 17,149 Henkel AG & Co. KGaA Prior Pfd. 316,308 16,130 HeidelbergCement AG 249,691 15,079 Volkswagen AG Prior Pfd. 185,421 15,016 MAN SE 187,869 12,563 Metro AG 200,772 11,002 * Infineon Technologies AG 1,937,177 10,690 Merck KGaA 115,061 10,255 Henkel AG & Co. KGaA 228,887 9,998 Fresenius SE Prior Pfd. 143,692 9,784 * Commerzbank AG 1,261,430 9,752 Beiersdorf AG 156,257 9,136 Porsche Automobil Holding SE Prior Pfd. 156,130 8,842 * QIAGEN NV 398,517 8,713 Daimler AG 166,896 7,646 ^ Volkswagen AG 78,004 6,814 Deutsche Lufthansa AG 408,044 6,544 Salzgitter AG 68,906 6,098 RWE AG Prior Pfd. 69,811 5,634 GEA Group AG 274,457 5,598 Hochtief AG 74,464 5,543 * Hannover Rueckversicherung AG 107,305 4,955 * Deutsche Postbank AG 153,876 4,683 Celesio AG 148,182 4,321 Wacker Chemie AG 27,616 3,615 Fraport AG Frankfurt Airport Services Worldwide 64,232 3,263 * United Internet AG 220,441 3,242 Fresenius SE 49,654 3,044 Bayerische Motoren Werke AG Prior Pfd. 92,708 2,907 Puma AG Rudolf Dassler Sport 9,221 2,823 Suedzucker AG 116,357 2,696 ^ Solarworld AG 145,416 2,443 ^,* TUI AG 244,473 2,260 Greece (0.7%) * National Bank of Greece SA 844,915 18,469 OPAP SA 394,598 8,609 * Alpha Bank AE 826,441 7,932 Coca Cola Hellenic Bottling Co. SA 325,376 7,457 Bank of Cyprus Public Co. Ltd. 987,226 6,234 * National Bank of Greece SA ADR 1,150,657 5,132 * EFG Eurobank Ergasias SA 578,218 4,926 * Piraeus Bank SA 526,209 4,446 * Public Power Corp. SA 206,297 3,854 Hellenic Telecommunications Organization SA ADR 467,545 3,217 Marfin Investment Group SA 1,130,080 3,121 Titan Cement Co. SA 98,911 2,805 Hellenic Telecommunications Organization SA 204,017 2,795 Hellenic Petroleum SA 163,628 2,020 Ireland (0.4%) CRH PLC 1,218,879 29,445 Kerry Group PLC Class A 244,914 7,268 * Elan Corp. PLC 884,404 6,629 * Ryanair Holdings PLC ADR 101,481 2,637 ^,* Anglo Irish Bank Corp. Ltd. 2,503,596 753 * Ryanair Holdings PLC 133,763 621 CRH PLC 7,832 188 Italy (5.0%) ENI SPA 4,610,816 107,162 * UniCredit SPA 29,006,624 79,989 Enel SPA 11,657,462 62,669 * Intesa Sanpaolo SPA (Registered) 13,640,499 51,924 Assicurazioni Generali SPA 2,067,921 49,175 Telecom Italia SPA 17,773,224 26,574 Tenaris SA 836,519 18,616 * Fiat SPA 1,355,317 16,985 Saipem SPA 468,988 15,184 Unione di Banche Italiane SCPA 1,022,884 14,040 Telecom Italia SPA 10,651,251 12,372 Snam Rete Gas SPA 2,519,979 11,858 Atlantia SPA 453,326 11,324 Finmeccanica SPA 718,362 9,956 Mediaset SPA 1,251,155 9,497 Terna Rete Elettrica Nazionale SPA 2,318,621 9,352 * Mediobanca SPA 833,708 9,112 Parmalat SPA 3,034,026 7,606 * Banco Popolare SC 1,123,548 7,107 Banca Monte dei Paschi di Siena SPA 3,864,287 6,250 Luxottica Group SPA 202,209 5,268 Intesa Sanpaolo SPA (Bearer) 1,654,595 4,853 Banca Popolare di Milano Scarl 708,194 4,598 A2A SPA 1,943,354 3,686 Prysmian SPA 179,102 3,251 ^ Banca Carige SPA 1,147,176 2,944 * Pirelli & C SPA 4,694,533 2,725 ^ Mediolanum SPA 396,788 2,217 * Autogrill SPA 182,125 2,213 Exor SPA 125,428 2,058 ^ Fondiaria-Sai SPA 110,713 1,793 * Unipol Gruppo Finanziario SPA 1,319,173 1,597 ^ Italcementi SPA 124,038 1,535 Netherlands (5.1%) Royal Dutch Shell PLC Class A 4,328,822 120,202 Unilever NV 2,884,973 88,338 * ING Groep NV 6,446,475 60,369 Koninklijke Philips Electronics NV 1,722,159 52,006 Koninklijke KPN NV 2,959,203 49,000 Koninklijke Ahold NV 2,110,855 26,525 Akzo Nobel NV 410,281 24,423 ASML Holding NV 746,316 23,439 Heineken NV 433,877 21,407 TNT NV 657,027 18,862 * Aegon NV 2,765,352 16,525 Reed Elsevier NV 1,274,346 15,389 Koninklijke DSM NV 272,731 12,711 Wolters Kluwer NV 494,983 10,332 * Randstad Holding NV 179,336 8,607 Heineken Holding NV 195,802 8,233 Fugro NV 118,374 7,020 Corio NV 94,780 5,818 SBM Offshore NV 294,078 5,739 Koninklijke Vopak NV 55,349 4,146 Koninklijke Boskalis Westminster NV 111,162 3,903 ASML Holding NV 17,494 547 * Aegon NV 1,765 10 Norway (1.2%) Statoil ASA 1,989,008 44,636 * Telenor ASA 1,468,038 19,080 * DnB NOR ASA 1,586,518 17,916 Yara International ASA 334,927 13,983 Orkla ASA 1,361,845 12,281 Seadrill Ltd. 497,237 11,283 * Norsk Hydro ASA 1,200,214 8,704 ^,* Renewable Energy Corp. ASA 597,254 3,464 Portugal (0.5%) EDP - Energias de Portugal SA 3,083,008 12,220 Portugal Telecom SGPS SA 1,030,556 10,635 Banco Espirito Santo SA 939,679 5,469 Banco Comercial Portugues SA 4,198,656 4,537 Galp Energia SGPS SA Class B 268,766 4,286 Jeronimo Martins SGPS SA 384,406 3,688 ^ Cimpor Cimentos de Portugal SGPS SA 424,631 3,578 * EDP Renovaveis SA 383,727 3,307 Brisa Auto-Estradas de Portugal SA 311,929 2,961 Spain (6.4%) Banco Santander SA 14,343,950 204,845 Telefonica SA 7,365,754 176,451 Banco Bilbao Vizcaya Argentaria SA 6,305,835 96,124 Iberdrola SA 6,511,373 55,437 Repsol YPF SA 1,297,303 30,648 Inditex SA 384,969 24,232 ^ ACS Actividades de Construccion y Servicios SA 250,775 11,836 Banco Popular Espanol SA 1,539,915 11,670 Abertis Infraestructuras SA 500,921 10,145 Red Electrica Corp. SA 191,470 9,599 ^ Banco de Sabadell SA 1,597,309 8,514 Ferrovial SA 781,844 8,155 Gas Natural SDG SA 392,905 7,804 Criteria Caixacorp SA 1,479,016 6,698 Enagas 319,373 6,620 Iberdrola Renovables SA 1,479,676 6,555 Acciona SA 45,204 5,449 Mapfre SA 1,276,761 5,034 ^ Acerinox SA 250,713 4,718 Gamesa Corp. Tecnologica SA 324,455 4,709 ^ Bankinter SA 509,229 4,546 Zardoya Otis SA 234,073 4,344 Indra Sistemas SA 176,312 3,827 Grifols SA 229,276 3,495 Telefonica SA ADR 44,539 3,189 ^ Banco de Valencia SA 368,947 2,801 * Iberia Lineas Aereas de Espana SA 849,942 2,581 Fomento de Construcciones y Contratas SA 66,682 2,565 Gestevision Telecinco SA 175,916 2,508 ^,* Sacyr Vallehermoso SA 160,751 1,673 Banco Santander SA ADR 99,776 1,405 Sweden (3.8%) Hennes & Mauritz AB Class B 905,407 53,281 Nordea Bank AB 5,720,272 52,463 Telefonaktiebolaget LM Ericsson Class B 5,285,773 51,224 TeliaSonera AB 3,978,864 26,764 Svenska Handelsbanken AB Class A 866,692 22,583 Sandvik AB 1,785,796 19,405 Volvo AB Class B 1,927,070 16,232 Atlas Copco AB Class A 1,189,295 16,124 * Skandinaviska Enskilda Banken AB Class A 2,694,069 15,955 Investor AB Class B 804,286 14,158 Svenska Cellulosa AB Class B 1,011,867 13,632 Skanska AB Class B 703,288 10,883 SKF AB 689,189 10,648 * Electrolux AB Class B 422,558 9,955 Millicom International Cellular SA 134,362 9,616 Assa Abloy AB Class B 548,756 9,469 * Swedbank AB Class A 1,083,152 9,320 Swedish Match AB 441,169 9,238 Atlas Copco AB Class B 688,636 8,301 Alfa Laval AB 596,278 8,095 Tele2 AB 538,842 7,591 Getinge AB 354,453 7,588 Scania AB Class B 565,790 6,951 Volvo AB Class A 776,962 6,518 Securitas AB Class B 551,637 5,343 SSAB AB Class A 324,236 5,241 * Husqvarna AB 716,696 4,877 * Lundin Petroleum AB 398,405 3,027 Holmen AB 92,360 2,211 SSAB AB Class B 148,992 2,205 Switzerland (11.6%) Nestle SA 6,141,006 291,094 Roche Holding AG 1,244,251 208,749 Novartis AG 3,737,023 199,986 Credit Suisse Group AG 1,993,111 86,216 * UBS AG 6,250,372 81,517 ABB Ltd. 3,908,023 70,750 Zurich Financial Services AG 260,872 55,464 Syngenta AG 167,538 42,874 Cie Financiere Richemont SA 924,471 31,313 Holcim Ltd. 434,457 29,750 Swiss Reinsurance Co. Ltd. 611,817 26,449 Swisscom AG 41,380 15,083 Swatch Group AG (Bearer) 54,837 14,335 Synthes Inc. 104,818 13,343 SGS SA 9,668 12,431 Geberit AG 69,265 12,190 Julius Baer Group Ltd. 364,472 12,116 Adecco SA 217,205 11,703 Givaudan SA 13,492 10,998 Sonova Holding AG 81,699 10,112 * Actelion Ltd. 176,385 9,332 Kuehne & Nagel International AG 95,108 9,167 Baloise-Holding AG 88,736 7,357 Nobel Biocare Holding AG 221,241 6,508 Swiss Life Holding AG 51,135 6,432 Schindler Holding AG (Bearer) 85,450 6,317 Lonza Group AG 80,709 5,740 * Logitech International SA 325,472 5,498 Lindt & Spruengli AG 200 4,940 GAM Holding Ltd. 373,631 4,277 Pargesa Holding SA 47,913 4,017 Swatch Group AG (Registered) 77,850 3,915 Straumann Holding AG 13,638 3,618 Lindt & Spruengli AG 1,518 3,273 Aryzta AG 82,387 3,254 Schindler Holding AG 37,930 2,838 Aryzta AG 59,634 2,344 BKW FMB Energie AG 23,956 1,822 * UBS AG (New York Shares) 51,025 664 United Kingdom (31.2%) HSBC Holdings PLC 30,705,393 328,717 BP PLC 31,436,721 293,304 Vodafone Group PLC 87,864,135 187,713 GlaxoSmithKline PLC 9,188,834 178,833 Royal Dutch Shell PLC Class B 4,774,325 127,003 AstraZeneca PLC 2,566,299 119,118 Rio Tinto PLC 2,428,275 118,414 British American Tobacco PLC 3,535,588 116,868 BHP Billiton PLC 3,908,651 114,661 BG Group PLC 5,952,547 109,430 Tesco PLC 14,050,939 95,094 Barclays PLC 20,206,442 86,362 * Anglo American PLC 2,331,532 85,546 Standard Chartered PLC 3,559,716 81,993 Diageo PLC 4,426,952 74,408 Unilever PLC 2,273,030 69,120 Imperial Tobacco Group PLC 1,800,172 58,051 Reckitt Benckiser Group PLC 1,075,141 55,735 * Xstrata PLC 3,376,371 54,786 * Lloyds Banking Group PLC 67,537,783 54,296 Royal Dutch Shell PLC Class A 1,950,613 53,914 SABMiller PLC 1,670,290 45,422 National Grid PLC 4,356,359 43,754 Prudential PLC 4,470,125 40,940 Centrica PLC 9,074,481 38,957 BAE Systems PLC 6,267,711 35,152 Cadbury PLC 2,420,222 31,995 Scottish & Southern Energy PLC 1,630,121 30,381 BT Group PLC 13,726,314 29,956 Aviva PLC 4,850,784 29,707 Tullow Oil PLC 1,421,315 26,034 Rolls-Royce Group PLC 3,282,387 25,010 Compass Group PLC 3,277,253 22,312 Pearson PLC 1,435,026 20,321 Shire PLC 992,415 19,655 WPP PLC 2,019,472 18,635 Experian PLC 1,822,687 17,330 WM Morrison Supermarkets PLC 3,756,942 17,285 Reed Elsevier PLC 2,151,204 17,123 British Sky Broadcasting Group PLC 2,020,202 17,108 BP PLC ADR 293,298 16,460 Smith & Nephew PLC 1,573,073 15,825 Marks & Spencer Group PLC 2,809,705 15,556 * Old Mutual PLC 9,309,130 15,348 * Royal Bank of Scotland Group PLC 29,975,783 15,230 Kingfisher PLC 4,199,926 14,147 International Power PLC 2,683,222 13,699 Land Securities Group PLC 1,342,151 13,623 Capita Group PLC 1,102,892 12,693 * Cairn Energy PLC 2,443,532 12,594 Legal & General Group PLC 10,350,894 12,434 RSA Insurance Group PLC 6,003,976 12,277 Standard Life PLC 3,904,652 12,151 Man Group PLC 3,022,062 11,326 Vodafone Group PLC ADR 525,198 11,271 * Wolseley PLC 500,592 11,013 Next PLC 351,392 10,957 Smiths Group PLC 690,246 10,956 J Sainsbury PLC 2,125,336 10,931 Randgold Resources Ltd. 158,109 10,927 British Land Co. PLC 1,515,545 10,516 * Carnival PLC 288,959 10,389 Cable & Wireless PLC 4,555,468 10,300 United Utilities Group PLC 1,201,776 10,250 Antofagasta PLC 702,619 9,753 * Autonomy Corp. PLC 379,224 9,394 Vedanta Resources PLC 240,070 9,208 G4S PLC 2,233,353 8,968 Associated British Foods PLC 635,400 8,926 Johnson Matthey PLC 377,331 8,772 Sage Group PLC 2,308,921 8,685 Inmarsat PLC 776,168 8,428 * Lonmin PLC 271,981 7,780 Cobham PLC 2,039,228 7,545 Severn Trent PLC 420,247 7,528 Burberry Group PLC 767,101 7,488 Hammerson PLC 1,243,693 7,472 Rexam PLC 1,546,584 7,364 * Kazakhmys PLC 376,117 7,220 3i Group PLC 1,721,043 7,219 AMEC PLC 588,276 7,090 Invensys PLC 1,427,883 6,982 Whitbread PLC 308,345 6,895 Serco Group PLC 857,133 6,813 Eurasian Natural Resources Corp. 455,035 6,535 Intercontinental Hotels Group PLC 455,849 6,519 Segro PLC 1,287,715 6,396 Home Retail Group PLC 1,570,128 6,375 Liberty International PLC 880,971 6,373 Admiral Group PLC 329,463 5,932 Bunzl PLC 577,066 5,734 Petrofac Ltd. 364,042 5,578 Thomas Cook Group PLC 1,506,574 5,440 * Resolution Ltd. 4,244,712 5,412 ICAP PLC 918,484 5,397 Balfour Beatty PLC 1,231,234 5,231 Firstgroup PLC 865,276 5,072 Investec PLC 737,835 4,984 Tomkins PLC 1,567,520 4,690 Schroders PLC 221,311 4,374 Drax Group PLC 646,552 4,230 TUI Travel PLC 992,224 4,093 Fresnillo PLC 317,875 3,381 ^,* British Airways PLC 1,021,979 3,332 London Stock Exchange Group PLC 268,806 2,732 Carphone Warehouse Group PLC 726,953 2,206 WPP PLC ADR 40,001 1,844 Total Common Stocks (Cost $15,142,303) Market Value Coupon Shares ($000) Temporary Cash Investments (3.9%) 1 Money Market Fund (3.8%) 2,3 Vanguard Market Liquidity Fund 0.175% 430,440,858 430,441 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.275% 2/19/10 10,000 10,000 4,6 Freddie Mac Discount Notes 0.205% 3/22/10 4,000 3,999 Total Temporary Cash Investments (Cost $444,438) Total Investments (102.6%) (Cost $15,586,741) Other Assets and Liabilities-Net (-2.6%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $205,615,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.6% and 3.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $220,600,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $10,000,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $2,290,000 have been segregated as collateral for open forward contracts. ADRAmerican Depositary Receipt. European Stock Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also may enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). European Stock Index Fund At January 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) Dow Jones EURO STOXX 50 Index March 2010 1,515 58,393 (3,080) FTSE 100 March 2010 510 42,075 (967) At January 31, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 3/24/10 EUR 44,227 USD 61,465 (2,708) 3/24/10 GBP 26,861 USD 43,025 (749) EUREuro. GBPBritish pound. USDU.S. dollar. European Stock Index Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 54,020 11,215,322 753 Temporary Cash Investments 430,441 13,999  Futures ContractsAssets 1 796   Forward Currency ContractsLiabilities (3,457)   Total 481,800 11,229,321 753 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended January 31, 2010: Investments in Common Stocks ($000) Amount valued based on Level 3 Inputs Balance as of October 31, 2009 800 Change in Unrealized Appreciation (Depreciation) (47) Balance as of January 31, 2010 753 E. At January 31, 2010, the cost of investment securities for tax purposes was $15,589,830,000. Net unrealized depreciation of investment securities for tax purposes was $3,875,295,000, consisting of unrealized gains of $316,778,000 on securities that had risen in value since their purchase and $4,192,073,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Emerging Markets Stock Index Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Common Stocks (99.8%) 1 Brazil (16.1%) Petroleo Brasileiro SA Prior Pfd. 17,720,912 321,233 Petroleo Brasileiro SA ADR Type A 7,676,462 276,967 Vale SA Class B Pfd. ADR 11,952,312 269,883 Petroleo Brasileiro SA 12,701,496 257,534 Petroleo Brasileiro SA ADR 5,645,421 229,035 Vale SA Prior Pfd. 10,233,577 228,776 Itau Unibanco Holding SA ADR 11,680,787 223,804 Vale SA Class B ADR 8,178,519 210,924 Itau Unibanco Holding SA Prior Pfd. 9,878,408 189,341 Vale SA 6,981,638 181,152 Banco Bradesco SA 9,587,990 159,359 Investimentos Itau SA Prior Pfd. 23,722,752 141,330 Banco Bradesco SA ADR 8,129,364 134,622 OGX Petroleo e Gas Participacoes SA 13,278,012 118,340 BM&FBOVESPA SA 12,924,513 87,283 Banco do Brasil SA 5,341,065 79,620 Cia de Bebidas das Americas Prior Pfd. 845,306 77,580 BRF - Brasil Foods SA 3,034,000 72,671 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 2,679,055 70,494 Cia Siderurgica Nacional SA ADR 2,380,186 69,311 Cia de Bebidas das Americas ADR 717,010 66,367 Banco Santander Brasil SA ADR 4,945,290 59,541 Cia Siderurgica Nacional SA 1,802,860 52,603 Cielo SA 6,508,345 51,791 Gerdau SA ADR 3,774,635 50,769 Bradespar SA Prior Pfd. 2,407,971 49,590 Metalurgica Gerdau SA Class A 2,919,008 48,531 Cia de Concessoes Rodoviarias 2,086,624 44,522 Centrais Eletricas Brasileiras SA 2,085,881 44,307 Gerdau SA Prior Pfd. 3,143,500 42,258 Redecard SA 3,019,464 42,208 Vivo Participacoes SA Prior Pfd. 1,441,052 40,892 Centrais Eletricas Brasileiras SA Prior Pfd. 2,058,759 37,899 Cyrela Brazil Realty SA 3,062,599 35,159 Ultrapar Participacoes SA Prior Pfd. 784,748 34,512 All America Latina Logistica SA 4,158,163 33,309 Cia Energetica de Minas Gerais Prior Pfd. 1,997,632 33,223 Usinas Siderurgicas de Minas Gerais SA 1,217,383 32,059 Natura Cosmeticos SA 1,715,065 30,880 * Global Village Telecom Holding SA 962,592 28,648 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 426,643 28,466 Cia Energetica de Minas Gerais ADR 1,707,504 28,464 Tele Norte Leste Participacoes SA Prior Pfd. 1,592,963 28,395 Souza Cruz SA 759,273 24,373 Marfrig Alimentos SA 2,039,565 24,345 Cia Energetica de Sao Paulo Prior Pfd. 1,925,571 23,996 Lojas Renner SA 1,231,491 23,506 Lojas Americanas SA Prior Pfd. 3,309,798 23,230 PDG Realty SA Empreendimentos e Participacoes 2,916,346 23,223 Tele Norte Leste Participacoes SA ADR 1,176,771 20,970 Empresa Brasileira de Aeronautica SA ADR 942,057 20,000 CPFL Energia SA 1,037,639 19,971 * NET Servicos de Comunicacao SA Prior Pfd. 1,688,791 19,531 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 1,012,313 19,280 Duratex SA 2,229,161 19,146 * Fibria Celulose SA 1,039,836 18,861 MRV Engenharia e Participacoes SA 2,824,381 18,205 JBS SA 3,557,930 17,629 Suzano Papel e Celulose SA Prior Pfd. 1,567,127 16,885 * Hypermarcas SA 1,438,490 16,567 Gafisa SA 1,217,380 15,739 * BR Malls Participacoes SA 1,431,061 15,563 Tractebel Energia SA 1,423,597 15,278 Cia Paranaense de Energia ADR 749,905 15,261 Tele Norte Leste Participacoes SA 710,781 15,041 Tam SA Prior Pfd. 821,008 15,013 Brasil Telecom SA Prior Pfd. 2,055,588 14,275 Localiza Rent a Car SA 1,327,359 13,900 Banco do Estado do Rio Grande do Sul Prior Pfd. 1,954,702 13,584 * LLX Logistica SA 3,036,403 13,434 Cia de Saneamento Basico do Estado de Sao Paulo ADR 388,799 13,239 * Fibria Celulose SA ADR 709,907 12,977 * Braskem SA 1,818,424 12,792 * Cosan SA Industria e Comercio 1,117,150 12,624 Rossi Residencial SA 1,802,269 12,525 * Gol Linhas Aereas Inteligentes SA Prior Pfd. 1,015,400 12,443 Klabin SA Prior Pfd. 4,656,661 12,056 EDP - Energias do Brasil SA 641,805 12,036 Gerdau SA 1,107,400 11,456 Multiplan Empreendimentos Imobiliarios SA 710,889 11,314 AES Tiete SA Prior Pfd. 1,123,500 11,313 Brasil Telecom SA ADR 531,676 11,117 * Fertilizantes Fosfatados SA Prior Pfd. 1,089,667 10,804 Porto Seguro SA 1,013,824 10,197 Empresa Brasileira de Aeronautica SA 1,888,649 10,009 BRF - Brasil Foods SA ADR 202,217 9,725 Tim Participacoes SA ADR 359,963 9,456 Cia de Transmissao de Energia Electrica Paulista Prior Pfd. 348,800 8,780 Telemar Norte Leste SA Prior Pfd. 296,750 8,665 Tim Participacoes SA Prior Pfd. 3,297,732 8,660 Cia de Saneamento Basico do Estado de Sao Paulo 508,882 8,463 Cia Paranaense de Energia Prior Pfd. 360,439 7,369 Banco Santander Brasil SA 600,600 7,175 Vivo Participacoes SA ADR 254,139 7,113 * Centrais Eletricas Brasileiras SA ADR 312,200 6,644 B2W Cia Global Do Varejo 217,334 4,381 * NET Servicos de Comunicacao SA ADR 246,411 2,915 Cia Brasileira de Distribuicao Grupo Pao de Acucar Prior Pfd. 51,219 1,719 * Brasil Telecom SA ADR 2,237 23 Chile (1.6%) Empresas COPEC SA 4,785,911 76,706 Empresas CMPC SA 1,165,512 50,926 Enersis SA ADR 1,468,208 33,710 Centros Comerciales Sudamericanos SA 9,312,605 32,942 Empresa Nacional de Electricidad SA ADR 621,694 31,675 Enersis SA 65,413,930 30,142 Empresa Nacional de Electricidad SA 16,070,966 27,475 Banco Santander Chile ADR 431,397 26,673 CAP SA 803,305 25,825 Lan Airlines SA 1,464,850 24,540 Sociedad Quimica y Minera de Chile SA ADR 624,310 22,713 Colbun SA 75,852,816 20,262 ENTEL Chile SA 1,164,899 16,803 SACI Falabella 2,880,693 16,297 Sociedad Quimica y Minera de Chile SA Class B 342,370 12,706 Banco de Credito e Inversiones 333,909 12,424 Vina Concha y Toro SA 5,350,049 12,301 AES Gener SA 25,802,487 12,160 Cia Cervecerias Unidas SA 1,419,857 11,026 Banco Santander Chile 54,517,082 3,329 China (17.6%) China Mobile Ltd. 62,984,467 591,722 China Construction Bank Corp. 470,578,493 359,493 Industrial & Commercial Bank of China 478,407,659 348,427 China Life Insurance Co. Ltd. 77,913,470 343,602 Bank of China Ltd. 597,255,525 285,700 CNOOC Ltd. 187,189,952 262,463 PetroChina Co. Ltd. 221,265,679 247,115 Tencent Holdings Ltd. 9,526,272 176,604 China Shenhua Energy Co. Ltd. 33,904,325 144,515 China Petroleum & Chemical Corp. 167,453,540 130,272 Ping An Insurance Group Co. of China Ltd. 13,456,488 104,295 ^ China Merchants Bank Co. Ltd. 36,474,949 83,780 China Overseas Land & Investment Ltd. 43,101,076 76,547 China Unicom Hong Kong Ltd. 62,819,048 70,082 Bank of Communications Co. Ltd. 61,009,222 61,336 China Telecom Corp. Ltd. 147,077,683 60,423 China Coal Energy Co. 36,996,000 55,983 Hengan International Group Co. Ltd. 7,145,000 47,674 Belle International Holdings Ltd. 40,467,500 45,718 China Resources Enterprise Ltd. 12,779,460 41,963 *,^ Aluminum Corp. of China Ltd. 41,947,480 41,680 China Communications Construction Co. Ltd. 44,962,884 41,556 Yanzhou Coal Mining Co. Ltd. 21,066,702 41,126 *,^ Byd Co. Ltd. 5,482,755 39,699 China Merchants Holdings International Co. Ltd. 11,785,510 39,160 China Resources Land Ltd. 21,408,000 38,465 Tingyi Cayman Islands Holding Corp. 17,810,634 38,462 Dongfeng Motor Group Co. Ltd. 29,188,044 37,924 * China Mengniu Dairy Co. Ltd. 12,054,876 37,045 Beijing Enterprises Holdings Ltd. 5,336,500 37,045 Zijin Mining Group Co. Ltd. 42,990,120 34,906 China Citic Bank Corp. Ltd. 52,194,933 34,749 Lenovo Group Ltd. 49,659,309 33,950 * China Minsheng Banking Corp. Ltd. 33,607,500 33,547 China Resources Power Holdings Co. Ltd. 17,202,548 33,130 Cnpc Hong Kong Ltd. 26,322,330 32,560 China Yurun Food Group Ltd. 11,090,439 31,076 ^ China COSCO Holdings Co. Ltd. 26,088,500 30,726 * China Pacific Insurance Group Co. Ltd. 8,109,794 30,187 Denway Motors Ltd. 52,941,718 30,167 ^ Jiangxi Copper Co. Ltd. 14,996,057 29,941 ^ Alibaba.com Ltd. 13,162,132 29,548 * China Railway Group Ltd. 40,593,608 29,106 * GOME Electrical Appliances Holdings Ltd. 80,823,805 28,396 Inner Mongolia Yitai Coal Co. Class B 3,353,913 27,649 Sino-Ocean Land Holdings Ltd. 33,336,802 26,946 Kingboard Chemical Holdings Ltd. 6,332,126 26,889 Shanghai Industrial Holdings Ltd. 5,782,045 26,832 Shimao Property Holdings Ltd. 17,120,257 26,083 * China Taiping Insurance Holdings Co. Ltd. 8,271,407 26,007 Fushan International Energy Group Ltd. 29,809,984 25,583 China Railway Construction Corp. Ltd. 20,273,265 25,498 Chaoda Modern Agriculture Holdings Ltd. 25,797,067 25,211 Citic Pacific Ltd. 11,778,874 24,942 Anhui Conch Cement Co. Ltd. 4,489,308 24,630 ^ Li Ning Co. Ltd. 7,968,068 24,210 Nine Dragons Paper Holdings Ltd. 17,340,000 24,148 *,^ PICC Property & Casualty Co. Ltd. 26,647,551 24,065 Parkson Retail Group Ltd. 13,677,779 23,371 China Agri-Industries Holdings Ltd. 16,549,586 22,505 China Shipping Development Co. Ltd. 13,941,119 21,831 Agile Property Holdings Ltd. 17,515,245 21,810 China National Building Material Co. Ltd. 12,951,180 21,401 ^ ZTE Corp. 3,605,249 21,032 *,^ China Longyuan Power Group Corp. 16,599,000 20,524 ^ Angang Steel Co. Ltd. 11,883,666 20,488 * Air China Ltd. 24,494,548 20,309 China Oilfield Services Ltd. 16,800,000 19,854 ^ Huaneng Power International Inc. 33,909,812 18,878 *,^ China Zhongwang Holdings Ltd. 18,154,932 18,871 China Everbright Ltd. 7,912,010 18,563 COSCO Pacific Ltd. 12,238,988 17,775 Renhe Commercial Holdings Co. Ltd. 82,833,454 17,603 Tsingtao Brewery Co. Ltd. 3,528,000 17,514 Xinao Gas Holdings Ltd. 7,336,000 17,377 ^ Geely Automobile Holdings Ltd. 39,028,000 17,198 China High Speed Transmission Equipment Group Co. Ltd. 8,573,280 17,016 Want Want China Holdings Ltd. 26,357,285 16,832 Poly Hong Kong Investments Ltd. 16,490,000 16,330 Weichai Power Co. Ltd. 2,198,800 15,862 Yantai Changyu Pioneer Wine Co. Class B 1,769,203 15,328 ^ Datang International Power Generation Co. Ltd. 35,622,568 15,108 ^ Guangzhou R&F Properties Co. Ltd. 10,619,200 14,934 ^ Country Garden Holdings Co. 45,486,821 14,845 Shandong Weigao Group Medical Polymer Co. Ltd. 4,029,550 14,683 China Dongxiang Group Co. 22,462,788 14,483 Guangdong Investment Ltd. 28,117,944 14,309 Shui On Land Ltd. 30,046,237 14,192 * Metallurgical Corp. of China Ltd. 26,740,000 13,983 Zhejiang Expressway Co. Ltd. 16,184,704 13,979 China South Locomotive and Rolling Stock Corp. 21,087,877 13,882 Huabao International Holdings Ltd. 13,563,838 13,767 Shanghai Electric Group Co. Ltd. 31,759,918 13,752 ^ Sinofert Holdings Ltd. 23,383,917 13,544 ^ Golden Eagle Retail Group Ltd. 7,352,000 13,148 China Vanke Co. Ltd. Class B 12,943,765 13,134 *,^ China Shipping Container Lines Co. Ltd. 33,535,618 12,568 Fosun International 17,860,737 12,566 China BlueChemical Ltd. 18,931,405 12,282 Jiangsu Expressway Co. Ltd. 13,496,139 12,012 *,^ Maanshan Iron & Steel 19,971,134 11,959 *,^ Hidili Industry International Development Ltd. 11,408,913 11,950 *,^ Beijing Capital International Airport Co. Ltd. 20,841,654 11,669 ^ Franshion Properties China Ltd. 35,296,094 11,575 ^ Soho China Ltd. 23,094,106 11,218 ^ Anta Sports Products Ltd. 8,328,000 10,934 China International Marine Containers Co. Ltd. Class B 7,823,259 10,736 China Communications Services Corp. Ltd. 20,129,311 10,174 Hopson Development Holdings Ltd. 7,953,840 9,828 * BBMG Corp. 9,919,000 9,818 ^ Sinotruk Hong Kong Ltd. 8,313,500 9,678 *,^ Sinopec Shanghai Petrochemical Co. Ltd. 27,408,548 9,563 Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 5,130,806 9,143 Dongfang Electric Corp. Ltd. 1,630,115 8,035 China Travel International Inv HK 32,407,669 8,029 Greentown China Holdings Ltd. 6,534,000 7,792 Shanghai Zhenhua Heavy Industry Co. Ltd. Class B 8,073,666 6,310 Harbin Power Equipment Co. Ltd. 6,237,460 4,973 Colombia (0.3%) BanColombia SA ADR 1,948,802 83,993 Czech Republic (0.5%) CEZ AS 1,699,000 82,142 Komercni Banka AS 162,380 32,545 Telefonica O2 Czech Republic AS 1,225,699 29,052 Egypt (0.2%) Orascom Construction Industries GDR 972,320 45,231 * Orascom Telecom Holdings SAE GDR Rights Exp. 02/18/10 1,035,106 22,944 Orascom Telecom Holding SAE GDR 1,035,106 5,652 Hungary (0.6%) *,^ OTP Bank PLC 2,941,344 86,370 *,^ MOL Hungarian Oil and Gas NyRt 553,806 51,190 ^ Richter Gedeon Nyrt. 149,030 31,370 Magyar Telekom Telecommunications PLC 5,126,066 18,452 India (7.6%) Reliance Industries Ltd. 13,781,005 309,928 Infosys Technologies Ltd. 4,807,307 256,845 Housing Development Finance Corp. 2,215,641 114,021 ICICI Bank Ltd. 5,962,401 106,640 Tata Consultancy Services Ltd. 4,954,417 78,679 Oil & Natural Gas Corp. Ltd. 2,722,052 64,424 Sterlite Industries India Ltd. 3,956,551 63,967 Bharat Heavy Electricals Ltd. 1,219,782 63,594 Larsen & Toubro Ltd. 2,059,687 63,353 ITC Ltd. 11,579,711 62,595 HDFC Bank Ltd. ADR 478,266 56,579 Jindal Steel & Power Ltd. 3,942,590 53,426 HDFC Bank Ltd. 1,481,088 51,948 Axis Bank Ltd. 2,291,017 50,654 Hindustan Unilever Ltd. 9,049,261 47,252 NTPC Ltd. 8,765,658 40,606 ICICI Bank Ltd. ADR 1,111,614 39,218 Tata Steel Ltd. 3,029,167 37,131 GAIL India Ltd. 4,063,555 34,569 Tata Motors Ltd. 2,264,082 33,850 Mahindra & Mahindra Ltd. 1,489,015 32,645 DLF Ltd. 4,354,138 31,307 Tata Power Co. Ltd. 1,041,800 29,327 Hero Honda Motors Ltd. 855,312 28,799 Jaiprakash Associates Ltd. 9,527,382 28,332 Hindalco Industries Ltd. 8,599,681 27,200 Wipro Ltd. 1,934,293 27,085 State Bank of India Ltd. 585,207 26,016 Sesa Goa Ltd. 3,383,226 25,240 Reliance Infrastructure Ltd. 1,091,268 24,383 Reliance Communications Ltd. 6,672,799 24,331 Sun Pharmaceutical Industries Ltd. 745,219 23,620 Kotak Mahindra Bank Ltd. 1,403,439 23,591 ^ Wipro Ltd. ADR 1,176,512 23,166 Cipla Ltd. 3,371,663 23,112 Infrastructure Development Finance Co. Ltd. 7,002,276 22,870 Steel Authority of India Ltd. 4,907,069 22,733 Maruti Suzuki India Ltd. 736,720 22,102 Unitech Ltd. 12,829,195 20,556 United Spirits Ltd. 733,718 19,554 Reliance Capital Ltd. 1,078,023 18,759 Bajaj Auto Ltd. 469,953 17,823 * Cairn India Ltd. 3,101,717 17,798 JSW Steel Ltd. 815,236 17,332 ^ Dr Reddys Laboratories Ltd. ADR 690,400 16,369 Ambuja Cements Ltd. 6,753,372 14,813 * Indiabulls Real Estate Ltd. 3,534,084 13,307 HCL Technologies Ltd. 1,780,418 13,261 * Satyam Computer Services Ltd. 5,691,587 12,141 Zee Entertainment Enterprises Ltd. 2,080,784 11,744 Grasim Industries Ltd. 205,394 11,559 Bharat Petroleum Corp. Ltd. 972,024 11,399 ACC Ltd. 600,038 11,299 * Ranbaxy Laboratories Ltd. 1,118,053 10,997 Siemens India Ltd. 789,537 10,935 * GMR Infrastructure Ltd. 8,244,514 10,708 * Reliance Natural Resources Ltd. 7,375,260 10,201 * Housing Development & Infrastructure Ltd. 1,373,940 9,770 * Suzlon Energy Ltd. 5,799,374 9,604 Dr Reddys Laboratories Ltd. 393,566 9,472 * Idea Cellular Ltd. 7,206,818 9,098 ABB Ltd. 475,183 8,307 United Phosphorus Ltd. 2,471,539 8,220 Aditya Birla Nuvo Ltd. 307,855 5,653 State Bank of India Ltd. GDR 47,357 4,227 Indonesia (2.1%) Telekomunikasi Indonesia Tbk PT 106,094,979 105,348 Astra International Tbk PT 21,393,090 81,784 Bank Central Asia Tbk PT 130,180,724 69,076 Perusahaan Gas Negara PT 127,013,980 50,869 Bumi Resources Tbk PT 185,575,052 48,464 Bank Rakyat Indonesia 58,255,300 47,233 Bank Mandiri Tbk PT 77,864,024 38,581 United Tractors Tbk PT 16,163,307 28,818 Indocement Tunggal Prakarsa Tbk PT 15,897,603 22,760 Unilever Indonesia Tbk PT 16,718,230 20,118 Adaro Energy PT 86,888,250 17,392 Indofood Sukses Makmur Tbk PT 44,778,296 17,106 Bank Danamon Indonesia Tbk PT 31,528,849 16,202 Tambang Batubara Bukit Asam Tbk PT 8,852,938 16,150 Semen Gresik Persero Tbk PT 16,295,320 13,848 Indo Tambangraya Megah PT 3,776,800 12,601 Indosat Tbk PT 16,456,273 9,818 Astra Agro Lestari Tbk PT 3,789,680 9,582 Aneka Tambang Tbk PT 38,025,159 8,545 International Nickel Indonesia Tbk PT 22,408,150 8,478 Bank Negara Indonesia Persero Tbk PT 35,298,000 7,225 * Lippo Karawaci Tbk PT 124,042,468 7,013 Israel (3.0%) Teva Pharmaceutical Industries Ltd. 9,026,178 511,521 Israel Chemicals Ltd. 5,369,903 69,713 * Check Point Software Technologies 1,779,251 56,900 * Bank Leumi Le-Israel BM 12,481,981 53,450 * Bank Hapoalim BM 10,508,966 44,984 Bezeq Israeli Telecommunication Corp. Ltd. 12,800,347 32,700 Teva Pharmaceutical Industries Ltd. ADR 562,697 31,916 * NICE Systems Ltd. 657,399 19,161 Cellcom Israel Ltd. 551,481 17,686 Partner Communications Co. Ltd. 841,846 17,386 * Israel Corp. Ltd. 21,089 15,386 Elbit Systems Ltd. 232,028 14,396 Makhteshim-Agan Industries Ltd. 2,633,712 13,172 * Mizrahi Tefahot Bank Ltd. 1,351,039 12,074 * Israel Discount Bank Ltd. Class A 4,840,432 10,888 Delek Group Ltd. 37,035 8,203 Discount Investment Corp. 298,422 7,047 Ormat Industries 546,707 4,575 Malaysia (2.9%) Sime Darby Bhd. 31,591,813 78,658 CIMB Group Holdings Bhd. 20,787,632 76,921 Malayan Banking Bhd. 37,341,158 74,086 IOI Corp. Bhd. 38,790,778 58,336 Genting Bhd. 23,567,790 48,436 Tenaga Nasional Bhd. 20,695,646 48,267 Public Bank Bhd. 11,296,747 39,687 MISC Bhd. 13,928,178 32,532 Maxis Bhd. 19,884,650 31,363 AMMB Holdings Bhd. 20,971,258 29,784 Genting Malaysia Bhd. 34,599,210 28,089 PPB Group Bhd. 5,711,344 26,697 * Axiata Group Bhd. 27,800,509 26,523 Kuala Lumpur Kepong Bhd. 5,165,608 25,021 DiGi.Com Bhd. 3,762,373 24,057 British American Tobacco Malaysia Bhd. 1,566,505 19,311 YTL Corp. Bhd. 8,898,553 19,224 IJM Corp. Bhd. 12,265,650 16,493 PLUS Expressways Bhd. 16,389,982 15,899 Petronas Gas Bhd. 5,476,628 15,668 YTL Power International Bhd. 23,007,427 14,767 Gamuda Bhd. 17,752,788 14,361 Hong Leong Bank Bhd. 5,277,736 12,578 Tanjong PLC 2,327,036 11,830 UMW Holdings Bhd. 6,155,960 11,263 Berjaya Sports Toto Bhd. 8,743,445 10,779 SP Setia Bhd. 9,038,752 10,667 Telekom Malaysia Bhd. 11,532,740 10,533 Bursa Malaysia Bhd. 3,954,452 8,877 Parkson Holdings Bhd. 5,201,112 8,443 Alliance Financial Group Bhd. 10,558,517 7,701 RHB Capital Bhd. 4,924,435 7,584 Petronas Dagangan Bhd. 2,872,800 7,322 Lafarge Malayan Cement Bhd. 3,924,720 7,228 Hong Leong Financial Group Bhd. 3,058,200 6,766 Astro All Asia Networks PLC 6,184,090 5,762 MMC Corp. Bhd. 8,421,600 5,708 * IGB Corp. Bhd. 10,419,600 5,503 * AirAsia Bhd. 12,895,648 5,129 KLCC Property Holdings Bhd. 5,128,700 4,973 Genting Plantations Bhd. 2,164,100 3,811 * Malaysian Airline System Bhd. 3,879,900 2,965 Mexico (4.3%) America Movil SAB de CV 192,589,122 421,399 Wal-Mart de Mexico SAB de CV 30,901,204 137,000 Grupo Televisa SA 25,518,946 100,144 Fomento Economico Mexicano SAB de CV 22,629,468 95,777 * Cemex SAB de CV 96,431,725 90,165 Grupo Mexico SAB de CV Class B 40,260,518 81,598 Telmex Internacional SAB de CV 56,049,331 49,450 Grupo Financiero Banorte SAB de CV 14,972,230 49,232 Telefonos de Mexico SAB de CV 57,282,614 46,378 Grupo Elektra SA de CV 781,620 39,670 * Carso Global Telecom SAB de CV 7,449,918 32,852 * Grupo Modelo SAB de CV 5,424,647 26,771 Kimberly-Clark de Mexico SAB de CV Class A 5,787,152 25,963 Grupo Bimbo SAB de CV Class A 3,807,388 23,942 Grupo Financiero Inbursa SA 7,188,908 22,012 Alfa SAB de CV Class A 3,306,131 21,326 Mexichem SAB de CV 9,729,174 20,827 Industrias Penoles SAB de CV 1,088,714 20,139 Grupo Carso SAB de CV 6,199,766 19,168 Coca-Cola Femsa SAB de CV 2,974,633 18,391 * Desarrolladora Homex SAB de CV 2,433,590 12,432 Grupo Aeroportuario del Pacifico SAB de CV Class B 3,815,207 12,049 * Urbi Desarrollos Urbanos SAB de CV 5,496,193 11,665 Grupo Aeroportuario del Pacifico SAB de CV ADR 140,077 4,400 Peru (0.6%) Southern Copper Corp. (U.S. Shares) 1,698,312 45,226 Cia de Minas Buenaventura SA ADR 1,279,101 40,266 Credicorp Ltd. 422,657 31,636 Cia de Minas Buenaventura SA 721,920 23,269 Credicorp Ltd. (New York Shares) 298,100 22,247 Southern Copper Corp. 547,989 14,741 Philippines (0.4%) Philippine Long Distance Telephone Co. 501,180 28,365 Manila Electric Co. 4,865,902 16,872 Bank of the Philippine Islands 14,374,880 14,007 SM Investments Corp. 2,020,616 13,723 Ayala Land Inc. 57,685,150 12,934 Ayala Corp. 1,930,666 11,983 SM Prime Holdings Inc. 45,442,726 9,142 Energy Development Corp. 80,841,753 8,224 Globe Telecom Inc. 382,633 7,510 Banco de Oro Unibank Inc. 7,854,491 6,064 Jollibee Foods Corp. 4,948,459 5,578 Metropolitan Bank & Trust 6,169,010 5,545 Poland (1.3%) Powszechna Kasa Oszczednosci Bank Polski SA 6,592,450 87,400 * Bank Pekao SA 1,244,381 71,860 KGHM Polska Miedz SA 1,275,392 41,844 Telekomunikacja Polska SA 7,136,960 39,394 * Polski Koncern Naftowy Orlen 3,441,359 39,286 *,^ Polska Grupa Energetyczna SA 2,548,814 20,595 Polskie Gornictwo Naftowe I Gazownictwo SA 12,916,992 16,682 * Bank Zachodni WBK SA 247,500 14,896 ^ Asseco Poland SA 651,871 13,352 * Globe Trade Centre SA 1,394,525 11,309 * Getin Holding SA 3,538,253 10,970 * BRE Bank SA 114,702 9,974 * Bank Handlowy w Warszawie SA 368,217 9,394 * ING Bank Slaski SA 36,558 8,696 TVN SA 1,629,404 7,701 *,^ Bank Millennium SA 5,287,247 7,613 * PBG SA 89,881 6,538 * Grupa Lotos SA 602,512 5,708 Cyfrowy Polsat SA 866,731 4,438 Russia (6.9%) Gazprom OAO ADR (London Shares) 24,790,288 601,121 Lukoil OAO ADR 4,908,018 268,404 Sberbank of Russian Federation 89,280,728 253,829 MMC Norilsk Nickel ADR 9,033,090 138,901 Rosneft Oil Co. GDR 13,434,767 103,327 Mobile Telesystems OJSC ADR 2,109,313 100,783 Tatneft ADR 2,493,072 76,705 NovaTek OAO GDR 965,716 68,408 Surgutneftegaz ADR 7,577,377 63,683 Vimpel-Communications ADR 3,278,023 59,463 * RusHydro 1,144,838,636 48,152 Polyus Gold Co. ADR 1,623,975 43,594 VTB Bank OJSC GDR 8,457,750 41,886 Surgutneftegaz Prior Pfd. 73,983,629 34,095 * Federal Grid Co. Unified Energy System JSC 3,082,247,175 33,511 * Uralkali 7,860,768 32,769 Mechel ADR 1,556,054 30,794 Severstal GDR 2,172,725 26,582 * Sistema JSFC GDR 1,035,903 25,730 * Novolipetsk Steel OJSC GDR 844,991 25,677 Sberbank of Russian Federation Prior Pfd. 10,671,810 25,553 Gazprom Neft JSC 3,605,626 18,158 * Inter Rao Ues OAO 11,166,854,879 17,755 * Wimm-Bill-Dann Foods OJSC ADR 767,854 15,956 * Pharmstandard GDR 827,710 15,845 * TMK OAO GDR 617,441 11,707 Comstar United Telesystems OJSC GDR 1,888,715 11,205 * Polymetal 1,123,440 10,333 South Africa (6.9%) Sasol Ltd. 6,021,045 223,103 MTN Group Ltd. 15,448,014 220,530 Standard Bank Group Ltd. 12,247,562 173,557 Impala Platinum Holdings Ltd. 5,639,246 144,480 Naspers Ltd. 4,011,400 141,398 AngloGold Ashanti Ltd. 3,167,732 113,572 Gold Fields Ltd. 7,058,801 81,061 FirstRand Ltd. 29,768,021 72,091 Sanlam Ltd. 21,690,064 64,719 ABSA Group Ltd. 3,412,304 59,678 Anglo Platinum Ltd. 630,125 59,479 Remgro Ltd. 4,659,166 54,820 Bidvest Group Ltd. 3,093,685 53,031 Tiger Brands Ltd. 1,759,447 40,714 Shoprite Holdings Ltd. 4,365,863 39,849 Kumba Iron Ore Ltd. 861,272 36,408 Harmony Gold Mining Co. Ltd. 3,872,823 35,783 Steinhoff International Holdings Ltd. 12,889,059 32,622 African Bank Investments Ltd. 8,178,780 31,585 RMB Holdings Ltd. 7,775,403 31,288 Nedbank Group Ltd. 1,874,169 29,769 Vodacom Group Pty Ltd. 3,993,867 28,529 Growthpoint Properties Ltd. 15,102,153 26,956 ArcelorMittal South Africa Ltd. 1,941,117 26,602 Truworths International Ltd. 4,671,672 25,817 Massmart Holdings Ltd. 2,194,723 25,032 Redefine Income Fund Ltd. 25,647,628 24,081 African Rainbow Minerals Ltd. 1,090,521 23,835 Pretoria Portland Cement Co. Ltd. 5,389,150 23,623 * Sappi Ltd. 5,517,931 23,457 * Aspen Pharmacare Holdings Ltd. 2,658,922 23,425 Aveng Ltd. 4,319,059 20,027 Imperial Holdings Ltd. 1,830,706 19,099 Exxaro Resources Ltd. 1,356,203 18,759 Murray & Roberts Holdings Ltd. 3,451,138 17,771 Woolworths Holdings Ltd. 7,311,780 17,467 Netcare Ltd. 9,965,941 16,994 Investec Ltd. 2,384,923 16,861 Foschini Ltd. 2,026,122 14,867 Reunert Ltd. 1,979,130 14,617 Pick n Pay Stores Ltd. 2,531,825 13,310 Telkom SA Ltd. 2,922,656 12,633 Discovery Holdings Ltd. 2,813,957 11,434 Liberty Holdings Ltd. 1,269,878 11,088 Northam Platinum Ltd. 1,614,376 10,420 South Korea (12.9%) Samsung Electronics Co. Ltd. 642,747 431,869 2 Samsung Electronics Co. Ltd. GDR 1,023,696 350,755 POSCO ADR 1,662,213 187,747 Hyundai Motor Co. 1,619,934 156,420 POSCO 267,096 121,834 * Hynix Semiconductor Inc. 4,904,590 95,285 Samsung Electronics Co. Ltd. Prior Pfd. 213,592 93,954 LG Electronics Inc. 976,450 91,088 Hyundai Mobis 656,885 83,223 LG Chem Ltd. 484,576 83,086 * Shinhan Financial Group Co. Ltd. 2,306,519 80,537 LG Display Co. Ltd. 2,413,866 78,033 KB Financial Group Inc. ADR 1,754,271 74,978 * KB Financial Group Inc. 1,653,084 71,243 KT&G Corp. 1,171,966 68,065 Shinsegae Co. Ltd. 146,494 66,105 ^ Shinhan Financial Group Co. Ltd. ADR 945,493 65,504 Samsung C&T Corp. 1,295,433 64,044 Hyundai Heavy Industries Co. Ltd. 394,133 63,150 * NHN Corp. 423,845 62,886 Samsung Fire & Marine Insurance Co. Ltd. 392,702 62,602 SK Energy Co. Ltd. 622,057 56,464 Hana Financial Group Inc. 1,973,610 56,192 Korea Electric Power Corp. ADR 3,291,904 53,493 Samsung Electro-Mechanics Co. Ltd. 633,887 52,994 LG Corp. 981,573 52,900 Hyundai Steel Co. 586,658 42,883 Samsung SDI Co. Ltd. 352,294 41,094 SK Telecom Co. Ltd. ADR 2,257,521 39,123 * Kia Motors Corp. 2,153,324 35,902 Korea Electric Power Corp. 1,047,981 34,546 Samsung Heavy Industries Co. Ltd. 1,667,565 34,220 Korea Exchange Bank 2,755,860 31,166 Samsung Engineering Co. Ltd. 310,802 30,197 KT Corp. 691,186 29,532 Hyundai Engineering & Construction Co. Ltd. 533,578 29,483 * Woori Finance Holdings Co. Ltd. 2,534,270 29,061 Samsung Securities Co. Ltd. 526,664 28,579 GS Engineering & Construction Corp. 373,551 28,466 KT Corp. ADR 1,323,147 27,958 SK Telecom Co. Ltd. 167,826 26,343 Samsung Techwin Co. Ltd. 384,045 25,005 Cheil Industries Inc. 484,485 23,230 Doosan Heavy Industries and Construction Co. Ltd. 328,162 23,203 Lotte Shopping Co. Ltd. 88,760 22,791 Amorepacific Corp. 32,673 22,770 LG Household & Health Care Ltd. 91,853 22,425 Daewoo Securities Co. Ltd. 1,329,230 21,966 S-Oil Corp. 486,315 21,508 OCI Co. Ltd. 135,088 20,163 * Industrial Bank of Korea 1,758,150 19,799 Hanwha Corp. 493,416 19,775 LG Telecom Ltd. 2,552,438 19,716 Daelim Industrial Co. Ltd. 296,803 19,515 * Korean Air Lines Co. Ltd. 387,573 18,750 Hyundai Development Co. 603,176 18,609 SK Holdings Co. Ltd. 252,174 18,052 Samsung Card Co. 400,079 17,627 Busan Bank 1,726,919 16,881 ^ NCSoft Corp. 151,100 16,810 Woongjin Coway Co. Ltd. 540,559 16,594 ^ Daewoo International Corp. 543,745 16,371 Hyosung Corp. 232,202 16,159 Daegu Bank 1,266,045 16,131 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 1,029,722 15,910 LS Corp. 190,886 15,655 GS Holdings 516,938 15,337 Hyundai Securities Co. 1,303,171 15,288 Hankook Tire Co. Ltd. 788,176 15,114 KCC Corp. 51,305 15,022 Honam Petrochemical Corp. 155,302 14,984 Yuhan Corp. 96,301 14,072 CJ CheilJedang Corp. 78,121 14,022 Hyundai Department Store Co. Ltd. 160,698 14,006 Kangwon Land Inc. 1,019,358 13,865 Hyundai Motor Co. Prior Pfd. 374,647 12,948 ^ Daewoo Engineering & Construction Co. Ltd. 1,251,084 12,756 Mirae Asset Securities Co. Ltd. 254,783 12,704 Woori Investment & Securities Co. Ltd. 951,981 12,400 Korea Zinc Co. Ltd. 84,553 12,319 ^ Doosan Infracore Co. Ltd. 819,622 12,226 LS Industrial Systems Co. Ltd. 164,565 11,849 Korea Gas Corp. 258,276 11,500 Hyundai Mipo Dockyard 122,683 11,433 Dongbu Insurance Co. Ltd. 386,581 11,114 STX Pan Ocean Co. Ltd. 1,066,280 10,782 Korea Investment Holdings Co. Ltd. 409,565 10,780 Hanwha Chem Corp. 827,560 10,341 Glovis Co. Ltd. 110,782 9,157 Doosan Corp. 98,051 8,600 Lotte Confectionery Co. Ltd. 7,370 7,818 Hite Brewery Co. Ltd. 56,605 7,707 Tong Yang Securities Inc. 801,706 7,380 Dongkuk Steel Mill Co. Ltd. 367,392 7,236 Hyundai Motor Co. Prior Pfd. 219,250 7,192 * Celltrion Inc. 522,001 7,127 * SK Broadband Co. Ltd. 1,588,854 7,090 LG Electronics Inc. Prior Pfd. 196,671 7,042 S1 Corp. 162,700 6,524 SK Networks Co. Ltd. 718,620 6,397 Hanjin Heavy Industries & Construction Co. Ltd. 311,562 5,752 Taewoong Co. Ltd. 78,578 5,365 ^ STX Offshore & Shipbuilding Co. Ltd. 440,957 4,417 Hite Holdings Co. Ltd. 1  Taiwan (11.1%) Hon Hai Precision Industry Co. Ltd. 78,930,633 328,904 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 24,541,750 249,344 Taiwan Semiconductor Manufacturing Co. Ltd. 128,917,045 244,722 MediaTek Inc. 9,326,186 150,467 China Steel Corp. 101,290,869 102,649 * Cathay Financial Holding Co. Ltd. 59,589,202 100,481 Nan Ya Plastics Corp. 51,993,439 97,189 Formosa Plastics Corp. 41,099,458 85,226 Asustek Computer Inc. 38,897,291 75,075 Acer Inc. 25,935,014 72,230 HTC Corp. 6,759,242 66,062 Formosa Chemicals & Fibre Corp. 28,860,164 62,315 Compal Electronics Inc. 38,371,083 53,196 Delta Electronics Inc. 17,541,245 52,821 * Fubon Financial Holding Co. Ltd. 45,244,144 52,633 Chunghwa Telecom Co. Ltd. 27,360,319 48,981 Yuanta Financial Holding Co. Ltd. 75,820,773 48,097 Chinatrust Financial Holding Co. Ltd. 87,644,403 47,712 *,^ United Microelectronics Corp. ADR 13,237,887 46,465 * Chunghwa Telecom Co. Ltd. ADR 2,412,844 45,796 Quanta Computer Inc. 22,237,880 44,267 Mega Financial Holding Co. Ltd. 80,583,296 43,357 AU Optronics Corp. ADR 3,837,960 41,987 AU Optronics Corp. 38,172,669 41,924 Taiwan Mobile Co. Ltd. 19,430,785 37,541 * Chi Mei Optoelectronics Corp. 47,418,999 36,873 Uni-President Enterprises Corp. 33,791,385 36,028 InnoLux Display Corp. 21,860,578 35,804 Wistron Corp. 17,666,955 33,354 Formosa Petrochemical Corp. 12,690,559 31,921 Far Eastern New Century Corp. 29,204,400 31,918 * United Microelectronics Corp. 61,451,970 30,374 Taiwan Cement Corp. 30,421,583 28,233 First Financial Holding Co. Ltd. 48,762,761 27,208 * China Development Financial Holding Corp. 95,609,785 26,446 Lite-On Technology Corp. 20,832,409 26,412 Taiwan Fertilizer Co. Ltd. 7,610,800 24,775 Foxconn Technology Co. Ltd. 6,103,976 23,954 Chang Hwa Commercial Bank 51,340,094 23,117 Synnex Technology International Corp. 10,974,151 22,445 Taiwan Cooperative Bank 36,976,450 21,579 Far EasTone Telecommunications Co. Ltd. 16,963,043 20,540 * Shin Kong Financial Holding Co. Ltd. 53,707,075 20,460 Hua Nan Financial Holdings Co. Ltd. 34,792,685 20,113 Siliconware Precision Industries Co. ADR 2,948,400 19,902 Siliconware Precision Industries Co. 14,820,860 19,418 Epistar Corp. 6,091,732 19,193 Macronix International 34,039,944 18,932 * SinoPac Financial Holdings Co. Ltd. 55,435,113 18,164 Pou Chen Corp. 23,969,100 17,983 Powertech Technology Inc. 5,603,527 17,816 Advanced Semiconductor Engineering Inc. ADR 4,362,275 17,013 Advanced Semiconductor Engineering Inc. 21,161,400 16,627 Cheng Shin Rubber Industry Co. Ltd. 8,681,344 16,578 Asia Cement Corp. 17,254,508 16,281 * Taishin Financial Holding Co. Ltd. 38,938,678 15,663 Unimicron Technology Corp. 12,165,754 14,718 Novatek Microelectronics Corp. Ltd. 5,004,107 14,668 KGI Securities Co. Ltd. 29,279,000 13,708 Richtek Technology Corp. 1,383,930 13,651 Largan Precision Co. Ltd. 1,001,135 13,004 President Chain Store Corp. 5,654,539 12,989 Catcher Technology Co. Ltd. 5,641,663 12,630 Tripod Technology Corp. 3,674,657 12,552 * Inotera Memories Inc. 17,624,436 12,537 * E.Sun Financial Holding Co. Ltd. 32,997,591 12,320 * Chunghwa Picture Tubes 96,746,331 11,786 * Powerchip Semiconductor Corp. 89,713,716 11,170 * Polaris Securities Co. Ltd. 21,861,775 11,048 Simplo Technology Co. Ltd. 1,918,000 10,924 Inventec Co. Ltd. 19,037,175 10,865 Realtek Semiconductor Corp. 3,887,887 10,595 WPG Holdings Co. Ltd. 6,725,558 10,384 * HannStar Display Corp. 44,609,202 10,059 Everlight Electronics Co. Ltd. 3,221,742 9,855 Transcend Information Inc. 3,011,981 9,769 Motech Industries Inc. 2,481,928 9,753 Chicony Electronics Co. Ltd. 3,888,399 9,564 * Clevo Co. 5,231,938 9,469 Coretronic Corp. 6,653,000 9,403 * Walsin Lihwa Corp. 27,452,170 9,325 Yulon Motor Co. Ltd. 9,064,280 9,097 * Nanya Technology Corp. 10,892,319 8,834 U-Ming Marine Transport Corp. 4,611,988 8,776 Young Fast Optoelectronics Co. Ltd. 863,000 8,540 Taiwan Glass Industrial Corp. 10,142,959 8,433 * Tatung Co. Ltd. 37,739,600 8,202 * Prime View International Co. Ltd. 4,446,000 8,132 * Ruentex Industries Ltd. 4,764,115 8,043 Far Eastern Department Stores Co. Ltd. 8,136,216 7,740 * Qisda Corp. 14,910,928 7,707 Tung Ho Steel Enterprise Corp. 6,897,144 7,675 Feng Hsin Iron & Steel Co. 4,651,310 7,573 Nan Ya Printed Circuit Board Corp. 1,792,623 7,562 * CMC Magnetics Corp. 29,515,700 7,467 Giant Manufacturing Co. Ltd. 2,775,200 7,450 * Wintek Corp. 9,239,000 7,152 Phison Electronics Corp. 1,021,315 6,958 Teco Electric and Machinery Co. Ltd. 16,686,000 6,724 Advantech Co. Ltd. 3,257,622 6,569 Eternal Chemical Co. Ltd. 6,757,395 6,520 Cheng Uei Precision Industry Co. Ltd. 3,179,365 6,476 * Winbond Electronics Corp. 25,714,000 6,277 Formosa Taffeta Co. Ltd. 8,599,868 6,271 Pixart Imaging Inc. 989,278 6,247 * Evergreen Marine Corp. Taiwan Ltd. 10,365,879 5,983 Formosa Sumco Technology Corp. 2,157,450 5,906 Mitac International 12,713,427 5,825 * China Airlines Ltd. 17,333,765 5,789 Farglory Land Development Co. Ltd. 2,685,688 5,673 Kinsus Interconnect Technology Corp. 2,277,029 5,671 TSRC Corp. 4,706,398 5,594 * Capital Securities Corp. 10,404,000 5,358 * Wan Hai Lines Ltd. 10,576,128 5,285 Micro-Star International Co. Ltd. 8,193,882 5,074 * Taiwan Business Bank 19,601,000 5,056 Formosa International Hotels Corp. 426,936 4,812 * Eva Airways Corp. 12,066,891 4,754 Chinese Gamer International Corp. 421,000 4,371 Vanguard International Semiconductor Corp. 9,060,396 4,347 Yang Ming Marine Transport Corp. 11,456,450 4,107 Compal Communications Inc. 3,458,374 3,803 * Evergreen International Storage & Transport Corp. 3,655,000 2,878 * Tatung Co. Ltd. GDR 392,499 1,715 * Ya Hsin Industrial Co. Ltd. 5,306,018  Thailand (1.3%) PTT PCL (Foreign) 8,937,837 59,645 PTT Exploration & Production PCL (Foreign) 12,265,218 48,391 Siam Commercial Bank PCL (Foreign) 15,985,057 38,193 Bangkok Bank PCL (Foreign) 9,995,231 33,681 Kasikornbank PCL (Foreign) 12,506,949 33,005 Banpu PCL 1,567,917 25,066 Advanced Info Service PCL (Foreign) 9,567,477 23,798 Bangkok Bank PCL (Local) 5,417,343 18,338 Siam Cement PCL (Foreign) 2,430,907 16,188 CP ALL PCL (Foreign) 21,847,315 15,073 IRPC PCL (Foreign) 97,514,060 12,714 Kasikornbank PCL 4,939,200 12,208 Bank of Ayudhya PCL(Local) 20,149,634 11,821 Thai Oil PCL (Foreign) 8,271,000 10,075 Charoen Pokphand Foods PCL (Foreign) 28,008,100 9,653 PTT Chemical PCL (Foreign) 3,556,238 8,995 PTT Aromatics & Refining PCL (Foreign) 11,455,611 8,420 Krung Thai Bank PCL (Foreign) 27,600,921 7,947 BEC World PCL (Foreign) 9,222,225 6,651 * TMB Bank PCL 170,098,844 6,473 Siam Cement PCL (Local) 815,410 5,320 Glow Energy PCL (Foreign) 5,271,655 4,900 Land and Houses PCL (Foreign) 27,749,947 4,717 Total Access Communication PCL (Local) 3,498,100 3,368 Total Access Communication PCL (Foreign) 2,158,391 2,078 Banpu PCL (Local) 89,400 1,410 Charoen Pokphand Foods PCL 1,422,400 490 Turkey (1.6%) Turkiye Garanti Bankasi AS 22,148,521 92,893 Turkcell Iletisim Hizmet AS 8,151,315 59,831 Turkiye Is Bankasi 11,392,714 50,046 Akbank TAS 7,964,222 46,522 Tupras Turkiye Petrol Rafine 1,341,280 27,616 Haci Omer Sabanci Holding AS 5,735,384 24,622 Turkiye Halk Bankasi AS 3,413,807 23,189 * Yapi ve Kredi Bankasi AS 9,465,227 22,794 * Turkiye Vakiflar Bankasi Tao 8,306,087 22,018 Anadolu Efes Biracilik Ve Malt Sanayii AS 2,126,592 21,967 Turk Telekomunikasyon AS 5,843,263 20,200 BIM Birlesik Magazalar AS 421,933 19,142 * KOC Holding AS 5,452,893 18,462 * Eregli Demir ve Celik Fabrikalari TAS 4,543,807 14,315 * Asya Katilim Bankasi AS 4,955,506 12,868 Enka Insaat ve Sanayi AS 2,712,752 12,627 Turk Hava Yollari 3,444,859 12,560 Dogan Sirketler Grubu Holdings 8,209,672 5,987 Coca-Cola Icecek AS 635,597 5,251 * Turk Sise ve Cam Fabrikalari AS 4,053,452 5,238 * Haci Omer Sabanci Holding AS 865,000 3,728 Total Common Stocks (Cost $27,193,623) Market Value Coupon Shares ($000) Temporary Cash Investments (2.1%) 1 Money Market Fund (2.1%) 3,4 Vanguard Market Liquidity Fund 0.175% 655,359,691 655,360 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 5 Fannie Mae Discount Notes 0.200% 3/24/10 4,000 3,999 Federal Home Loan Bank Discount Notes 0.220% 3/26/10 7,000 6,999 Total Temporary Cash Investments (Cost $666,356) Total Investments (101.9%) (Cost $27,859,979) Other Assets and Liabilities-Net (-1.9%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $539,043,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures and swap contracts. After giving effect to futures and swap investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 1.8%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, the value of this security represented 1.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $585,092,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $4,499,000 have been segregated as initial margin for open futures contracts. 7 Securities with a value of $1,875,000 have been segregated as collateral for open swap contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. Emerging Markets Stock Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Emerging Markets Stock Index Fund C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) MSCI Taiwan Index February 2010 2,700 73,980 (207) Emerging Markets Stock Index Fund D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected stocks in the funds target index. Investing through a swap provides a return advantage over buying the individual stocks. Under the terms of each swap, the fund receives the total return (either receiving the increase or paying the decrease) on a reference stock, applied to a notional amount that is the value of a designated number of shares of the stock at the beginning of the swap. The counterparty pays the fund a fixed rate less a specified interest rate spread, that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating to the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. The primary risks associated with the swaps are that a counterparty will default on its obligation to pay net amounts due to the fund, or that the fund will incur fees in the event it terminates a swap prior to the scheduled termination date. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Total Return Swaps Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty 1 ($000) (Paid) 2 ($000) B2W Cia Global Do Varejo Apr. 14, 2010 MSCS 8,808 4.88% (1,742) Redecard SA Apr. 14, 2010 MSCS 8,200 4.88% (502) (2,244) 1 MSMorgan Stanley Capital Servies 2 Based on one-month Fed. Funds rate as of January 31, 2010. Emerging Markets Stock Index Fund E. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America 7,253,211   Common StocksOther 1,318,140 23,188,088  Temporary Cash Investments 655,360 10,998  Futures ContractsLiabilities 1 (999)   Swap ContractsLiabilities  (2,244)  Total 9,225,712 23,196,842  1 Represents variation margin on the last day of the reporting period. F. At January 31, 2010, the cost of investment securities for tax purposes was $27,877,288,000. Net unrealized appreciation of investment securities for tax purposes was $4,548,509,000, consisting of unrealized gains of $6,258,583,000 on securities that had risen in value since their purchase and $1,710,074,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard FTSE All-World ex-US Small-Cap Index Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Common Stocks (99.5%) Argentina (0.1%) * Grupo Financiero Galicia SA ADR 58,427 304 Australia (4.2%) * Aquarius Platinum Ltd. 129,559 762 * Arrow Energy Ltd. 195,699 677 Primary Health Care Ltd. 124,404 605 David Jones Ltd. 136,994 573 JB Hi-Fi Ltd. 29,117 517 Campbell Brothers Ltd. 19,791 500 UGL Ltd. 41,580 475 MacArthur Coal Ltd. 54,592 453 Transfield Services Ltd. 136,651 430 ING Office Fund 748,137 400 APA Group 139,790 394 * Mount Gibson Iron Ltd. 317,203 389 * Boart Longyear Group 1,303,395 380 Ramsay Health Care Ltd. 35,628 360 * Riversdale Mining Ltd. 53,160 348 Centennial Coal Co. Ltd. 107,642 346 ConnectEast Group 929,032 342 Seek Ltd. 59,627 339 Monadelphous Group Ltd. 29,876 337 * AWE Ltd. 144,980 334 Iress Market Technology Ltd. 48,316 333 Healthscope Ltd. 79,632 329 Infigen Energy 277,501 325 * PanAust Ltd. 786,148 324 Wotif.com Holdings Ltd. 52,337 307 Platinum Asset Management Ltd. 63,152 306 * ING Industrial Fund 714,332 282 * Silex Systems Ltd. 53,919 280 * Aquila Resources Ltd. 36,159 270 Kingsgate Consolidated Ltd. 32,481 265 GrainCorp Ltd. 51,254 259 * Pacific Brands Ltd. 268,171 259 * Karoon Gas Australia Ltd. 39,793 251 Crane Group Ltd. 31,966 248 Invocare Ltd. 50,399 245 * Murchison Metals Ltd. 119,745 232 *,^ Coal of Africa Ltd. 120,731 226 Beach Energy Ltd. 302,285 222 Macquarie CountryWide Trust 425,772 211 * Lynas Corp. Ltd. 432,044 210 * Transpacific Industries Group Ltd. 188,936 207 * Andean Resources Ltd. 97,019 202 Cabcharge Australia Ltd. 39,792 199 Cromwell Group 314,420 193 Bradken Ltd. 35,561 188 *,^ Atlas Iron Ltd. 105,670 180 Bunnings Warehouse Property Trust 112,326 175 *,^ Pharmaxis Ltd. 69,038 161 * Austar United Communications Ltd. 142,986 161 Seven Network Ltd. 27,001 159 Abacus Property Group 462,198 158 * Mineral Deposits Ltd. 192,962 152 * Minara Resources Ltd. 240,858 145 iSOFT Group Ltd. 241,783 145 FKP Property Group 235,399 145 * Western Areas NL 39,664 145 SAI Global Ltd. 38,981 134 * Linc Energy Ltd. 95,388 130 Independence Group NL 34,715 127 * St. Barbara Ltd. 573,157 126 *,^ Mirabela Nickel Ltd. 69,724 125 GUD Holdings Ltd. 15,112 124 Emeco Holdings Ltd. 193,682 118 * Gindalbie Metals Ltd. 136,787 114 * Macmahon Holdings Ltd. 196,724 99 * Roc Oil Co. Ltd. 161,488 95 Alesco Corp. Ltd. 24,230 92 Ardent Leisure Group 63,112 90 SMS Management & Technology Ltd. 17,075 89 * Carnarvon Petroleum Ltd. 186,891 86 Hills Industries Ltd. 49,732 86 Reject Shop Ltd. 7,303 86 Panoramic Resources Ltd. 53,095 85 Centro Retail Group 578,460 81 Programmed Maintenance Services Ltd. 27,653 80 Fleetwood Corp. Ltd. 11,221 80 Australian Pharmaceutical Industries Ltd. 140,537 80 Oakton Ltd. 25,920 79 Ausenco Ltd. 21,550 77 * Avoca Resources Ltd. 49,605 71 Hastie Group Ltd. 43,356 70 * Sundance Resources Ltd. 569,690 70 Dominion Mining Ltd. 26,052 70 Mincor Resources NL 49,747 64 Challenger Diversified Property Group 156,323 64 Austal Ltd. 29,066 62 Skilled Group Ltd. 36,000 61 Straits Resources Ltd. 48,378 60 * PMP Ltd. 89,484 58 Aspen Group 138,947 58 STW Communications Group Ltd. 84,649 58 Coffey International Ltd. 29,892 57 *,^ Nexus Energy Ltd. 241,740 56 Ridley Corp. Ltd. 56,791 56 * Platinum Australia Ltd. 62,485 56 * International Ferro Metals Ltd. 109,088 54 Clough Ltd. 66,026 49 WHK Group Ltd. 46,616 48 * Australian Agricultural Co. Ltd. 40,490 45 Astro Japan Property Group 132,178 39 * Sunland Group Ltd. 57,928 38 * Geodynamics Ltd. 50,285 35 * Energy World Corp. Ltd. 131,119 35 * Tap Oil Ltd. 31,785 30 * Alliance Resources Ltd. 55,152 27 AJ Lucas Group Ltd. 8,698 25 Energy Developments Ltd. 5,941 14 * South Australian Coal Corp. 15,191 1 Austria (1.1%) * Wienerberger AG 36,036 674 Andritz AG 10,748 600 * bwin Interactive Entertainment AG 7,231 439 *,^ IMMOFINANZ AG 128,726 424 Atrium European Real Estate Ltd. 57,664 351 * Intercell AG 10,155 337 * Conwert Immobilien Invest SE 28,942 334 * CA Immobilien Anlagen AG 31,401 331 * RHI AG 11,281 308 Semperit AG Holding 7,356 276 Schoeller-Bleckmann Oilfield Equipment AG 4,981 261 Oesterreichische Post AG 8,091 219 Mayr Melnhof Karton AG 2,244 211 Flughafen Wien AG 4,218 197 * Sparkassen Immobilien AG 16,565 110 Agrana Beteiligungs AG 1,051 100 BWT AG 2,469 68 Palfinger AG 2,956 65 Kapsch TrafficCom AG 1,302 46 * CA Immo International AG 5,991 44 * A-TEC Industries AG 2,223 29 Belgium (1.4%) Telenet Group Holding NV 22,467 646 Bekaert SA 3,981 579 Ackermans & van Haaren NV 7,116 489 ^ Sofina SA 5,326 478 ^ Cofinimmo 3,165 426 D'ieteren SA 908 390 * Nyrstar 27,725 384 Befimmo SCA Sicafi 4,473 366 Banque Nationale de Belgique 60 290 Omega Pharma SA 5,700 275 * AGFA-Gevaert NV 36,941 267 ^ Warehouses De Pauw SCA 4,818 223 * RHJ International 25,348 209 EVS Broadcast Equipment SA 3,123 201 ^ Cie Maritime Belge SA 6,603 199 Tessenderlo Chemie NV 6,198 197 Euronav NV 8,846 194 Sipef SA 3,426 187 ^ Elia System Operator SA/NV 4,200 159 Cie d'Entreprises CFE 2,606 126 * ThromboGenics NV 5,208 115 Gimv NV 2,231 114 * Barco NV 2,611 107 * KBC Ancora 4,087 95 Van de Velde NV 2,054 90 * Melexis NV 8,520 84 Ion Beam Applications 5,152 66 Intervest Offices 2,049 64 Brazil (2.3%) * Fibria Celulose SA 58,955 1,069 Lojas Renner SA 34,400 657 PDG Realty SA Empreendimentos e Participacoes 82,400 656 MRV Engenharia e Participacoes SA 86,500 558 Marfrig Alimentos SA 46,300 553 Duratex SA 58,962 506 Gafisa SA 37,300 482 * BR Malls Participacoes SA 42,000 457 * LLX Logistica SA 96,800 428 Totvs SA 6,600 406 Rossi Residencial SA 55,900 388 Banco do Estado do Rio Grande do Sul Prior Pfd. 53,500 372 * Gol Linhas Aereas Inteligentes SA Prior Pfd. 28,100 344 M Dias Branco SA 13,262 341 Amil Participacoes SA 41,700 294 * MMX Mineracao e Metalicos SA 42,336 287 Localiza Rent a Car SA 27,270 286 Brookfield Incorporacoes SA 60,817 266 Multiplan Empreendimentos Imobiliarios SA 16,000 255 Randon Participacoes SA Prior Pfd. 30,700 249 Cia de Saneamento de Minas Gerais-COPASA 16,700 226 Contax Participacoes SA Prior Pfd. 16,200 213 Diagnosticos da America SA 6,800 209 Confab Industrial SA Prior Pfd. 72,744 191 Cyrela Commercial Properties SA Empreendimentos e Participacoes 29,200 189 Marcopolo SA Prior Pfd. 39,008 157 * Lupatech SA 9,800 151 * Fibria Celulose SA ADR 7,800 143 Guararapes Confeccoes SA 3,200 126 MPX Energia SA 10,200 125 * LPS Brasil Consultoria de Imoveis SA 9,700 115 * Santos Brasil Participacoes SA 13,400 112 Grendene SA 23,000 107 Uniao de Industrias Petroquimicas SA Prior Pfd. 184,000 101 Cia de Tecidos do Norte de Minas - Coteminas Prior Pfd. 14,200 42 Cia Energetica de Minas Gerais ADR 2,149 36 Canada (14.5%) Crescent Point Energy Corp. 56,173 1,988 * Eldorado Gold Corp. 148,024 1,758 First Quantum Minerals Ltd. 22,140 1,606 * Petrobank Energy & Resources Ltd. 27,857 1,376 IAMGOLD Corp. 102,980 1,357 Fortis Inc. 52,132 1,350 * Silver Wheaton Corp. 96,183 1,327 CI Financial Corp. 64,900 1,325 * Ivanhoe Mines Ltd. 90,680 1,270 RioCan Real Estate Investment Trust 67,374 1,203 Metro Inc. Class A 32,680 1,194 Niko Resources Ltd. 12,203 1,127 * Sino-Forest Corp. 61,989 1,077 Intact Financial Corp. 29,900 1,056 * Red Back Mining Inc. 64,799 974 * Viterra Inc. 103,522 923 Emera Inc. 40,114 868 Tim Hortons Inc. 29,836 859 * Pacific Rubiales Energy Corp. 61,100 816 Inmet Mining Corp. 15,956 808 Franco-Nevada Corp. 31,280 791 Onex Corp. 34,082 787 * Gildan Activewear Inc. 34,400 738 Alimentation Couche Tard Inc. Class B 37,600 708 PetroBakken Energy Ltd. Class A 24,774 687 Industrial Alliance Insurance & Financial Services Inc. 22,700 681 H&R Real Estate Investment Trust 42,200 664 * Equinox Minerals Ltd. 198,640 645 ^ Ritchie Bros Auctioneers Inc. 30,416 639 TMX Group Inc. 22,400 634 Progress Energy Resources Corp. 48,300 624 Tim Hortons Inc. 21,725 622 Methanex Corp. 26,600 595 CAE Inc. 74,300 593 * Celestica Inc. 59,400 580 Atco Ltd. 13,650 574 * RONA Inc. 37,690 550 Ensign Energy Services Inc. 37,740 530 * Pan American Silver Corp. 24,900 526 * Osisko Mining Corp. 70,200 515 Biovail Corp. 34,042 497 * Centerra Gold Inc. 48,762 494 * HudBay Minerals Inc. 43,400 491 Canadian Real Estate Investment Trust 18,710 490 * Lundin Mining Corp. 124,699 489 Boardwalk Real Estate Investment Trust 13,940 488 Calloway Real Estate Investment Trust 25,900 480 Sherritt International Corp. 83,234 478 Astral Media Inc. Class A 15,003 476 Groupe Aeroplan Inc. 45,500 473 * Open Text Corp. 11,795 465 * Eldorado Gold Corp. 37,398 449 ShawCor Ltd. Class A 16,600 439 * New Gold Inc. 109,220 438 * Consolidated Thompson Iron Mines Ltd. 64,506 434 Empire Co. Ltd. Class A 9,513 426 * MacDonald Dettwiler & Associates Ltd. 11,500 419 Canadian Western Bank 20,900 402 Jean Coutu Group PJC Inc. 43,900 396 * SXC Health Solutions Corp. 8,280 389 AGF Management Ltd. Class B 25,615 385 * Bankers Petroleum Ltd. 68,797 384 Home Capital Group Inc. Class B 10,500 384 * Quadra Mining Ltd. 28,400 380 Dundee Corp. Class A 30,400 380 * Thompson Creek Metals Co. Inc. 32,150 374 Gerdau Ameristeel Corp. 49,000 367 Genworth MI Canada Inc. 14,988 367 Mullen Group Ltd. 23,900 358 Cogeco Cable Inc. 9,538 355 Manitoba Telecom Services Inc. 10,940 346 Maple Leaf Foods Inc. 32,800 342 IESI-BFC Ltd. 21,300 336 * Alamos Gold Inc. 31,500 336 * FNX Mining Co. Inc. 29,700 335 Russel Metals Inc. 20,600 333 * Gammon Gold Inc. 38,550 332 * Stantec Inc. 13,176 332 Quebecor Inc. Class B 12,292 330 Toromont Industries Ltd. 12,940 329 Superior Plus Corp. 25,800 324 * UTS Energy Corp. 141,200 321 * Birchcliff Energy Ltd. 37,200 317 Trican Well Service Ltd. 24,032 311 * Uranium One Inc. 98,300 304 * NuVista Energy Ltd. 25,362 298 Primaris Retail Real Estate Investment Trust 18,722 295 Dorel Industries Inc. Class B 10,300 294 * Western Coal Corp. 92,744 293 * European Goldfields Ltd. 57,700 293 Cominar Real Estate Investment Trust 15,820 284 Canadian Apartment Properties REIT 21,110 281 * MDS Inc. 37,300 276 * SEMAFO Inc. 64,700 275 * Advantage Oil & Gas Ltd. 42,500 270 Silvercorp Metals Inc. 50,900 269 Chartwell Seniors Housing Real Estate Investment Trust 37,220 264 * Eastern Platinum Ltd. 238,000 263 * Detour Gold Corp. 19,784 260 * Crew Energy Inc. 20,589 255 Reitmans Canada Ltd. Class A 16,643 251 CCL Industries Inc. Class B 10,200 239 DundeeWealth Inc. 17,752 237 West Fraser Timber Co. Ltd. 7,700 236 First Capital Realty Inc. 11,640 235 * Silver Standard Resources Inc. 13,544 235 * Celtic Exploration Ltd. 12,513 234 Laurentian Bank of Canada 6,438 229 * Northgate Minerals Corp. 89,800 227 * Sears Canada Inc. 9,810 221 *,^ Novagold Resources Inc. 42,100 220 Transcontinental Inc. Class A 18,624 217 * Canfor Corp. 31,600 216 Linamar Corp. 16,980 215 Trinidad Drilling Ltd. 32,500 213 * Gabriel Resources Ltd. 60,900 211 * Jaguar Mining Inc. 20,700 203 * Golden Star Resources Ltd. 74,100 203 * Taseko Mines Ltd. 47,440 202 Aecon Group Inc. 15,847 201 * Iteration Energy Ltd. 175,900 199 Allied Properties Real Estate Investment Trust 10,800 198 TransForce Inc. 25,300 192 Pason Systems Inc. 17,624 189 Calfrac Well Services Ltd. 8,850 189 * Transat AT Inc. Class B 9,480 187 * Petrominerales Ltd. 8,500 181 Corus Entertainment Inc. Class B 10,299 179 * ATS Automation Tooling Systems Inc. 25,929 177 * Lake Shore Gold Corp. 59,900 176 GMP Capital Inc. 15,900 176 * BlackPearl Resources Inc. 76,200 175 * Aurizon Mines Ltd. 47,500 175 Extendicare Real Estate Investment Trust 20,092 175 * Cott Corp. 21,400 173 * Martinrea International Inc. 22,299 172 * Rubicon Minerals Corp. 42,200 168 Morguard Real Estate Investment Trust 13,284 165 * Storm Exploration Inc. 13,802 164 * Great Canadian Gaming Corp. 23,140 164 Major Drilling Group International 6,776 164 Dundee Real Estate Investment Trust 7,110 163 * Corriente Resources Inc. Class A 19,700 157 * Minefinders Corp. 17,100 157 CML Healthcare Income Fund 11,780 146 Canaccord Financial Inc. 15,788 145 * Fronteer Development Group Inc. 36,200 144 * Northern Dynasty Minerals Ltd. 18,700 143 Cascades Inc. 19,200 143 Savanna Energy Services Corp. 22,300 142 * Capstone Mining Corp. 58,300 142 * Hanfeng Evergreen Inc. 20,300 136 *,^ Kirkland Lake Gold Inc. 19,900 134 * Harry Winston Diamond Corp. 14,400 132 * Paramount Resources Ltd. Class A 9,250 132 Forzani Group Ltd. Class A 9,412 131 Torstar Corp. Class B 21,434 130 *,^ Denison Mines Corp. 97,200 129 * OPTI Canada Inc. 70,100 126 * Connacher Oil and Gas Ltd. 112,000 126 * Viterra Inc. 14,432 126 InnVest Real Estate Investment Trust 23,030 125 * Fairborne Energy Ltd. 25,700 118 *,^ Mercator Minerals Ltd. 48,000 114 *,^ Aura Minerals Inc. 32,800 112 * Atrium Innovations Inc. 7,320 110 * Galleon Energy Inc. Class A 21,800 110 * Flint Energy Services Ltd. 9,900 106 *,^ Cardiome Pharma Corp. 19,360 99 * Sierra Wireless Inc. 8,450 93 * Corridor Resources Inc. 22,700 92 * QLT Inc. 19,600 90 Canam Group Inc. 12,850 88 * Absolute Software Corp. 14,589 83 * FirstService Corp. 3,500 67 * Uex Corp. 59,100 59 * Ballard Power Systems Inc. 25,120 55 * Norbord Inc. 3,560 55 Sprott Inc. 11,500 48 Melcor Developments Ltd. 3,700 39 * Cangene Corp. 7,700 39 * Patheon Inc. 14,500 36 * Kingsway Financial Services Inc. 15,000 24 Chile (0.2%) Empresas La Polar SA 77,627 435 Madeco SA 3,686,745 224 Inversiones Aguas Metropolitanas SA 181,813 222 * Cia Sudamericana de Vapores SA 212,770 164 Masisa SA 647,072 90 China (3.1%) Fushan International Energy Group Ltd. 694,200 596 Digital China Holdings Ltd. 331,000 521 ^ Geely Automobile Holdings Ltd. 1,045,000 461 Xinao Gas Holdings Ltd. 192,000 455 Poly Hong Kong Investments Ltd. 452,000 448 Tian An China Investment 696,000 434 ^ China Gas Holdings Ltd. 790,600 419 *,^ Hunan Non-Ferrous Metal Corp. Ltd. 1,020,000 400 China Dongxiang Group Co. 619,500 399 ^ China Everbright International Ltd. 831,000 392 ^ Golden Eagle Retail Group Ltd. 216,000 386 Zhuzhou CSR Times Electric Co. Ltd. 207,000 378 ^ Dalian Port PDA Co. Ltd. 922,000 369 ^ Minth Group Ltd. 292,000 369 *,^ AviChina Industry & Technology Co. 808,000 363 ^ China Green Holdings Ltd. 294,000 351 Ports Design Ltd. 128,000 343 ^ Sinotruk Hong Kong Ltd. 273,500 318 *,^ Hi Sun Technology China Ltd. 567,000 317 * BYD Electronic International Co. Ltd. 330,000 276 REXLot Holdings Ltd. 2,225,000 265 Shougang Concord International Enterprises Co. Ltd. 1,254,000 256 ^ Uni-President China Holdings Ltd. 401,000 243 Kingboard Laminates Holdings Ltd. 332,500 234 Sinotrans Shipping Ltd. 468,500 218 ^ China Resources Gas Group Ltd. 142,000 206 China Pharmaceutical Group Ltd. 392,000 200 ^ Franshion Properties China Ltd. 604,400 198 New World Department Store China Ltd. 208,000 186 Intime Department Store Group Co. Ltd. 206,000 176 Daphne International Holdings Ltd. 228,000 173 *,^ China Grand Forestry Green Resources Group Ltd. 4,912,000 166 China Shanshui Cement Group Ltd. 280,000 163 HKC Holdings Ltd. 2,179,600 159 *,^ Brilliance China Automotive Holdings Ltd. 610,000 159 * China Power International Development Ltd. 597,100 147 * Lingbao Gold Co. Ltd. 400,000 144 China State Construction International Holdings Ltd. 385,200 133 Silver Grant International 346,000 122 Shanghai Jin Jiang International Hotels Group Co. Ltd. 404,000 121 Sichuan Expressway Co. Ltd. 222,000 120 * Tianjin Port Development Holdings Ltd. 390,000 116 Sinolink Worldwide Holdings Ltd. 692,000 114 *,^ Sino Union Energy Investment Group Ltd. 1,000,000 111 Jiangsu Future Land Co. Ltd. Class B 146,400 105 Bosideng International Holdings Ltd. 520,000 103 ^ Kingsoft Corp. Ltd. 132,000 101 ^ Ajisen China Holdings Ltd. 105,624 96 ^ Shanghai Forte Land Co. 344,000 91 ^ Hengdeli Holdings Ltd. 274,000 91 Luthai Textile Co. Ltd. Class B 106,000 89 China Water Affairs Group Ltd. 214,000 86 Shanghai Prime Machinery Co. Ltd. 406,000 86 Livzon Pharmaceutical Inc. Class B 31,600 84 Lonking Holdings Ltd. 137,000 84 Huaxin Cement Co. Ltd. Class B 39,100 83 Baoye Group Co. Ltd. 128,000 81 AMVIG Holdings Ltd. 198,000 81 Hangzhou Steam Turbine Co. Class B 37,100 80 Cosco International Holdings Ltd. 172,000 80 * TCL Multimedia Technology Holdings Ltd. 98,000 79 * Nan Hai Corp. Ltd. 6,750,000 76 Beijing Capital Land Ltd. 208,000 72 * First Tractor Co. 108,000 72 Comba Telecom Systems Holdings Ltd. 63,800 69 Huangshan Tourism Development Co. Ltd. Class B 46,600 67 * Haier Electronics Group Co. Ltd. 140,000 67 China Hongxing Sports Ltd. 504,000 67 * Pine Agritech Ltd. 608,000 65 * Minmetals Resources Ltd. 188,000 62 * Mingyuan Medicare Development Co. Ltd. 390,000 62 * United Energy Group Ltd. 838,000 61 * Synear Food Holdings Ltd. 262,000 61 * China Power New Energy Development Co. Ltd. 920,000 60 Chongqing Iron & Steel Co. Ltd. 190,000 59 Hubei Sanonda Co. Ltd. Class B 114,100 58 Lao Feng Xiang Co. Ltd. Class B 28,800 56 Tomson Group Ltd. 142,000 56 Truly International Holdings 46,000 55 Xiamen International Port Co. Ltd. 304,000 55 ^ Tianjin Development Hldgs 86,000 52 * SRE Group Ltd. 552,000 49 * SVA Electron Co. Ltd. Class B 89,933 47 * China Mining Resources Group Ltd. 1,458,000 43 * China Chengtong Development Group Ltd. 502,000 43 * China Nickel Resources Holding Co. Ltd. 240,000 43 Qingling Motors Co. Ltd. 170,000 39 * TCC International Holdings Ltd. 90,000 35 Shanghai Yaohua Pilkington Glass Co. Ltd. Class B 67,900 33 Road King Infrastructure Ltd. 45,000 32 * China Milk Products Group Ltd. 140,000 31 * Shanghai Dajiang Group Class B 81,700 31 GZI Real Estate Investment Trust 58,000 22 Denmark (1.0%) * DSV A/S 56,997 1,011 * Jyske Bank A/S 15,948 590 * Topdanmark A/S 4,537 551 * Sydbank A/S 18,012 465 * GN Store Nord 65,110 397 * NKT Holding A/S 6,611 385 SimCorp A/S 1,924 343 ALK-Abello A/S 3,376 258 Torm A/S 18,737 206 East Asiatic Co. Ltd. A/S 5,423 170 * Genmab A/S 8,150 147 * IC Companys A/S 3,362 122 D/S Norden 2,571 112 *,^ Bavarian Nordic A/S 3,098 98 * Bang & Olufsen A/S 6,990 86 Schouw & Co. 4,210 74 * Alm Brand A/S 3,040 53 Auriga Industries Class B 2,349 47 Finland (1.7%) Elisa Oyj 45,526 993 YIT Oyj 34,647 768 Pohjola Bank PLC 50,877 521 Orion Oyj Class B 22,965 502 Konecranes Oyj 16,827 494 ^ Amer Sports Oyj Class A 41,185 448 Tieto Oyj 19,670 438 Cargotec Corp. Class B 14,741 418 Uponor Oyj 21,536 409 Huhtamaki Oyj 28,549 383 Kemira Oyj 23,894 371 Outotec Oyj 10,796 362 * Stockmann OYJ Abp Class B 9,536 288 * Ramirent Oyj 22,063 220 Poyry Oyj 13,731 216 * Sponda Oyj 55,949 213 * Alma Media Oyj 20,493 210 Oriola-KD Oyj 27,886 174 Ruukki Group Oyj 60,446 174 Lassila & Tikanoja Oyj 7,979 174 Citycon Oyj 43,009 171 Vacon PLC 4,255 150 * M-real Oyj Class B 55,416 132 Cramo Oyj 5,654 112 HKScan Oyj 8,680 108 * Finnair Oyj 15,585 83 France (4.3%) Groupe Eurotunnel SA 132,789 1,280 * Gemalto NV 24,330 966 Fonciere Des Regions 9,687 963 Arkema SA 19,471 743 M6-Metropole Television 27,162 721 * Valeo SA 21,634 711 ^ Bourbon SA 17,081 663 Nexans SA 7,560 604 Etablissements Maurel et Prom 32,667 551 Neopost SA 6,833 544 Havas SA 118,234 517 * Rhodia SA 27,774 493 Teleperformance 15,027 490 ^ Zodiac Aerospace 11,277 474 SEB SA 7,003 455 Mercialys SA 12,635 432 Societe Immobiliere de Location pour l'Industrie et le Commerce 3,489 401 Saft Groupe SA 8,199 352 *,^ SOITEC 23,933 335 Sechilienne-Sidec 9,072 307 * Rexel SA 21,526 304 * UBISOFT Entertainment 22,091 301 *,^ Alten Ltd. 10,183 291 Canal & 34,974 290 Remy Cointreau SA 5,582 280 * Beneteau SA 15,533 278 IPSOS 8,189 257 Nexity 6,980 254 SA des Ciments Vicat 3,411 252 ^ Carbone Lorraine 7,260 248 Boiron SA 5,544 236 Derichebourg SA 52,392 234 Rubis 2,636 219 Stallergenes 2,653 211 * Fimalac 3,970 211 Ingenico 8,735 207 * Bongrain SA 2,577 198 Groupe Steria SCA 6,391 186 Rallye SA 5,275 186 Societe Fonciere Financiere et de Participations FFP 3,017 175 April Group 5,696 175 *,^ Altran Technologies SA 29,080 172 ^ Orpea 3,969 172 Esso SA Francaise 1,290 171 Virbac SA 1,734 171 * Pierre & Vacances 2,400 169 * NicOx SA 21,751 169 Seche Environnement SA 1,913 151 Eurofins Scientific 2,932 144 * Faurecia 6,593 139 Bonduelle S.C.A. 1,125 135 Sopra Group SA 1,718 127 Delachaux SA 2,402 127 Guyenne et Gascogne SA 1,389 121 * Meetic 4,337 121 * Bull SA 25,123 120 Union Financiere de France BQE SA 3,200 116 Faiveley SA 1,448 116 * SeLoger.com 3,154 110 * IMS-Intl Metal Service 8,016 109 Vilmorin & Cie 935 105 Societe de la Tour Eiffel 1,424 100 * Boursorama 6,504 88 *,^ Technicolor 65,247 86 LISI 1,456 78 Laurent-Perrier 885 76 Plastic Omnium SA 2,221 73 * GameLoft SA 13,370 70 * Assystem 5,746 68 * Kaufman & Broad SA 2,863 68 GFI Informatique 16,366 65 * Parrot SA 3,531 60 * NRJ Group 6,731 59 * Etam Developpement SA 2,280 59 * Recylex SA 4,932 57 * Manitou BF SA 3,869 54 Guerbet 377 51 * Sequana 4,571 50 Trigano SA 2,359 50 * Club Mediterranee 2,899 50 GL Events 2,236 48 *,^ Theolia SA 10,089 46 Sperian Protection 585 39 Germany (3.7%) Aixtron AG 28,257 844 Symrise AG 32,023 712 Bilfinger Berger AG 9,269 671 Software AG 5,851 667 MTU Aero Engines Holding AG 10,661 552 Wincor Nixdorf AG 7,607 515 * United Internet AG 34,964 514 * SGL Carbon SE 17,820 503 Douglas Holding AG 10,898 486 Stada Arzneimittel AG 14,751 484 Aurubis AG 11,243 453 Tognum AG 25,722 448 Rhoen Klinikum AG 17,855 439 ElringKlinger AG 19,748 439 Deutsche Euroshop AG 12,967 409 * Freenet AG 31,798 404 Fuchs Petrolub AG 4,747 384 Wirecard AG 27,857 358 Fuchs Petrolub AG Prior Pfd. 3,717 317 SMA Solar Technology AG 2,630 308 * Sky Deutschland AG 103,309 284 ProSiebenSat.1 Media AG Prior Pfd. 20,922 282 Vossloh AG 2,632 269 Axel Springer AG 2,518 265 Rational AG 1,576 257 Fielmann AG 3,195 253 Hugo Boss AG Prior Pfd. 7,359 252 Gerry Weber International AG 7,723 245 * Deutsche Wohnen AG 22,262 226 GFK SE 5,851 217 Bauer AG 4,676 211 Kontron AG 18,898 208 MLP AG 20,180 207 Krones AG 4,150 206 * Demag Cranes AG 6,446 201 GAGFAH SA 21,739 197 * IVG Immobilien AG 24,813 188 Rheinmetall AG 2,910 185 Pfeiffer Vacuum Technology AG 2,220 182 Leoni AG 8,180 182 Bechtle AG 6,926 180 Gildemeister AG 11,933 176 CTS Eventim AG 3,266 157 KWS Saat AG 915 156 BayWa AG 4,171 156 * Deutz AG 33,487 156 *,^ Heidelberger Druckmaschinen AG 21,645 154 * Kloeckner & Co. SE 6,272 148 Praktiker Bau- und Heimwerkermaerkte AG 17,665 148 * MVV Energie AG 3,358 145 * Solar Millennium AG 3,222 142 * KUKA AG 8,688 139 * Aareal Bank AG 7,601 136 Phoenix Solar AG 2,916 135 * Roth & Rau AG 3,260 131 * Morphosys AG 5,253 123 *,^ Nordex AG 8,770 118 H&R WASAG AG 5,973 113 Draegerwerk AG & Co. KGaA Prior Pfd. 1,608 85 Grenkeleasing AG 1,924 84 * Conergy AG 78,757 84 Deutsche Beteiligungs AG 3,334 83 Interseroh SE 1,196 81 * Centrotherm Photovoltaics AG 1,388 77 Alstria Office REIT-AG 6,792 77 Jungheinrich AG Prior Pfd. 3,709 76 DIC Asset AG 6,069 74 Medion AG 6,421 66 * Manz Automation AG 755 63 * Jenoptik AG 9,525 59 * Air Berlin PLC 9,870 57 * QSC AG 25,356 55 * Koenig & Bauer AG 3,285 53 Carl Zeiss Meditec AG 3,153 52 * Singulus Technologies AG 9,144 51 * CAT Oil AG 4,975 48 * Pfleiderer AG 4,988 44 Dyckerhoff AG Prior Pfd. 672 41 DAB Bank AG 5,591 32 *,^ Solon SE 1,405 12 Greece (0.6%) JUMBO SA 25,414 267 Alapis Holding Industrial and Commercial SA 392,725 252 Hellenic Exchanges SA 20,880 222 Ellaktor SA 34,956 215 * TT Hellenic Postbank SA 29,424 174 Motor Oil Hellas Corinth Refineries SA 11,544 160 Mytilineos Holdings SA 24,864 151 Folli-Follie SA 8,337 146 Fourlis Holdings SA 11,651 142 GEK Terna Holding Real Estate Construction SA 19,332 139 Viohalco 29,159 135 Intralot SA-Integrated Lottery Systems & Services 28,884 127 * Agricultural Bank of Greece 45,287 106 Metka SA 6,479 82 Athens Water Supply & Sewage Co. SA 10,062 80 Diagnostic & Therapeutic Center of Athens Hygeia SA 38,161 78 Eurobank Properties Real Estate Investment Co. 5,777 58 Athens Medical Center SA 32,977 57 * Sidenor Steel Products Manufacturing Co. SA 10,104 50 Sarantis SA 8,364 47 * Frigoglass SA 4,837 46 Hellenic Duty Free Shops SA 4,908 43 Piraeus Port Authority 2,249 41 * Intracom Holdings SA 25,377 36 * Anek Lines SA 45,943 35 J&P-Avax SA 11,678 32 * Babis Vovos International Construction SA 5,581 30 * Elval Aluminium Process Co. 17,016 30 * Attica Bank 14,076 29 * Geniki Bank 29,173 27 * Corinth Pipeworks SA 14,557 23 * Lambrakis Press SA 7,833 19 Hong Kong (0.9%) Jardine Strategic Holdings Ltd. 53,800 914 VTech Holdings Ltd. 54,000 532 AAC Acoustic Technologies Holdings Inc. 222,000 365 SJM Holdings Ltd. 705,000 347 Pacific Basin Shipping Ltd. 467,300 344 ^ Champion REIT 806,000 339 Xinyi Glass Holdings Co. Ltd. 300,000 236 Chow Sang Sang Holdings International Ltd. 206,000 232 Stella International Holdings Ltd. 99,500 204 Mandarin Oriental International Ltd. 140,000 196 Midland Holdings Ltd. 180,000 150 Far East Consortium 233,000 75 SmarTone Telecommunications Holding Ltd. 79,500 73 K Wah International Holdings Ltd. 219,000 72 Sunlight Real Estate Investment Trust 269,000 68 * Apac Resources Ltd. 1,140,000 67 * China Fishery Group Ltd. 49,000 60 Prosperity REIT 356,000 60 TAI Cheung Holdings 108,000 60 Shui On Construction and Materials Ltd. 44,000 56 HKR International Ltd. 132,800 50 Sun Hung Kai & Co. Ltd. 61,000 47 Regal Hotels International Holdings Ltd. 82,000 28 * eSun Holdings Ltd. 142,000 19 * HKC Holdings Ltd. Warrants Exp. 05/26/2011 9,100  * Hong Kong Energy Holdings Ltd. Warrants Exp. 05/13/2011 627  Hungary (0.0%) * FHB Mortgage Bank PLC 4,122 29 India (2.9%) Indian Hotels Co. Ltd. 181,352 364 Cummins India Ltd. 37,103 360 Torrent Power Ltd. 53,478 335 * Yes Bank Ltd. 61,060 328 LIC Housing Finance Ltd. 19,475 324 CESC Ltd. 38,374 324 * Indiabulls Real Estate Ltd. 85,877 323 Titan Industries Ltd. 9,979 321 Shree Renuka Sugars Ltd. 72,087 317 Patni Computer Systems Ltd. 31,366 313 United Phosphorus Ltd. 92,791 309 IFCI Ltd. 272,104 302 Birla Corp. Ltd. 37,604 296 Exide Industries Ltd. 120,411 289 Andhra Bank 126,007 288 Federal Bank Ltd. 50,466 278 IndusInd Bank Ltd. 86,842 277 Tata Tea Ltd. 13,822 274 Century Textile & Industries Ltd. 23,527 260 Rural Electrification Corp. Ltd. 50,467 260 IVRCL Infrastructures & Projects Ltd. 39,193 259 Petronet LNG Ltd. 152,379 258 GTL Ltd. 27,805 245 * GVK Power & Infrastructure Ltd. 234,648 228 Aurobindo Pharma Ltd. 11,963 217 Jindal Saw Ltd. 50,563 194 * Hindustan Oil Exploration 32,748 178 Thermax Ltd. 12,431 174 Nagarjuna Construction Co. 50,800 174 Allahabad Bank 56,703 173 Jain Irrigation Systems Ltd. 10,679 167 * Bajaj Hindusthan Ltd. 35,115 154 India Cements Ltd. 63,769 154 Rolta India Ltd. 32,064 141 Educomp Solutions Ltd. 9,308 141 HCL Infosystems Ltd. 48,735 136 Nava Bharat Ventures Ltd. 15,949 136 Gujarat State Petronet Ltd. 68,741 135 Balrampur Chini Mills Ltd. 51,553 133 Biocon Ltd. 22,507 130 IRB Infrastructure Developers Ltd. 23,600 126 Gujarat NRE Coke Ltd. 80,351 125 Gammon India Ltd. 23,474 124 Videocon Industries Ltd. 22,499 109 Bombay Dyeing & Manufacturing Co. Ltd. 9,264 108 Hindustan Construction Co. 36,348 105 Sterling Biotech Ltd. 51,732 105 BEML Ltd. 4,516 104 Apollo Tyres Ltd. 90,724 103 Alstom Projects India Ltd. 9,067 103 Welspun-Gujarat Stahl Ltd. 17,780 100 Torrent Pharmaceuticals Ltd. 10,260 98 Finolex Industries Ltd. 78,356 96 Usha Martin Ltd. 54,898 96 Amtek Auto Ltd. 26,106 96 Sintex Industries Ltd. 17,431 95 India Infoline Ltd. 36,705 93 Kesoram Industries Ltd. 12,546 92 Karnataka Bank Ltd. 31,759 90 Monnet Ispat & Energy Ltd. 10,649 87 Opto Circuits India Ltd. 19,008 87 Deccan Chronicle Holdings Ltd. 27,368 87 Patel Engineering Ltd. 8,965 86 * Chennai Petroleum Corp. Ltd. 16,723 85 * JSL Ltd. 36,157 81 Gujarat State Fertilisers & Chemicals Ltd. 17,482 81 Voltas Ltd. 23,766 81 Chambal Fertilizers & Chemicals Ltd. 55,797 78 Triveni Engineering & Industries Ltd. 29,628 78 Indian Bank 20,013 78 Electrosteel Castings Ltd. 75,749 77 Gujarat Mineral Development Corp. Ltd. 24,661 77 Indian Overseas Bank 38,210 76 Praj Industries Ltd. 39,285 74 Peninsula Land Ltd. 41,215 71 UCO Bank 54,723 71 CMC Ltd. 2,539 68 Syndicate Bank 35,963 66 * Nagarjuna Fertilizers & Chemicals 89,983 66 Ballarpur Industries Ltd. 117,584 65 Gateway Distriparks Ltd. 23,316 65 Radico Khaitan Ltd. 25,418 64 * Ispat Industries Ltd. 142,772 60 Maharashtra Seamless Ltd. 7,765 58 Mercator Lines Ltd. 43,900 56 Gujarat Narmada Valley Fertilizers Co. Ltd. 21,845 56 Moser Baer India Ltd. 30,823 52 * Parsvnath Developers Ltd. 18,257 51 * Prakash Industries Ltd. 12,212 50 Jaiprakash Power Ventures Ltd. 30,114 45 Everest Kanto Cylinder Ltd. 14,503 41 Bank of Rajasthan 27,848 41 Indiabulls Securities Ltd. 58,911 39 SREI Infrastructure Finance Ltd. 25,877 38 Ansal Properties & Infrastructure Ltd. 24,013 35 * Reliance MediaWorks Ltd. 4,844 25 Great Offshore Ltd. 1,863 17 Tanla Solutions Ltd. 11,685 13 Indonesia (0.8%) Adaro Energy PT 4,115,900 824 Kalbe Farma Tbk PT 2,715,200 444 Indo Tambangraya Megah PT 122,000 407 Bank Negara Indonesia Persero Tbk PT 1,630,000 334 * Barito Pacific Tbk PT 2,033,500 265 * Bakrie and Brothers Tbk PT 24,361,500 217 * Lippo Karawaci Tbk PT 3,224,800 182 Medco Energi Internasional Tbk PT 625,500 159 * Bakrieland Development Tbk PT 5,443,124 149 * Indah Kiat Pulp and Paper Corp. Tbk PT 607,000 140 Jasa Marga PT 566,500 108 * Bisi International PT 634,000 104 Timah Tbk PT 417,500 98 * Ciputra Development Tbk PT 1,253,000 90 * Bakrie Telecom PT 5,363,500 84 Summarecon Agung Tbk PT 1,086,000 80 Perusahaan Perkebunan London Sumatra Indonesia Tbk PT 83,000 75 * Holcim Indonesia Tbk PT 429,500 74 * Energi Mega Persada Tbk PT 1,997,500 37 Bakrie Sumatera Plantations Tbk PT 567,000 35 Berlian Laju Tanker Tbk PT 359,000 26 * Energi Mega Persada Tbk PT Rights Exp. 02/08/2010 2,088,181 3 Ireland (0.7%) DCC PLC 22,745 615 * Kingspan Group PLC 50,917 415 C&C Group PLC 84,155 339 Paddy Power PLC 10,239 339 * Irish Life & Permanent Group Holdings PLC 77,303 329 Grafton Group PLC 75,069 279 United Drug PLC 65,996 201 * Smurfit Kappa Group PLC 21,042 192 Glanbia PLC 47,069 173 Greencore Group PLC 73,792 138 * Independent News & Media PLC 716,149 101 FBD Holdings PLC 8,146 68 * Smurfit Kappa Group PLC 6,094 56 Fyffes PLC 87,490 55 * Aer Lingus 51,938 47 C&C Group PLC 11,196 45 Total Produce PLC 85,046 45 Greencore Group PLC 7,024 13 Israel (0.2%) FMS Enterprises Migun Ltd. 9,267 370 Frutarom Industries Ltd. 23,523 218 Ituran Location and Control Ltd. 7,140 94 * Hadera Paper Ltd. 1,204 87 Alony Hetz Properties & Investments Ltd. 18,569 71 * Delek Real Estate Ltd. 62,909 67 * Gilat Satellite Networks Ltd. 12,100 66 Shikun & Binui Ltd. 28,904 56 * Retalix Ltd. 4,176 56 Given Imaging Ltd. 3,531 53 * Alvarion Ltd. 12,351 49 Italy (2.3%) Prysmian SPA 35,511 644 * Societa Cattolica di Assicurazioni SCRL 19,034 587 Azimut Holding SPA 32,885 404 Davide Campari-Milano SPA 38,813 388 Piccolo Credito Valtellinese Scarl 54,342 388 Ansaldo STS SPA 19,481 378 Iride SPA 188,454 354 Hera SPA 149,307 346 Societa Iniziative Autostradali e Servizi SPA 36,675 343 Impregilo SPA 103,578 336 * Cofide SPA 335,725 318 Danieli & C Officine Meccaniche SPA 23,859 307 * Italmobiliare SPA 9,105 274 * CIR-Compagnie Industriali Riunite SPA 116,282 271 * Banca Italease SPA 236,245 247 Banca Popolare dell'Etruria e del Lazio 43,318 235 DiaSorin SPA 6,579 234 * Credito Emiliano SPA 32,586 230 Piaggio & C SPA 84,013 229 ACEA SPA 20,678 221 * Permasteelisa SPA 11,829 213 ERG SPA 15,445 208 Milano Assicurazioni SPA 72,208 198 Tod's SPA 2,944 194 Recordati SPA 26,822 193 * Arnoldo Mondadori Editore SPA 48,306 187 * Premafin Finanziaria SPA 120,802 176 Autostrada Torino-Milano SPA 12,092 166 Maire Tecnimont SPA 45,615 154 * Interpump Group SPA 28,354 146 MARR SPA 16,672 146 * Indesit Co. SPA 11,326 139 Credito Artigiano SPA 48,837 128 Banco di Desio e della Brianza SPA 22,614 125 * Tiscali SPA 514,093 122 * Fastweb 4,825 121 * Gruppo Editoriale L'Espresso SPA 40,600 116 Trevi Finanziaria SPA 7,094 115 Beni Stabili SPA 136,646 114 * Gemina SPA 134,566 112 ^ Geox SPA 17,152 111 Banca Generali SPA 10,182 109 * Sorin SPA 60,991 103 Danieli & C Officine Meccaniche SPA 3,935 96 * Amplifon SPA 20,446 95 * DeA Capital SPA 54,287 88 Esprinet SPA 6,818 84 Astaldi SPA 10,682 82 Landi Renzo SPA 13,302 71 Cementir Holding SPA 15,606 67 Immobiliare Grande Distribuzione 29,145 59 * Pirelli & C Real Estate SPA 93,279 59 Enia SPA 7,512 57 *,^ Seat Pagine Gialle SPA 245,165 55 *,^ RCS MediaGroup SPA 34,103 55 Brembo SPA 7,916 53 * Snai SPA 12,643 50 Industria Macchine Automatiche SPA 2,645 48 * Telecom Italia Media SPA 363,242 47 * Italmobiliare SPA 1,062 46 Nice SPA 12,349 43 * Safilo Group SPA 54,825 42 *,^ Digital Multimedia Technologies SPA 2,055 42 * IMMSI SPA 27,863 32 SAES Getters SPA 2,966 22 * Risanamento SPA 15,837 9 * Tiscali SPA Warrants Exp. 12/15/2014 221,192 1 * Interpump Group SPA Warrants Exp. 10/31/2012 2,440 1 Japan (12.2%) Rohto Pharmaceutical Co. Ltd. 42,000 511 Kyorin Co. Ltd. 31,000 449 Shochiku Co. Ltd. 47,000 433 Sankyu Inc. 81,000 385 Takasago Thermal Engineering Co. Ltd. 46,000 383 Kyowa Exeo Corp. 42,000 370 Hitachi Kokusai Electric Inc. 39,000 354 K's Holdings Corp. 10,800 343 * Hitachi Zosen Corp. 235,000 340 OSG Corp. 30,100 329 Japan Airport Terminal Co. Ltd. 24,000 327 Fancl Corp. 16,200 324 Yamagata Bank Ltd. 67,000 319 Miura Co. Ltd. 12,400 319 Duskin Co. Ltd. 17,500 311 Sanki Engineering Co. Ltd. 46,000 310 ^ Joshin Denki Co. Ltd. 37,000 309 Park24 Co. Ltd. 29,200 307 Accordia Golf Co. Ltd. 303 307 eAccess Ltd. 432 306 Fuji Oil Co. Ltd. 21,300 304 Hosiden Corp. 25,500 302 Kyudenko Corp. 49,000 295 Maeda Road Construction Co. Ltd. 39,000 289 * Kayaba Industry Co. Ltd. 87,000 283 Nachi-Fujikoshi Corp. 100,000 283 Sanyo Chemical Industries Ltd. 49,000 276 ^ Kadokawa Group Holdings Inc. 11,500 276 Bank of Iwate Ltd. 4,900 275 Iwatani Corp. 99,000 272 Okinawa Electric Power Co. Inc. 5,000 271 Sawai Pharmaceutical Co. Ltd. 4,100 270 FP Corp. 5,600 270 Toei Co. Ltd. 50,000 269 Nisshin Oillio Group Ltd. 50,000 267 Toyo Tanso Co. Ltd. 5,100 266 Kiyo Holdings Inc. 213,000 264 Tokai Tokyo Financial Holdings 70,000 264 NSD Co. Ltd. 24,600 262 Hogy Medical Co. Ltd. 5,300 258 Asahi Diamond Industrial Co. Ltd. 37,000 255 Fujitec Co. Ltd. 46,000 253 KUREHA Corp. 51,000 249 Ryosan Co. Ltd. 10,300 247 Nippon Flour Mills Co. Ltd. 50,000 246 Meitec Corp. 14,300 246 Horiba Ltd. 10,200 246 Kitz Corp. 48,000 239 Tadano Ltd. 50,000 239 Mizuno Corp. 50,000 238 Inaba Denki Sangyo Co. Ltd. 10,000 235 ^ EDION Corp. 22,500 234 Nakamuraya Co. Ltd. 45,000 233 Nichicon Corp. 20,400 232 Tsubakimoto Chain Co. 52,000 232 ^ Meidensha Corp. 52,000 231 Musashi Seimitsu Industry Co. Ltd. 10,400 229 Fuyo General Lease Co. Ltd. 10,100 228 Komori Corp. 20,200 228 Exedy Corp. 10,300 227 Sangetsu Co. Ltd. 10,300 227 Nifco Inc. 10,400 226 * Makino Milling Machine Co. Ltd. 49,000 226 Bank of the Ryukyus Ltd. 20,200 226 Nippon Denko Co. Ltd. 37,000 225 Sumitomo Warehouse Co. Ltd. 51,000 223 Ricoh Leasing Co. Ltd. 9,800 223 Japan Securities Finance Co. Ltd. 26,700 219 Toho Holdings Co. Ltd. 16,500 218 Morinaga Milk Industry Co. Ltd. 54,000 217 ^ Daiseki Co. Ltd. 10,300 216 Toho Zinc Co. Ltd. 47,000 216 Sakai Chemical Industry Co. Ltd. 45,000 216 Kuroda Electric Co. Ltd. 15,100 214 Geo Corp. 202 211 Hokuto Corp. 10,000 210 Toyo Ink Manufacturing Co. Ltd. 51,000 210 Central Glass Co. Ltd. 51,000 210 Aichi Steel Corp. 51,000 210 Aica Kogyo Co. Ltd. 20,200 209 NOF Corp. 51,000 208 Izumiya Co. Ltd. 48,000 207 * Tokyo Seimitsu Co. Ltd. 15,100 205 Furukawa Co. Ltd. 183,000 204 Nikkiso Co. Ltd. 36,000 204 Oiles Corp. 14,900 204 Daihen Corp. 50,000 202 TS Tech Co. Ltd. 10,700 202 FCC Co. Ltd. 10,200 202 Kappa Create Co. Ltd. 9,950 201 * Aderans Holdings Co. Ltd. 18,600 200 Okumura Corp. 55,000 200 ADEKA Corp. 20,800 200 Akita Bank Ltd. 50,000 200 Nissin Kogyo Co. Ltd. 12,900 200 Mitsuboshi Belting Co. Ltd. 49,000 199 Toagosei Co. Ltd. 52,000 199 * Anritsu Corp. 51,000 199 Hanwa Co. Ltd. 54,000 198 Sugi Holdings Co. Ltd. 8,400 198 Shimizu Bank Ltd. 4,900 197 Pigeon Corp. 5,000 197 Seikagaku Corp. 19,100 196 Saizeriya Co. Ltd. 10,400 195 Nippon Signal Co. Ltd. 20,200 193 Japan Vilene Co. Ltd. 42,000 192 Okamoto Industries Inc. 50,000 191 Bank of Okinawa Ltd. 5,100 191 Nichi-iko Pharmaceutical Co. Ltd. 6,200 190 Resorttrust Inc. 15,200 189 Cosel Co. Ltd. 14,400 188 * Unitika Ltd. 243,000 188 Kakaku.com Inc. 51 187 Hoshizaki Electric Co. Ltd. 13,400 187 Tsuruha Holdings Inc. 5,000 187 Nippon Soda Co. Ltd. 50,000 185 FUJI SOFT Inc. 11,500 184 Seiren Co. Ltd. 30,100 183 Sanyo Special Steel Co. Ltd. 48,000 183 IBJ Leasing Co. Ltd. 10,200 183 * Alpine Electronics Inc. 15,600 180 Tokyo Ohka Kogyo Co. Ltd. 10,300 179 Yamanashi Chuo Bank Ltd. 42,000 179 Mitsui-Soko Co. Ltd. 50,000 178 Daio Paper Corp. 21,988 178 Itoham Foods Inc. 49,000 178 Futaba Corp. 10,300 177 Fujimi Inc. 10,100 177 Tamron Co. Ltd. 15,100 175 San-A Co. Ltd. 4,900 175 Wacom Co. Ltd. 102 171 Kagawa Bank Ltd. 49,000 170 Tomy Co. Ltd. 21,100 170 Unicharm Petcare Corp. 5,000 167 Hulic Co. Ltd. 26,800 166 MOS Food Services Inc. 10,000 166 Mitsui Sugar Co. Ltd. 51,000 165 Keihin Corp. 10,600 164 Denki Kogyo Co. Ltd. 35,400 164 Nihon Kohden Corp. 10,300 163 Daifuku Co. Ltd. 26,000 163 Toho Bank Ltd. 51,000 163 ^ M3 Inc. 49 162 * Shinko Plantech Co. Ltd. 15,100 162 Shikoku Bank Ltd. 51,000 160 Nippon Suisan Kaisha Ltd. 55,000 160 Toyo Engineering Corp. 50,000 160 Heiwa Real Estate Co. Ltd. 52,000 159 Tokushima Bank Ltd. 45,000 159 *,^ Akebono Brake Industry Co. Ltd. 28,600 156 Sanyo Shokai Ltd. 49,000 156 Shibusawa Warehouse Co. Ltd. 49,000 156 Maeda Corp. 57,000 156 Miyazaki Bank Ltd. 50,000 155 Marudai Food Co. Ltd. 50,000 153 Mikuni Coca-Cola Bottling Co. Ltd. 19,400 153 Nihon Unisys Ltd. 20,200 152 Nippon Gas Co. Ltd. 9,900 152 Daibiru Corp. 20,200 152 Doutor Nichires Holdings Co. Ltd. 12,000 151 Ariake Japan Co. Ltd. 10,100 150 Mandom Corp. 5,400 150 Earth Chemical Co. Ltd. 5,100 150 Amano Corp. 17,400 148 Nitta Corp. 10,100 148 Oyo Corp. 19,700 148 *,^ Iseki & Co. Ltd. 51,000 148 ^ Zensho Co. Ltd. 20,300 147 ^ Tokyo Dome Corp. 51,000 147 Yodogawa Steel Works Ltd. 35,800 147 Taikisha Ltd. 10,200 146 Hitachi Transport System Ltd. 11,000 146 *,^ Pioneer Corp. 37,200 145 Ehime Bank Ltd. 51,000 144 * Sanken Electric Co. Ltd. 51,000 143 Maruha Nichiro Holdings Inc. 103,000 143 Bank of Saga Ltd. 50,000 142 Sanwa Holdings Corp. 52,000 141 GMO internet Inc. 35,200 141 Eighteenth Bank Ltd. 50,000 141 Ryoshoku Ltd. 5,400 139 Nippon Beet Sugar Manufacturing Co. Ltd. 51,000 137 * JVC KENWOOD Holdings Inc. 301,700 136 Tokyo Tomin Bank Ltd. 10,100 136 Arcs Co. Ltd. 10,000 136 Kaken Pharmaceutical Co. Ltd. 16,000 135 Topy Industries Ltd. 81,000 135 Morinaga & Co. Ltd. 62,000 135 * Towa Bank Ltd. 187,000 134 PARIS MIKI HOLDINGS Inc. 15,400 134 * Megachips Corp. 9,400 134 Nippon Carbon Co. Ltd. 47,000 133 Mie Bank Ltd. 49,000 133 Daisan Bank Ltd. 50,000 133 Sakata Seed Corp. 10,300 132 Foster Electric Co. Ltd. 4,300 132 NET One Systems Co. Ltd. 117 132 Noritake Co. Ltd. 50,000 131 *,^ Daiei Inc. 38,000 131 Noritz Corp. 10,400 130 Heiwado Co. Ltd. 10,000 130 Hokuetsu Kishu Paper Co. Ltd. 26,000 130 * Sumitomo Light Metal Industries Ltd. 152,000 129 Kyoei Steel Ltd. 7,200 129 Marusan Securities Co. Ltd. 22,900 129 Showa Sangyo Co. Ltd. 39,000 127 Sanrio Co. Ltd. 16,300 126 Nagaileben Co. Ltd. 5,800 125 Atsugi Co. Ltd. 100,000 125 Tokushu Tokai Holdings Co. Ltd. 50,000 125 So-net Entertainment Corp. 53 124 Iino Kaiun Kaisha Ltd. 25,100 124 Chudenko Corp. 9,900 123 * Futaba Industrial Co. Ltd. 13,500 122 Jaccs Co. Ltd. 51,000 122 Xebio Co. Ltd. 6,500 122 Toyo Corp. 15,000 121 Chofu Seisakusho Co. Ltd. 5,200 121 Mars Engineering Corp. 5,000 121 * Minato Bank Ltd. 99,000 120 Sintokogio Ltd. 15,700 120 Parco Co. Ltd. 15,400 120 Nichiden Corp. 5,000 120 Mitsubishi Paper Mills Ltd. 101,000 119 Stella Chemifa Corp. 2,300 119 Century Tokyo Leasing Corp. 10,000 119 Kato Sangyo Co. Ltd. 6,800 118 Asahi Organic Chemicals Industry Co. Ltd. 50,000 118 Tokyo Rope Manufacturing Co. Ltd. 47,000 118 Aomori Bank Ltd. 50,000 118 Canon Electronics Inc. 5,400 116 Nitto Boseki Co. Ltd. 52,000 115 Goldcrest Co. Ltd. 4,110 114 Yachiyo Bank Ltd. 5,100 114 Sasebo Heavy Industries Co. Ltd. 51,000 113 Yoshinoya Holdings Co. Ltd. 101 112 Nitto Kohki Co. Ltd. 5,300 111 Nihon Dempa Kogyo Co. Ltd. 5,200 109 Kisoji Co. Ltd. 5,100 109 Saibu Gas Co. Ltd. 39,000 108 * Chiba Kogyo Bank Ltd. 14,900 107 * Kenedix Inc. 350 107 Oki Electric Industry Co. Ltd. 126,000 107 * Nippon Light Metal Co. Ltd. 109,000 107 AOC Holdings Inc. 17,200 106 Tomato Bank Ltd. 51,000 106 * Transcosmos Inc. 11,700 105 AOKI Holdings Inc. 10,200 104 Star Micronics Co. Ltd. 10,900 104 Toa Corp. 100,000 104 TOC Co. Ltd. 26,200 103 Prima Meat Packers Ltd. 99,000 103 Fuji Seal International Inc. 5,100 103 Nagano Bank Ltd. 51,000 102 TV Tokyo Corp. 4,900 102 Nissan Shatai Co. Ltd. 12,000 102 CKD Corp. 14,800 100 DCM Japan Holdings Co. Ltd. 16,500 99 ASKUL Corp. 5,400 99 HIS Co. Ltd. 5,100 99 Fuji Co. Ltd. 5,100 98 Toshiba Plant Systems & Services Corp. 8,000 97 Michinoku Bank Ltd. 50,000 97 Daiwabo Holdings Co. Ltd. 47,000 97 Okamura Corp. 19,000 95 Japan Wool Textile Co. Ltd. 13,000 95 Nippo Corp. 14,000 95 Higashi-Nippon Bank Ltd. 50,000 95 * Mito Securities Co. Ltd. 42,000 94 Chugoku Marine Paints Ltd. 14,000 93 WATAMI Co. Ltd. 5,100 93 Aiphone Co. Ltd. 5,400 93 Ryoyo Electro Corp. 10,900 92 * Nippon Chemi-Con Corp. 25,000 92 Tokyo Rakutenchi Co. Ltd. 23,000 92 Moshi Moshi Hotline Inc. 5,150 92 Nippon Shinyaku Co. Ltd. 8,000 91 Shoei Co. Ltd. 11,600 90 Godo Steel Ltd. 43,000 90 Nihon Parkerizing Co. Ltd. 7,000 89 Royal Holdings Co. Ltd. 8,800 88 * MEGMILK SNOW BRAND Co. Ltd. 6,100 88 SHO-BOND Holdings Co. Ltd. 5,200 88 Max Co. Ltd. 9,000 87 Senshukai Co. Ltd. 15,900 86 Kurabo Industries Ltd. 55,000 85 T-Gaia Corp. 54 85 Itochu Enex Co. Ltd. 20,000 84 Coca-Cola Central Japan Co. Ltd. 6,800 84 Jeol Ltd. 23,000 84 Fukui Bank Ltd. 26,000 84 Kanto Auto Works Ltd. 10,300 83 * Kanematsu Corp. 106,000 83 Koa Corp. 8,100 83 *,^ Daikyo Inc. 40,000 83 Osaka Steel Co. Ltd. 5,000 82 * Toyo Electric Manufacturing Co. Ltd. 11,000 82 ^ SMK Corp. 16,000 82 Hokuetsu Bank Ltd. 51,000 82 TKC 4,400 81 Nippon Yakin Kogyo Co. Ltd. 21,500 80 * Penta-Ocean Construction Co. Ltd. 77,000 80 Nippon Thompson Co. Ltd. 14,000 79 * Toyo Securities Co. Ltd. 43,000 79 Towa Pharmaceutical Co. Ltd. 1,600 79 Japan Aviation Electronics Industry Ltd. 11,000 79 Nippon Synthetic Chemical Industry Co. Ltd. 11,000 78 Mitsubishi Pencil Co. Ltd. 6,100 78 Aiful Corp. 41,900 77 ^ Gulliver International Co. Ltd. 1,320 76 Kanto Denka Kogyo Co. Ltd. 11,000 76 * Sanden Corp. 27,000 75 Oita Bank Ltd. 21,000 75 Alpen Co. Ltd. 5,100 75 Ines Corp. 9,800 75 Nippon Konpo Unyu Soko Co. Ltd. 7,000 75 Iwai Securities Co. Ltd. 11,700 74 Shinmaywa Industries Ltd. 24,000 74 Nichii Gakkan Co. 8,000 74 Nihon Nohyaku Co. Ltd. 14,000 74 * Nichias Corp. 20,000 74 * Toyo Tire & Rubber Co. Ltd. 43,000 73 ^ Unipres Corp. 4,600 73 Asahi Holdings Inc. 4,800 73 Ichiyoshi Securities Co. Ltd. 11,200 71 Paramount Bed Co. Ltd. 3,500 70 * Ryobi Ltd. 28,000 69 Showa Corp. 12,400 69 Temp Holdings Co. Ltd. 8,400 69 Enplas Corp. 3,900 68 Chiyoda Co. Ltd. 5,200 68 Nippon Sharyo Ltd. 10,000 68 Round One Corp. 10,300 67 Maezawa Kyuso Industries Co. Ltd. 4,700 67 Osaki Electric Co. Ltd. 7,000 67 * CSK Holdings Corp. 14,700 67 ^ Toda Kogyo Corp. 10,000 67 Toyo Kanetsu KK 36,000 66 Taihei Dengyo Kaisha Ltd. 8,000 66 Nippon Seiki Co. Ltd. 6,000 66 Riken Corp. 19,000 66 Nishimatsu Construction Co. Ltd. 56,000 65 * Invoice Inc. 4,293 65 Sankyo-Tateyama Holdings Inc. 52,000 64 Nihon Yamamura Glass Co. Ltd. 20,000 64 Kyokuto Securities Co. Ltd. 7,200 63 * Daiichi Chuo KK 25,000 63 Hibiya Engineering Ltd. 7,100 63 Doshisha Co. Ltd. 2,900 62 Trusco Nakayama Corp. 4,400 61 Nippon Densetsu Kogyo Co. Ltd. 8,000 61 Yokogawa Bridge Holdings Corp. 8,000 61 Life Corp. 3,600 61 Japan Pulp & Paper Co. Ltd. 18,000 61 Nidec Copal Corp. 4,100 60 Tachi-S Co. Ltd. 6,900 59 Union Tool Co. 2,100 59 Ryoden Trading Co. Ltd. 12,000 59 Sankyo Seiko Co. Ltd. 20,100 59 Sekisui Jushi Corp. 7,000 58 Pacific Golf Group International Holdings KK 82 58 Kanto Natural Gas Development Ltd. 11,000 58 Aichi Bank Ltd. 800 58 Kintetsu World Express Inc. 2,200 56 Takara Standard Co. Ltd. 10,000 56 Taiko Pharmaceutical Co. Ltd. 2,500 56 ^ Nippon Metal Industry Co. Ltd. 36,000 56 Zuken Inc. 7,600 55 Kaga Electronics Co. Ltd. 5,300 55 Bic Camera Inc. 158 55 * VITAL KSK HOLDINGS Inc. 8,800 55 * CMK Corp. 7,100 54 Modec Inc. 2,800 54 Pronexus Inc. 8,800 54 Tocalo Co. Ltd. 3,100 53 NEC Fielding Ltd. 3,600 52 Nitto Kogyo Corp. 5,100 52 Valor Co. Ltd. 6,500 52 Ministop Co. Ltd. 4,400 52 Fuji Fire & Marine Insurance Co. Ltd. 47,000 52 Tsutsumi Jewelry Co. Ltd. 2,700 51 * Ishihara Sangyo Kaisha Ltd. 67,000 51 Yonekyu Corp. 5,500 51 Kyodo Printing Co. Ltd. 19,000 51 * FIDEA Holdings Co. Ltd. 30,000 51 NEC Networks & System Integration Corp. 4,700 51 Sinanen Co. Ltd. 12,000 50 Japan Digital Laboratory Co. Ltd. 4,300 50 DTS Corp. 5,200 50 Gakken Holdings Co. Ltd. 20,000 50 * Kinki Sharyo Co. Ltd. 7,000 50 Japan Radio Co. Ltd. 26,000 50 T Hasegawa Co. Ltd. 3,600 50 Seiko Holdings Corp. 29,000 50 * Calsonic Kansei Corp. 18,000 49 Risa Partners Inc. 82 49 Senko Co. Ltd. 13,000 49 Shin-Etsu Polymer Co. Ltd. 7,700 48 Nohmi Bosai Ltd. 8,000 48 * Nice Holdings Inc. 22,000 48 Hisaka Works Ltd. 5,000 48 Tochigi Bank Ltd. 11,000 47 * Best Denki Co. Ltd. 17,500 47 Sanyo Denki Co. Ltd. 14,000 47 Sanshin Electronics Co. Ltd. 6,100 46 Aeon Delight Co. Ltd. 3,500 46 Information Services International-Dentsu Ltd. 8,000 46 * SWCC Showa Holdings Co. Ltd. 48,000 46 *,^ Orient Corp. 50,500 46 JFE Shoji Holdings Inc. 13,000 46 * Matsuya Co. Ltd. 5,300 45 ST Corp. 4,000 44 Aida Engineering Ltd. 13,100 44 Kita-Nippon Bank Ltd. 1,500 43 * Mitsui High-Tec Inc. 5,300 42 Internet Initiative Japan Inc. 24 42 * Cedyna Financial Corp. 21,800 42 Avex Group Holdings Inc. 5,000 42 Shinkawa Ltd. 2,700 41 Topre Corp. 4,500 40 Fujimori Kogyo Co. Ltd. 2,800 39 Fujita Kanko Inc. 10,000 39 Hokuriku Electric Industry Co. Ltd. 23,000 39 Inabata & Co. Ltd. 9,600 39 Token Corp. 1,770 38 * Rhythm Watch Co. Ltd. 24,000 37 Daimei Telecom Engineering Corp. 5,000 37 * Tamura Corp. 12,000 37 Tenma Corp. 3,200 37 Dai-Dan Co. Ltd. 7,000 37 Nakayama Steel Works Ltd. 27,000 37 Shimojima Co. Ltd. 2,700 36 Press Kogyo Co. Ltd. 20,000 36 Takihyo Co. Ltd. 7,000 36 Chukyo Bank Ltd. 12,000 35 * Shindengen Electric Manufacturing Co. Ltd. 13,000 35 * Mitsubishi Steel Manufacturing Co. Ltd. 20,000 35 Idec Corp. 5,100 34 Seika Corp. 16,000 34 Shinko Shoji Co. Ltd. 4,000 33 Cybozu Inc. 82 31 Sumikin Bussan Corp. 15,000 30 * Kanto Tsukuba Bank Ltd. 10,300 30 Nippon Chemical Industrial Co. Ltd. 13,000 30 Okuwa Co. Ltd. 3,000 30 * Fukushima Bank Ltd. 28,000 16 Malaysia (0.8%) KFC Holdings Malaysia Bhd. 235,600 549 Top Glove Corp. Bhd. 108,500 355 Bursa Malaysia Bhd. 95,100 214 Media Prima Bhd. 392,200 202 * AirAsia Bhd. 493,600 196 KNM Group Bhd. 905,200 193 Berjaya Corp. Bhd. 492,300 177 Multi-Purpose Holdings Bhd. 300,640 164 * IGB Corp. Bhd. 306,400 162 Genting Plantations Bhd. 79,900 141 Dialog Group Bhd. 349,322 140 SapuraCrest Petroleum Bhd. 177,000 120 KLCC Property Holdings Bhd. 121,300 118 Wah Seong Corp. Bhd. 162,400 110 WCT Bhd. 136,000 104 Boustead Holdings Bhd. 100,620 100 Kulim Malaysia Bhd. 45,500 97 * Malaysian Airline System Bhd. 110,400 84 Samling Global Ltd. 962,000 82 * Malaysian Resources Corp. Bhd. 189,900 78 Carlsberg Brewery-Malay Bhd. 58,300 78 POS Malaysia Bhd. 116,900 72 DRB-Hicom Bhd. 234,000 71 TAN Chong Motor Holdings Bhd. 70,600 65 Malaysian Bulk Carriers Bhd. 68,800 62 OSK Holdings Bhd. 162,500 60 Sunrise Bhd. 87,300 56 * Mulpha International Bhd. 339,000 49 Uchi Technologies Bhd. 91,300 35 Petra Perdana Bhd. 82,400 34 * Malaysian Resources Corp. Bhd. Rights Exp. 02/19/2010 94,950 8 * Berjaya Media Bhd. 11,300 3 * OSK Holdings Bhd. 14,287 3 * Media Prima Bhd. Warrants Exp. 12/31/2014 9,277 1 Mexico (0.8%) Coca-Cola Femsa SAB de CV 84,400 522 * Empresas ICA SAB de CV 182,940 447 Banco Compartamos SA de CV 89,800 438 Grupo Aeroportuario del Sureste SAB de CV Class B 86,200 425 * Desarrolladora Homex SAB de CV 73,500 376 * Corp GEO SAB de CV 119,500 317 TV Azteca SA de CV 521,300 277 * Axtel SAB de CV 275,552 247 * Consorcio ARA SAB de CV 334,800 218 * Industrias CH SAB de CV Class B 58,700 182 * Grupo Famsa SAB de CV Class A 51,757 107 Grupo Aeroportuario del Centro Norte Sab de CV 66,728 100 * Controladora Comercial Mexicana SAB de CV 118,700 96 * Gruma SAB de CV Class B 48,300 95 * Grupo Simec SAB de CV Class B 35,620 83 Netherlands (2.1%) Koninklijke Boskalis Westminster NV 17,458 613 Imtech NV 21,947 593 CSM 17,964 495 Wereldhave NV 5,422 488 Koninklijke Vopak NV 6,455 484 Nutreco Holding NV 8,831 468 *,^ ASM International NV 18,320 422 Aalberts Industries NV 28,437 414 Eurocommercial 10,520 411 * USG People NV 20,809 397 BinckBank NV 21,859 383 * OCE NV 30,254 363 Vastned Retail NV 5,102 344 Smit Internationale NV 3,562 305 Arcadis NV 13,202 292 Mediq NV 15,723 284 * Crucell NV 13,988 272 Koninklijke BAM Groep NV 26,755 262 Nieuwe Steen Investments Funds NV 12,713 248 Ten Cate NV 9,384 247 Wavin NV 104,748 237 Exact Holding NV 8,074 212 * SNS REAAL NV 34,330 201 * Unit 4 Agresso NV 7,305 173 TKH Group NV 8,885 170 ^ Telegraaf Media Groep NV 8,838 168 Sligro Food Group NV 5,292 160 * Draka Holding NV 9,031 153 *,^ TomTom NV 16,196 131 Beter Bed Holding NV 4,451 117 Grontmij NV 4,577 113 * Koninklijke Wessanen NV 17,752 91 * Ordina NV 11,861 88 Macintosh Retail Group NV 4,773 87 Brunel International NV 2,274 84 Vastned Offices/Industrial NV 4,490 76 * Kardan NV 11,664 70 * Heijmans NV 3,693 66 KAS Bank NV 2,966 57 * AMG Advanced Metallurgical Group NV 4,816 55 New Zealand (0.2%) Goodman Property Trust 286,507 207 Infratil Ltd. 150,084 173 ^ AMP NZ Office Trust 291,195 149 New Zealand Oil & Gas Ltd. 126,408 135 Nuplex Industries Ltd. 46,876 106 Freightways Ltd. 33,397 77 * Fisher & Paykel Appliances Holdings Ltd. 171,468 72 Tower Ltd. 50,936 70 Pumpkin Patch Ltd. 28,297 39 Mainfreight Ltd. 8,233 33 Norway (2.0%) Tandberg ASA 24,700 706 *,^ Marine Harvest ASA 783,900 700 * Petroleum Geo-Services ASA 54,800 682 Acergy SA 42,600 648 * TGS Nopec Geophysical Co. ASA 31,100 593 * Schibsted ASA 26,520 581 * Subsea 7 Inc. 31,500 524 ^ Frontline Ltd. 14,450 434 ProSafe SE 64,600 362 Sparebank 1 SR Bank 33,194 284 *,^ DNO International ASA 284,600 273 SpareBank 1 SMN 30,400 267 * Cermaq ASA 26,100 258 * Norwegian Property ASA 114,000 257 Fred Olsen Energy ASA 6,450 252 ABG Sundal Collier Holding ASA 198,000 249 Tomra Systems ASA 53,000 246 Veidekke ASA 26,500 225 Aker ASA 8,100 215 Atea ASA 24,962 210 * Songa Offshore SE 32,800 183 * Norwegian Energy Co. AS 53,500 161 * Prosafe Production Public Ltd. 66,612 133 * Sevan Marine ASA 87,200 126 * Austevoll Seafood ASA 14,900 111 *,^ Norske Skogindustrier ASA 66,500 110 Golar LNG Ltd. 8,200 96 * Dockwise Ltd. 3,157 95 * Pronova BioPharma AS 31,500 93 ^ Opera Software ASA 26,500 86 Stolt-Nielsen SA 5,300 79 Leroy Seafood Group ASA 3,400 71 *,^ DOF ASA 11,200 70 Wilh Wilhelmsen ASA 3,200 70 ODIM ASA 9,400 50 * Scorpion Offshore Ltd. 9,000 39 * EDB Business Partner ASA 10,000 39 Rem Offshore ASA 3,800 25 * Golar LNG Energy Ltd. 1,000 2 Peru (0.1%) * Minsur SA 130,103 302 Philippines (0.3%) Energy Development Corp. 4,355,750 443 * First Gen Corp. 779,168 161 Aboitiz Power Corp. 626,393 128 * Alliance Global Group Inc. 1,138,350 114 International Container Terminal Services Inc. 240,758 107 Manila Water Co. Inc. 267,178 89 Robinsons Land Corp. 280,950 72 First Philippine Holdings Corp. 59,100 61 Megaworld Corp. 2,062,000 53 Filinvest Land Inc. 2,260,000 43 Vista Land & Lifescapes Inc. 996,000 39 Poland (0.6%) Asseco Poland SA 16,139 331 * PBG SA 3,746 272 Polimex-Mostostal SA 168,355 243 * Grupa Lotos SA 23,472 222 * Orbis SA 16,504 204 Emperia Holding SA 6,830 199 * Bank Millennium SA 125,367 181 * AmRest Holdings SE 6,746 176 * Synthos SA 361,137 154 Eurocash SA 24,600 145 * Cersanit SA 24,457 116 * Echo Investment SA 84,576 111 * Grupa Kety SA 2,269 89 Budimex SA 2,700 68 * Bioton SA 963,871 65 * Agora SA 8,762 62 * Bank BPH SA 1,958 54 Firma Oponiarska Debica SA 2,063 46 * Polnord SA 2,724 31 * Ciech SA 2,089 22 Portugal (0.4%) ^ Sonae 260,416 322 Mota Engil SGPS SA 53,830 245 BANIF SGPS SA 125,506 216 * Sonaecom - SGPS SA 82,780 209 Portucel Empresa Produtora de Pasta e Papel SA 69,876 184 Semapa-Sociedade de Investimento e Gestao 16,229 171 REN - Redes Energeticas Nacionais SA 40,838 164 *,^ Altri SGPS SA 15,921 92 * Teixeira Duarte - Engenharia Construcoes SA 68,491 89 * Sonae Industria SGPS SA 15,627 54 * Martifer SGPS SA 4,999 24 Russia (0.3%) * Inter Rao Ues OAO 393,332,600 625 AK Transneft OAO Prior Pfd. 415 340 Uralsvyazinform 4,712,851 131 Sibirtelecom 1,902,700 94 * RBC Information Systems 12,981 16 VolgaTelecom 4,324 13 Singapore (1.2%) Ascendas Real Estate Investment Trust 516,000 703 Suntec Real Estate Investment Trust 610,000 562 Mapletree Logistics Trust 821,000 454 Singapore Airport Terminal Services Ltd. 244,000 428 ^ Hyflux Ltd. 152,000 356 Ascendas India Trust 475,000 329 Straits Asia Resources Ltd. 193,000 294 Kim Eng Holdings Ltd. 198,000 279 * Biosensors International Group Ltd. 473,000 267 ^ Ezra Holdings Ltd. 173,000 258 CDL Hospitality Trusts 178,402 227 OM Holdings Ltd. 122,593 185 * Indofood Agri Resources Ltd. 111,000 160 Raffles Education Corp. Ltd. 433,100 122 Midas Holdings Ltd. 169,000 119 Fortune Real Estate Investment Trust 285,000 115 Ascott Residence Trust 100,000 82 First Ship Lease Trust 194,000 81 CSE Global Ltd. 129,000 80 Frasers Commercial Trust 708,000 75 * Banyan Tree Holdings Ltd. 148,000 74 * Swiber Holdings Ltd. 99,000 72 Cambridge Industrial Trust 198,000 65 Creative Technology Ltd. 14,900 62 Goodpack Ltd. 67,000 58 * KS Energy Services Ltd. 51,000 46 * Jaya Holdings Ltd. 103,000 44 CH Offshore Ltd. 83,000 38 K1 Ventures Ltd. 325,000 37 South Africa (0.4%) Astral Foods Ltd. 23,926 313 DataTec Ltd. 48,541 181 Capital Property Fund 175,590 161 *,^ Great Basin Gold Ltd. 89,100 144 Emira Property Fund 87,668 135 City Lodge Hotels Ltd. 11,186 118 * Mvelaphanda Group Ltd. 117,231 115 Omnia Holdings Ltd. 11,655 92 * Metorex Ltd. 150,320 89 Avusa Ltd. 31,400 74 Afgri Ltd. 93,225 73 DRDGOLD Ltd. 125,281 70 * Blue Label Telecoms Ltd. 106,434 69 *,^ First Uranium Corp. 36,200 65 * Simmer & Jack Mines Ltd. 261,153 61 Peregrine Holdings Ltd. 42,090 58 South Korea (2.8%) Korea Zinc Co. Ltd. 3,976 579 Seoul Semiconductor Co. Ltd. 10,648 371 * Celltrion Inc. 22,347 305 Dong-A Pharmaceutical Co. Ltd. 3,006 300 Tong Yang Securities Inc. 32,090 295 Macquarie Korea Infrastructure Fund 70,390 289 Korean Reinsurance Co. 33,080 287 Hyundai Marine & Fire Insurance Co. Ltd. 18,650 284 Orion Corp. 1,231 272 SK Chemicals Co. Ltd. 5,825 270 Hanmi Pharm Co. Ltd. 2,567 255 LG International Corp. 10,950 254 MegaStudy Co. Ltd. 1,351 244 LIG Insurance Co. Ltd. 13,520 238 * LG Life Sciences Ltd. 4,653 211 Hotel Shilla Co. Ltd. 11,380 194 LG Fashion Corp. 8,420 189 Taihan Electric Wire Co. Ltd. 13,260 187 Taekwang Industrial Co. Ltd. 316 186 * SK Broadband Co. Ltd. 41,016 183 Meritz Fire & Marine Insurance Co. Ltd. 28,140 178 Poongsan Corp. 10,090 172 LS Industrial Systems Co. Ltd. 2,376 171 * POSDATA Co. Ltd. 19,973 145 * Neowiz Games Corp. 5,014 138 Hana Tour Service Inc. 3,751 138 * Eugene Investment & Securities Co. Ltd. 182,470 137 Hanwha Securities Co. 17,830 135 SODIFF Advanced Materials Co. Ltd. 1,858 131 Seah Besteel Corp. 10,130 130 Hanil Cement Co. Ltd. 2,045 128 * Dongbu Securities Co. Ltd. 24,040 127 * TK Corp. 4,772 125 Daewoong Pharmaceutical Co. Ltd. 2,904 125 Samchully Co. Ltd. 1,256 125 Kolon Corp. 3,340 123 Humax Co. Ltd. 7,966 122 Taewoong Co. Ltd. 1,773 121 Young Poong Corp. 282 119 Woongjin Thinkbig Co. Ltd. 5,670 118 Sung Kwang Bend Co. Ltd. 5,707 116 * Ssangyong Cement Industrial Co. Ltd. 17,060 115 CJ CGV Co. Ltd. 5,970 111 Green Cross Corp. 1,062 110 KIWOOM Securities Co. Ltd. 3,282 109 Binggrae Co. Ltd. 2,690 109 Doosan Engineering & Construction Co. Ltd. 18,840 108 E1 Corp. 1,945 108 * Hansol Paper Co. 12,820 107 SK Gas Co. Ltd. 2,688 105 Dongsuh Co. Inc. 3,778 104 * Komipharm International Co. Ltd. 2,474 101 Hanjin Transportation Co. Ltd. 3,360 100 Samyang Corp. 2,860 98 Korea Kumho Petrochemical 5,850 96 Namhae Chemical Corp. 6,000 95 STX Engine Co. Ltd. 6,110 94 NH Investment & Securities Co. Ltd. 10,800 93 Kyobo Securities Co. 10,770 92 KISCO Corp. 2,346 90 Meritz Securities Co. Ltd. 83,720 87 SK Securities Co. Ltd. 41,930 86 Korea Line Corp. 2,413 85 * SK Communications Co. Ltd. 6,783 81 * Jusung Engineering Co. Ltd. 6,309 81 Dongbu Steel Co. Ltd. 10,278 81 Handsome Co. Ltd. 6,520 80 * Woongjin Chemical Co. Ltd. 88,720 79 Korea Plant Service & Engineering Co. Ltd. 2,210 78 * S&T Daewoo Co. Ltd. 3,490 78 SFA Engineering Corp. 2,736 78 Hyundai Elevator Co. Ltd. 1,687 77 Namyang Dairy Products Co. Ltd. 182 76 Youngone Holdings Co. Ltd. 2,570 75 S&T Dynamics Co. Ltd. 6,280 75 Jeonbuk Bank 12,199 74 * KTB Securities Co. Ltd. 23,510 74 Hanjin Heavy Industries & Construction Holdings Co. Ltd. 7,600 74 * Woongjin Holdings Co. Ltd. 8,770 73 Hyundai H&S Co. Ltd. 1,182 71 Huchems Fine Chemical Corp. 2,930 71 * Daewoo Motor Sales 11,248 69 * Ilyang Pharmaceutical Co. Ltd. 3,150 68 Youngone Corp. 7,974 67 KISCO Holdings Co. Ltd. 1,230 67 Hyunjin Materials Co. Ltd. 3,238 67 Chong Kun Dang Pharm Corp. 3,790 66 Daeduck Electronics Co. 12,520 65 Daeduck GDS Co. Ltd. 7,660 64 Bukwang Pharmaceutical Co. Ltd. 5,370 64 Kumho Electric Co. Ltd. 1,741 61 Taeyoung Engineering & Construction 14,510 60 * Asiana Airlines 18,660 59 Korea Electric Terminal Co. Ltd. 3,660 58 CJ O Shopping Co. Ltd. 1,050 58 Daekyo Co. Ltd. 11,850 57 Kwang Dong Pharmaceutical Co. Ltd. 24,350 56 * Interpark Corp. 9,729 56 Sam Young Electronics Co. Ltd. 6,190 54 * Osstem Implant Co. Ltd. 5,572 53 * Ssangyong Motor Co. 24,720 53 Dae Han Flour Mills Co. Ltd. 464 51 * ON*Media Corp. 15,540 46 * Pyeong San Co. Ltd. 2,725 46 Kyeryong Construction Industrial Co. Ltd. 2,710 45 GS Home Shopping Inc. 746 45 CJ Internet Corp. 3,722 45 Insun ENT Co. Ltd. 10,515 44 Sewon Cellontech Co. Ltd. 7,130 42 * Forhuman Co. Ltd. 5,683 42 * Daesang Corp. 7,110 41 * Unison Co. Ltd. 3,492 41 Hite Holdings Co. Ltd. 1,950 38 * KP Chemical Corp. 5,590 37 INTOPS Co. Ltd. 2,557 37 Kolon Engineering & Construction Co. Ltd. 7,320 36 * Dongbu HiTek Co. Ltd. 6,760 35 * Tong Yang Major Corp. 12,770 33 Humax Holdings Co. Ltd. 3,249 32 * Kumho Tire Co. Inc. 11,590 32 Dongbu Corp. 4,780 31 Hankuk Electric Glass Co. Ltd. 1,270 30 * Hanwha Non-Life Insurance Co. Ltd. 3,170 30 * Keangnam Enterprises Ltd. 3,230 26 * SSCP Co. Ltd. 4,248 24 LG Innotek Co. Ltd. 210 16 Spain (1.8%) ^ Bolsas y Mercados Espanoles SA 23,647 672 Ebro Puleva SA 30,004 596 * Iberia Lineas Aereas de Espana SA 195,495 594 Construcciones y Auxiliar de Ferrocarriles SA 949 539 Obrascon Huarte Lain SA 22,524 534 Grupo Catalana Occidente SA 18,323 420 Tecnicas Reunidas SA 7,773 418 Prosegur Cia de Seguridad SA 8,570 388 * Zeltia SA 60,493 357 ^ Abengoa SA 11,649 352 Viscofan SA 12,218 318 Sociedad General de Aguas de Barcelona SA Class A 11,461 317 Banco Pastor SA 45,262 301 Antena 3 de Television SA 25,209 268 Sol Melia SA 31,621 259 *,^ NH Hoteles SA 50,821 251 FAES FARMA SA 47,559 240 Tubacex SA 53,163 208 Duro Felguera SA 19,801 193 * Grupo Empresarial Ence SA 46,524 189 Almirall SA 12,268 162 Fersa Energias Renovables SA 49,655 139 *,^ Promotora de Informaciones SA 23,057 125 * Campofrio Food SA 13,917 125 * SOS Corp. Alimentaria SA 32,878 117 Tubos Reunidos SA 33,525 105 * Realia Business SA 44,390 104 ^ Pescanova SA 2,839 89 Cementos Portland Valderrivas SA 2,700 78 *,^ Afirma Grupo Inmobiliario SA 177,840 75 Miquel y Costas & Miquel SA 3,395 68 Laboratorios Farmaceuticos Rovi SA 5,619 57 Fluidra SA 12,549 56 *,^ Solaria Energia y Medio Ambiente SA 11,358 41 * Ercros SA 20,935 41 * General de Alquiler de Maquinaria SA 5,603 35 * Avanzit SA 33,540 34 *,^ La Seda de Barcelona SA Class B 68,850 32 Sweden (3.0%) Getinge AB 61,446 1,315 Ratos AB 33,015 913 Kinnevik Investment AB 60,027 890 Modern Times Group AB Class B 15,618 716 Meda AB Class A 62,048 606 Hexagon AB Class B 43,630 587 * Lundin Petroleum AB 67,244 511 * Trelleborg AB Class B 68,016 466 Elekta AB Class B 17,512 411 Castellum AB 45,086 407 NCC AB Class B 21,361 318 * JM AB 21,555 313 * Husqvarna AB 46,947 299 Fabege AB 50,332 297 Peab AB 51,666 297 Lundbergforetagen AB Class B 6,339 290 Hakon Invest AB 17,987 288 Wihlborgs Fastigheter AB 14,508 275 Kungsleden AB 41,612 274 Oresund Investment AB 14,991 267 Axis Communications AB 18,443 253 Hoganas AB Class B 11,829 252 Lindab International AB 22,782 242 Avanza Bank Holding AB 9,020 224 Wallenstam AB 13,197 220 Niscayah Group AB 107,821 219 * Eniro AB 40,916 201 Loomis AB Class B 16,653 194 Saab AB Class B 11,938 192 Cardo AB 6,118 186 Axfood AB 6,133 177 AarhusKarlshamn AB 7,627 175 * Billerud AB 25,092 172 * SAS AB 349,163 170 * Nobia AB 29,643 168 Clas Ohlson AB 8,189 163 ^ Bure Equity AB 44,347 161 HQ AB 8,867 154 Intrum Justitia AB 12,014 146 Hufvudstaden AB Class A 19,914 146 SkiStar AB 8,520 145 * Black Earth Farming Ltd. 38,782 135 Betsson AB 7,776 134 Klovern AB 34,452 112 *,^ TradeDoubler AB 15,591 111 * Munters AB 14,402 101 *,^ PA Resources AB 27,000 98 * Rezidor Hotel Group AB 26,657 95 * Q-Med AB 11,615 87 Nordnet AB 23,928 83 BE Group AB 10,602 65 * Haldex AB 10,475 61 Switzerland (4.1%) * Clariant AG 78,890 866 Aryzta AG 21,723 858 * Logitech International SA 49,303 833 Sulzer AG 9,525 800 Basler Kantonalbank 6,137 703 PSP Swiss Property AG 12,250 703 Swiss Prime Site AG 10,587 596 Helvetia Holding AG 1,830 570 EMS-Chemie Holding AG 4,639 543 Bank Sarasin & Cie AG Class B 15,713 536 Petroplus Holdings AG 30,728 517 ^ Valiant Holding 2,634 501 ^ Galenica AG 1,265 460 Sika AG 299 458 *,^ Temenos Group AG 15,589 415 Georg Fischer AG 1,452 389 Bucher Industries AG 3,268 384 * Rieter Holding AG 1,387 369 Panalpina Welttransport Holding AG 5,268 366 Partners Group Holding AG 2,925 363 Metall Zug AG 148 357 * Barry Callebaut AG 544 350 Banque Cantonale Vaudoise 852 344 Kudelski SA 13,503 337 *,^ Dufry Group 5,147 334 Kaba Holding AG Class B 1,320 330 Valora Holding AG 1,351 310 Forbo Holding AG 803 269 St. Galler Kantonalbank AG 558 258 Vontobel Holding AG 8,947 255 Mobimo Holding AG 1,396 237 Flughafen Zuerich AG 813 230 ^ Belimo Holding AG 203 227 * Meyer Burger Technology AG 8,990 227 Tecan Group AG 3,198 226 Kuoni Reisen Holding AG 597 222 ^ Swissquote Group Holding SA 4,334 219 Vetropack Holding AG 131 208 Liechtensteinische Landesbank AG 3,188 205 Schmolz & Bickenbach AG 7,167 204 Implenia AG 7,586 200 Schweiter Technologies AG 367 184 Burckhardt Compression Holding AG 1,002 182 Huber & Suhner AG 3,814 150 Schulthess Group 3,291 150 Orascom Development Holding AG 2,442 143 Allreal Holding AG 1,180 137 * Bobst Group AG 3,755 136 Ypsomed Holding AG 1,968 130 Acino Holding AG 799 128 * Basilea Pharmaceutica 1,811 121 ^ Von Roll Holding AG 18,502 120 Charles Voegele Holding AG 2,884 118 Intershop Holdings 372 107 Phoenix Mecano AG 237 103 Romande Energie Holding SA 57 100 Verwaltungs- und Privat-Bank AG 908 97 * Ascom Holding AG 9,194 91 * AFG Arbonia-Forster Hldg 3,890 89 Daetwyler Holding AG 1,521 89 Zehnder Group AG 62 88 * PubliGroupe AG 702 76 *,^ OC Oerlikon Corp. AG 2,642 74 Coltene Holding AG 1,339 68 Bellevue Group AG 1,973 65 Siegfried Holding AG 747 64 VZ Holding AG 833 63 Emmi AG 478 59 Bell Holding AG 38 58 Gurit Holding AG 109 57 Bachem Holding AG 871 56 Cie Financiere Tradition SA 452 52 * Zueblin Immobilien Holding AG 10,689 43 Gottex Fund Management Holdings Ltd. 3,090 23 Taiwan (5.4%) Epistar Corp. 214,000 674 Tripod Technology Corp. 134,420 459 Powertech Technology Inc. 136,050 433 Richtek Technology Corp. 40,600 400 WPG Holdings Co. Ltd. 253,000 391 Everlight Electronics Co. Ltd. 113,834 348 Far Eastern Department Stores Co. Ltd. 348,480 332 * Clevo Co. 182,773 331 Highwealth Construction Corp. 211,582 323 Simplo Technology Co. Ltd. 55,600 317 * China Life Insurance Co. Ltd. 446,235 302 * Prime View International Co. Ltd. 156,318 286 * Nan Kang Rubber Tire Co. Ltd. 195,000 272 Phison Electronics Corp. 39,074 266 * Ruentex Industries Ltd. 147,000 248 Motech Industries Inc. 62,796 247 * Wintek Corp. 313,000 242 Test-Rite International Co. 440,755 242 Infortrend Technology Inc. 156,760 229 Pixart Imaging Inc. 35,177 222 * Shinkong Synthetic Fibers Corp. 688,000 222 Universal Scientific Industrial Co. Ltd. 342,000 221 * Gintech Energy Corp. 85,903 213 Tung Ho Steel Enterprise Corp. 186,023 207 TSRC Corp. 173,000 206 Ruentex Development Co. Ltd. 163,000 205 AmTRAN Technology Co. Ltd. 204,935 203 * Masterlink Securities Corp. 501,000 201 National Petroleum Co. Ltd. 185,000 198 China Bills Finance Corp. 686,000 195 Altek Corp. 109,338 194 * China Petrochemical Development Corp. 519,000 193 Gigabyte Technology Co. Ltd. 191,000 182 Feng TAY Enterprise Co. Ltd. 205,000 177 ALI Corp. 89,047 176 Elan Microelectronics Corp. 110,350 175 Pan-International Industrial 107,040 174 * Tainan Spinning Co. Ltd. 466,000 173 * Jih Sun Financial Holdings Co. Ltd. 1,276,000 170 * Jess-Link Products Co. Ltd. 37,000 170 King Yuan Electronics Co. Ltd. 360,285 169 Greatek Electronics Inc. 178,720 168 Huaku Development Co. Ltd. 67,000 168 LEE Chang Yung Chem IND Corp. 142,575 166 Goldsun Development & Construction Co. Ltd. 394,097 165 * Sintek Photronic Corp. 227,107 163 Farglory Land Development Co. Ltd. 77,000 163 Ability Enterprise Co. Ltd. 92,480 162 * Chung Hung Steel Corp. 347,000 162 Sino-American Silicon Products Inc. 68,994 160 * Wei Chuan Food Corp. 150,000 160 * Shihlin Paper Corp. 72,000 159 Kenda Rubber Industrial Co. Ltd. 152,800 155 Solar Applied Materials Technology Co. 66,540 154 Radiant Opto-Electronics Corp. 111,080 153 Yieh Phui Enterprise 392,160 150 TXC Corp. 90,300 147 Kinsus Interconnect Technology Corp. 59,000 147 * USI Corp. 230,000 141 Soft-World International Corp. 28,114 141 Tong Yang Industry Co. Ltd. 92,990 139 Global Mixed Mode Technology Inc. 28,199 137 * Kinpo Electronics 463,000 137 Shin Zu Shing Co. Ltd. 32,942 133 Shihlin Electric & Engineering Corp. 110,000 133 Sonix Technology Co. Ltd. 58,000 133 China Synthetic Rubber Corp. 137,252 132 * Silicon Integrated Systems Corp. 185,212 131 Cyberlink Corp. 28,139 131 Chroma ATE Inc. 67,106 131 Lien Hwa Industrial Corp. 274,045 129 Wafer Works Corp. 80,508 128 Zyxel Communications Corp. 160,000 128 CyberTAN Technology Inc. 91,494 127 CTCI Corp. 125,000 127 Yung Shin Pharmaceutical Industrial Co. Ltd. 119,000 124 Standard Foods Corp. 99,170 124 BES Engineering Corp. 494,000 123 Opto Technology Corp. 151,000 122 Ambassador Hotel 108,000 121 Great Wall Enterprise Co. 118,450 121 UPC Technology Corp. 234,000 121 Holystone Enterprise Co. Ltd. 82,760 120 Global Unichip Corp. 26,278 119 Gemtek Technology Corp. 70,178 118 Phihong Technology Co. Ltd. 122,000 118 * Ta Chong Bank Co. Ltd. 613,000 118 * Universal Cement Corp. 232,000 117 China Steel Chemical Corp. 45,000 117 T JOIN Transportation Co. 177,000 116 * Grand Pacific Petrochemical 228,000 116 * Compeq Manufacturing Co. 403,000 115 Depo Auto Parts Ind Co. Ltd. 48,000 115 * Shining Building Business Co. Ltd. 104,000 114 Zinwell Corp. 56,000 113 * Huang Hsiang Construction Co. 64,050 112 Formosan Rubber Group Inc. 134,000 112 Taiwan Navigation Co. Ltd. 88,000 112 Ralink Technology Corp. 34,319 110 First Steamship Co. Ltd. 72,463 107 * Evergreen International Storage & Transport Corp. 134,000 106 Formosa International Hotels Corp. 9,300 105 Chin-Poon Industrial Co. 132,072 103 * Taiwan Life Insurance Co. Ltd. 84,000 103 St. Shine Optical Co. Ltd. 17,034 102 Dynapack International Technology Corp. 32,299 102 * Prince Housing & Development Corp. 213,000 101 Sincere Navigation 82,000 101 * Sunplus Technology Co. Ltd. 108,000 101 Hung Sheng Construction Co. Ltd. 166,000 100 Chung Hsin Electric & Machinery Manufacturing Corp. 175,000 98 Quanta Storage Inc. 55,160 98 * Cheng Loong Corp. 257,000 97 * A-DATA Technology Co. Ltd. 37,000 96 Wah Lee Industrial Corp. 75,465 96 Firich Enterprises Co. Ltd. 45,723 96 * Radium Life Tech Co. Ltd. 115,494 96 * Etron Technology Inc. 130,000 95 Sinyi Realty Co. 50,000 95 International Games System Co. Ltd. 13,299 95 Yungtay Engineering Co. Ltd. 130,000 94 * Shinkong Textile Co. Ltd. 81,000 93 * Walsin Technology Corp. 186,000 93 King Slide Works Co. Ltd. 16,500 90 Taiwan Hon Chuan Enterprise Co. Ltd. 55,485 90 Elite Semiconductor Memory Technology Inc. 64,000 86 Taichung Commercial Bank 349,000 86 * Systex Corp. 64,000 86 Kindom Construction Co. 104,000 85 * Concord Securities Corp. 245,000 85 * Chipbond Technology Corp. 92,000 85 Silitech Technology Corp. 24,080 85 Makalot Industrial Co. Ltd. 46,000 85 Asia Vital Components Co. Ltd. 77,000 84 * Kuoyang Construction Co. Ltd. 111,000 83 Wistron NeWeb Corp. 52,700 83 AV Tech Corp. 23,000 83 * Long Bon International Co. Ltd. 149,000 82 E-Ton Solar Tech Co. Ltd. 37,477 81 Getac Technology Corp. 101,000 81 * China Manmade Fibers Corp. 354,000 81 Taiwan Cogeneration Corp. 159,000 80 Alpha Networks Inc. 91,739 80 Chun Yuan Steel 201,280 79 Continental Engineering Corp. 207,000 79 China Metal Products 58,939 79 * Taiwan Styrene Monomer 142,000 79 * TA Chen Stainless Pipe 106,000 78 Sheng Yu Steel Co. Ltd. 111,000 78 Chong Hong Construction Co. 39,800 77 Aten International Co. Ltd. 42,260 76 * Mosel Vitelic Inc. 155,640 75 Merida Industry Co. Ltd. 49,700 75 L&K Engineering Co. Ltd. 63,000 72 AcBel Polytech Inc. 92,000 72 Nien Hsing Textile Co. Ltd. 133,000 72 Hsin Kuang Steel Co. Ltd. 69,249 70 Syncmold Enterprise Corp. 33,000 70 Avermedia Technologies 55,290 70 * King's Town Construction Co. Ltd. 76,000 69 * Central Reinsurance Co. Ltd. 173,000 68 Ardentec Corp. 103,978 67 Yeun Chyang Industrial Co. Ltd. 86,159 67 San Shing Fastech Corp. 76,000 67 * Career Technology Co. Ltd. 90,000 67 Advanced International Multitech Co. Ltd. 31,000 66 * Sanyang Industry Co. Ltd. 175,000 66 Senao International Co. Ltd. 45,000 65 * King's Town Bank 257,000 65 Shih Wei Navigation Co. Ltd. 49,525 64 MIN AIK Technology Co. Ltd. 44,900 64 Elitegroup Computer Systems Co. Ltd. 155,000 64 Taiwan Mask Corp. 169,000 64 * HUA ENG Wire & Cable 188,000 64 Springsoft Inc. 60,000 63 * Long Chen Paper Co. Ltd. 195,245 62 * Taiwan Fire & Marine Insurance Co. 79,000 62 United Integrated Services Co. Ltd. 69,000 62 KYE Systems Corp. 67,862 61 Everlight Chemical Industrial Corp. 73,000 61 * Federal Corp. 80,000 61 Yung Chi Paint & Varnish Manufacturing Co. Ltd. 45,000 60 Accton Technology Corp. 136,000 60 Lite-On Semiconductor Corp. 95,000 60 Kinik Co. 41,000 59 Pihsiang Machinery Manufacturing Co. Ltd. 35,000 58 * Taiwan TEA Corp. 102,470 58 Merry Electronics Co. Ltd. 30,000 58 Basso Industry Corp. 57,000 56 * Ho Tung Chemical Corp. 111,000 56 Topco Scientific Co. Ltd. 42,600 56 Chung Hwa Pulp Corp. 123,000 55 Hsing TA Cement Co. 173,000 54 Sunrex Technology Corp. 51,000 54 Gold Circuit Electronics Ltd. 139,280 52 Globe Union Industrial Corp. 55,000 52 * Giantplus Technology Co. Ltd. 90,000 51 * Gloria Material Technology Corp. 83,000 50 Tsann Kuen Enterprise Co. Ltd. 30,400 49 Hung Poo Real Estate Development Corp. 34,000 48 ICP Electronics Inc. 44,214 48 Sitronix Technology Corp. 27,218 48 * Taiwan Semiconductor Co. Ltd. 55,000 47 * Sampo Corp. 277,000 47 Holtek Semiconductor Inc. 37,000 46 * Weltrend Semiconductor 55,000 45 Bright Led Electronics Corp. 36,000 44 * Chia Hsin Cement Corp. 88,000 43 GeoVision Inc. 10,000 41 * Southeast Cement Co. Ltd. 118,000 40 O-TA Precision Industry Co. Ltd. 30,000 39 Asia Polymer 45,000 38 * Bank of Kaohsiung 114,000 38 * Star Travel Taiwan Co. Ltd. 18,600 15 * Shin Wei Navigation Co. Ltd. Rights Exp. 3/1/2010 810  Thailand (0.3%) Minor International PCL (Foreign) 1,099,200 355 Glow Energy PCL (Foreign) 378,600 352 Thanachart Capital PCL 230,300 134 Hana Microelectronics PCL (Foreign) 204,600 129 * Sahaviriya Steel Industries Public Co., Ltd. 3,541,000 119 Bumrungrad Hospital PCL (Foreign) 116,413 100 Precious Shipping PCL 173,000 97 Bangkok Expressway PCL (Foreign) 153,000 92 Samart Corp. PCL 412,400 69 Thai Plastic & Chemical PCL (Foreign) 120,200 65 Kiatnakin Bank PCL 63,200 46 Tisco Financial Group PCL (Foreign) 69,100 46 Kim Eng Securities Thailand PCL 129,300 39 * G J Steel PCL 6,677,200 36 * True Corp. Public Co. Ltd. (Foreign) 276,400 24 Turkey (0.9%) Turk Hava Yollari 233,330 851 * Asya Katilim Bankasi AS 272,002 706 * Petkim Petrokimya Holding 81,061 484 Ulker Biskuvi Sanayi AS 164,625 425 * TAV Havalimanlari Holding AS 66,353 272 * Arcelik AS 61,102 242 * Haci Omer Sabanci Holding AS 50,327 217 * Turk Ekonomi Bankasi AS 118,005 198 * Fortis Bank AS 111,240 146 Tofas Turk Otomobil Fabrikasi AS 36,494 137 Aksigorta AS 106,689 132 * Turk Sise ve Cam Fabrikalari AS 71,505 92 * Sekerbank TAS 49,654 85 * Trakya Cam Sanayi AS 61,825 83 Yazicilar Holding AS Class A 13,077 79 * Dogan Yayin Holding AS 77,309 78 * EIS Eczacibasi Ilac ve Sinai ve Finansal Yatirimlar Sanayi ve Ticaret AS 40,783 77 Albaraka Turk Katilim Bankasi AS 42,093 68 * Hurriyet Gazetecilik AS 53,505 68 * Kardemir Karabuk Demir Celik Sanayi ve Ticaret AS 154,554 67 United Kingdom (13.8%) Aggreko PLC 75,037 1,078 Serco Group PLC 133,992 1,065 ARM Holdings PLC 345,196 1,055 Informa PLC 164,335 861 Intertek Group PLC 44,304 853 Investec PLC 124,758 843 Amlin PLC 134,703 833 Pennon Group PLC 98,348 805 * GKN PLC 433,190 791 Meggitt PLC 192,029 791 Firstgroup PLC 133,017 780 IMI PLC 89,107 774 Balfour Beatty PLC 180,551 767 * Petropavlovsk PLC 50,929 719 Weir Group PLC 58,136 715 SSL International PLC 57,093 708 IG Group Holdings PLC 98,506 633 * Travis Perkins PLC 54,100 632 Derwent London PLC 30,057 626 John Wood Group PLC 112,447 607 * Dimension Data Holdings PLC 486,080 597 Mondi PLC 104,001 588 * Persimmon PLC 83,193 571 Michael Page International PLC 91,957 565 Hiscox Ltd. 103,260 563 ^ London Stock Exchange Group PLC 55,181 561 Babcock International Group PLC 62,078 554 * Misys PLC 161,868 553 * Taylor Wimpey PLC 891,866 548 * Inchcape PLC 1,284,031 545 Catlin Group Ltd. 99,886 539 Chemring Group PLC 10,513 539 * Cookson Group PLC 79,290 538 Rotork PLC 26,254 529 * easyJet PLC 85,039 528 * Premier Oil PLC 31,974 527 Charter International PLC 47,175 522 * DSG International PLC 1,014,744 508 Aberdeen Asset Management PLC 257,328 506 * Barratt Developments PLC 266,347 506 * Soco International PLC 21,945 504 Homeserve PLC 19,295 500 Carillion PLC 103,676 493 Spirax-Sarco Engineering PLC 23,792 475 National Express Group PLC 141,899 468 * Berkeley Group Holdings PLC 36,505 464 Croda International PLC 38,205 455 Intermediate Capital Group PLC 106,766 455 Stagecoach Group PLC 161,734 453 *,^ Heritage Oil PLC 56,996 450 * Mitchells & Butlers PLC 102,080 449 ^ Henderson Group PLC 228,720 443 * Dana Petroleum PLC 26,396 438 Britvic PLC 64,830 435 Greene King PLC 61,278 434 Halma PLC 116,402 432 Spectris PLC 35,240 428 Great Portland Estates PLC 95,838 428 VT Group PLC 49,652 424 Shaftesbury PLC 69,526 421 Close Brothers Group PLC 37,117 408 De La Rue PLC 26,379 407 Bellway PLC 34,113 402 Arriva PLC 51,780 401 Electrocomponents PLC 141,834 400 Ultra Electronics Holdings PLC 19,589 396 Melrose PLC 148,951 396 * Debenhams PLC 367,788 395 * Yell Group PLC 673,915 390 Halfords Group PLC 64,059 387 Micro Focus International PLC 47,242 385 Mitie Group PLC 104,366 380 Spirent Communications PLC 215,215 378 * CSR PLC 51,548 368 Aveva Group PLC 21,012 365 Hikma Pharmaceuticals PLC 41,456 362 BBA Aviation PLC 136,038 357 WH Smith PLC 44,784 356 Hunting PLC 40,558 350 Northumbrian Water Group PLC 85,073 350 Lancashire Holdings Ltd. 48,567 346 Premier Farnell PLC 120,781 346 Davis Service Group PLC 53,559 344 * Premier Foods PLC 665,149 341 Jardine Lloyd Thompson Group PLC 45,007 336 Victrex PLC 25,690 333 Kesa Electricals PLC 155,377 318 Rightmove PLC 37,013 312 Regus PLC 215,575 306 Tullett Prebon PLC 61,834 302 Go-Ahead Group PLC 13,818 297 Mothercare PLC 28,941 296 QinetiQ Group PLC 137,527 293 Atkins WS PLC 30,914 293 * JD Wetherspoon PLC 39,898 289 Millennium & Copthorne Hotels PLC 47,722 289 * Talvivaara Mining Co. PLC 50,284 282 Ashmore Group PLC 78,264 279 * Telecity Group PLC 43,095 269 Forth Ports PLC 15,042 267 * Enterprise Inns PLC 140,146 265 Pace PLC 85,801 258 Brit Insurance Holdings NV 85,779 254 Carpetright PLC 17,360 253 * SIG PLC 139,082 253 Beazley PLC 151,590 253 International Personal Finance PLC 71,996 252 Fidessa Group PLC 12,697 252 * Bovis Homes Group PLC 37,879 239 * SDL PLC 31,218 237 * Galiform PLC 167,292 236 BlueBay Asset Management PLC 43,820 230 RPS Group PLC 71,944 229 St. James's Place PLC 56,902 227 Morgan Crucible Co. PLC 87,039 225 PZ Cussons PLC 57,421 225 Connaught PLC 43,526 222 Restaurant Group PLC 67,286 218 * Colt Telecom Group SA 110,390 217 * BTG PLC 76,642 215 Savills PLC 42,151 213 Hochschild Mining PLC 49,458 213 Xchanging PLC 69,296 210 Wellstream Holdings PLC 26,192 207 Ashtead Group PLC 151,709 206 DS Smith PLC 116,457 202 Dignity PLC 20,259 202 * Rank Group PLC 138,181 201 Shanks Group PLC 99,217 201 Keller Group PLC 20,233 201 Hargreaves Lansdown PLC 43,000 200 * Big Yellow Group PLC 39,545 198 Genus PLC 17,884 194 * Punch Taverns PLC 145,616 194 Chloride Group PLC 66,139 192 * Unite Group PLC 41,873 192 Filtrona PLC 67,530 190 * Redrow PLC 90,503 188 Dechra Pharmaceuticals PLC 24,467 187 Dairy Crest Group PLC 34,443 185 Helical Bar PLC 37,110 185 Greggs PLC 27,559 184 Kier Group PLC 11,891 183 Mcbride PLC 52,700 183 JKX Oil & Gas PLC 42,996 182 Cranswick PLC 15,421 181 Rathbone Brothers 13,644 181 Marston's PLC 126,991 178 Paragon Group of Cos. PLC 77,697 171 Ferrexpo PLC 52,100 169 N Brown Group PLC 47,027 169 Grainger PLC 79,892 165 Brewin Dolphin Holdings PLC 74,823 164 * Salamander Energy PLC 38,171 161 Bodycote PLC 57,596 160 * Gem Diamonds Ltd. 42,789 160 BSS Group PLC 39,305 158 * Trinity Mirror PLC 65,127 157 Evolution Group PLC 75,726 153 Kcom Group PLC 170,667 149 Interserve PLC 43,981 148 * Domino's Pizza UK & IRL PLC 29,035 147 Chaucer Holdings PLC 202,625 147 Computacenter PLC 30,855 146 * Sports Direct International PLC 95,582 146 ITE Group PLC 66,958 145 Game Group PLC 98,262 144 F&C Asset Management PLC 130,038 144 Senior PLC 106,746 143 Laird PLC 71,925 142 Synergy Health PLC 14,361 141 Novae Group PLC 28,953 141 Dunelm Group PLC 24,367 139 Mouchel Group PLC 35,177 139 Northern Foods PLC 139,559 138 Fenner PLC 46,405 138 * Southern Cross Healthcare Ltd. 56,459 137 Sthree PLC 28,056 136 Wincanton PLC 37,924 135 Headlam Group PLC 27,201 134 Galliford Try PLC 26,153 132 * Lamprell PLC 40,298 122 eaga PLC 53,586 120 Chesnara PLC 35,821 119 Care UK PLC 17,861 117 * ST Modwen Properties PLC 38,009 114 Delta PLC 43,184 109 Morgan Sindall PLC 12,449 107 PayPoint PLC 16,457 105 Severfield-Rowen PLC 30,292 105 * Renishaw PLC 10,812 104 Development Securities PLC 22,902 103 Collins Stewart PLC 86,663 101 ^ HMV Group PLC 82,785 101 Workspace Group PLC 283,767 99 Elementis PLC 112,687 92 Robert Wiseman Dairies PLC 11,408 91 Smiths News PLC 46,803 88 Moneysupermarket.com Group PLC 76,006 88 * Wolfson Microelectronics PLC 42,790 85 Hampson Industries PLC 79,267 82 Robert Walters PLC 22,657 80 PV Crystalox Solar PLC 84,669 75 WSP Group PLC 17,567 75 * Yule Catto & Co. PLC 26,741 74 Holidaybreak PLC 17,512 74 Spice PLC 90,489 74 Euromoney Institutional Investor PLC 9,606 72 Melrose Resources PLC 14,465 70 Daejan Holdings PLC 1,645 70 * UK Coal PLC 71,278 70 * Johnston Press PLC 158,686 69 Marshalls PLC 49,182 67 Speedy Hire PLC 144,239 67 Invista Foundation Property Trust Ltd. 92,943 64 Bloomsbury Publishing PLC 27,945 60 * JJB Sports PLC 158,820 54 Mucklow A & J Group PLC 10,391 50 * CLS Holdings PLC 6,388 46 888 Holdings PLC 24,413 42 ROK PLC 50,862 34 * Arena Leisure PLC 75,779 33 * JP Morgan Emerging Markets Investment Trust PLC 1,864 2 Total Common Stocks (Cost $450,199) Market Value Coupon Shares ($000) Temporary Cash Investment (4.3%) Money Market Fund (4.3%) 1,2 Vanguard Market Liquidity Fund (Cost $21,170) 0.175% 21,170,492 21,170 Total Investments (103.8%) (Cost $471,369) Other Assets and Liabilities-Net (-3.8%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $17,264,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $19,200,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. FTSE All-World ex-US Small-Cap Index Fund A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). FTSE All-World ex-US Small-Cap Index Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America 87,812 575  Common StockOther 209 401,507 32 Temporary Cash Investments 21,170   Total 109,191 402,082 32 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended January 31, 2010: Investments in Common StocksOther ($000) Amount valued based on Level 3 Inputs Balance as of October 31, 2009  Transfers in and/or out of Level 3 33 Change in Unrealized Appreciation (Depreciation) (1) Balance as of January 31, 2010 32 D. At January 31, 2010, the cost of investment securities for tax purposes was $473,523,000. Net unrealized appreciation of investment securities for tax purposes was $37,782,000, consisting of unrealized gains of $50,499,000 on securities that had risen in value since their purchase and $12,717,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total World Stock Index Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Common Stocks (99.7%) Argentina (0.0%) Petrobras Energia Participaciones SA ADR 2,198 37 Australia (3.4%) BHP Billiton Ltd. 116,833 4,062 Commonwealth Bank of Australia 53,833 2,524 Westpac Banking Corp. 102,360 2,148 National Australia Bank Ltd. 73,865 1,716 Australia & New Zealand Banking Group Ltd. 85,500 1,636 Rio Tinto Ltd. 17,487 1,046 Woolworths Ltd. 45,624 1,041 Westfield Group 81,004 899 Wesfarmers Ltd. 35,429 859 QBE Insurance Group Ltd. 39,476 796 Woodside Petroleum Ltd. 20,919 780 CSL Ltd. 21,275 585 Macquarie Group Ltd. 12,242 539 Newcrest Mining Ltd. 18,065 501 Origin Energy Ltd. 35,429 500 Telstra Corp. Ltd. 133,379 393 * Fortescue Metals Group Ltd. 97,566 391 Brambles Ltd. 62,255 358 Santos Ltd. 30,050 348 AMP Ltd. 62,315 343 Orica Ltd. 15,030 320 Computershare Ltd. 29,626 303 Suncorp-Metway Ltd. 38,183 299 Foster's Group Ltd. 62,205 293 AXA Asia Pacific Holdings Ltd. 46,998 271 Leighton Holdings Ltd. 7,055 237 Oil Search Ltd. 50,953 236 Insurance Australia Group Ltd. 66,738 224 Stockland 67,526 221 Incitec Pivot Ltd. 73,850 218 OneSteel Ltd. 76,225 207 WorleyParsons Ltd. 9,949 206 Amcor Ltd. 37,134 194 Wesfarmers Ltd. Price Protected Shares 7,787 189 AGL Energy Ltd. 14,419 176 Coca-Cola Amatil Ltd. 17,929 173 BlueScope Steel Ltd. 74,012 171 Transurban Group 34,976 161 * Alumina Ltd. 114,142 156 Toll Holdings Ltd. 19,709 149 ASX Ltd. 4,718 142 ^ Perpetual Ltd. 4,457 137 Sonic Healthcare Ltd. 10,490 131 GPT Group 247,500 123 Lend Lease Group 14,845 123 Sims Metal Management Ltd. 6,492 122 * Asciano Group 80,320 120 Crown Ltd. 17,087 117 Dexus Property Group 153,558 112 Mirvac Group 69,072 88 TABCORP Holdings Ltd. 14,043 87 Goodman Group 162,253 83 Metcash Ltd. 20,332 76 Harvey Norman Holdings Ltd. 22,440 73 Tatts Group Ltd. 33,877 69 Bendigo and Adelaide Bank Ltd. 7,923 69 Cochlear Ltd. 1,244 68 * OZ Minerals Ltd. 70,760 66 Boral Ltd. 14,114 66 * James Hardie Industries NV 9,962 65 CFS Retail Property Trust 39,154 64 * Paladin Energy Ltd. 20,151 64 Macquarie Infrastructure Group 59,785 64 Qantas Airways Ltd. 24,831 62 CSR Ltd. 35,400 57 Downer EDI Ltd. 6,330 46 Goodman Fielder Ltd. 33,508 46 ^ Nufarm Ltd. 5,047 45 Energy Resources of Australia Ltd. 2,196 41 Flight Centre Ltd. 2,301 40 Challenger Financial Services Group Ltd. 10,934 39 Bank of Queensland Ltd. 3,767 36 Billabong International Ltd. 3,535 33 MAp Group 13,339 33 Aristocrat Leisure Ltd. 9,329 33 Adelaide Brighton Ltd. 14,606 32 Consolidated Media Holdings Ltd. 11,572 31 SP AusNet 38,822 31 Fairfax Media Ltd. 19,902 30 * Iluka Resources Ltd. 9,367 27 Commonwealth Property Office Fund 32,465 26 IOOF Holdings Ltd. 4,540 23 Ansell Ltd. 2,224 20 Macquarie Office Trust 75,546 20 New Hope Corp. Ltd. 4,725 19 * Caltex Australia Ltd. 1,939 15 * Ten Network Holdings Ltd. 10,340 14 Australand Property Group 26,246 10 * Macquarie Atlas Roads Group 11,957 10 Envestra Ltd. 20,533 9 West Australian Newspapers Holdings Ltd. 1,314 8 Austereo Group Ltd. 5,713 8 GWA International Ltd. 2,486 7 Tower Australia Group Ltd. 2,952 6 Corporate Express Australia Ltd. 1,728 6 Spotless Group Ltd. 2,468 6 APN News & Media Ltd. 2,880 6 * PaperlinX Ltd. 10,418 6 Gunns Ltd. 6,004 5 Sigma Pharmaceuticals Ltd. 4,135 3 * AWB Ltd. 2,528 2 * Elders Ltd. 247  Austria (0.1%) Erste Group Bank AG 9,019 341 Voestalpine AG 7,636 267 OMV AG 4,773 188 Telekom Austria AG 10,977 151 Raiffeisen International Bank Holding AG 1,315 65 * Immoeast AG 11,767 57 Vienna Insurance Group 992 48 Verbund - Oesterreichische Elektrizitaetswirtschafts AG Class A 1,042 43 EVN AG 1,581 28 Strabag SE 916 25 Belgium (0.4%) Anheuser-Busch InBev NV 27,608 1,378 Delhaize Group SA 5,960 467 * Fortis 74,823 263 Umicore 7,831 241 * Dexia SA 37,100 229 * KBC Groep NV 4,495 194 Groupe Bruxelles Lambert SA 1,981 181 Belgacom SA 4,922 179 UCB SA 3,136 140 Solvay SA Class A 933 93 Colruyt SA 280 68 Cie Nationale a Portefeuille 654 33 Mobistar SA 131 8 Brazil (2.2%) Petroleo Brasileiro SA ADR Type A 48,692 1,757 Itau Unibanco Holding SA ADR 84,895 1,627 Vale SA Class B Pfd. ADR 71,383 1,612 Vale SA Class B ADR 51,866 1,338 Petroleo Brasileiro SA ADR 32,892 1,334 Banco Bradesco SA ADR 67,947 1,125 Cia de Bebidas das Americas ADR 9,610 889 Cia Siderurgica Nacional SA ADR 23,907 696 Gerdau SA ADR 41,112 553 Investimentos Itau SA Prior Pfd. 81,966 488 Petroleo Brasileiro SA Prior Pfd. 25,537 463 BM&FBOVESPA SA 64,950 439 Petroleo Brasileiro SA 18,800 381 JBS SA 74,498 369 Banco do Brasil SA 24,500 365 BRF - Brasil Foods SA 13,862 332 Tele Norte Leste Participacoes SA ADR 18,054 322 Tim Participacoes SA ADR 11,898 313 Empresa Brasileira de Aeronautica SA ADR 13,412 285 Natura Cosmeticos SA 13,600 245 Redecard SA 16,088 225 Cia de Concessoes Rodoviarias 10,500 224 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 8,000 210 Vale SA Prior Pfd. 9,400 210 OGX Petroleo e Gas Participacoes SA 20,800 185 All America Latina Logistica SA 21,900 175 Banco Santander Brasil SA 13,900 166 Centrais Eletricas Brasileiras SA 7,000 149 Bradespar SA Prior Pfd. 5,400 111 Metalurgica Gerdau SA Class A 6,600 110 Cielo SA 13,689 109 Vale SA 4,100 106 Cia Brasileira de Distribuicao Grupo Pao de Acucar Prior Pfd. 3,009 101 Brasil Telecom SA ADR 4,682 98 Cia Energetica de Minas Gerais ADR 5,750 96 Ultrapar Participacoes SA Prior Pfd. 2,168 95 Cyrela Brazil Realty SA 6,998 80 * Global Village Telecom Holding SA 2,485 74 Tractebel Energia SA 6,800 73 Cia Paranaense de Energia Prior Pfd. 3,000 61 Souza Cruz SA 1,900 61 Cia de Bebidas das Americas 738 59 Vivo Participacoes SA Prior Pfd. 2,000 57 Lojas Americanas SA Prior Pfd. 8,000 56 Weg SA 5,547 53 Usinas Siderurgicas de Minas Gerais SA 2,000 53 * NET Servicos de Comunicacao SA Prior Pfd. 4,400 51 Tam SA Prior Pfd. 2,669 49 Brasil Telecom SA Prior Pfd. 7,000 49 Suzano Papel e Celulose SA Prior Pfd. 4,427 48 * Braskem SA 6,000 42 Cia Energetica de Minas Gerais Prior Pfd. 2,500 42 Klabin SA Prior Pfd. 16,000 41 * Tim Participacoes SA 11,000 41 Cia Energetica de Sao Paulo Prior Pfd. 3,185 40 Gerdau SA 3,700 38 * Fertilizantes Fosfatados SA Prior Pfd. 3,692 37 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 1,908 36 * Brasil Telecom SA ADR 3,052 32 AES Tiete SA Prior Pfd. 3,000 30 Telemar Norte Leste SA Prior Pfd. 1,000 29 B2W Cia Global Do Varejo 1,444 29 Telecomunicacoes de Sao Paulo SA Prior Pfd. 1,300 29 * Hypermarcas SA 2,312 27 Light SA 1,973 26 Tele Norte Leste Participacoes SA 1,000 21 Cia de Gas de Sao Paulo Prior Pfd. 1,000 19 Cia de Transmissao de Energia Electrica Paulista Prior Pfd. 673 17 Cia de Saneamento Basico do Estado de Sao Paulo 1,000 17 * Cosan SA Industria e Comercio 1,000 11 AES Tiete SA 1,149 10 EDP - Energias do Brasil SA 500 9 Porto Seguro SA 872 9 CPFL Energia SA 400 8 Cia Energetica de Minas Gerais 571 7 Telecomunicacoes de Sao Paulo SA 300 6 Canada (3.4%) ^ Royal Bank of Canada 49,000 2,396 Suncor Energy Inc. 54,764 1,729 Toronto-Dominion Bank 29,000 1,709 Bank of Nova Scotia 35,760 1,499 * Research In Motion Ltd. 19,794 1,249 Barrick Gold Corp. 35,330 1,226 Canadian Natural Resources Ltd. 18,830 1,202 Manulife Financial Corp. 61,650 1,127 Potash Corp. of Saskatchewan Inc. 10,330 1,023 ^ Bank of Montreal 19,294 938 Canadian Imperial Bank of Commerce 15,400 920 Canadian National Railway Co. 17,100 853 EnCana Corp. 26,700 817 Goldcorp Inc. 23,740 805 * Teck Resources Ltd. Class B 22,900 750 Sun Life Financial Inc. 23,600 689 TransCanada Corp. 20,650 660 Talisman Energy Inc. 35,800 592 Rogers Communications Inc. Class B 17,500 546 Enbridge Inc. 12,090 525 Cenovus Energy Inc. 21,274 492 Brookfield Asset Management Inc. Class A 22,700 457 Thomson Reuters Corp. 13,301 444 * CGI Group Inc. Class A 33,614 443 Kinross Gold Corp. 26,300 426 Nexen Inc. 19,220 421 Cameco Corp. 15,300 413 Agrium Inc. 7,200 405 Canadian Pacific Railway Ltd. 8,154 385 Power Corp. of Canada 13,090 343 Imperial Oil Ltd. 9,090 327 Bombardier Inc. 58,100 274 Agnico-Eagle Mines Ltd. 4,959 251 National Bank of Canada 4,530 239 Shoppers Drug Mart Corp. 5,860 233 Shaw Communications Inc. Class B 11,920 222 Power Financial Corp. 7,660 216 Yamana Gold Inc. 21,300 214 Great-West Lifeco Inc. 8,600 208 SNC-Lavalin Group Inc. 4,300 197 Canadian Utilities Ltd. Class A 4,600 186 Husky Energy Inc. 6,860 171 Fairfax Financial Holdings Ltd. 500 170 BCE Inc. 5,900 152 Magna International Inc. Class A 2,530 139 Brookfield Properties Corp. 8,500 102 TransAlta Corp. 4,860 101 Saputo Inc. 3,700 99 IGM Financial Inc. 2,400 94 Loblaw Cos. Ltd. 2,800 92 Canadian Tire Corp. Ltd. Class A 1,800 90 George Weston Ltd. 900 58 Finning International Inc. 3,500 57 TELUS Corp. 1,400 43 TELUS Corp. Class A 1,100 33 Bombardier Inc. Class A 415 2 Chile (0.2%) Empresa Nacional de Electricidad SA ADR 7,670 391 Empresas COPEC SA 16,544 265 SACI Falabella 30,455 172 Enersis SA ADR 6,025 138 CAP SA 4,003 129 Sociedad Quimica y Minera de Chile SA ADR 3,477 127 Banco Santander Chile ADR 1,442 89 Banco de Chile 648,443 60 Centros Comerciales Sudamericanos SA 16,100 57 Enersis SA 114,300 53 Colbun SA 177,600 47 Lan Airlines SA 2,800 47 ENTEL Chile SA 2,800 40 Cia Cervecerias Unidas SA 4,054 31 AES Gener SA 46,956 22 Sociedad Quimica y Minera de Chile SA Class B 353 13 CorpBanca SA 1,282,051 11 Banco Santander Chile 145,800 9 Embotelladora Andina SA Prior Pfd. 2,300 8 China (2.3%) China Mobile Ltd. 222,500 2,090 China Construction Bank Corp. 2,342,000 1,789 China Life Insurance Co. Ltd. 267,000 1,177 Industrial & Commercial Bank of China 1,612,000 1,174 PetroChina Co. Ltd. 808,000 902 Bank of China Ltd. 1,837,000 879 CNOOC Ltd. 576,000 808 Ping An Insurance Group Co. of China Ltd. 101,500 787 China Shenhua Energy Co. Ltd. 165,500 705 China Petroleum & Chemical Corp. 726,000 565 Tencent Holdings Ltd. 22,100 410 China Overseas Land & Investment Ltd. 220,480 392 China Coal Energy Co. 245,000 371 China Merchants Bank Co. Ltd. 158,700 364 China Unicom Hong Kong Ltd. 322,770 360 Bank of Communications Co. Ltd. 342,000 344 China Telecom Corp. Ltd. 754,000 310 Citic Pacific Ltd. 121,000 256 * Aluminum Corp. of China Ltd. 248,000 246 China Communications Construction Co. Ltd. 261,000 241 Zijin Mining Group Co. Ltd. 284,000 231 China Shipping Development Co. Ltd. 114,000 178 China Citic Bank Corp. Ltd. 251,509 167 Hengan International Group Co. Ltd. 24,000 160 Weiqiao Textile Co. 237,500 159 Lenovo Group Ltd. 216,000 148 *,^ Byd Co. Ltd. 19,500 141 Yanzhou Coal Mining Co. Ltd. 64,000 125 Tingyi Cayman Islands Holding Corp. 50,000 108 * China Mengniu Dairy Co. Ltd. 32,000 98 *,^ PICC Property & Casualty Co. Ltd. 108,000 98 * China Pacific Insurance Group Co. Ltd. 25,400 95 * China Minsheng Banking Corp. Ltd. 94,000 94 China Merchants Holdings International Co. Ltd. 28,000 93 China Resources Enterprise Ltd. 28,000 92 * GOME Electrical Appliances Holdings Ltd. 257,720 91 Want Want China Holdings Ltd. 137,000 87 Guangzhou R&F Properties Co. Ltd. 60,400 85 Alibaba.com Ltd. 36,500 82 China Resources Land Ltd. 44,000 79 Denway Motors Ltd. 138,000 79 China Yurun Food Group Ltd. 28,000 78 China National Building Material Co. Ltd. 42,000 69 * China Railway Group Ltd. 94,000 67 Dongfeng Motor Group Co. Ltd. 50,000 65 *,^ Sinopharm Group Co. 17,200 65 China COSCO Holdings Co. Ltd. 55,000 65 Sino-Ocean Land Holdings Ltd. 79,500 64 Cnpc Hong Kong Ltd. 50,000 62 China Railway Construction Corp. Ltd. 47,626 60 Tsingtao Brewery Co. Ltd. 12,000 60 Chaoda Modern Agriculture Holdings Ltd. 60,000 59 China Resources Power Holdings Co. Ltd. 29,400 57 * China Taiping Insurance Holdings Co. Ltd. 18,000 57 Belle International Holdings Ltd. 50,000 56 * Air China Ltd. 68,000 56 Beijing Enterprises Holdings Ltd. 8,000 56 Kingboard Chemical Holdings Ltd. 13,000 55 Anhui Conch Cement Co. Ltd. 10,000 55 Jiangxi Copper Co. Ltd. 27,000 54 Inner Mongolia Yitai Coal Co. Class B 6,300 52 Shanghai Industrial Holdings Ltd. 11,000 51 Shimao Property Holdings Ltd. 32,500 49 Sinofert Holdings Ltd. 84,000 49 Nine Dragons Paper Holdings Ltd. 34,000 47 Yantai Changyu Pioneer Wine Co. Class B 5,400 47 Li Ning Co. Ltd. 14,000 43 ZTE Corp. 7,140 42 *,^ Huadian Power International Co. 160,000 41 * Metallurgical Corp. of China Ltd. 76,000 40 China International Marine Containers Co. Ltd. Class B 28,500 39 Angang Steel Co. Ltd. 22,000 38 China Oilfield Services Ltd. 32,000 38 China Everbright Ltd. 16,000 38 Agile Property Holdings Ltd. 30,000 37 China Agri-Industries Holdings Ltd. 27,000 37 Parkson Retail Group Ltd. 21,000 36 * China Longyuan Power Group Corp. 29,000 36 * China Shipping Container Lines Co. Ltd. 95,000 36 China BlueChemical Ltd. 54,000 35 Yuexiu Property Co. Ltd. 144,000 35 Zhejiang Expressway Co. Ltd. 40,000 35 Huaneng Power International Inc. 60,000 33 Jiangsu Expressway Co. Ltd. 36,000 32 COSCO Pacific Ltd. 22,000 32 Fosun International 44,500 31 *,^ Maanshan Iron & Steel 52,000 31 Shanghai Zhenhua Heavy Industry Co. Ltd. Class B 39,050 30 * Beijing Capital International Airport Co. Ltd. 54,000 30 Huabao International Holdings Ltd. 28,000 28 China High Speed Transmission Equipment Group Co. Ltd. 14,000 28 China Vanke Co. Ltd. Class B 26,100 26 * Sinopec Shanghai Petrochemical Co. Ltd. 74,000 26 China South Locomotive and Rolling Stock Corp. 39,000 26 Hopson Development Holdings Ltd. 20,000 25 Country Garden Holdings Co. 73,000 24 Weichai Power Co. Ltd. 3,000 22 Shanghai Electric Group Co. Ltd. 48,000 21 Datang International Power Generation Co. Ltd. 48,000 20 Great Wall Motor Co. Ltd. 14,500 20 Soho China Ltd. 40,000 19 China Huiyuan Juice Group Ltd. 28,000 18 China National Materials Co. Ltd. 27,000 16 * Double Coin Holdings Ltd. Class B 22,200 16 Weifu High-Technology Co. Ltd. Class B 12,505 15 Jiangling Motors Corp. Ltd. Class B 9,600 15 * Hidili Industry International Development Ltd. 14,000 15 Shanghai Jinjiang International Hotels Development Co. Ltd. Class B 7,600 14 Anta Sports Products Ltd. 10,000 13 Greentown China Holdings Ltd. 11,000 13 * Hainan Airlines Co. Ltd. Class B 16,200 13 * Shenzhen Special Economic Zone Real Estate & Properties Group Co. Ltd. Class B 29,400 12 * Shanghai Waigaoqiao Free Trade Zone Development Co. Ltd. Class B 12,200 11 Shanghai Friendship Group Inc. Ltd. Class B 7,150 11 CSG Holding Co. Ltd. Class B 10,400 11 * Shanghai Haixin Group Co. Class B 25,000 11 Zhaojin Mining Industry Co. Ltd. 6,000 11 * China Eastern Airlines Corp. Ltd. 32,000 11 China Merchants Property Development Co. Ltd. Class B 5,200 11 * BOE Technology Group Co. Ltd. Class B 37,300 11 Guangzhou Pharmaceutical Co. Ltd. 14,000 11 Lianhua Supermarket Holdings Co. Ltd. 4,000 10 Foshan Electrical and Lighting Co. Ltd. Class B 13,300 10 China Foods Ltd. 12,000 10 * Sinopec Yizheng Chemical Fibre Co. Ltd. 42,000 10 TPV Technology Ltd. 16,000 10 Shenzhen Investment Ltd. 28,000 10 Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 5,600 10 *,^ China Southern Airlines Co. Ltd. 30,000 10 Anhui Expressway Co. 14,000 10 KWG Property Holding Ltd. 16,000 10 Dazhong Transportation Group Co. Ltd. Class B 11,800 10 Tianjin Capital Environmental Protection Group Co. Ltd. 28,000 10 Shanghai Chlor-Alkali Chemical Co. Ltd. Class B 21,800 9 Shanghai Mechanical and Electrical Industry Co. Ltd. Class B 8,500 9 Chongqing Changan Automobile Co. Ltd. Class B 11,700 9 Shanghai Jinqiao Export Processing Zone Development Co. Ltd. Class B 10,100 9 * Citic Resources Holdings Ltd. 38,000 9 Jinzhou Port Co. Ltd. Class B 19,920 9 Shenzhen Chiwan Wharf Holdings Ltd. Class B 5,800 9 Shanghai Jinjiang International Investment Holdings Co. Class B 7,900 9 Travelsky Technology Ltd. 11,000 9 * Semiconductor Manufacturing International Corp. 121,000 9 Shandong Chenming Paper Holdings Ltd. Class B 12,300 9 Global Bio-Chem Technology Group Co. Ltd. 32,000 9 Dongfang Electric Corp. Ltd. 1,800 9 Beijing North Star Co. 28,000 9 Guangdong Electric Power Development Co. Ltd. Class B 15,300 9 * Huadian Energy Co. Ltd. Class B 22,600 8 * Zhejiang Southeast Electric Power Co. Class B 12,800 8 Shui On Land Ltd. 16,500 8 China Molybdenum Co. Ltd. 10,000 8 Bengang Steel Plates Co. Class B 15,300 7 Shenzhen Expressway Co. Ltd. 14,000 7 Inner Mongolia Eerduosi Cashmere Products Co. Ltd. Class B 9,100 7 Guangdong Provincial Expressway Development Co. Ltd. Class B 14,400 7 New World China Land Ltd. 23,400 7 China Communications Services Corp. Ltd. 14,000 7 Sinotrans Ltd. 25,000 7 China Travel International Inv HK 26,000 6 ^ Guangzhou Shipyard International Co. Ltd. 4,000 6 Guangdong Investment Ltd. 12,000 6 Hopewell Highway Infrastructure Ltd. 9,500 6 Guangshen Railway Co. Ltd. 14,000 6 People's Food Holdings Ltd. 11,000 6 Lee & Man Paper Manufacturing Ltd. 8,000 5 Harbin Power Equipment Co. Ltd. 4,000 3 Shenzhen International Holdings 32,500 2 Colombia (0.1%) BanColombia SA ADR 13,207 569 Czech Republic (0.1%) CEZ AS 6,105 295 Telefonica O2 Czech Republic AS 3,549 84 Komercni Banka AS 388 78 * Unipetrol 3,604 27 Denmark (0.4%) Novo Nordisk A/S Class B 18,450 1,248 * Danske Bank A/S 22,235 528 * Vestas Wind Systems A/S 8,300 437 AP Moller - Maersk A/S Class B 48 375 Danisco A/S 4,826 336 Coloplast A/S Class B 2,443 265 Carlsberg A/S Class B 2,645 197 AP Moller - Maersk A/S 21 157 Novozymes A/S 1,050 108 FLSmidth & Co. A/S 1,000 64 * William Demant Holding 500 39 TrygVesta AS 600 37 H Lundbeck A/S 1,400 26 Rockwool International AS Class B 83 9 Egypt (0.0%) Orascom Construction Industries GDR 4,814 224 * Orascom Telecom Holdings S.A.E. GDR Rights Exp. 02/18/10 6,059 134 Orascom Telecom Holding SAE GDR 6,059 33 Finland (0.5%) Nokia Oyj 127,519 1,750 Sampo Oyj 16,865 407 Stora Enso Oyj 58,175 357 Wartsila Oyj 6,554 309 Fortum Oyj 11,440 290 Metso Oyj 7,637 256 Kone Oyj Class B 3,680 148 UPM-Kymmene Oyj 11,620 127 Outokumpu Oyj 3,200 58 Nokian Renkaat Oyj 2,383 58 Rautaruukki Oyj 2,800 57 Kesko Oyj Class B 1,300 42 Neste Oil Oyj 2,500 41 Sanoma Oyj 1,520 34 France (4.7%) Total SA 82,198 4,751 Sanofi-Aventis SA 33,691 2,491 BNP Paribas 34,466 2,462 GDF Suez 57,122 2,160 AXA SA 78,622 1,619 France Telecom SA 68,143 1,562 LVMH Moet Hennessy Louis Vuitton SA 13,133 1,431 Societe Generale 24,638 1,426 ArcelorMittal 36,416 1,410 Danone 22,004 1,258 Carrefour SA 24,467 1,194 L'Oreal SA 10,923 1,152 Vivendi SA 43,377 1,128 Air Liquide SA 9,362 993 Vinci SA 18,272 976 Schneider Electric SA 9,281 958 Compagnie de St-Gobain 17,171 820 Unibail-Rodamco SE 3,540 767 Alstom SA 10,134 677 Pernod-Ricard SA 7,979 642 Lafarge SA 7,644 565 Veolia Environnement 17,036 559 Bouygues SA 10,023 493 Suez Environnement Co. 20,778 471 Accor SA 9,087 458 Hermes International 3,293 453 PPR 3,701 451 EDF SA 8,265 444 Credit Agricole SA 27,088 425 Cie Generale d'Optique Essilor International SA 6,807 396 * Renault SA 8,210 385 Vallourec SA 2,002 344 SES SA 14,886 327 Technip SA 4,604 315 Cap Gemini SA 6,937 308 * Alcatel-Lucent 89,706 302 Cie Generale des Etablissements Michelin Class B 3,504 271 * Peugeot SA 7,802 253 Christian Dior SA 2,084 211 ^ Sodexo 3,802 208 European Aeronautic Defence and Space Co. NV 10,539 206 STMicroelectronics NV 21,991 180 Publicis Groupe SA 3,943 162 Eiffage SA 2,912 152 Societe BIC SA 2,111 150 Lagardere SCA 3,561 138 Safran SA 6,718 131 CNP Assurances 1,182 105 SCOR SE 4,167 97 * Natixis 20,012 92 Thales SA 1,931 88 Dassault Systemes SA 1,502 86 Casino Guichard Perrachon SA 1,031 85 Klepierre 2,112 79 Eramet 256 77 * Cie Generale de Geophysique-Veritas 3,041 74 Bureau Veritas SA 1,462 70 * Atos Origin SA 1,468 68 Eutelsat Communications 2,036 66 * Air France-KLM 3,980 65 Societe Television Francaise 1 3,698 64 Legrand SA 2,124 61 Eurazeo 773 56 Imerys SA 989 55 Gecina SA 502 50 BioMerieux 450 50 Aeroports de Paris 609 47 ICADE 449 43 * JC Decaux SA 1,529 39 PagesJaunes Groupe 3,300 36 * Societe Des Autoroutes Paris-Rhin-Rhone 463 34 Wendel 579 31 Iliad SA 247 27 Ciments Francais SA 275 27 EDF Energies Nouvelles SA 531 27 Ipsen SA 383 21 Euler Hermes SA 99 8 Germany (3.1%) ^ Siemens AG 31,665 2,823 E.ON AG 69,732 2,565 Bayer AG 28,831 1,971 BASF SE 31,958 1,818 Allianz SE 15,693 1,738 Daimler AG 36,048 1,658 SAP AG 32,438 1,482 Deutsche Telekom AG 114,239 1,479 Deutsche Bank AG 22,336 1,362 RWE AG 14,123 1,253 Muenchener Rueckversicherungs AG 7,198 1,078 Deutsche Post AG 33,427 583 Deutsche Boerse AG 7,843 514 ^ ThyssenKrupp AG 14,272 451 Linde AG 3,844 422 K&S AG 7,119 400 Bayerische Motoren Werke AG 9,156 391 MAN SE 5,690 380 Henkel AG & Co. KGaA Prior Pfd. 6,853 349 HeidelbergCement AG 5,703 344 Fresenius Medical Care AG & Co. KGaA 6,563 333 Adidas AG 6,304 321 Volkswagen AG Prior Pfd. 3,900 316 Metro AG 5,085 279 * Infineon Technologies AG 45,307 250 * Commerzbank AG 32,171 249 Porsche Automobil Holding SE Prior Pfd. 3,462 196 Merck KGaA 2,081 185 Henkel AG & Co. KGaA 4,156 182 Fresenius SE Prior Pfd. 2,589 176 Beiersdorf AG 2,923 171 * QIAGEN NV 5,893 129 Salzgitter AG 1,452 128 Volkswagen AG 1,465 128 Hochtief AG 1,691 126 GEA Group AG 5,928 121 Deutsche Lufthansa AG 5,506 88 * Hannover Rueckversicherung AG 1,681 78 Lanxess AG 1,944 74 * Deutsche Postbank AG 1,970 60 Puma AG Rudolf Dassler Sport 178 54 Fresenius SE 863 53 * TUI AG 5,250 49 Celesio AG 1,661 48 Wacker Chemie AG 302 40 Solarworld AG 1,883 32 Suedzucker AG 1,351 31 Hamburger Hafen und Logistik AG 830 31 Generali Deutschland Holding AG 298 31 Fraport AG Frankfurt Airport Services Worldwide 592 30 * Q-Cells SE 208 3 Greece (0.2%) * National Bank of Greece SA ADR 129,606 578 Hellenic Telecommunications Organization SA ADR 36,004 248 OPAP SA 7,187 157 * Alpha Bank AE 14,401 138 * EFG Eurobank Ergasias SA 12,766 109 Coca Cola Hellenic Bottling Co. SA 3,850 88 * Piraeus Bank SA 8,073 68 * Public Power Corp. SA 2,970 56 Marfin Investment Group SA 17,010 47 Titan Cement Co. SA 1,230 35 Hellenic Petroleum SA 2,610 32 Guernsey (0.0%) * Amdocs Ltd. 4,684 134 Hong Kong (1.1%) Sun Hung Kai Properties Ltd. 78,000 998 Hutchison Whampoa Ltd. 137,000 932 Cheung Kong Holdings Ltd. 73,000 859 Hong Kong Exchanges and Clearing Ltd. 37,900 639 Li & Fung Ltd. 132,000 602 Hang Seng Bank Ltd. 29,500 412 Swire Pacific Ltd. 36,500 396 Hong Kong & China Gas Co. Ltd. 180,000 393 Esprit Holdings Ltd. 53,031 374 Bank of East Asia Ltd. 95,840 326 CLP Holdings Ltd. 48,000 325 Hang Lung Properties Ltd. 83,000 282 Hang Lung Group Ltd. 59,000 264 New World Development Ltd. 143,000 233 BOC Hong Kong Holdings Ltd. 106,500 221 Sino Land Co. Ltd. 134,000 220 Hongkong Electric Holdings Ltd. 36,500 204 Shangri-La Asia Ltd. 105,930 184 Wharf Holdings Ltd. 37,000 183 Hongkong Land Holdings Ltd. 39,000 182 Jardine Matheson Holdings Ltd. 5,600 167 Henderson Land Development Co. Ltd. 25,000 157 MTR Corp. 40,000 130 Link REIT 53,000 127 Giordano International Ltd. 398,000 120 * Sands China Ltd. 68,400 97 Hopewell Holdings Ltd. 19,000 58 Wheelock & Co. Ltd. 20,000 52 * Cathay Pacific Airways Ltd. 30,000 49 Kerry Properties Ltd. 11,000 49 * Foxconn International Holdings Ltd. 45,000 47 Guoco Group Ltd. 4,000 39 Orient Overseas International Ltd. 5,500 37 ASM Pacific Technology Ltd. 4,400 36 First Pacific Co. 62,400 35 Yue Yuen Industrial Holdings Ltd. 11,000 34 Cheung Kong Infrastructure Holdings Ltd. 9,000 33 Lifestyle International Holdings Ltd. 19,500 32 Hongkong & Shanghai Hotels 22,500 32 Chinese Estates Holdings Ltd. 19,500 32 Hong Kong Aircraft Engineering Co. Ltd. 2,400 30 Hysan Development Co. Ltd. 12,000 30 Wing Hang Bank Ltd. 3,500 29 Techtronic Industries Co. 32,000 26 Television Broadcasts Ltd. 5,000 23 NWS Holdings Ltd. 14,000 23 Shun Tak Holdings Ltd. 34,000 20 * Mongolia Energy Co. Ltd. 35,000 17 PCCW Ltd. 63,000 17 Industrial & Commercial Bank of China Asia Ltd. 5,000 10 * Dah Sing Banking Group Ltd. 6,800 9 Hutchison Telecommunications Hong Kong Holdings Ltd. 27,000 5 Cafe de Coral Holdings Ltd. 2,000 4 Hutchison Harbour Ring Ltd. 34,000 4 Hutchison Telecommunications International Ltd. 14,000 4 Texwinca Holdings Ltd. 4,000 4 * Johnson Electric Holdings Ltd. 6,500 3 Great Eagle Holdings Ltd. 1,000 2 Public Financial Holdings Ltd. 4,000 2 * Dah Sing Financial Holdings Ltd. 400 2 * Galaxy Entertainment Group Ltd. 5,000 2 C C Land Holdings Ltd. 5,000 2 Chong Hing Bank Ltd. 1,000 2 Fubon Bank Hong Kong Ltd. 4,000 2 * Melco International Development Ltd. 3,000 1 Kowloon Development Co. Ltd. 1,000 1 Hungary (0.1%) * MOL Hungarian Oil and Gas NyRt 4,325 400 *,^ OTP Bank PLC 10,472 307 Richter Gedeon Nyrt. 350 74 Magyar Telekom Telecommunications PLC 9,450 34 India (1.4%) 1 Reliance Industries Ltd. GDR 28,028 1,266 Infosys Technologies Ltd. ADR 23,868 1,239 ICICI Bank Ltd. ADR 18,247 644 HDFC Bank Ltd. ADR 5,405 639 ITC Ltd. 89,731 485 Larsen & Toubro Ltd. 14,292 440 Housing Development Finance Corp. 6,561 338 Bharti Airtel Ltd. 48,249 318 Bharat Heavy Electricals Ltd. 4,673 244 Oil & Natural Gas Corp. Ltd. 9,528 225 Tata Steel Ltd. 17,439 214 Axis Bank Ltd. 9,497 210 Jindal Steel & Power Ltd. 11,757 159 Jaiprakash Associates Ltd. 50,178 149 Tata Consultancy Services Ltd. 9,341 148 Hindustan Unilever Ltd. 27,945 146 Sterlite Industries India Ltd. 9,017 146 Hindalco Industries Ltd. 45,661 144 NTPC Ltd. 28,859 134 Bajaj Auto Ltd. 3,501 133 Cipla Ltd./India 19,161 131 Grasim Industries Ltd. 2,188 123 DLF Ltd. 16,273 117 * Essar Oil Ltd. 38,230 113 GAIL India Ltd. 12,108 103 Infrastructure Development Finance Co. Ltd. 30,875 101 Steel Authority of India Ltd. 21,511 100 JSW Steel Ltd. 4,652 99 Punjab National Bank Ltd. 5,016 97 Reliance Communications Ltd. 26,022 95 Sesa Goa Ltd. 12,524 93 Tata Power Co. Ltd. 3,306 93 Unitech Ltd. 57,005 91 Hero Honda Motors Ltd. 2,541 86 Reliance Infrastructure Ltd. 3,745 84 Maruti Suzuki India Ltd. 2,758 83 State Bank of India Ltd. GDR 866 77 Wipro Ltd. ADR 3,890 77 Wipro Ltd. 5,392 75 Siemens India Ltd. 5,364 74 Reliance Capital Ltd. 4,116 72 Kotak Mahindra Bank Ltd. 3,703 62 Tata Motors Ltd. 4,073 61 Reliance Industries Ltd. 2,564 58 * Cairn India Ltd. 9,983 57 Mahindra & Mahindra Ltd. 2,547 56 Nestle India Ltd. 1,005 55 * Reliance Power Ltd. 17,448 55 Lupin Ltd. 1,735 53 Sun Pharmaceutical Industries Ltd. 1,674 53 Dr Reddys Laboratories Ltd. 2,173 52 * GMR Infrastructure Ltd. 40,149 52 Crompton Greaves Ltd. 5,454 51 Indian Oil Corp. Ltd. 7,740 50 State Bank of India Ltd. 1,105 49 Mphasis Ltd. 3,320 49 Adani Enterprises Ltd. 4,822 46 United Spirits Ltd. 1,678 45 * Reliance Natural Resources Ltd. 32,234 45 * Housing Development & Infrastructure Ltd. 6,221 44 HCL Technologies Ltd. 5,856 44 * Idea Cellular Ltd. 32,485 41 * Suzlon Energy Ltd. 24,455 40 * Ranbaxy Laboratories Ltd. 3,987 39 Bharat Electronics Ltd. 915 39 Zee Entertainment Enterprises Ltd. 6,758 38 Piramal Healthcare Ltd. 4,744 38 ABB Ltd. 2,131 37 Power Grid Corp. of India Ltd. 15,224 37 Bharat Petroleum Corp. Ltd. 3,151 37 Bank of Baroda 2,961 37 Ultratech Cement Ltd. 1,796 36 Tata Chemicals Ltd. 5,612 36 Bank of India 4,536 36 Hindustan Petroleum Corp. Ltd. 4,736 34 Dabur India Ltd. 9,829 34 Canara Bank 4,018 34 Mundra Port and Special Economic Zone Ltd. 2,615 34 Bajaj Holdings and Investment Ltd. 2,743 34 * Satyam Computer Services Ltd. ADR 6,743 33 Colgate-Palmolive India Ltd. 2,243 33 ACC Ltd. 1,743 33 Ambuja Cements Ltd. 14,479 32 Great Eastern Shipping Co. Ltd. 4,651 29 * NHPC Ltd. 39,502 28 Divi's Laboratories Ltd. 2,113 28 Aditya Birla Nuvo Ltd. 1,481 27 Punj Lloyd Ltd. 6,563 27 * Adani Power Ltd. 11,943 26 * Oracle Financial Sevices Software Ltd. 506 23 Glenmark Pharmaceuticals Ltd. 4,289 22 Union Bank of India 3,919 22 Aban Offshore Ltd. 801 21 Tata Communications Ltd. 3,012 21 * Tech Mahindra Ltd. 885 19 Hindustan Zinc Ltd. 678 16 Ashok Leyland Ltd. 14,952 16 Bharat Forge Ltd. 2,760 16 Financial Technologies India Ltd. 470 15 * Lanco Infratech Ltd. 14,460 14 * Jet Airways India Ltd. 1,168 13 Corp Bank 1,243 11 Neyveli Lignite Corp. Ltd. 3,390 11 Sun TV Network Ltd. 1,307 11 Bajaj Finserv Ltd. 1,537 11 National Aluminium Co. Ltd. 1,179 10 Castrol India Ltd. 742 10 Mangalore Refinery & Petrochemicals Ltd. 5,750 10 Shipping Corp. of India Ltd. 2,795 9 Power Finance Corp. Ltd. 1,785 9 Godrej Industries Ltd. 2,902 9 IDBI Bank Ltd. 3,367 9 Oriental Bank of Commerce 1,490 8 * Tata Teleservices Maharashtra Ltd. 10,939 6 Mahanagar Telephone Nigam 2,962 5 Indiabulls Financial Services Ltd. 1,287 3 Indonesia (0.3%) Astra International Tbk PT 138,500 529 Bank Central Asia Tbk PT 802,000 426 Telekomunikasi Indonesia Tbk PT 383,000 380 Bank Rakyat Indonesia 337,500 274 Bumi Resources Tbk PT 778,500 203 United Tractors Tbk PT 56,500 101 Perusahaan Gas Negara PT 177,500 71 Bank Mandiri Tbk PT 94,000 47 Tambang Batubara Bukit Asam Tbk PT 24,000 44 Semen Gresik Persero Tbk PT 45,000 38 Unilever Indonesia Tbk PT 30,000 36 Gudang Garam Tbk PT 13,000 33 Indosat Tbk PT 52,500 31 Indofood Sukses Makmur Tbk PT 58,500 22 Indocement Tunggal Prakarsa Tbk PT 12,000 17 Bank Danamon Indonesia Tbk PT 28,995 15 Astra Agro Lestari Tbk PT 5,500 14 Aneka Tambang Tbk PT 50,000 11 International Nickel Indonesia Tbk PT 28,000 11 * Bank Pan Indonesia Tbk PT 94,000 8 Ireland (0.1%) CRH PLC 26,666 644 * Elan Corp. PLC 25,264 190 * Governor & Co. of the Bank of Ireland 59,646 108 * Allied Irish Banks PLC 44,921 79 Kerry Group PLC Class A 2,658 79 * Ryanair Holdings PLC 10,139 47 * Ryanair Holdings PLC ADR 1,145 30 * Anglo Irish Bank Corp. Ltd. 14,385 4 Israel (0.4%) Teva Pharmaceutical Industries Ltd. 33,769 1,914 * Check Point Software Technologies 11,200 358 Israel Chemicals Ltd. 24,231 315 * Bank Hapoalim BM 27,740 119 Bezeq Israeli Telecommunication Corp. Ltd. 40,830 104 * Bank Leumi Le-Israel BM 13,800 59 Partner Communications Co. Ltd. 1,900 39 * Israel Corp. Ltd. 45 33 Elbit Systems Ltd. 500 31 * NICE Systems Ltd. 1,000 29 Delek Group Ltd. 129 29 Makhteshim-Agan Industries Ltd. 5,400 27 Cellcom Israel Ltd. 748 24 * Clal Insurance 900 21 Clal Industries and Investments 2,300 15 Discount Investment Corp. 600 14 * Mizrahi Tefahot Bank Ltd. 1,500 13 * Elbit Imaging Ltd. 579 13 Delek Automotive Systems Ltd. 1,000 12 * First International Bank Of Israel Ltd. 708 12 * Israel Discount Bank Ltd. Class A 5,200 12 IDB Holding Corp. Ltd. 302 11 Koor Industries Ltd. 400 11 * Hot Telecommunication System Ltd. 900 11 Gazit-Globe Ltd. 1,058 11 * Harel Insurance Investments & Financial Services Ltd. 200 10 Property & Building Corp. 137 10 * Oil Refineries Ltd. 19,025 10 * Migdal Insurance & Financial Holding Ltd. 5,000 10 Shufersal Ltd. 1,500 9 Strauss Group Ltd. 500 7 * Paz Oil Co. Ltd. 50 7 * Africa Israel Investments Ltd. 600 7 Ormat Industries 762 6 Osem Investments Ltd. 400 6 Italy (1.5%) ENI SPA 95,122 2,211 * UniCredit SPA 671,355 1,851 Enel SPA 266,879 1,435 * Intesa Sanpaolo SPA (Registered) 312,848 1,191 Assicurazioni Generali SPA 47,920 1,140 Telecom Italia SPA 470,572 704 Tenaris SA ADR 12,084 532 * Fiat SPA 32,529 408 Atlantia SPA 11,596 290 Snam Rete Gas SPA 54,375 256 Saipem SPA 7,894 256 * Autogrill SPA 19,478 237 Unione di Banche Italiane SCPA 16,934 232 ^ Bulgari SPA 27,905 228 * Banco Popolare SC 28,272 179 Telecom Italia SPA 138,625 161 Mediaset SPA 19,820 150 Mediolanum SPA 25,208 141 Terna Rete Elettrica Nazionale SPA 32,070 129 Finmeccanica SPA 9,196 127 * Unipol Gruppo Finanziario SPA Prior Pfd. 157,520 127 Banca Monte dei Paschi di Siena SPA 67,571 109 Fondiaria-Sai SPA RSP 9,797 108 * Mediobanca SPA 9,537 104 Parmalat SPA 38,241 96 Luxottica Group SPA 2,802 73 Italcementi SPA RSP 9,830 65 A2A SPA 30,365 58 Banca Popolare di Milano Scarl 8,822 57 * Pirelli & C SPA 85,948 50 Banca Carige SPA 18,844 48 Fondiaria-Sai SPA 2,001 32 Exor SPA 1,909 31 Buzzi Unicem SPA 1,855 28 Lottomatica SPA 1,383 27 Edison SPA 18,221 27 Italcementi SPA 2,037 25 Saras SPA 8,757 24 Exor SPA Prior Pfd. 942 9 Benetton Group SPA 588 5 * Unipol Gruppo Finanziario SPA 3,259 4 Japan (8.5%) Toyota Motor Corp. 88,200 3,392 Mitsubishi UFJ Financial Group Inc. 471,051 2,424 Canon Inc. 46,800 1,829 Honda Motor Co. Ltd. 47,600 1,613 Sumitomo Mitsui Financial Group Inc. 43,048 1,389 Panasonic Corp. 88,000 1,375 Sony Corp. 35,400 1,181 Mitsubishi Corp. 48,200 1,166 Tokyo Electric Power Co. Inc. 42,300 1,139 NTT DoCoMo Inc. 718 1,075 Takeda Pharmaceutical Co. Ltd. 24,100 1,057 Nippon Telegraph & Telephone Corp. 24,800 1,044 Nintendo Co. Ltd. 3,400 948 Mitsui & Co. Ltd. 63,200 930 Nomura Holdings Inc. 120,400 900 East Japan Railway Co. 13,200 886 Japan Tobacco Inc. 243 877 Nippon Steel Corp. 217,000 787 Komatsu Ltd. 39,000 785 KDDI Corp. 144 759 Mitsubishi Estate Co. Ltd. 46,000 745 Kansai Electric Power Co. Inc. 32,500 740 Fanuc Ltd. 7,700 737 Mizuho Financial Group Inc. 371,400 717 Shin-Etsu Chemical Co. Ltd. 13,700 717 Tokio Marine Holdings Inc. 26,600 715 * Toshiba Corp. 127,000 694 Kyocera Corp. 7,500 679 Murata Manufacturing Co. Ltd. 11,500 631 FUJIFILM Holdings Corp. 19,500 625 JFE Holdings Inc. 17,700 615 * Nissan Motor Co. Ltd. 74,900 609 Mitsui Sumitomo Insurance Group Holdings Inc. 22,400 561 Softbank Corp. 21,900 557 Astellas Pharma Inc. 15,000 553 Central Japan Railway Co. 71 522 Mitsubishi Heavy Industries Ltd. 148,000 516 Sumitomo Corp. 45,500 512 ITOCHU Corp. 63,000 492 Seven & I Holdings Co. Ltd. 21,900 479 Bridgestone Corp. 29,900 477 Mitsui Fudosan Co. Ltd. 28,000 471 Daiichi Sankyo Co. Ltd. 22,200 461 Suzuki Motor Corp. 19,600 443 Nomura Research Institute Ltd. 19,800 440 Fujitsu Ltd. 72,000 439 Electric Power Development Co. Ltd. 14,900 433 Rohm Co. Ltd. 6,300 425 Daikin Industries Ltd. 11,400 424 Chubu Electric Power Co. Inc. 16,600 420 Denso Corp. 14,100 414 * Mitsubishi Electric Corp. 52,000 405 Daito Trust Construction Co. Ltd. 8,500 403 Sumitomo Metal Industries Ltd. 146,000 402 * Hitachi Ltd. 114,000 390 ORIX Corp. 5,070 380 Yamada Denki Co. Ltd. 5,800 373 Yakult Honsha Co. Ltd. 12,700 368 Kirin Holdings Co. Ltd. 24,000 366 Kao Corp. 15,000 362 Marubeni Corp. 62,000 360 * Isuzu Motors Ltd. 157,000 334 Nippon Oil Corp. 71,100 332 Ibiden Co. Ltd. 9,700 331 Mitsui OSK Lines Ltd. 53,000 330 Keyence Corp. 1,360 313 Sotetsu Holdings Inc. 71,000 304 Sumitomo Chemical Co. Ltd. 67,000 301 Sharp Corp. 25,000 299 Casio Computer Co. Ltd. 40,000 293 Daiwa Securities Group Inc. 56,000 280 Hoya Corp. 10,400 277 Terumo Corp. 4,800 269 Mitsubishi Chemical Holdings Corp. 64,500 269 Seino Holdings Corp. 40,000 267 Ricoh Co. Ltd. 18,000 258 Eisai Co. Ltd. 6,900 257 Secom Co. Ltd. 5,600 251 Sumitomo Metal Mining Co. Ltd. 18,000 250 Sumitomo Electric Industries Ltd. 19,100 249 Higo Bank Ltd. 45,000 245 Tohoku Electric Power Co. Inc. 12,200 245 Asahi Glass Co. Ltd. 24,000 239 Kokuyo Co. Ltd. 31,000 237 Fast Retailing Co. Ltd. 1,400 233 Sumitomo Realty & Development Co. Ltd. 13,000 230 Nippon Paint Co. Ltd. 37,000 230 Tokyo Electron Ltd. 3,700 225 Tokyo Gas Co. Ltd. 55,000 223 Toho Gas Co. Ltd. 42,000 221 Kyushu Electric Power Co. Inc. 9,600 208 * NEC Corp. 78,000 201 Hankyu Hanshin Holdings Inc. 41,000 189 Kubota Corp. 21,000 189 Asahi Breweries Ltd. 9,700 188 Yahoo! Japan Corp. 489 185 Circle K Sunkus Co. Ltd. 13,800 178 Dai Nippon Printing Co. Ltd. 13,000 178 Sumitomo Trust & Banking Co. Ltd. 32,000 177 Asahi Kasei Corp. 34,000 169 * Mitsubishi Materials Corp. 65,000 169 TDK Corp. 2,600 168 * Sanyo Electric Co. Ltd. 99,000 165 Shiseido Co. Ltd. 8,000 164 Aeon Co. Ltd. 16,200 161 Fukuyama Transporting Co. Ltd. 34,000 161 Toray Industries Inc. 29,000 158 SMC Corp. 1,300 157 Sojitz Corp. 83,800 154 T&D Holdings Inc. 7,250 150 Olympus Corp. 4,900 147 Chugoku Electric Power Co. Inc. 7,400 145 Resona Holdings Inc. 11,600 145 Shionogi & Co. Ltd. 7,000 144 Nikon Corp. 7,000 144 Nippon Yusen KK 40,000 138 Nidec Corp. 1,400 137 Shikoku Electric Power Co. 4,900 134 *,^ Mitsubishi Motors Corp. 96,000 132 NGK Insulators Ltd. 6,000 131 Osaka Gas Co. Ltd. 37,000 130 Shizuoka Bank Ltd. 15,000 129 Nitto Denko Corp. 3,100 119 West Japan Railway Co. 34 117 Inpex Corp. 16 117 Ajinomoto Co. Inc. 12,000 114 Sekisui House Ltd. 12,000 113 Omron Corp. 5,600 111 Sompo Japan Insurance Inc. 17,000 111 Yamato Holdings Co. Ltd. 8,000 110 Bank of Yokohama Ltd. 23,000 109 Chiba Bank Ltd. 18,000 109 Odakyu Electric Railway Co. Ltd. 13,000 106 Daiwa House Industry Co. Ltd. 10,000 105 Kuraray Co. Ltd. 9,000 105 Toppan Printing Co. Ltd. 12,000 104 JS Group Corp. 5,600 99 * Kobe Steel Ltd. 55,000 99 Nippon Electric Glass Co. Ltd. 7,000 98 Aisin Seiki Co. Ltd. 3,700 98 * Mazda Motor Corp. 35,000 95 Toyota Industries Corp. 3,200 94 JTEKT Corp. 8,300 94 Ono Pharmaceutical Co. Ltd. 2,100 93 JGC Corp. 5,000 93 Kintetsu Corp. 27,000 93 Trend Micro Inc. 2,500 93 Chuo Mitsui Trust Holdings Inc. 26,000 92 Konica Minolta Holdings Inc. 9,000 92 Chugai Pharmaceutical Co. Ltd. 5,100 91 JSR Corp. 4,600 91 Makita Corp. 2,700 91 Mitsumi Electric Co. Ltd. 5,200 90 Advantest Corp. 3,600 90 Nippon Express Co. Ltd. 21,000 88 Kawasaki Heavy Industries Ltd. 34,000 87 NTT Data Corp. 28 87 Taisho Pharmaceutical Co. Ltd. 5,000 87 Lawson Inc. 1,900 86 Tokyu Corp. 21,000 85 Benesse Holdings Inc. 2,000 84 Hokuriku Electric Power Co. 3,800 82 Keio Corp. 13,000 82 Nipponkoa Insurance Co. Ltd. 14,000 81 Tobu Railway Co. Ltd. 15,000 81 OJI Paper Co. Ltd. 19,000 80 NSK Ltd. 11,000 80 Nissin Foods Holdings Co. Ltd. 2,400 79 Keihin Electric Express Railway Co. Ltd. 10,000 77 Fukuoka Financial Group Inc. 21,000 77 Hokkaido Electric Power Co. Inc. 4,000 76 * Fuji Heavy Industries Ltd. 16,000 75 Hirose Electric Co. Ltd. 700 75 Brother Industries Ltd. 6,900 74 Sekisui Chemical Co. Ltd. 11,000 74 Shimano Inc. 1,800 74 Japan Steel Works Ltd. 6,000 74 SBI Holdings Inc. 387 74 Nippon Mining Holdings Inc. 17,000 73 Stanley Electric Co. Ltd. 3,800 72 THK Co. Ltd. 3,600 71 Taiyo Nippon Sanso Corp. 7,000 69 Unicharm Corp. 700 67 Aioi Insurance Co. Ltd. 14,000 66 TonenGeneral Sekiyu KK 8,000 66 Sony Financial Holdings Inc. 24 66 Panasonic Electric Works Co. Ltd. 6,000 66 Joyo Bank Ltd. 16,000 65 Kyowa Hakko Kirin Co. Ltd. 6,000 63 Dentsu Inc. 2,700 62 Kurita Water Industries Ltd. 2,000 62 Bank of Kyoto Ltd. 7,000 58 Toyo Seikan Kaisha Ltd. 4,100 58 Iyo Bank Ltd. 7,000 58 All Nippon Airways Co. Ltd. 19,000 55 Oriental Land Co. Ltd. 800 55 Isetan Mitsukoshi Holdings Ltd. 5,800 55 Sankyo Co. Ltd. 1,000 53 Obayashi Corp. 15,000 53 Toyo Suisan Kaisha Ltd. 2,000 53 Nissan Chemical Industries Ltd. 4,000 53 Dena Co. Ltd. 9 52 Rinnai Corp. 1,100 51 Toho Co. Ltd. 3,000 50 Nagoya Railroad Co. Ltd. 16,000 47 Hitachi Chemical Co. Ltd. 2,200 47 Dainippon Sumitomo Pharma Co. Ltd. 4,400 47 Nisshin Seifun Group Inc. 3,500 47 Hisamitsu Pharmaceutical Co. Inc. 1,300 47 Kikkoman Corp. 4,000 47 MEDIPAL HOLDINGS Corp. 3,700 46 Taiyo Yuden Co. Ltd. 3,000 46 Air Water Inc. 4,000 46 Nitori Co. Ltd. 600 45 * GS Yuasa Corp. 7,000 45 Denki Kagaku Kogyo KK 11,000 45 Keihan Electric Railway Co. Ltd. 11,000 45 Nippon Paper Group Inc. 1,700 44 Hokuhoku Financial Group Inc. 21,000 44 Furukawa Electric Co. Ltd. 9,000 43 Seiko Epson Corp. 2,600 43 NOK Corp. 2,900 43 Konami Corp. 2,600 43 Mitsubishi Tanabe Pharma Corp. 3,000 43 Teijin Ltd. 14,000 42 * Kawasaki Kisen Kaisha Ltd. 12,000 42 * Elpida Memory Inc. 2,400 42 * MEIJI Holdings Co. Ltd. 1,117 42 Shimizu Corp. 11,000 42 Toyota Boshoku Corp. 1,900 42 Yaskawa Electric Corp. 5,000 41 Mitsubishi Rayon Co. Ltd. 10,000 41 Tsumura & Co. 1,300 41 FamilyMart Co. Ltd. 1,300 41 Santen Pharmaceutical Co. Ltd. 1,300 41 * Sumitomo Heavy Industries Ltd. 8,000 41 Kansai Paint Co. Ltd. 5,000 40 Hachijuni Bank Ltd. 7,000 40 * Mizuho Trust & Banking Co. Ltd. 40,000 40 Amada Co. Ltd. 6,000 40 Credit Saison Co. Ltd. 3,200 40 Yamaguchi Financial Group Inc. 4,000 40 Asics Corp. 4,000 40 Cosmo Oil Co. Ltd. 18,000 39 Dowa Holdings Co. Ltd. 7,000 39 Ushio Inc. 2,300 39 Yokogawa Electric Corp. 4,800 39 Citizen Holdings Co. Ltd. 5,900 39 Hitachi Metals Ltd. 4,000 39 Keisei Electric Railway Co. Ltd. 7,000 38 Chugoku Bank Ltd. 3,000 38 Daihatsu Motor Co. Ltd. 4,000 38 * Kagome Co. Ltd. 2,200 38 Hamamatsu Photonics KK 1,600 38 J Front Retailing Co. Ltd. 8,000 38 Aeon Mall Co. Ltd. 2,100 38 Toyota Tsusho Corp. 2,500 38 Nippon Meat Packers Inc. 3,000 38 Fujikura Ltd. 7,000 38 77 Bank Ltd. 7,000 37 Minebea Co. Ltd. 7,000 37 Showa Denko KK 18,000 37 Suzuken Co. Ltd. 1,100 37 Chiyoda Corp. 4,000 36 Yamazaki Baking Co. Ltd. 3,000 36 Takashimaya Co. Ltd. 5,000 36 Kinden Corp. 4,000 36 Daicel Chemical Industries Ltd. 6,000 36 USS Co. Ltd. 590 36 Toyoda Gosei Co. Ltd. 1,300 36 Hitachi Construction Machinery Co. Ltd. 1,700 36 Nippon Shokubai Co. Ltd. 4,000 36 Hiroshima Bank Ltd. 9,000 36 Yamaha Motor Co. Ltd. 2,600 35 Suruga Bank Ltd. 4,000 35 Wacoal Holdings Corp. 3,000 35 Shimamura Co. Ltd. 400 35 NGK Spark Plug Co. Ltd. 3,000 35 NHK Spring Co. Ltd. 4,000 35 NTN Corp. 8,000 35 Sapporo Hokuyo Holdings Inc. 8,500 34 Mitsubishi UFJ Lease & Finance Co. Ltd. 980 34 DIC Corp. 19,000 34 Obic Co. Ltd. 180 34 Ube Industries Ltd. 13,000 34 * Shinsei Bank Ltd. 27,000 34 * Ebara Corp. 8,000 34 Kajima Corp. 16,000 34 Nippon Kayaku Co. Ltd. 4,000 33 Ezaki Glico Co. Ltd. 3,000 33 Mabuchi Motor Co. Ltd. 600 33 Nanto Bank Ltd. 6,000 33 Sumitomo Bakelite Co. Ltd. 6,000 32 Mizuho Securities Co. Ltd. 11,000 32 Onward Holdings Co. Ltd. 5,000 32 * IHI Corp. 21,000 32 UNY Co. Ltd. 4,200 32 Namco Bandai Holdings Inc. 3,200 32 Tokuyama Corp. 6,000 32 San-In Godo Bank Ltd. 4,000 32 Mitsubishi Gas Chemical Co. Inc. 6,000 32 * Fuji Electric Holdings Co. Ltd. 16,000 32 * Mitsui Mining & Smelting Co. Ltd. 12,000 32 Sapporo Holdings Ltd. 6,000 32 Yamato Kogyo Co. Ltd. 1,000 31 Mitsui Engineering & Shipbuilding Co. Ltd. 13,000 31 Juroku Bank Ltd. 8,000 31 QP Corp. 2,800 31 Nishi-Nippon City Bank Ltd. 12,000 31 Nippon Sheet Glass Co. Ltd. 12,000 31 Nishi-Nippon Railroad Co. Ltd. 8,000 31 Sumco Corp. 1,800 31 Gunma Bank Ltd. 6,000 31 Yamaha Corp. 2,600 31 ABC-Mart Inc. 1,000 31 Yamatake Corp. 1,400 31 Sega Sammy Holdings Inc. 2,700 31 TOTO Ltd. 5,000 30 Yokohama Rubber Co. Ltd. 8,000 30 Tokyu Land Corp. 8,000 30 Oracle Corp. Japan 700 30 Kamigumi Co. Ltd. 4,000 30 Aeon Credit Service Co. Ltd. 2,900 30 Miraca Holdings Inc. 1,000 30 Ryohin Keikaku Co. Ltd. 700 30 Shiga Bank Ltd. 5,000 30 Rengo Co. Ltd. 5,000 30 Nissha Printing Co. Ltd. 700 29 Mitsui Chemicals Inc. 11,000 29 Sumitomo Forestry Co. Ltd. 4,000 29 Daido Steel Co. Ltd. 8,000 29 Taisei Corp. 15,000 29 Maruichi Steel Tube Ltd. 1,600 29 Alfresa Holdings Corp. 700 29 Marui Group Co. Ltd. 4,700 29 Hokkoku Bank Ltd. 8,000 29 Kagoshima Bank Ltd. 4,000 28 Tosoh Corp. 11,000 28 Japan Petroleum Exploration Co. 600 28 Komeri Co. Ltd. 1,100 28 Tokai Carbon Co. Ltd. 6,000 28 Kobayashi Pharmaceutical Co. Ltd. 700 28 Hakuhodo DY Holdings Inc. 570 28 * Aozora Bank Ltd. 22,000 28 Takara Holdings Inc. 5,000 28 * Alps Electric Co. Ltd. 4,800 27 Awa Bank Ltd. 5,000 27 Ogaki Kyoritsu Bank Ltd. 8,000 27 Toda Corp. 8,000 27 Autobacs Seven Co. Ltd. 900 27 Nomura Real Estate Holdings Inc. 1,800 27 Pacific Metals Co. Ltd. 4,000 27 House Foods Corp. 1,800 26 Shimadzu Corp. 4,000 26 Glory Ltd. 1,200 26 Canon Marketing Japan Inc. 1,900 26 Matsumotokiyoshi Holdings Co. Ltd. 1,200 26 Nichirei Corp. 7,000 26 Nisshinbo Holdings Inc. 3,000 26 Kaneka Corp. 4,000 26 Tokyo Steel Manufacturing Co. Ltd. 2,600 26 Toyobo Co. Ltd. 17,000 26 Idemitsu Kosan Co. Ltd. 400 26 Ito En Ltd. 1,700 25 Sumitomo Rubber Industries Ltd. 3,200 25 Izumi Co. Ltd. 2,000 24 Musashino Bank Ltd. 900 24 Shinko Electric Industries Co. Ltd. 1,800 24 Square Enix Holdings Co. Ltd. 1,200 24 Matsui Securities Co. Ltd. 3,500 24 Aoyama Trading Co. Ltd. 1,700 24 Daishi Bank Ltd. 7,000 23 NTT Urban Development Corp. 32 23 Capcom Co. Ltd. 1,400 23 Showa Shell Sekiyu KK 2,900 23 Jafco Co. Ltd. 900 22 Nisshin Steel Co. Ltd. 13,000 22 Mitsubishi Logistics Corp. 2,000 22 Sumitomo Osaka Cement Co. Ltd. 15,000 22 * Haseko Corp. 25,500 21 Nipro Corp. 1,000 21 Kissei Pharmaceutical Co. Ltd. 1,000 20 COMSYS Holdings Corp. 2,000 20 Tokyo Tatemono Co. Ltd. 5,000 20 * Taiheiyo Cement Corp. 17,000 19 IT Holdings Corp. 1,600 18 Koito Manufacturing Co. Ltd. 1,000 17 Don Quijote Co. Ltd. 700 16 Takata Corp. 700 15 * Dainippon Screen Manufacturing Co. Ltd. 3,000 15 Lion Corp. 3,000 14 Tokai Rika Co. Ltd. 600 13 Shimachu Co. Ltd. 600 12 * Leopalace21 Corp. 3,300 12 Nabtesco Corp. 1,000 12 Coca-Cola West Co. Ltd. 700 12 Nagase & Co. Ltd. 1,000 12 Hyakujushi Bank Ltd. 3,000 11 Disco Corp. 200 11 Funai Electric Co. Ltd. 200 10 Zeon Corp. 2,000 10 Mochida Pharmaceutical Co. Ltd. 1,000 10 Point Inc. 170 10 Toho Titanium Co. Ltd. 500 9 Hyakugo Bank Ltd. 2,000 9 Sundrug Co. Ltd. 400 9 * Promise Co. Ltd. 950 9 Nidec Sankyo Corp. 1,000 9 Culture Convenience Club Co. Ltd. 1,700 8 Acom Co. Ltd. 450 8 Lintec Corp. 400 8 Ulvac Inc. 300 8 * Hino Motors Ltd. 2,000 8 * Toshiba TEC Corp. 2,000 7 Sumitomo Real Estate Sales Co. Ltd. 170 7 Gunze Ltd. 2,000 7 Mori Seiki Co. Ltd. 700 7 Tokyo Style Co. Ltd. 1,000 7 MISUMI Group Inc. 400 7 Tokai Rubber Industries Inc. 600 7 Nippon Television Network Corp. 50 7 OSAKA Titanium Technologies Co. 200 6 Monex Group Inc. 15 6 Hitachi Koki Co. Ltd. 600 6 Kandenko Co. Ltd. 1,000 6 PanaHome Corp. 1,000 6 NS Solutions Corp. 400 6 Itochu Techno-Solutions Corp. 200 6 * Mizuho Investors Securities Co. Ltd. 6,000 6 H2O Retailing Corp. 1,000 6 Hitachi High-Technologies Corp. 300 6 Hitachi Cable Ltd. 2,000 6 Sohgo Security Services Co. Ltd. 500 6 OKUMA Corp. 1,000 6 Shima Seiki Manufacturing Ltd. 300 6 Sysmex Corp. 100 6 Otsuka Corp. 100 5 Heiwa Corp. 500 5 Hitachi Capital Corp. 400 5 Toyota Auto Body Co. Ltd. 300 5 Hikari Tsushin Inc. 300 5 TV Asahi Corp. 3 5 Nissay Dowa General Insurance Co. Ltd. 1,000 5 Okasan Securities Group Inc. 1,000 5 Keiyo Bank Ltd. 1,000 5 Fuji Media Holdings Inc. 3 5 Tokyo Broadcasting System Holdings Inc. 300 4 Kansai Urban Banking Corp. 3,000 4 SKY Perfect JSAT Holdings Inc. 10 4 Toppan Forms Co. Ltd. 400 4 Sumisho Computer Systems Corp. 300 4 * NEC Electronics Corp. 500 4 Asatsu-DK Inc. 200 4 Kose Corp. 200 4 Bank of Nagoya Ltd. 1,000 4 kabu.com Securities Co. Ltd. 4 4 Axell Corp. 100 4 Takefuji Corp. 630 3 * SFCG Co. Ltd. 120  Luxembourg (0.0%) Millicom International Cellular SA 2,647 189 RTL Group SA 795 55 Malaysia (0.4%) CIMB Group Holdings Bhd. 115,200 426 Public Bank Bhd. 109,811 386 Sime Darby Bhd. 148,200 369 Malayan Banking Bhd. 173,615 344 IOI Corp. Bhd. 164,540 247 * Axiata Group Bhd. 207,466 198 Genting Bhd. 84,300 173 MISC Bhd. 61,200 143 Maxis Bhd. 76,600 121 AMMB Holdings Bhd. 67,100 95 PPB Group Bhd. 19,600 92 Kuala Lumpur Kepong Bhd. 18,300 89 Tenaga Nasional Bhd. 32,300 75 Genting Malaysia Bhd. 88,600 72 PLUS Expressways Bhd. 71,500 69 YTL Corp. Bhd. 31,388 68 DiGi.Com Bhd. 8,500 54 Petronas Gas Bhd. 18,900 54 British American Tobacco Malaysia Bhd. 4,200 52 Gamuda Bhd. 63,300 51 YTL Power International Bhd. 77,337 50 IJM Corp. Bhd. 36,260 49 UMW Holdings Bhd. 24,600 45 Berjaya Sports Toto Bhd. 34,800 43 Hong Leong Bank Bhd. 17,200 41 SP Setia Bhd. 31,400 37 Tanjong PLC 6,700 34 Lafarge Malayan Cement Bhd. 17,900 33 Parkson Holdings Bhd. 18,786 30 Petronas Dagangan Bhd. 11,400 29 Alliance Financial Group Bhd. 39,200 29 MMC Corp. Bhd. 41,100 28 Astro All Asia Networks PLC 29,600 28 Telekom Malaysia Bhd. 22,300 20 EON Capital Bhd. 5,400 11 * Proton Holdings Bhd. 9,400 11 RHB Capital Bhd. 4,400 7 Puncak Niaga Holding Bhd. 5,100 4 Mexico (0.6%) America Movil SAB de CV 676,333 1,480 Grupo Mexico SAB de CV Class B 317,111 643 Wal-Mart de Mexico SAB de CV 108,300 480 Fomento Economico Mexicano SAB de CV 101,200 428 Telefonos de Mexico SAB de CV 492,200 399 Grupo Televisa SA 99,600 391 * Cemex SAB de CV ADR 40,464 372 Grupo Financiero Banorte SAB de CV 102,600 337 Telmex Internacional SAB de CV 272,592 240 * Carso Global Telecom SAB de CV 24,600 108 Grupo Elektra SA de CV 1,600 81 * Grupo Modelo SAB de CV 14,700 73 Grupo Financiero Inbursa SA 22,400 69 Industrias Penoles SAB de CV 2,850 53 Grupo Carso SAB de CV 16,100 50 Alfa SAB de CV Class A 7,600 49 Kimberly-Clark de Mexico SAB de CV Class A 10,800 48 Grupo Bimbo SAB de CV Class A 7,500 47 Grupo Aeroportuario del Pacifico SAB de CV Class B 11,000 35 * Urbi Desarrollos Urbanos SAB de CV 15,000 32 Mexichem SAB de CV 5,815 12 * Impulsora Del Desarrollo Y El Empleo en America Latina SAB de CV 7,300 9 * Carso Infraestructura y Construccion SAB de CV 9,700 6 * Organizacion Soriana SAB de CV Class B 2,300 5 Netherlands (1.0%) Unilever NV 57,122 1,749 * ING Groep NV 141,305 1,323 Koninklijke Philips Electronics NV 34,549 1,043 Koninklijke KPN NV 51,509 853 Koninklijke Ahold NV 47,408 596 Akzo Nobel NV 9,276 552 TNT NV 18,593 534 * Aegon NV 69,886 418 Heineken NV 7,893 389 Reed Elsevier NV 31,834 384 ASML Holding NV 11,659 366 Koninklijke DSM NV 4,138 193 Wolters Kluwer NV 6,585 138 * Randstad Holding NV 2,650 127 Heineken Holding NV 2,818 119 Corio NV 1,742 107 Fugro NV 1,747 104 SBM Offshore NV 3,446 67 New Zealand (0.1%) Fletcher Building Ltd. 18,168 101 Telecom Corp. of New Zealand Ltd. 55,642 93 Fisher & Paykel Healthcare Corp. Ltd. 21,665 51 Auckland International Airport Ltd. 35,852 48 Contact Energy Ltd. 9,078 37 Sky City Entertainment Group Ltd. 14,815 34 Sky Network Television Ltd. 8,760 29 Kiwi Income Property Trust 41,436 29 Air New Zealand Ltd. 8,903 8 Warehouse Group Ltd. 2,427 7 Vector Ltd. 4,251 6 Norway (0.4%) Statoil ASA 45,050 1,011 Orkla ASA 42,650 385 Yara International ASA 8,650 361 * DnB NOR ASA 30,343 343 * Telenor ASA 24,800 322 Seadrill Ltd. 13,200 299 * Norsk Hydro ASA 33,700 244 * Storebrand ASA 22,400 157 Aker Solutions ASA 4,710 63 *,^ Renewable Energy Corp. ASA 7,603 44 Peru (0.1%) Cia de Minas Buenaventura SA ADR 14,234 448 Southern Copper Corp. 6,131 163 Credicorp Ltd. 800 60 Volcan Cia Minera SAA Class B 20,403 26 Sociedad Minera Cerro Verde SAA 543 12 Philippines (0.0%) Philippine Long Distance Telephone Co. 1,000 57 Manila Electric Co. 15,000 52 Ayala Land Inc. 208,100 47 Bank of the Philippine Islands 40,136 39 Ayala Corp. 6,000 37 SM Investments Corp. 5,000 34 Banco de Oro Unibank Inc. 37,000 28 SM Prime Holdings Inc. 134,000 27 Metropolitan Bank & Trust 27,500 25 Jollibee Foods Corp. 20,000 22 Globe Telecom Inc. 1,000 20 * Petron Corp. 47,000 5 Poland (0.1%) * Bank Pekao SA 6,741 389 Powszechna Kasa Oszczednosci Bank Polski SA 28,461 377 KGHM Polska Miedz SA 4,884 160 Telekomunikacja Polska SA 14,500 80 * Polski Koncern Naftowy Orlen 6,193 71 * Polska Grupa Energetyczna SA 7,000 57 * Getin Holding SA 12,268 38 Polskie Gornictwo Naftowe I Gazownictwo SA 25,082 32 TVN SA 6,300 30 * Bank Zachodni WBK SA 200 12 * Bank Handlowy w Warszawie SA 362 9 * BRE Bank SA 100 9 * Globe Trade Centre SA 1,000 8 Portugal (0.2%) EDP - Energias de Portugal SA 104,914 416 Portugal Telecom SGPS SA 39,030 403 Zon Multimedia Servicos de Telecomunicacoes e Multimedia SGPS SA 27,975 159 Banco Comercial Portugues SA 135,842 147 Brisa Auto-Estradas de Portugal SA 10,263 97 Galp Energia SGPS SA Class B 5,441 87 Banco BPI SA 23,777 66 Jeronimo Martins SGPS SA 5,743 55 * EDP Renovaveis SA 5,968 51 Cimpor Cimentos de Portugal SGPS SA 4,605 39 Banco Espirito Santo SA 5,640 33 Russia (0.9%) Lukoil OAO ADR 27,146 1,485 Gazprom OAO ADR (London Shares) 42,281 1,025 Gazprom OAO 149,807 898 Surgutneftegaz ADR 84,740 712 Rosneft Oil Co. GDR 86,925 669 VTB Bank OJSC GDR 117,403 581 Sberbank of Russian Federation 196,932 560 MMC Norilsk Nickel ADR 30,322 466 Tatneft ADR 9,456 291 Mobile Telesystems OJSC 29,479 219 * Federal Grid Co. Unified Energy System JSC 19,840,905 216 * Uralkali 22,779 95 Lukoil OAO 1,420 77 * Novolipetsk Steel OJSC 17,769 55 Polyus Gold Co. 864 42 * Magnitogorsk Iron & Steel Works 33,131 32 * Sistema JSFC 32,701 29 Rosneft Oil Co. 3,288 25 * Severstal 1,736 20 * Polymetal 2,155 20 Rostelecom 3,672 18 * Wimm-Bill-Dann Foods OJSC ADR 620 13 Gazprom Neft JSC 2,355 12 Aeroflot - Russian Airlines OJSC 5,336 10 Singapore (0.7%) Singapore Telecommunications Ltd. 216,000 460 DBS Group Holdings Ltd. 44,000 443 Wilmar International Ltd. 89,972 420 Keppel Corp. Ltd. 61,984 366 United Overseas Bank Ltd. 27,000 346 Singapore Exchange Ltd. 59,737 337 Oversea-Chinese Banking Corp. Ltd. 56,000 324 Fraser and Neave Ltd. 95,000 279 Haw Par Corp. Ltd. 67,000 269 * Parkway Holdings Ltd. 133,455 254 Venture Corp. Ltd. 38,000 228 CapitaLand Ltd. 72,500 197 Singapore Post Ltd. 225,000 161 * Golden Agri-Resources Ltd. 431,831 159 MobileOne Ltd. 104,000 153 Singapore Airlines Ltd. 14,000 137 City Developments Ltd. 17,000 129 Cerebos Pacific Ltd. 41,000 123 Noble Group Ltd. 57,000 116 Pacific Century Regional Developments Ltd. 836,906 107 Singapore Press Holdings Ltd. 37,000 97 Singapore Technologies Engineering Ltd. 32,000 70 CapitaMall Trust 50,600 60 Olam International Ltd. 33,000 56 Jardine Cycle & Carriage Ltd. 3,000 54 ComfortDelgro Corp. Ltd. 47,000 53 SembCorp Industries Ltd. 19,231 48 SembCorp Marine Ltd. 18,389 43 CapitaCommercial Trust 51,810 39 Yangzijiang Shipbuilding Holdings Ltd. 50,036 37 UOL Group Ltd. 14,000 37 StarHub Ltd. 21,000 32 Keppel Land Ltd. 7,600 18 Allgreen Properties Ltd. 16,000 13 Neptune Orient Lines Ltd. 10,500 13 * STATS ChipPAC Ltd. 15,000 11 Wing Tai Holdings Ltd. 8,000 11 Yanlord Land Group Ltd. 8,000 10 Wheelock Properties Singapore Ltd. 7,000 10 Guocoland Ltd. 6,000 9 Singapore Land Ltd. 2,000 9 Hotel Properties Ltd. 6,000 9 SIA Engineering Co. Ltd. 3,000 7 Cosco Corp. Singapore Ltd. 8,000 7 SMRT Corp. Ltd. 4,000 5 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 18,588 2 South Africa (1.1%) MTN Group Ltd. 60,103 858 Sasol Ltd. 22,659 840 Standard Bank Group Ltd. 55,560 787 Impala Platinum Holdings Ltd. 23,566 604 Naspers Ltd. 16,373 577 AngloGold Ashanti Ltd. 13,430 481 FirstRand Ltd. 180,525 437 Anglo Platinum Ltd. 3,689 348 Gold Fields Ltd. 26,892 309 Bidvest Group Ltd. 16,307 280 Sanlam Ltd. 91,217 272 Remgro Ltd. 20,422 240 Shoprite Holdings Ltd. 23,690 216 ABSA Group Ltd. 11,570 202 Steinhoff International Holdings Ltd. 77,192 195 Kumba Iron Ore Ltd. 4,493 190 Harmony Gold Mining Co. Ltd. 18,465 171 ArcelorMittal South Africa Ltd. 10,378 142 * Aspen Pharmacare Holdings Ltd. 13,124 116 RMB Holdings Ltd. 27,685 111 Nedbank Group Ltd. 6,980 111 Aveng Ltd. 19,969 93 Murray & Roberts Holdings Ltd. 17,513 90 Growthpoint Properties Ltd. 49,859 89 Tiger Brands Ltd. 3,750 87 Vodacom Group Pty Ltd. 11,531 82 Netcare Ltd. 43,269 74 Pretoria Portland Cement Co. Ltd. 16,828 74 * Sappi Ltd. 17,305 74 African Bank Investments Ltd. 18,001 69 Truworths International Ltd. 11,000 61 Imperial Holdings Ltd. 5,300 55 Investec Ltd. 7,000 49 Massmart Holdings Ltd. 4,300 49 Spar Group Ltd. 4,900 46 African Rainbow Minerals Ltd. 2,043 45 Reunert Ltd. 5,500 41 Nampak Ltd. 19,300 40 Barloworld Ltd. 6,580 39 Tongaat Hulett Ltd. 2,852 37 Woolworths Holdings Ltd. 15,400 37 Discovery Holdings Ltd. 8,542 35 Adcock Ingram Holdings Ltd. 4,808 34 * Sun International Ltd. 2,760 33 Foschini Ltd. 4,500 33 Mr Price Group Ltd. 7,108 33 * Mvelaphanda Resources Ltd. 4,749 31 Exxaro Resources Ltd. 2,225 31 Aeci Ltd. 3,756 29 Mondi Ltd. 4,735 28 Pick n Pay Stores Ltd. 4,930 26 Telkom SA Ltd. 5,420 23 JD Group Ltd. 3,307 19 Clicks Group Ltd. 2,834 10 JSE Ltd. 1,262 9 Illovo Sugar Ltd. 2,033 9 Allied Technologies Ltd. 878 9 Metropolitan Holdings Ltd. 4,500 8 Santam Ltd. 589 8 Medi-Clinic Corp. Ltd. 2,303 7 Pick'n Pay Holdings Ltd. 3,111 7 Lewis Group Ltd. 974 7 Fountainhead Property Trust 8,100 7 Gold Reef Resorts Ltd. 2,597 7 AVI Ltd. 2,200 6 African Oxygen Ltd. 1,948 6 Wilson Bayly Holmes-Ovcon Ltd. 426 5 Northam Platinum Ltd. 360 2 Grindrod Ltd. 1,000 2 Group Five Ltd. 300 1 * Highveld Steel and Vanadium Corp. Ltd. 153 1 South Korea (1.9%) 1 Samsung Electronics Co. Ltd. GDR 9,671 3,314 POSCO ADR 13,188 1,490 Shinhan Financial Group Co. Ltd. ADR 11,453 793 KB Financial Group Inc. ADR 16,340 698 Hyundai Motor Co. 5,228 505 Samsung Electronics Co. Ltd. 675 454 KT Corp. ADR 20,725 438 SK Telecom Co. Ltd. ADR 24,422 423 LG Electronics Inc. 3,300 308 Hyundai Mobis 2,318 294 Hyundai Heavy Industries Co. Ltd. 1,814 291 LG Display Co. Ltd. 8,540 276 * Hynix Semiconductor Inc. 14,070 273 LG Chem Ltd. 1,581 271 Korea Electric Power Corp. 8,150 269 Samsung C&T Corp. 4,946 245 Samsung Fire & Marine Insurance Co. Ltd. 1,507 240 * NHN Corp. 1,522 226 Shinsegae Co. Ltd. 450 203 SK Energy Co. Ltd. 2,207 200 * Kia Motors Corp. 9,220 154 Samsung Heavy Industries Co. Ltd. 7,350 151 Samsung Electro-Mechanics Co. Ltd. 1,782 149 LG Corp. 2,745 148 Hyundai Engineering & Construction Co. Ltd. 2,640 146 Hana Financial Group Inc. 5,060 144 KT&G Corp. 2,208 128 Samsung Engineering Co. Ltd. 1,319 128 Samsung SDI Co. Ltd. 1,087 127 S-Oil Corp. 2,687 119 Samsung Securities Co. Ltd. 2,127 115 Samsung Techwin Co. Ltd. 1,690 110 OCI Co. Ltd. 728 109 SK Holdings Co. Ltd. 1,493 107 Hyundai Steel Co. 1,351 99 Amorepacific Corp. 140 98 Hanwha Corp. 2,380 95 Doosan Heavy Industries and Construction Co. Ltd. 1,328 94 Korea Exchange Bank 8,210 93 * Woori Finance Holdings Co. Ltd. 7,690 88 LS Corp. 1,025 84 GS Engineering & Construction Corp. 1,040 79 Hyosung Corp. 1,107 77 LG Household & Health Care Ltd. 310 76 Hyundai Development Co. 2,450 76 Woongjin Coway Co. Ltd. 2,450 75 Daewoo Securities Co. Ltd. 4,540 75 Daewoo International Corp. 2,399 72 Doosan Corp. 822 72 Dongbu Insurance Co. Ltd. 2,370 68 Cheil Industries Inc. 1,360 65 Hyundai Department Store Co. Ltd. 721 63 * Industrial Bank of Korea 5,190 58 Kangwon Land Inc. 4,250 58 NCSoft Corp. 519 58 Daelim Industrial Co. Ltd. 870 57 Lotte Shopping Co. Ltd. 221 57 Hankook Tire Co. Ltd. 2,920 56 KCC Corp. 180 53 Hyundai Securities Co. 4,320 51 * Korean Air Lines Co. Ltd. 1,000 48 Hyundai Mipo Dockyard 512 48 Busan Bank 4,560 45 Daegu Bank 3,420 44 CJ CheilJedang Corp. 240 43 Honam Petrochemical Corp. 430 41 S1 Corp. 1,020 41 Samsung Card Co. 860 38 GS Holdings 1,270 38 Hyundai Merchant Marine Co. Ltd. 1,410 35 Doosan Infracore Co. Ltd. 2,330 35 Yuhan Corp. 228 33 Lotte Confectionery Co. Ltd. 31 33 * Hanjin Shipping Co. Ltd. 1,584 32 Pacific Corp. 277 31 Korea Gas Corp. 700 31 Woori Investment & Securities Co. Ltd. 2,280 30 Nong Shim Co. Ltd. 150 29 Daewoo Engineering & Construction Co. Ltd. 2,880 29 Samsung Digital Imaging Co. Ltd. 763 29 Cheil Worldwide Inc. 127 29 Samsung Fine Chemicals Co. Ltd. 700 29 Korea Investment Holdings Co. Ltd. 1,060 28 Hanjin Heavy Industries & Construction Co. Ltd. 1,420 26 Mirae Asset Securities Co. Ltd. 511 25 Dongkuk Steel Mill Co. Ltd. 1,250 25 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 1,480 23 SKC Co. Ltd. 1,560 22 Hite Brewery Co. Ltd. 111 15 * Daum Communications Corp. 220 13 Glovis Co. Ltd. 150 12 Hyundai Hysco 910 12 Hanwha Chem Corp. 960 12 LG Hausys Ltd. 125 11 Halla Climate Control Corp. 1,040 11 Lotte Midopa Co. Ltd. 1,020 10 CJ Corp. 170 10 * Korea Express Co. Ltd. 198 9 Daishin Securities Co. Ltd. Prior Pfd. 950 8 SK Networks Co. Ltd. 720 6 * STX Pan Ocean Co. Ltd. 600 6 STX Corp. Co. Ltd. 434 6 Daishin Securities Co. Ltd. 440 6 Lotte Chilsung Beverage Co. Ltd. 7 5 STX Offshore & Shipbuilding Co. Ltd. 470 5 Hanjin Shipping Holdings Co. Ltd. 305 4 Sindoh Co. Ltd. 48 2 Kumho Industrial Co. Ltd. 470 2 Spain (1.9%) Banco Santander SA 284,678 4,065 Telefonica SA 160,110 3,836 Banco Bilbao Vizcaya Argentaria SA 133,525 2,035 Iberdrola SA 181,590 1,546 Repsol YPF SA 44,907 1,061 Inditex SA 7,584 477 ACS Actividades de Construccion y Servicios SA 7,722 364 ^ Banco de Sabadell SA 60,130 320 Banco Popular Espanol SA 41,663 316 Gas Natural SDG SA 14,019 278 Abertis Infraestructuras SA 11,339 230 Acerinox SA 11,822 222 Ferrovial SA 15,829 165 Gamesa Corp. Tecnologica SA 10,318 150 Criteria Caixacorp SA 27,624 125 Iberdrola Renovables SA 27,219 121 Enagas 5,769 120 Indra Sistemas SA 4,905 106 Grifols SA 6,865 105 Bankinter SA 11,325 101 Acciona SA 819 99 Mapfre SA 23,292 92 Red Electrica Corp. SA 1,477 74 Zardoya Otis SA 3,501 65 Endesa SA 1,932 59 Fomento de Construcciones y Contratas SA 1,010 39 Gestevision Telecinco SA 2,496 36 Corp Financiera Alba 619 31 Banco de Valencia SA 3,968 30 * Sacyr Vallehermoso SA 2,378 25 Banco Espanol de Credito SA 1,960 23 Banco Santander SA ADR 420 6 Sweden (1.0%) Nordea Bank AB 137,405 1,260 Telefonaktiebolaget LM Ericsson Class B 109,600 1,062 Sandvik AB 64,410 700 Volvo AB Class B 58,900 496 Hennes & Mauritz AB Class B 7,900 465 Svenska Handelsbanken AB Class A 16,400 427 TeliaSonera AB 63,500 427 Tele2 AB 29,955 422 * Skandinaviska Enskilda Banken AB Class A 65,548 388 Boliden AB 25,580 342 Scania AB Class B 26,980 331 Volvo AB Class A 28,300 237 Atlas Copco AB Class A 15,306 208 * Husqvarna AB 29,150 198 Industrivarden AB 17,884 197 SSAB AB Class A 11,900 192 Svenska Cellulosa AB Class B 13,500 182 Investor AB Class B 10,243 180 * Swedbank AB Class A 18,682 161 * Electrolux AB Class B 6,400 151 Assa Abloy AB Class B 8,400 145 SKF AB 9,246 143 Skanska AB Class B 9,000 139 Swedish Match AB 6,000 126 Atlas Copco AB Class B 8,988 108 Alfa Laval AB 6,288 85 Securitas AB Class B 8,000 78 Industrivarden AB Class A 5,300 62 Holmen AB 1,400 34 SSAB AB Class B 2,200 33 Switzerland (3.1%) Nestle SA 127,188 6,029 Novartis AG 78,451 4,198 Roche Holding AG 24,390 4,092 Credit Suisse Group AG 39,945 1,728 * UBS AG 121,400 1,583 ABB Ltd. 81,189 1,470 Zurich Financial Services AG 4,754 1,011 Syngenta AG 3,728 954 Cie Financiere Richemont SA 20,652 700 Holcim Ltd. 9,133 625 Swiss Reinsurance Co. Ltd. 13,909 601 Swatch Group AG (Bearer) 1,522 398 Geberit AG 1,660 292 Adecco SA 4,573 246 Swisscom AG 606 221 Julius Baer Group Ltd. 6,419 213 SGS SA 157 202 Sonova Holding AG 1,514 187 Synthes Inc. 1,444 184 Givaudan SA 222 181 Kuehne & Nagel International AG 1,825 176 * Actelion Ltd. 2,978 158 Swatch Group AG (Registered) 2,997 151 Baloise-Holding AG 1,611 134 Nobel Biocare Holding AG 4,005 118 Swiss Life Holding AG 869 109 Lonza Group AG 1,129 80 Lindt & Spruengli AG 3 74 Pargesa Holding SA 818 69 Schindler Holding AG 819 61 GAM Holding Ltd. 4,952 57 Lindt & Spruengli AG 20 43 Schindler Holding AG (Bearer) 464 34 Straumann Holding AG 127 34 BKW FMB Energie AG 424 32 EFG International AG 1,588 23 Taiwan (1.4%) Taiwan Semiconductor Manufacturing Co. Ltd. ADR 202,977 2,062 Hon Hai Precision Industry Co. Ltd. 276,682 1,153 AU Optronics Corp. ADR 52,901 579 * Chunghwa Telecom Co. Ltd. ADR 28,493 541 MediaTek Inc. 26,042 420 Formosa Plastics Corp. 194,840 404 Nan Ya Plastics Corp. 187,330 350 China Steel Corp. 312,951 317 Formosa Chemicals & Fibre Corp. 136,130 294 Asustek Computer Inc. 135,980 262 * Cathay Financial Holding Co. Ltd. 155,400 262 Advanced Semiconductor Engineering Inc. ADR 65,303 255 HTC Corp. 25,065 245 Acer Inc. 84,490 235 * Fubon Financial Holding Co. Ltd. 194,000 226 Compal Electronics Inc. 126,415 175 InnoLux Display Corp. 103,521 170 Chinatrust Financial Holding Co. Ltd. 298,716 163 Delta Electronics Inc. 53,641 162 Formosa Petrochemical Corp. 60,140 151 Mega Financial Holding Co. Ltd. 267,000 144 * Chi Mei Optoelectronics Corp. 172,300 134 * United Microelectronics Corp. ADR 38,135 134 Uni-President Enterprises Corp. 123,613 132 Yuanta Financial Holding Co. Ltd. 206,000 131 Far Eastern New Century Corp. 111,462 122 Foxconn Technology Co. Ltd. 30,888 121 Quanta Computer Inc. 59,450 118 Taiwan Mobile Co. Ltd. 60,000 116 Wistron Corp. 58,547 111 Siliconware Precision Industries Co. ADR 15,700 106 * China Development Financial Holding Corp. 357,525 99 Lite-On Technology Corp. 74,300 94 Synnex Technology International Corp. 42,020 86 First Financial Holding Co. Ltd. 150,423 84 Taiwan Cooperative Bank 142,900 83 * SinoPac Financial Holdings Co. Ltd. 235,000 77 Hua Nan Financial Holdings Co. Ltd. 132,025 76 Taiwan Fertilizer Co. Ltd. 23,000 75 * Taishin Financial Holding Co. Ltd. 157,000 63 Pou Chen Corp. 79,318 60 Unimicron Technology Corp. 49,000 59 * United Microelectronics Corp. 119,180 59 Far EasTone Telecommunications Co. Ltd. 46,000 56 Inventec Co. Ltd. 97,000 55 * Shin Kong Financial Holding Co. Ltd. 142,319 54 Macronix International 95,721 53 * Inotera Memories Inc. 71,109 51 Chang Hwa Commercial Bank 108,000 49 Taiwan Glass Industrial Corp. 56,810 47 * HannStar Display Corp. 206,749 47 Asia Cement Corp. 47,813 45 Taiwan Cement Corp. 48,030 45 Novatek Microelectronics Corp. Ltd. 15,025 44 Realtek Semiconductor Corp. 16,050 44 * Chunghwa Picture Tubes 357,000 43 * Nanya Technology Corp. 53,591 43 Chicony Electronics Co. Ltd. 16,246 40 Cheng Shin Rubber Industry Co. Ltd. 20,900 40 Largan Precision Co. Ltd. 3,020 39 Coretronic Corp. 27,000 38 * Powerchip Semiconductor Corp. 295,000 37 Yulon Motor Co. Ltd. 36,000 36 Advanced Semiconductor Engineering Inc. 44,115 35 Nan Ya Printed Circuit Board Corp. 8,160 34 * Walsin Lihwa Corp. 100,000 34 * E.Sun Financial Holding Co. Ltd. 90,570 34 * CMC Magnetics Corp. 129,000 33 * Capital Securities Corp. 62,000 32 Giant Manufacturing Co. Ltd. 11,400 31 U-Ming Marine Transport Corp. 16,000 30 * Taiwan Business Bank 118,000 30 KGI Securities Co. Ltd. 65,000 30 Catcher Technology Co. Ltd. 13,310 30 * China Airlines Ltd. 87,425 29 Teco Electric and Machinery Co. Ltd. 72,000 29 * Polaris Securities Co. Ltd. 57,000 29 Advantech Co. Ltd. 14,015 28 Feng Hsin Iron & Steel Co. 17,000 28 Siliconware Precision Industries Co. 21,030 28 * Tatung Co. Ltd. 112,000 24 Formosa Taffeta Co. Ltd. 29,000 21 President Chain Store Corp. 7,952 18 * Evergreen Marine Corp. Taiwan Ltd. 31,000 18 Yageo Corp. 40,000 14 * Winbond Electronics Corp. 53,000 13 * Qisda Corp. 25,000 13 LITE-ON IT Corp. 12,060 12 Faraday Technology Corp. 6,029 12 * China Motor Corp. 19,000 11 Vanguard International Semiconductor Corp. 22,000 11 * Ritek Corp. 41,039 10 Cheng Uei Precision Industry Co. Ltd. 5,100 10 Transcend Information Inc. 3,148 10 * Cathay Real Estate Development Co. Ltd. 23,000 10 * Waterland Financial Holdings 32,000 10 Compal Communications Inc. 9,000 10 Eternal Chemical Co. Ltd. 10,100 10 Oriental Union Chemical Corp. 12,000 9 * Yuen Foong Yu Paper Manufacturing Co. Ltd. 23,000 9 * President Securities Corp. 15,000 9 Asia Optical Co. Inc. 4,040 8 D-Link Corp. 7,980 8 Inventec Appliances Corp. 8,400 8 * Far Eastern International Bank 23,952 8 Micro-Star International Co. Ltd. 10,499 6 * Tatung Co. Ltd. GDR 1,475 6 Mitac International 14,000 6 * Eva Airways Corp. 15,749 6 Ton Yi Industrial Corp. 17,000 6 * Wan Hai Lines Ltd. 12,000 6 * Via Technologies Inc. 10,611 6 Yang Ming Marine Transport Corp. 16,000 6 Taiwan Secom Co. Ltd. 3,000 5 * ProMOS Technologies Inc. 68,000 5 Thailand (0.2%) PTT PCL (Foreign) 26,700 178 Electricity Generating PCL (Foreign) 74,100 177 PTT Exploration & Production PCL (Foreign) 42,000 166 Siam Commercial Bank PCL (Foreign) 49,400 118 Bangkok Bank PCL 31,100 105 Kasikornbank PCL (Foreign) 37,100 98 Bank of Ayudhya PCL(Local) 145,000 85 Advanced Info Service PCL (Foreign) 28,000 70 Banpu PCL 3,400 54 PTT Aromatics & Refining PCL (Foreign) 65,200 48 CP ALL PCL (Foreign) 66,500 46 IRPC PCL (Foreign) 329,400 43 Siam Cement PCL (Foreign) 6,100 41 Thai Oil PCL (Foreign) 25,800 31 BEC World PCL (Foreign) 43,200 31 Siam City Cement PCL (Foreign) 3,800 25 Siam City Bank PCL (Foreign) 24,600 23 Charoen Pokphand Foods PCL (Foreign) 54,600 19 PTT Chemical PCL (Foreign) 5,500 14 Total Access Communication PCL (Local) 13,700 13 Krung Thai Bank PCL (Foreign) 45,700 13 * Thai Airways International PCL (Foreign) 22,400 12 Airports of Thailand PCL (Foreign) 9,600 11 * TMB Bank PCL 294,100 11 Thoresen Thai Agencies PCL 11,330 9 Thai Union Frozen Products PCL (Foreign) 9,000 9 Land and Houses PCL (Foreign) 45,300 8 Delta Electronics Thai PCL (Foreign) 14,200 7 Central Pattana PCL 12,200 7 Siam Makro PCL (Foreign) 2,600 7 Ratchaburi Electricity Generating Holding PCL 4,100 4 Turkey (0.2%) Dogan Sirketler Grubu Holdings 261,775 191 * Eregli Demir ve Celik Fabrikalari TAS 58,888 186 Akbank TAS 28,636 167 Turkiye Garanti Bankasi AS 36,050 151 Turkiye Is Bankasi 26,728 117 Turkiye Halk Bankasi AS 11,932 81 * KOC Holding AS 23,109 78 Turkcell Iletisim Hizmet AS 9,761 72 Anadolu Efes Biracilik Ve Malt Sanayii AS 6,888 71 Turk Telekomunikasyon AS 15,598 54 * Turkiye Vakiflar Bankasi Tao 18,184 48 Tupras Turkiye Petrol Rafine 2,256 47 * Yapi ve Kredi Bankasi AS 18,480 45 Haci Omer Sabanci Holding AS 8,900 38 Enka Insaat ve Sanayi AS 7,929 37 BIM Birlesik Magazalar AS 736 33 Coca-Cola Icecek AS 1,480 12 Ford Otomotiv Sanayi AS 1,724 12 United Kingdom (8.6%) HSBC Holdings PLC 602,884 6,454 BP PLC 652,588 6,089 Vodafone Group PLC 1,815,685 3,879 GlaxoSmithKline PLC 181,545 3,533 Royal Dutch Shell PLC Class A 122,719 3,392 Rio Tinto PLC 53,105 2,590 Royal Dutch Shell PLC Class B 94,900 2,524 AstraZeneca PLC 50,911 2,363 British American Tobacco PLC 69,552 2,299 BHP Billiton PLC 77,196 2,265 BG Group PLC 118,145 2,172 Tesco PLC 276,541 1,872 * Anglo American PLC 46,198 1,695 Barclays PLC 393,488 1,682 Standard Chartered PLC 69,532 1,602 Diageo PLC 90,634 1,523 Unilever PLC 46,432 1,412 Reckitt Benckiser Group PLC 24,629 1,277 * Xstrata PLC 69,562 1,129 SABMiller PLC 41,121 1,118 Imperial Tobacco Group PLC 32,916 1,061 * Lloyds Banking Group PLC 1,291,921 1,039 National Grid PLC 88,886 893 Prudential PLC 92,311 845 Centrica PLC 182,806 785 BAE Systems PLC 126,663 710 Aviva PLC 103,485 634 BT Group PLC 282,902 617 Scottish & Southern Energy PLC 33,078 617 Tullow Oil PLC 32,839 602 Cadbury PLC 41,361 547 Rolls-Royce Group PLC 69,940 533 WM Morrison Supermarkets PLC 103,913 478 Reed Elsevier PLC 59,107 470 Compass Group PLC 59,207 403 Marks & Spencer Group PLC 70,083 388 J Sainsbury PLC 70,907 365 Smith & Nephew PLC 36,246 365 * Cairn Energy PLC 68,592 354 WPP PLC 38,281 353 * Old Mutual PLC 213,968 353 Shire PLC 17,797 352 * Kazakhmys PLC 18,135 348 Pearson PLC 24,471 347 * Royal Bank of Scotland Group PLC 671,127 341 British Sky Broadcasting Group PLC 39,988 339 Kingfisher PLC 96,559 325 International Power PLC 62,318 318 Experian PLC 32,873 313 Intercontinental Hotels Group PLC 18,174 260 * Carnival PLC 6,848 246 * Lonmin PLC 8,571 245 Land Securities Group PLC 22,994 233 RSA Insurance Group PLC 109,940 225 Standard Life PLC 72,049 224 Capita Group PLC 18,933 218 Legal & General Group PLC 178,293 214 * Wolseley PLC 9,096 200 Man Group PLC 53,378 200 Next PLC 6,365 198 British Land Co. PLC 27,828 193 Randgold Resources Ltd. 2,737 189 * Autonomy Corp. PLC 7,301 181 Smiths Group PLC 10,431 166 Inmarsat PLC 14,714 160 Vedanta Resources PLC 4,149 159 Home Retail Group PLC 38,485 156 Cable & Wireless PLC 68,555 155 United Utilities Group PLC 18,008 154 Associated British Foods PLC 10,925 153 Eurasian Natural Resources Corp. 10,531 151 G4S PLC 37,567 151 Antofagasta PLC 10,819 150 Burberry Group PLC 13,938 136 Severn Trent PLC 7,589 136 Sage Group PLC 36,067 136 Cobham PLC 36,534 135 Hammerson PLC 22,458 135 Johnson Matthey PLC 5,733 133 3i Group PLC 31,046 130 Petrofac Ltd. 8,340 128 Invensys PLC 25,988 127 Liberty International PLC 15,606 113 Rexam PLC 21,442 102 Whitbread PLC 4,540 102 AMEC PLC 8,135 98 Segro PLC 18,634 93 Schroders PLC 4,450 88 Bunzl PLC 8,529 85 * Rentokil Initial PLC 45,918 84 * ITV PLC 93,995 84 * Resolution Ltd. 65,198 83 Admiral Group PLC 4,525 81 Tate & Lyle PLC 12,262 77 Logica PLC 41,447 77 Thomas Cook Group PLC 21,028 76 Tomkins PLC 25,052 75 ICAP PLC 12,229 72 Aegis Group PLC 33,526 64 Drax Group PLC 9,503 62 Ladbrokes PLC 22,980 57 Daily Mail & General Trust PLC 7,792 56 TUI Travel PLC 12,749 53 Fresnillo PLC 4,907 52 *,^ British Airways PLC 15,886 52 Hays PLC 27,579 48 William Hill PLC 13,604 43 United Business Media Ltd. 6,094 41 Provident Financial PLC 2,455 37 * PartyGaming PLC 8,089 36 Schroders PLC 2,087 33 Carphone Warehouse Group PLC 3,628 11 United States (41.3%) Consumer Discretionary (4.1%) McDonald's Corp. 38,100 2,379 Walt Disney Co. 68,400 2,021 Home Depot Inc. 58,000 1,625 * Amazon.com Inc. 11,360 1,425 Target Corp. 26,800 1,374 * Ford Motor Co. 111,950 1,214 Time Warner Inc. 43,298 1,188 Comcast Corp. Class A 73,000 1,156 Lowe's Cos. Inc. 50,592 1,095 * DIRECTV Class A 35,828 1,087 News Corp. Class A 64,200 810 Staples Inc. 30,300 711 * Kohl's Corp. 13,300 670 Johnson Controls Inc. 23,640 658 * Viacom Inc. Class B 22,121 645 * Starbucks Corp. 29,500 643 Best Buy Co. Inc. 16,800 616 NIKE Inc. Class B 9,284 592 Yum! Brands Inc. 16,800 575 Comcast Corp. 35,600 539 * Apollo Group Inc. Class A 8,875 538 TJX Cos. Inc. 13,656 519 Coach Inc. 14,600 509 * Carnival Corp. 15,041 501 Time Warner Cable Inc. 11,352 495 Fortune Brands Inc. 11,400 474 News Corp. Class B 31,700 465 VF Corp. 5,937 428 Nordstrom Inc. 12,228 422 Mattel Inc. 19,100 377 McGraw-Hill Cos. Inc. 10,233 363 CBS Corp. Class B 27,100 350 * Liberty Media Corp. - Interactive 32,847 341 Omnicom Group Inc. 9,454 334 * Bed Bath & Beyond Inc. 8,438 327 Gap Inc. 16,811 321 Marriott International Inc. Class A 11,510 302 Macy's Inc. 16,600 264 PetSmart Inc. 9,300 239 * priceline.com Inc. 1,200 234 Leggett & Platt Inc. 11,800 215 Garmin Ltd. 6,629 214 JC Penney Co. Inc. 8,300 206 * Sears Holdings Corp. 2,051 191 Sherwin-Williams Co. 2,700 171 H&R Block Inc. 7,800 168 * GameStop Corp. Class A 8,300 164 DR Horton Inc. 13,600 160 Cablevision Systems Corp. Class A 5,700 146 Starwood Hotels & Resorts Worldwide Inc. 4,300 143 Ltd Brands Inc. 7,400 141 * AutoZone Inc. 900 139 Genuine Parts Co. 3,700 139 * NVR Inc. 200 137 Ross Stores Inc. 2,900 133 Wynn Resorts Ltd. 2,100 130 * Expedia Inc. 6,021 129 Whirlpool Corp. 1,700 128 Harley-Davidson Inc. 5,600 127 International Game Technology 6,800 125 Darden Restaurants Inc. 3,200 118 Tiffany & Co. 2,900 118 * Las Vegas Sands Corp. 7,595 118 Foot Locker Inc. 10,000 113 Virgin Media Inc. 7,700 109 * Royal Caribbean Cruises Ltd. 4,000 104 * Dollar Tree Inc. 2,066 102 Scripps Networks Interactive Inc. Class A 2,395 102 * Pulte Homes Inc. 9,457 99 Family Dollar Stores Inc. 3,200 99 DISH Network Corp. Class A 5,100 93 * Urban Outfitters Inc. 2,874 91 * Discovery Communications Inc. Class A 3,018 89 Wyndham Worldwide Corp. 4,139 87 Newell Rubbermaid Inc. 6,400 87 Gannett Co. Inc. 5,300 86 Hasbro Inc. 2,800 86 * Discovery Communications Inc. 3,235 85 Black & Decker Corp. 1,300 84 * Sirius XM Radio Inc. 99,620 84 Autoliv Inc. 1,958 84 * Liberty Global Inc. 3,037 76 * Interpublic Group of Cos. Inc. 11,100 72 * Liberty Global Inc. Class A 2,700 68 * Mohawk Industries Inc. 1,600 66 Abercrombie & Fitch Co. 2,100 66 * Liberty Media Corp. - Starz 1,312 62 Gentex Corp. 3,158 61 Harman International Industries Inc. 1,700 60 * AutoNation Inc. 3,200 58 RadioShack Corp. 2,900 57 * MGM Mirage 5,000 55 Lennar Corp. Class A 3,400 52 * Toll Brothers Inc. 2,800 52 * Lamar Advertising Co. Class A 1,700 49 American Eagle Outfitters Inc. 3,049 48 Wendy's/Arby's Group Inc. Class A 8,148 38 Weight Watchers International Inc. 500 14 Washington Post Co. Class B 30 13 Consumer Staples (4.8%) Procter & Gamble Co. 101,627 6,255 Wal-Mart Stores Inc. 99,200 5,300 Coca-Cola Co. 80,000 4,340 PepsiCo Inc. 54,830 3,269 Philip Morris International Inc. 67,810 3,086 CVS Caremark Corp. 46,616 1,509 Altria Group Inc. 75,800 1,505 Kraft Foods Inc. 53,225 1,472 Colgate-Palmolive Co. 18,318 1,466 Walgreen Co. 35,300 1,273 Kimberly-Clark Corp. 16,300 968 Costco Wholesale Corp. 16,800 965 Archer-Daniels-Midland Co. 24,300 728 General Mills Inc. 9,972 711 Kroger Co. 29,200 626 Avon Products Inc. 20,300 612 Kellogg Co. 9,154 498 Sysco Corp. 16,700 467 Sara Lee Corp. 38,100 463 HJ Heinz Co. 10,154 443 Safeway Inc. 19,100 429 Molson Coors Brewing Co. Class B 9,997 420 Bunge Ltd. 6,700 394 SUPERVALU Inc. 24,356 358 Lorillard Inc. 4,406 334 ConAgra Foods Inc. 14,244 324 Reynolds American Inc. 5,911 315 Campbell Soup Co. 8,344 276 * Dean Foods Co. 13,670 241 JM Smucker Co. 3,400 204 Clorox Co. 3,300 195 Coca-Cola Enterprises Inc. 8,312 168 Dr Pepper Snapple Group Inc. 5,785 160 Estee Lauder Cos. Inc. Class A 2,800 147 Hershey Co. 3,800 138 Pepsi Bottling Group Inc. 3,684 137 Brown-Forman Corp. Class B 2,170 111 Tyson Foods Inc. Class A 7,100 98 McCormick & Co. Inc. 2,700 98 * Whole Foods Market Inc. 3,400 93 * Energizer Holdings Inc. 1,400 78 Hormel Foods Corp. 2,006 78 * Constellation Brands Inc. Class A 4,400 71 Alberto-Culver Co. Class B 2,238 64 PepsiAmericas Inc. 2,180 63 * Smithfield Foods Inc. 2,812 42 Energy (4.6%) Exxon Mobil Corp. 164,390 10,592 Chevron Corp. 68,800 4,962 Schlumberger Ltd. 41,470 2,632 ConocoPhillips 51,646 2,479 Occidental Petroleum Corp. 28,200 2,209 Apache Corp. 11,620 1,148 Anadarko Petroleum Corp. 17,700 1,129 Devon Energy Corp. 16,500 1,104 XTO Energy Inc. 23,100 1,030 Halliburton Co. 33,200 970 * Transocean Ltd. 11,170 947 EOG Resources Inc. 9,100 823 Marathon Oil Corp. 24,376 727 Hess Corp. 11,048 638 National Oilwell Varco Inc. 14,820 606 Chesapeake Energy Corp. 22,650 561 Baker Hughes Inc. 11,190 507 * Southwestern Energy Co. 11,062 474 Williams Cos. Inc. 22,700 473 Spectra Energy Corp. 20,728 440 Consol Energy Inc. 9,018 420 Peabody Energy Corp. 9,690 408 * Weatherford International Ltd. 23,457 368 Valero Energy Corp. 19,470 359 Noble Energy Inc. 4,600 340 Noble Corp. 8,313 335 * Ultra Petroleum Corp. 6,700 308 Murphy Oil Corp. 5,080 259 * Cameron International Corp. 6,800 256 Smith International Inc. 8,300 252 Range Resources Corp. 4,224 194 * Petrohawk Energy Corp. 8,700 194 * FMC Technologies Inc. 3,500 186 El Paso Corp. 15,900 161 Sunoco Inc. 5,900 148 * Newfield Exploration Co. 3,000 147 * Nabors Industries Ltd. 6,500 145 Diamond Offshore Drilling Inc. 1,578 144 BJ Services Co. 6,700 138 * Pride International Inc. 3,981 118 Pioneer Natural Resources Co. 2,600 114 * Plains Exploration & Production Co. 3,182 106 Patterson-UTI Energy Inc. 3,950 61 * Rowan Cos. Inc. 2,800 60 * Continental Resources Inc./OK 1,251 48 Financials (6.5%) JPMorgan Chase & Co. 135,100 5,261 Wells Fargo & Co. 175,929 5,002 Bank of America Corp. 299,724 4,550 * Berkshire Hathaway Inc. Class A 25 2,865 Goldman Sachs Group Inc. 17,308 2,574 Citigroup Inc. 682,988 2,268 US Bancorp 66,100 1,658 American Express Co. 42,730 1,609 * Berkshire Hathaway Inc. Class B 19,200 1,467 Morgan Stanley 45,676 1,223 Bank of New York Mellon Corp. 41,757 1,215 Travelers Cos. Inc. 22,500 1,140 MetLife Inc. 28,358 1,002 PNC Financial Services Group Inc. 16,920 938 Prudential Financial Inc. 16,800 840 Aflac Inc. 17,100 828 Charles Schwab Corp. 42,200 772 State Street Corp. 17,900 768 Loews Corp. 20,398 730 Simon Property Group Inc. 10,115 728 BB&T Corp. 25,300 705 Allstate Corp. 21,530 644 Capital One Financial Corp. 16,600 612 CME Group Inc. 2,127 610 Franklin Resources Inc. 5,601 555 Chubb Corp. 10,000 500 ACE Ltd. 9,500 468 Ameriprise Financial Inc. 12,229 468 T Rowe Price Group Inc. 9,200 456 Northern Trust Corp. 8,800 445 SunTrust Banks Inc. 17,260 420 Vornado Realty Trust 5,791 375 Progressive Corp. 21,557 357 Hartford Financial Services Group Inc. 13,800 331 Public Storage 4,112 326 Invesco Ltd. 16,600 320 Marsh & McLennan Cos. Inc. 13,900 300 Discover Financial Services 21,851 299 AON Corp. 7,400 288 Brown & Brown Inc. 16,005 282 Moody's Corp. 10,112 279 Liberty Property Trust 8,990 273 Fifth Third Bancorp 21,550 268 XL Capital Ltd. Class A 15,510 260 Regions Financial Corp. 39,900 253 Annaly Capital Management Inc. 14,521 252 Boston Properties Inc. 3,700 240 M&T Bank Corp. 3,200 236 NYSE Euronext 9,591 225 Erie Indemnity Co. Class A 5,611 219 Equity Residential 6,700 215 * IntercontinentalExchange Inc. 2,226 213 * SLM Corp. 19,680 207 Hospitality Properties Trust 9,186 203 HCP Inc. 7,000 198 Principal Financial Group Inc. 8,607 198 New York Community Bancorp Inc. 12,873 193 PartnerRe Ltd. 2,568 192 * Genworth Financial Inc. Class A 13,200 183 Legg Mason Inc. 6,900 178 Old Republic International Corp. 16,700 177 Mercury General Corp. 4,606 176 Lincoln National Corp. 7,000 172 Weingarten Realty Investors 9,129 170 Hudson City Bancorp Inc. 11,938 158 Ventas Inc. 3,719 157 Host Hotels & Resorts Inc. 14,193 150 Unum Group 7,600 149 KeyCorp 20,200 145 Protective Life Corp. 8,353 141 AvalonBay Communities Inc. 1,828 140 Plum Creek Timber Co. Inc. 3,700 134 Duke Realty Corp. 11,500 130 ProLogis 10,200 128 BlackRock Inc. 600 128 People's United Financial Inc. 7,930 128 *,^ American International Group Inc. 5,270 128 Comerica Inc. 3,500 121 Everest Re Group Ltd. 1,400 120 * TD Ameritrade Holding Corp. 6,744 120 Kimco Realty Corp. 8,700 110 Willis Group Holdings PLC 3,843 101 Marshall & Ilsley Corp. 14,200 98 Axis Capital Holdings Ltd. 3,366 97 WR Berkley Corp. 3,900 95 * Leucadia National Corp. 4,204 94 Huntington Bancshares Inc. 19,300 92 Torchmark Corp. 2,000 90 AMB Property Corp. 3,537 85 Cincinnati Financial Corp. 3,200 84 * Markel Corp. 254 83 * First Horizon National Corp. 5,734 74 Assurant Inc. 2,339 73 First American Corp. 2,372 70 White Mountains Insurance Group Ltd. 203 65 RenaissanceRe Holdings Ltd. 1,200 65 Transatlantic Holdings Inc. 1,298 64 Commerce Bancshares Inc. 1,577 62 Regency Centers Corp. 1,836 61 SEI Investments Co. 3,279 58 City National Corp./CA 1,174 58 Macerich Co. 1,845 57 Zions Bancorporation 2,900 55 * St. Joe Co. 2,100 55 Arthur J Gallagher & Co. 2,305 52 Valley National Bancorp 3,512 48 Janus Capital Group Inc. 3,200 39 Federated Investors Inc. Class B 1,531 39 * Forest City Enterprises Inc. Class A 3,076 35 Popular Inc. 14,712 32 *,^ Federal National Mortgage Assn. 32,300 31 *,^ Federal Home Loan Mortgage Corp. 18,800 22 * CNA Financial Corp. 330 8 Wesco Financial Corp. 20 7 Health Care (5.4%) Johnson & Johnson 95,715 6,017 Pfizer Inc. 277,992 5,187 Merck & Co. Inc. 109,930 4,197 Abbott Laboratories 53,360 2,825 * Amgen Inc. 36,200 2,117 Medtronic Inc. 41,600 1,784 * Gilead Sciences Inc. 33,600 1,622 Bristol-Myers Squibb Co. 59,766 1,456 UnitedHealth Group Inc. 42,610 1,406 Baxter International Inc. 23,400 1,348 Eli Lilly & Co. 36,420 1,282 * Medco Health Solutions Inc. 18,300 1,125 * WellPoint Inc. 17,200 1,096 Covidien PLC 21,046 1,064 * Celgene Corp. 17,400 988 * Thermo Fisher Scientific Inc. 15,700 725 * Express Scripts Inc. 8,347 700 Allergan Inc. 11,820 680 * Biogen Idec Inc. 10,180 547 * Genzyme Corp. 9,520 517 Becton Dickinson and Co. 6,800 512 * Zimmer Holdings Inc. 9,080 511 * Boston Scientific Corp. 59,164 511 McKesson Corp. 8,575 504 Aetna Inc. 16,800 503 Stryker Corp. 9,582 497 Cardinal Health Inc. 14,600 483 CIGNA Corp. 13,700 463 Alcon Inc. 2,882 449 * Forest Laboratories Inc. 14,400 427 * St. Jude Medical Inc. 10,769 406 * Humana Inc. 7,069 344 * Intuitive Surgical Inc. 1,010 331 Quest Diagnostics Inc. 5,639 314 * Lincare Holdings Inc. 7,928 292 * Life Technologies Corp. 5,746 286 * Hospira Inc. 5,190 263 CR Bard Inc. 2,600 215 * Vertex Pharmaceuticals Inc. 5,500 211 * Laboratory Corp. of America Holdings 2,900 206 AmerisourceBergen Corp. Class A 6,807 186 * CareFusion Corp. 7,133 184 * Cerner Corp. 2,300 174 * Varian Medical Systems Inc. 2,900 146 * DaVita Inc. 2,400 143 * Mylan Inc. 6,956 127 * Waters Corp. 2,200 125 DENTSPLY International Inc. 3,400 114 * Henry Schein Inc. 2,060 111 Beckman Coulter Inc. 1,700 111 * Cephalon Inc. 1,717 110 IMS Health Inc. 4,900 106 * Patterson Cos. Inc. 3,100 89 * Coventry Health Care Inc. 3,800 87 * Watson Pharmaceuticals Inc. 2,049 79 * Millipore Corp. 1,093 75 * Community Health Systems Inc. 2,146 70 * King Pharmaceuticals Inc. 5,644 68 Omnicare Inc. 2,700 67 Universal Health Services Inc. Class B 2,134 62 * Kinetic Concepts Inc. 1,445 60 Industrials (4.4%) General Electric Co. 360,740 5,801 United Technologies Corp. 34,500 2,328 3M Co. 25,500 2,052 Boeing Co. 26,300 1,594 United Parcel Service Inc. Class B 23,860 1,378 Burlington Northern Santa Fe Corp. 11,800 1,177 Lockheed Martin Corp. 15,200 1,133 Caterpillar Inc. 21,320 1,114 Union Pacific Corp. 18,100 1,095 Emerson Electric Co. 26,000 1,080 Honeywell International Inc. 27,200 1,051 General Dynamics Corp. 15,500 1,036 FedEx Corp. 10,980 860 Raytheon Co. 15,900 834 Illinois Tool Works Inc. 18,400 802 Deere & Co. 16,000 799 Northrop Grumman Corp. 13,700 775 Waste Management Inc. 22,000 705 Precision Castparts Corp. 6,681 703 Danaher Corp. 9,726 694 CSX Corp. 15,300 656 Tyco International Ltd. 17,900 634 Norfolk Southern Corp. 13,145 619 PACCAR Inc. 14,700 530 * Ingersoll-Rand PLC 14,600 474 Cummins Inc. 10,313 466 * Jacobs Engineering Group Inc. 10,683 404 CH Robinson Worldwide Inc. 7,060 400 L-3 Communications Holdings Inc. 3,755 313 * Alliant Techsystems Inc. 3,947 312 Robert Half International Inc. 11,100 299 Stanley Works 5,700 292 Parker Hannifin Corp. 5,192 290 * Delta Air Lines Inc. 22,400 274 Southwest Airlines Co. 23,889 271 Republic Services Inc. Class A 10,100 271 Eaton Corp. 4,400 269 * McDermott International Inc. 11,051 261 Textron Inc. 12,900 252 Rockwell Collins Inc. 4,300 229 RR Donnelley & Sons Co. 11,100 220 * First Solar Inc. 1,927 218 ITT Corp. 4,500 217 Goodrich Corp. 3,329 206 Fluor Corp. 4,400 200 Dover Corp. 4,600 197 WW Grainger Inc. 1,700 169 Expeditors International of Washington Inc. 4,902 167 Cooper Industries PLC 3,800 163 Rockwell Automation Inc. 3,300 159 Fastenal Co. 3,500 145 Masco Corp. 8,800 119 * Iron Mountain Inc. 4,623 106 Pitney Bowes Inc. 4,800 100 Equifax Inc. 3,100 99 Avery Dennison Corp. 3,000 98 Dun & Bradstreet Corp. 1,200 95 Pall Corp. 2,700 93 Manpower Inc. 1,700 88 * Foster Wheeler AG 3,123 87 JB Hunt Transport Services Inc. 2,129 65 Pentair Inc. 2,000 61 Cintas Corp. 2,300 58 SPX Corp. 900 49 * Terex Corp. 2,418 47 Ryder System Inc. 1,244 45 Information Technology (7.7%) Microsoft Corp. 306,904 8,649 * Apple Inc. 30,931 5,942 International Business Machines Corp. 45,731 5,597 * Cisco Systems Inc. 202,811 4,557 * Google Inc. Class A 8,395 4,444 Oracle Corp. 174,408 4,022 Hewlett-Packard Co. 82,660 3,891 Intel Corp. 194,459 3,772 QUALCOMM Inc. 58,202 2,281 * EMC Corp. 72,100 1,202 Visa Inc. Class A 14,303 1,173 Texas Instruments Inc. 45,300 1,019 * eBay Inc. 43,651 1,005 Corning Inc. 55,200 998 * Dell Inc. 67,453 870 Automatic Data Processing Inc. 21,000 857 Mastercard Inc. Class A 3,336 834 Accenture PLC Class A 19,097 783 Applied Materials Inc. 58,460 712 * Yahoo! Inc. 46,830 703 * Juniper Networks Inc. 24,310 604 * Adobe Systems Inc. 18,500 598 * Cognizant Technology Solutions Corp. Class A 13,000 568 Western Union Co. 30,300 562 * Motorola Inc. 81,700 502 * NetApp Inc. 15,630 455 * Broadcom Corp. Class A 16,600 444 Paychex Inc. 14,700 426 * Citrix Systems Inc. 9,870 410 * Symantec Corp. 22,202 376 * SanDisk Corp. 14,200 361 * NVIDIA Corp. 22,000 339 * Marvell Technology Group Ltd. 18,805 328 Tyco Electronics Ltd. 12,386 308 * Agilent Technologies Inc. 10,985 308 * Micron Technology Inc. 35,300 308 * Intuit Inc. 10,342 306 CA Inc. 12,657 279 Seagate Technology 16,043 268 * Western Digital Corp. 6,500 247 * Electronic Arts Inc. 13,700 223 Fidelity National Information Services Inc. 9,397 221 * Flextronics International Ltd. 34,500 219 * Computer Sciences Corp. 4,100 210 Analog Devices Inc. 7,800 210 Xerox Corp. 23,600 206 * Akamai Technologies Inc. 8,300 205 * Autodesk Inc. 8,300 197 * VeriSign Inc. 8,300 190 * Salesforce.com Inc. 2,600 165 * BMC Software Inc. 4,200 162 * McAfee Inc. 4,251 160 * Fiserv Inc. 3,551 160 Amphenol Corp. Class A 3,900 155 Xilinx Inc. 6,402 151 * Activision Blizzard Inc. 14,758 150 Altera Corp. 6,740 144 Harris Corp. 3,279 141 Linear Technology Corp. 5,100 133 * Affiliated Computer Services Inc. Class A 2,100 129 * Advanced Micro Devices Inc. 16,100 120 * WebMD Health Corp. 2,841 111 * Teradata Corp. 3,952 111 KLA-Tencor Corp. 3,900 110 Microchip Technology Inc. 4,200 108 * Avnet Inc. 3,475 92 Lender Processing Services Inc. 2,242 87 * Lam Research Corp. 2,500 83 * Alliance Data Systems Corp. 1,351 80 * Arrow Electronics Inc. 2,971 78 Broadridge Financial Solutions Inc. 3,522 76 * AOL Inc. 3,113 75 National Semiconductor Corp. 5,400 72 * LSI Corp. 12,800 64 Total System Services Inc. 4,438 64 Jabil Circuit Inc. 4,200 61 * IAC/InterActiveCorp 3,000 60 * Synopsys Inc. 2,800 60 * MEMC Electronic Materials Inc. 4,258 54 * Novellus Systems Inc. 2,500 52 * DST Systems Inc. 1,000 45 * NCR Corp. 3,630 43 Diebold Inc. 1,506 40 * Compuware Corp. 4,900 37 Molex Inc. 1,000 20 Molex Inc. Class A 800 14 Materials (1.2%) Monsanto Co. 19,000 1,442 EI du Pont de Nemours & Co. 33,700 1,099 Dow Chemical Co. 37,581 1,018 Freeport-McMoRan Copper & Gold Inc. 14,240 950 Praxair Inc. 11,060 833 Newmont Mining Corp. 17,500 750 Air Products & Chemicals Inc. 8,400 638 Nucor Corp. 11,060 451 Alcoa Inc. 35,000 445 Mosaic Co. 7,248 388 Ecolab Inc. 7,608 334 Weyerhaeuser Co. 8,300 331 International Paper Co. 11,600 266 PPG Industries Inc. 4,500 264 Bemis Co. Inc. 8,864 249 Allegheny Technologies Inc. 5,791 237 United States Steel Corp. 4,617 205 Sigma-Aldrich Corp. 2,800 134 Vulcan Materials Co. 2,800 124 Ball Corp. 2,200 112 Eastman Chemical Co. 1,760 99 * Owens-Illinois Inc. 3,600 98 MeadWestvaco Corp. 3,800 91 International Flavors & Fragrances Inc. 2,100 83 Sealed Air Corp. 3,700 73 Ashland Inc. 1,706 69 * Pactiv Corp. 2,600 59 Telecommunication Services (1.2%) AT&T Inc. 205,200 5,204 Verizon Communications Inc. 99,100 2,916 * American Tower Corp. Class A 15,130 642 * Crown Castle International Corp. 8,782 324 CenturyTel Inc. 9,517 324 * Sprint Nextel Corp. 93,800 308 Qwest Communications International Inc. 55,539 234 * NII Holdings Inc. 7,000 229 * Level 3 Communications Inc. 66,400 92 * MetroPCS Communications Inc. 15,200 86 Frontier Communications Corp. 7,161 54 Telephone & Data Systems Inc. 700 22 Utilities (1.4%) Exelon Corp. 24,700 1,127 Duke Energy Corp. 58,380 965 Southern Co. 23,740 760 Dominion Resources Inc. 17,464 654 FPL Group Inc. 12,997 634 American Electric Power Co. Inc. 15,361 532 PG&E Corp. 11,943 505 Public Service Enterprise Group Inc. 16,385 501 FirstEnergy Corp. 9,820 428 Entergy Corp. 5,300 404 Sempra Energy 7,940 403 Consolidated Edison Inc. 9,041 395 PPL Corp. 11,965 353 Progress Energy Inc. 8,990 350 Edison International 10,497 350 * NRG Energy Inc. 14,001 338 CenterPoint Energy Inc. 23,359 326 TECO Energy Inc. 20,853 325 Xcel Energy Inc. 14,681 305 NSTAR 8,313 286 NiSource Inc. 19,249 274 * AES Corp. 21,336 270 Pinnacle West Capital Corp. 6,313 226 Questar Corp. 4,000 166 DTE Energy Co. 3,800 160 Constellation Energy Group Inc. 4,500 145 Ameren Corp. 5,300 135 Wisconsin Energy Corp. 2,700 132 EQT Corp. 3,000 132 Northeast Utilities 3,995 101 SCANA Corp. 2,800 100 * RRI Energy Inc. 17,600 87 MDU Resources Group Inc. 3,650 80 Pepco Holdings Inc. 4,300 71 Allegheny Energy Inc. 3,291 69 Alliant Energy Corp. 2,161 67 * Mirant Corp. 3,317 47 Total United States Total Common Stocks (Cost $793,650) Market Value Coupon Shares ($000) Temporary Cash Investment (1.1%) Money Market Fund (1.1%) 2,3 Vanguard Market Liquidity Fund (Cost $9,343) 0.175% 9,342,691 9,343 Total Investments (100.8%) (Cost $802,993) Other Assets and Liabilities-Net (-0.8%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $7,482,000. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, the aggregate value of these securities was $4,580,000, representing 0.5% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $8,166,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Total World Stock Index Fund Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksU.S. 356,003   Common StocksInternational 68,944 433,434 4 Temporary Cash Investments 9,343   Total 434,290 433,434 4 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended January 31, 2010: Investments in Common Stocks Amount Valued based on Level 3 Inputs ($000) Balance as of October 31, 2009 5 Change in Unrealized Appreciation (Depreciation) (1) Balance as of January 31, 2010 4 D. At January 31, 2010, the cost of investment securities for tax purposes was $803,501,000. Net unrealized appreciation of investment securities for tax purposes was $64,227,000, consisting of unrealized gains of $81,708,000 on securities that had risen in value since their purchase and $17,481,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard FTSE All-World ex-US Index Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Common Stocks (99.9%) Argentina (0.0%) Petrobras Energia Participaciones SA ADR 24,359 415 Australia (5.8%) BHP Billiton Ltd. 1,819,052 63,238 Commonwealth Bank of Australia 831,736 38,998 Westpac Banking Corp. 1,594,750 33,464 National Australia Bank Ltd. 1,137,480 26,430 Australia & New Zealand Banking Group Ltd. 1,261,004 24,132 Woolworths Ltd. 665,030 15,178 Rio Tinto Ltd. 246,256 14,724 Westfield Group 1,251,862 13,900 Wesfarmers Ltd. 542,056 13,150 QBE Insurance Group Ltd. 556,975 11,233 Woodside Petroleum Ltd. 292,475 10,904 CSL Ltd. 327,342 8,998 Macquarie Group Ltd. 180,433 7,941 Newcrest Mining Ltd. 260,469 7,227 Telstra Corp. Ltd. 2,368,135 6,986 Origin Energy Ltd. 471,703 6,658 AMP Ltd. 1,109,628 6,106 Suncorp-Metway Ltd. 685,568 5,362 Santos Ltd. 451,785 5,229 * Fortescue Metals Group Ltd. 1,258,869 5,040 Foster's Group Ltd. 1,043,465 4,921 AXA Asia Pacific Holdings Ltd. 842,506 4,860 Brambles Ltd. 752,248 4,327 Stockland 1,295,594 4,239 Orica Ltd. 194,527 4,140 Insurance Australia Group Ltd. 1,128,886 3,781 Amcor Ltd. 653,186 3,406 Oil Search Ltd. 707,539 3,274 Transurban Group 692,372 3,193 Computershare Ltd. 299,647 3,068 AGL Energy Ltd. 238,122 2,912 Coca-Cola Amatil Ltd. 298,418 2,883 Toll Holdings Ltd. 380,042 2,871 ASX Ltd. 93,837 2,822 Leighton Holdings Ltd. 80,100 2,692 WorleyParsons Ltd. 128,315 2,653 Sonic Healthcare Ltd. 211,818 2,645 Incitec Pivot Ltd. 868,340 2,562 GPT Group 4,915,791 2,450 * Asciano Group 1,586,448 2,379 BlueScope Steel Ltd. 979,775 2,258 Crown Ltd. 308,846 2,109 Sims Metal Management Ltd. 108,962 2,046 Wesfarmers Ltd. Price Protected Shares 83,659 2,033 Lend Lease Group 245,918 2,029 TABCORP Holdings Ltd. 318,258 1,975 OneSteel Ltd. 716,108 1,948 Mirvac Group 1,516,623 1,931 Dexus Property Group 2,589,129 1,883 * Alumina Ltd. 1,335,063 1,827 Goodman Group 3,247,876 1,651 Cochlear Ltd. 29,912 1,647 CFS Retail Property Trust 990,224 1,626 Bendigo and Adelaide Bank Ltd. 187,560 1,625 Metcash Ltd. 431,244 1,617 * OZ Minerals Ltd. 1,696,416 1,580 * James Hardie Industries SE 231,405 1,512 Boral Ltd. 316,588 1,476 Qantas Airways Ltd. 581,266 1,457 Tatts Group Ltd. 713,890 1,450 Harvey Norman Holdings Ltd. 417,095 1,352 Macquarie Infrastructure Group 1,222,151 1,308 * Paladin Energy Ltd. 389,106 1,239 CSR Ltd. 764,845 1,226 Bank of Queensland Ltd. 120,960 1,169 ^ Perpetual Ltd. 35,672 1,098 ^ Nufarm Ltd. 122,077 1,097 Goodman Fielder Ltd. 761,872 1,048 MAp Group 412,600 1,009 Downer EDI Ltd. 135,539 990 Billabong International Ltd. 104,573 966 Aristocrat Leisure Ltd. 274,009 957 Commonwealth Property Office Fund 1,084,990 869 Challenger Financial Services Group Ltd. 225,694 808 Energy Resources of Australia Ltd. 39,284 725 * Iluka Resources Ltd. 234,921 681 Ansell Ltd. 74,272 674 Consolidated Media Holdings Ltd. 253,634 673 Flight Centre Ltd. 38,405 671 Adelaide Brighton Ltd. 299,856 652 IOOF Holdings Ltd. 126,303 641 Macquarie Office Trust 2,430,127 631 SP AusNet 683,344 540 ^ Fairfax Media Ltd. 348,768 530 New Hope Corp. Ltd. 133,160 523 * Caltex Australia Ltd. 66,005 522 Sigma Pharmaceuticals Ltd. 622,564 512 Tower Australia Group Ltd. 203,745 445 GWA International Ltd. 139,801 371 * AWB Ltd. 394,178 368 * Ten Network Holdings Ltd. 266,062 359 Gunns Ltd. 460,042 357 Spotless Group Ltd. 148,753 354 Australand Property Group 855,173 338 * Elders Ltd. 211,371 267 ^ West Australian Newspapers Holdings Ltd. 36,010 232 Envestra Ltd. 497,442 217 * PaperlinX Ltd. 363,947 200 * Macquarie Atlas Roads Group 244,430 199 Austereo Group Ltd. 112,512 165 APN News & Media Ltd. 73,168 148 Corporate Express Australia Ltd. 39,426 138 * ABC Learning Centres Ltd. 44,287 21 Austria (0.3%) Erste Group Bank AG 154,061 5,816 OMV AG 82,209 3,238 Voestalpine AG 88,930 3,114 Telekom Austria AG 186,352 2,570 *,^ Immoeast AG 257,419 1,250 Raiffeisen International Bank Holding AG 24,316 1,203 Verbund - Oesterreichische Elektrizitaetswirtschafts AG Class A 24,327 1,013 Vienna Insurance Group 19,963 956 Strabag SE 18,080 490 ^ EVN AG 25,566 448 Belgium (0.7%) Anheuser-Busch InBev NV 431,364 21,526 * Fortis 1,251,591 4,406 Delhaize Group SA 53,958 4,230 * KBC Groep NV 95,656 4,118 Groupe Bruxelles Lambert SA 43,632 3,986 Belgacom SA 92,053 3,350 UCB SA 73,379 3,280 Solvay SA Class A 22,604 2,240 Umicore 70,171 2,163 * Dexia SA 294,722 1,822 Colruyt SA 7,437 1,811 Cie Nationale a Portefeuille 16,657 833 Mobistar SA 9,881 622 Brazil (3.7%) Petroleo Brasileiro SA ADR Type A 647,190 23,351 Itau Unibanco Holding SA ADR 1,110,717 21,281 Petroleo Brasileiro SA ADR 510,057 20,693 Vale SA Class B Pfd. ADR 776,508 17,534 Banco Bradesco SA ADR 884,306 14,644 Vale SA Class B ADR 563,160 14,524 Petroleo Brasileiro SA Prior Pfd. 700,546 12,699 Cia de Bebidas das Americas ADR 107,115 9,915 Cia Siderurgica Nacional SA ADR 294,419 8,573 Investimentos Itau SA Prior Pfd. 1,438,845 8,572 Vale SA Prior Pfd. 379,300 8,479 Vale SA 320,100 8,306 BM&FBOVESPA SA 1,103,636 7,453 Petroleo Brasileiro SA 355,800 7,214 Banco do Brasil SA 417,623 6,226 BRF - Brasil Foods SA 217,701 5,214 JBS SA 942,374 4,669 Gerdau SA ADR 313,513 4,217 Natura Cosmeticos SA 227,723 4,100 Cia de Concessoes Rodoviarias 176,476 3,765 Redecard SA 269,137 3,762 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 134,827 3,548 Banco Santander Brasil SA 280,506 3,351 Centrais Eletricas Brasileiras SA 146,834 3,119 OGX Petroleo e Gas Participacoes SA 345,442 3,079 All America Latina Logistica SA 371,816 2,978 Cia Energetica de Minas Gerais ADR 176,585 2,944 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 39,366 2,626 Bradespar SA Prior Pfd. 122,740 2,528 Tele Norte Leste Participacoes SA ADR 141,222 2,517 Empresa Brasileira de Aeronautica SA ADR 116,134 2,465 Metalurgica Gerdau SA Class A 144,718 2,406 Itau Unibanco Holding SA Prior Pfd. 123,255 2,362 Cielo SA 296,695 2,361 Ultrapar Participacoes SA Prior Pfd. 47,356 2,083 Tim Participacoes SA ADR 78,361 2,059 * Global Village Telecom Holding SA 67,462 2,008 Cyrela Brazil Realty SA 167,771 1,926 Cia de Bebidas das Americas 19,990 1,591 Weg SA 164,056 1,571 Souza Cruz SA 47,700 1,531 Cia Paranaense de Energia ADR 73,700 1,500 Tractebel Energia SA 137,370 1,474 Usinas Siderurgicas de Minas Gerais SA 54,010 1,422 * NET Servicos de Comunicacao SA Prior Pfd. 121,079 1,400 Lojas Americanas SA Prior Pfd. 190,900 1,340 Suzano Papel e Celulose SA Prior Pfd. 107,879 1,162 * Braskem SA ADR 77,038 1,072 Cia Energetica de Sao Paulo Prior Pfd. 85,534 1,066 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 53,804 1,025 Brasil Telecom SA Prior Pfd. 145,390 1,010 Tam SA Prior Pfd. 52,781 965 Vivo Participacoes SA ADR 32,736 916 Gerdau SA Prior Pfd. 64,900 872 Klabin SA Prior Pfd. 299,700 776 * Hypermarcas SA 66,816 770 Gerdau SA 74,384 769 * Tim Participacoes SA 202,168 751 * Fertilizantes Fosfatados SA Prior Pfd. 71,892 713 Light SA 53,064 702 Vivo Participacoes SA Prior Pfd. 24,500 695 AES Tiete SA Prior Pfd. 68,916 694 Tele Norte Leste Participacoes SA 32,594 690 Porto Seguro SA 68,212 686 EDP - Energias do Brasil SA 33,600 630 Telemar Norte Leste SA Prior Pfd. 21,100 616 BRF - Brasil Foods SA ADR 12,208 587 Cia de Saneamento Basico do Estado de Sao Paulo 34,992 582 B2W Cia Global Do Varejo 28,302 571 CPFL Energia SA 28,500 548 Banco Bradesco SA 28,050 466 Cia de Transmissao de Energia Electrica Paulista Prior Pfd. 18,000 453 * Cosan SA Industria e Comercio 39,734 449 Brasil Telecom SA ADR 20,215 423 Telecomunicacoes de Sao Paulo SA Prior Pfd. 18,800 415 Telecomunicacoes de Sao Paulo SA 16,500 323 Cia Siderurgica Nacional SA 10,800 315 AES Tiete SA 33,000 301 Cia Energetica de Minas Gerais 23,620 301 Cia Energetica de Minas Gerais Prior Pfd. 15,000 249 Cia de Gas de Sao Paulo Prior Pfd. 11,000 207 * Brasil Telecom SA ADR 18,203 189 Cia de Bebidas das Americas Prior Pfd. 2,000 184 Tim Participacoes SA Prior Pfd. 62,158 163 Canada (5.9%) ^ Royal Bank of Canada 762,856 37,299 Toronto-Dominion Bank 464,523 27,370 Suncor Energy Inc. 845,736 26,703 Bank of Nova Scotia 549,909 23,056 * Research In Motion Ltd. 306,937 19,368 Canadian Natural Resources Ltd. 293,297 18,721 Barrick Gold Corp. 531,475 18,451 Manulife Financial Corp. 948,791 17,339 Potash Corp. of Saskatchewan Inc. 160,051 15,855 ^ Bank of Montreal 296,800 14,434 Goldcorp Inc. 395,223 13,395 Canadian National Railway Co. 254,214 12,677 EnCana Corp. 408,180 12,483 Canadian Imperial Bank of Commerce 205,643 12,290 TransCanada Corp. 365,859 11,692 * Teck Resources Ltd. Class B 312,472 10,231 Cenovus Energy Inc. 406,670 9,398 Talisman Energy Inc. 552,511 9,141 Sun Life Financial Inc. 303,442 8,863 Enbridge Inc. 203,286 8,823 Rogers Communications Inc. Class B 269,084 8,395 Thomson Reuters Corp. 222,836 7,442 Imperial Oil Ltd. 184,435 6,630 Brookfield Asset Management Inc. Class A 311,657 6,281 Nexen Inc. 282,938 6,195 Kinross Gold Corp. 376,055 6,088 Cameco Corp. 211,410 5,714 Power Corp. of Canada 217,700 5,713 Agrium Inc. 84,800 4,770 Shoppers Drug Mart Corp. 117,300 4,668 National Bank of Canada 86,043 4,547 Power Financial Corp. 153,300 4,324 Canadian Pacific Railway Ltd. 91,100 4,301 Agnico-Eagle Mines Ltd. 84,924 4,293 Shaw Communications Inc. Class B 218,700 4,070 Yamana Gold Inc. 393,467 3,963 SNC-Lavalin Group Inc. 81,400 3,728 Great-West Lifeco Inc. 153,866 3,726 Fairfax Financial Holdings Ltd. 10,750 3,648 Bombardier Inc. 768,515 3,622 BCE Inc. 138,705 3,563 Magna International Inc. Class A 61,533 3,385 Husky Energy Inc. 135,614 3,374 IGM Financial Inc. 70,466 2,749 TransAlta Corp. 117,843 2,453 Brookfield Properties Corp. 201,950 2,423 Saputo Inc. 84,190 2,248 Canadian Tire Corp. Ltd. Class A 41,902 2,096 Loblaw Cos. Ltd. 60,097 1,972 * CGI Group Inc. Class A 146,478 1,930 Canadian Utilities Ltd. Class A 46,521 1,882 George Weston Ltd. 28,400 1,830 Finning International Inc. 90,060 1,461 TELUS Corp. 33,137 1,027 TELUS Corp. Class A 26,683 800 Bombardier Inc. Class A 28,833 136 Chile (0.3%) Empresas COPEC SA 274,595 4,401 Empresa Nacional de Electricidad SA ADR 67,206 3,424 Enersis SA ADR 134,064 3,078 Sociedad Quimica y Minera de Chile SA ADR 82,570 3,004 SACI Falabella 506,834 2,867 CAP SA 63,607 2,045 Banco Santander Chile ADR 29,891 1,848 Banco de Chile 12,167,811 1,131 Centros Comerciales Sudamericanos SA 318,207 1,126 Colbun SA 3,750,931 1,002 Lan Airlines SA 46,848 785 ENTEL Chile SA 43,970 634 AES Gener SA 1,147,603 541 Cia Cervecerias Unidas SA 55,300 429 CorpBanca SA 34,604,025 285 Embotelladora Andina SA Prior Pfd. 66,100 218 Empresa Nacional de Electricidad SA 121,900 208 Enersis SA 272,800 126 China (4.1%) China Mobile Ltd. 3,258,500 30,613 China Construction Bank Corp. 36,454,000 27,849 Industrial & Commercial Bank of China 33,763,000 24,590 China Life Insurance Co. Ltd. 4,029,000 17,768 Bank of China Ltd. 30,877,000 14,770 CNOOC Ltd. 9,689,000 13,585 PetroChina Co. Ltd. 11,460,000 12,799 Ping An Insurance Group Co. of China Ltd. 1,044,000 8,092 China Shenhua Energy Co. Ltd. 1,847,000 7,873 Tencent Holdings Ltd. 393,858 7,302 China Petroleum & Chemical Corp. 9,064,000 7,051 China Merchants Bank Co. Ltd. 1,873,550 4,303 China Unicom Hong Kong Ltd. 3,812,182 4,253 China Overseas Land & Investment Ltd. 2,223,760 3,949 Bank of Communications Co. Ltd. 3,702,000 3,722 China Telecom Corp. Ltd. 8,824,000 3,625 China Citic Bank Corp. Ltd. 5,015,700 3,339 Hengan International Group Co. Ltd. 500,122 3,337 China Coal Energy Co. 2,202,000 3,332 *,^ Byd Co. Ltd. 364,100 2,636 Lenovo Group Ltd. 3,852,000 2,633 Tingyi Cayman Islands Holding Corp. 1,210,192 2,613 China Merchants Holdings International Co. Ltd. 694,000 2,306 China Communications Construction Co. Ltd. 2,382,000 2,202 * China Mengniu Dairy Co. Ltd. 708,000 2,176 *,^ Aluminum Corp. of China Ltd. 2,136,000 2,122 * GOME Electrical Appliances Holdings Ltd. 6,034,940 2,120 China Resources Enterprise Ltd. 638,000 2,095 Yanzhou Coal Mining Co. Ltd. 1,054,000 2,058 ^ Alibaba.com Ltd. 831,500 1,867 China Resources Land Ltd. 1,034,000 1,858 Want Want China Holdings Ltd. 2,893,000 1,847 China Yurun Food Group Ltd. 657,000 1,841 Dongfeng Motor Group Co. Ltd. 1,396,000 1,814 * China Minsheng Banking Corp. Ltd. 1,812,500 1,809 Zijin Mining Group Co. Ltd. 2,214,000 1,798 * China Pacific Insurance Group Co. Ltd. 458,200 1,706 Denway Motors Ltd. 2,958,000 1,686 ^ China COSCO Holdings Co. Ltd. 1,425,300 1,679 *,^ PICC Property & Casualty Co. Ltd. 1,840,000 1,662 Inner Mongolia Yitai Coal Co. Class B 199,810 1,647 * China Railway Group Ltd. 2,297,000 1,647 Cnpc Hong Kong Ltd. 1,328,000 1,643 Chaoda Modern Agriculture Holdings Ltd. 1,655,884 1,618 Belle International Holdings Ltd. 1,355,000 1,531 Sino-Ocean Land Holdings Ltd. 1,859,000 1,503 China Resources Power Holdings Co. Ltd. 776,400 1,495 * Air China Ltd. 1,790,000 1,484 ^ Jiangxi Copper Co. Ltd. 726,000 1,450 *,^ Sinopharm Group Co. 380,800 1,437 Kingboard Chemical Holdings Ltd. 336,000 1,427 * China Taiping Insurance Holdings Co. Ltd. 452,800 1,424 Shanghai Industrial Holdings Ltd. 298,000 1,383 China Railway Construction Corp. Ltd. 1,087,074 1,367 Tsingtao Brewery Co. Ltd. 272,000 1,350 ^ Li Ning Co. Ltd. 428,000 1,300 Citic Pacific Ltd. 611,000 1,294 Anhui Conch Cement Co. Ltd. 234,000 1,284 Beijing Enterprises Holdings Ltd. 183,500 1,274 Shimao Property Holdings Ltd. 761,094 1,160 China International Marine Containers Co. Ltd. Class B 834,537 1,145 China National Building Material Co. Ltd. 660,200 1,091 Huaneng Power International Inc. 1,930,000 1,074 China Agri-Industries Holdings Ltd. 783,000 1,065 China Shipping Development Co. Ltd. 672,000 1,052 Nine Dragons Paper Holdings Ltd. 749,331 1,044 COSCO Pacific Ltd. 696,000 1,011 China Everbright Ltd. 422,000 990 Agile Property Holdings Ltd. 794,000 989 ^ Angang Steel Co. Ltd. 560,000 965 * China Longyuan Power Group Corp. 780,000 964 China Oilfield Services Ltd. 800,000 945 ZTE Corp. 157,548 919 ^ Datang International Power Generation Co. Ltd. 2,166,000 919 Zhejiang Expressway Co. Ltd. 1,024,000 884 ^ Sinofert Holdings Ltd. 1,494,000 865 Shanghai Electric Group Co. Ltd. 1,946,000 843 Parkson Retail Group Ltd. 474,500 811 Yantai Changyu Pioneer Wine Co. Class B 90,100 781 Weichai Power Co. Ltd. 107,000 772 *,^ China Shipping Container Lines Co. Ltd. 2,046,700 767 Guangzhou R&F Properties Co. Ltd. 544,000 765 * Metallurgical Corp. of China Ltd. 1,447,000 757 Fosun International 1,046,000 736 China High Speed Transmission Equipment Group Co. Ltd. 351,000 697 China Vanke Co. Ltd. Class B 686,340 696 * Semiconductor Manufacturing International Corp. 9,094,000 677 China South Locomotive and Rolling Stock Corp. 1,025,000 675 ^ Yuexiu Property Co. Ltd. 2,716,000 656 Huabao International Holdings Ltd. 624,000 633 *,^ Maanshan Iron & Steel 1,056,000 632 Jiangsu Expressway Co. Ltd. 694,000 618 China BlueChemical Ltd. 930,000 603 Anta Sports Products Ltd. 418,000 549 * Hidili Industry International Development Ltd. 521,000 546 ^ China Foods Ltd. 634,000 540 TPV Technology Ltd. 846,000 532 Soho China Ltd. 1,091,000 530 Shanghai Zhenhua Heavy Industry Co. Ltd. Class B 669,170 523 ^ Country Garden Holdings Co. 1,596,960 521 * Beijing Capital International Airport Co. Ltd. 926,000 518 ^ China Huiyuan Juice Group Ltd. 790,500 511 Guangdong Investment Ltd. 986,000 502 China Communications Services Corp. Ltd. 978,000 494 Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 273,990 488 *,^ China Southern Airlines Co. Ltd. 1,437,000 471 ^ China National Materials Co. Ltd. 758,000 459 Dongfang Electric Corp. Ltd. 92,400 455 * Sinopec Shanghai Petrochemical Co. Ltd. 1,302,000 454 ^ Zhaojin Mining Industry Co. Ltd. 248,000 443 Hopson Development Holdings Ltd. 356,000 440 Lee & Man Paper Manufacturing Ltd. 747,200 427 Shui On Land Ltd. 858,400 405 Greentown China Holdings Ltd. 327,000 390 ^ Shenzhen International Holdings 5,077,500 384 China Travel International Inv HK 1,484,000 368 Lianhua Supermarket Holdings Co. Ltd. 138,000 358 KWG Property Holding Ltd. 585,500 352 China Molybdenum Co. Ltd. 452,000 351 * China Eastern Airlines Corp. Ltd. 1,036,000 346 Hopewell Highway Infrastructure Ltd. 518,600 328 Travelsky Technology Ltd. 378,000 311 Shenzhen Investment Ltd. 870,808 310 New World China Land Ltd. 1,015,600 309 Guangshen Railway Co. Ltd. 744,000 304 ^ Great Wall Motor Co. Ltd. 218,000 296 * Zhejiang Southeast Electric Power Co. Class B 448,900 296 CSG Holding Co. Ltd. Class B 266,007 285 China Merchants Property Development Co. Ltd. Class B 134,950 277 * Citic Resources Holdings Ltd. 1,059,300 262 Harbin Power Equipment Co. Ltd. 328,000 262 Chongqing Changan Automobile Co. Ltd. Class B 264,756 213 Sinotrans Ltd. 794,000 210 ^ Global Bio-Chem Technology Group Co. Ltd. 746,000 207 * BOE Technology Group Co. Ltd. Class B 715,600 204 ^ Beijing North Star Co. 620,000 194 Weiqiao Textile Co. 287,500 192 Dazhong Transportation Group Co. Ltd. Class B 225,900 184 ^ Shenzhen Expressway Co. Ltd. 338,000 176 Shandong Chenming Paper Holdings Ltd. Class B 239,700 174 People's Food Holdings Ltd. 327,000 169 Guangdong Electric Power Development Co. Ltd. Class B 283,660 160 * Sinopec Yizheng Chemical Fibre Co. Ltd. 656,000 159 Anhui Expressway Co. 220,000 152 Shanghai Jinjiang International Hotels Development Co. Ltd. Class B 80,300 144 Shanghai Friendship Group Inc. Ltd. Class B 90,790 142 *,^ Huadian Power International Co. 552,000 141 * Shanghai Haixin Group Co. Class B 286,800 126 Shanghai Jinjiang International Investment Holdings Co. Class B 108,700 126 Inner Mongolia Eerduosi Cashmere Products Co. Ltd. Class B 153,000 122 ^ Guangzhou Shipyard International Co. Ltd. 76,000 120 * Shanghai Waigaoqiao Free Trade Zone Development Co. Ltd. Class B 124,100 117 Shenzhen Chiwan Wharf Holdings Ltd. Class B 72,200 114 Guangzhou Pharmaceutical Co. Ltd. 148,000 112 * Huadian Energy Co. Ltd. Class B 299,100 112 Shanghai Mechanical and Electrical Industry Co. Ltd. Class B 99,640 111 Jiangling Motors Corp. Ltd. Class B 69,000 106 Shanghai Chlor-Alkali Chemical Co. Ltd. Class B 243,435 106 Guangdong Provincial Expressway Development Co. Ltd. Class B 212,800 105 Shanghai Jinqiao Export Processing Zone Development Co. Ltd. Class B 109,000 102 Jinzhou Port Co. Ltd. Class B 211,860 100 Tianjin Capital Environmental Protection Group Co. Ltd. 286,000 98 * Double Coin Holdings Ltd. Class B 132,000 94 Weifu High-Technology Co. Ltd. Class B 72,000 88 Bengang Steel Plates Co. Class B 172,200 82 Foshan Electrical and Lighting Co. Ltd. Class B 85,820 67 * Hainan Airlines Co. Ltd. Class B 35,200 28 * Shenzhen Special Economic Zone Real Estate & Properties Group Co. Ltd. Class B 2,100 1 Colombia (0.0%) BanColombia SA ADR 66,425 2,863 Czech Republic (0.1%) CEZ AS 114,808 5,550 Komercni Banka AS 8,726 1,749 Telefonica O2 Czech Republic AS 67,615 1,603 * Unipetrol 44,935 335 Denmark (0.8%) Novo Nordisk A/S Class B 285,276 19,302 * Danske Bank A/S 377,350 8,963 AP Moller - Maersk A/S Class B 912 7,117 * Vestas Wind Systems A/S 109,701 5,770 Carlsberg A/S Class B 64,470 4,808 Novozymes A/S 29,154 2,986 AP Moller - Maersk A/S 338 2,531 FLSmidth & Co. A/S 29,072 1,853 Danisco A/S 26,455 1,843 Coloplast A/S Class B 16,949 1,838 * William Demant Holding 13,139 1,026 TrygVesta AS 15,109 921 H Lundbeck A/S 29,500 551 Rockwool International AS Class B 2,334 267 Egypt (0.1%) Orascom Construction Industries GDR 65,574 3,050 * Orascom Telecom Holding SAE GDR Rights Exp. 02/18/10 49,010 1,086 Orascom Telecom Holding SAE GDR 49,010 268 Finland (0.8%) Nokia Oyj 1,999,027 27,431 Sampo Oyj 313,592 7,575 Fortum Oyj 239,000 6,065 Kone Oyj Class B 91,402 3,681 UPM-Kymmene Oyj 281,202 3,084 Metso Oyj 76,779 2,577 Wartsila Oyj 53,203 2,504 Stora Enso Oyj 321,732 1,976 Nokian Renkaat Oyj 65,935 1,594 Neste Oil Oyj 89,528 1,465 Outokumpu Oyj 71,265 1,286 Rautaruukki Oyj 55,244 1,131 Kesko Oyj Class B 32,700 1,052 Sanoma Oyj 23,606 522 France (8.0%) Total SA 1,296,443 74,926 BNP Paribas 558,514 39,899 Sanofi-Aventis SA 534,572 39,529 GDF Suez 891,429 33,706 AXA SA 1,228,527 25,296 France Telecom SA 1,058,961 24,279 ArcelorMittal 613,611 23,755 Societe Generale 383,852 22,209 LVMH Moet Hennessy Louis Vuitton SA 198,686 21,648 Danone 342,613 19,592 Carrefour SA 380,691 18,574 Vivendi SA 661,920 17,209 L'Oreal SA 162,925 17,179 Air Liquide SA 140,572 14,910 Schneider Electric SA 137,596 14,195 Vinci SA 264,672 14,135 Compagnie de St-Gobain 266,762 12,743 Pernod-Ricard SA 141,859 11,411 Unibail-Rodamco SE 47,817 10,361 Alstom SA 153,159 10,226 Lafarge SA 116,341 8,606 Veolia Environnement 254,265 8,348 Credit Agricole SA 484,859 7,601 EDF SA 138,101 7,423 Bouygues SA 138,826 6,834 Cie Generale d'Optique Essilor International SA 114,103 6,638 PPR 51,078 6,229 Accor SA 121,135 6,111 Hermes International 43,143 5,938 * Renault SA 114,953 5,396 Vallourec SA 29,393 5,056 Cie Generale des Etablissements Michelin Class B 58,592 4,537 Suez Environnement Co. 197,148 4,469 * Alcatel-Lucent 1,267,096 4,268 Technip SA 59,472 4,066 Christian Dior SA 39,542 3,994 SES SA 179,954 3,947 European Aeronautic Defence and Space Co. NV 179,243 3,503 Cap Gemini SA 78,563 3,488 ^ Sodexo 63,018 3,452 Publicis Groupe SA 78,021 3,210 * Peugeot SA 96,364 3,128 STMicroelectronics NV 372,457 3,050 Lagardere SCA 70,558 2,734 SCOR SE 98,453 2,281 Safran SA 113,483 2,216 * Natixis 470,112 2,168 CNP Assurances 23,793 2,106 * Cie Generale de Geophysique-Veritas 83,890 2,052 Casino Guichard Perrachon SA 24,263 1,991 Eiffage SA 37,298 1,946 Thales SA 41,977 1,902 Klepierre 48,940 1,823 Dassault Systemes SA 31,316 1,799 * Atos Origin SA 37,709 1,754 Eramet 5,515 1,660 Legrand SA 56,644 1,634 Eutelsat Communications 48,157 1,554 Societe Television Francaise 1 89,267 1,539 Societe BIC SA 19,531 1,389 Bureau Veritas SA 28,694 1,382 * Air France-KLM 81,014 1,320 Aeroports de Paris 16,668 1,299 BioMerieux 11,040 1,214 Imerys SA 20,519 1,135 Eurazeo 15,584 1,128 ICADE 11,380 1,097 Gecina SA 10,296 1,021 * Societe Des Autoroutes Paris-Rhin-Rhone 13,310 975 * JC Decaux SA 36,045 927 PagesJaunes Groupe 72,975 787 Wendel 12,874 699 Ciments Francais SA 6,948 680 Iliad SA 5,535 613 Euler Hermes SA 7,431 602 EDF Energies Nouvelles SA 11,906 595 Ipsen SA 9,035 486 Germany (5.4%) ^ Siemens AG 495,513 44,184 E.ON AG 1,084,769 39,906 Bayer AG 448,620 30,663 BASF SE 500,998 28,502 Allianz SE 244,317 27,052 Daimler AG 555,803 25,570 Deutsche Telekom AG 1,776,180 22,998 SAP AG 497,175 22,709 Deutsche Bank AG 335,651 20,475 RWE AG 212,295 18,835 Muenchener Rueckversicherungs AG 106,847 16,000 Deutsche Post AG 489,349 8,530 Linde AG 68,145 7,474 Bayerische Motoren Werke AG 163,269 6,977 Deutsche Boerse AG 105,244 6,898 ^ ThyssenKrupp AG 207,813 6,570 HeidelbergCement AG 101,401 6,124 Fresenius Medical Care AG & Co. KGaA 118,546 6,009 K&S AG 104,146 5,854 Adidas AG 107,335 5,471 MAN SE 75,777 5,067 Henkel AG & Co. KGaA Prior Pfd. 96,311 4,911 Metro AG 88,500 4,850 Volkswagen AG Prior Pfd. 57,097 4,624 * Commerzbank AG 478,291 3,698 * Infineon Technologies AG 597,122 3,295 Merck KGaA 34,818 3,103 Henkel AG & Co. KGaA 70,617 3,085 Fresenius SE Prior Pfd. 43,701 2,976 Beiersdorf AG 48,800 2,853 Porsche Automobil Holding SE Prior Pfd. 47,040 2,664 * QIAGEN NV 120,721 2,639 Salzgitter AG 24,075 2,130 Hochtief AG 28,517 2,123 GEA Group AG 100,416 2,048 Deutsche Lufthansa AG 121,755 1,953 Lanxess AG 45,653 1,730 * Hannover Rueckversicherung AG 31,981 1,477 ^ Volkswagen AG 16,444 1,436 * Deutsche Postbank AG 46,705 1,421 Celesio AG 44,497 1,298 *,^ TUI AG 130,055 1,202 Fresenius SE 18,699 1,146 Wacker Chemie AG 8,386 1,098 Puma AG Rudolf Dassler Sport 3,534 1,082 Fraport AG Frankfurt Airport Services Worldwide 20,091 1,021 ^ Solarworld AG 46,483 781 Suedzucker AG 31,781 736 Hamburger Hafen und Logistik AG 15,254 566 Generali Deutschland Holding AG 3,981 409 *,^ Q-Cells SE 29,442 402 Greece (0.3%) * National Bank of Greece SA ADR 1,441,883 6,431 Hellenic Telecommunications Organization SA ADR 534,478 3,677 OPAP SA 125,424 2,736 * Alpha Bank AE 275,421 2,643 * EFG Eurobank Ergasias SA 224,626 1,914 Coca Cola Hellenic Bottling Co. SA 75,816 1,738 * Piraeus Bank SA 175,873 1,486 * Public Power Corp. SA 53,410 998 * National Bank of Greece SA 42,318 925 Titan Cement Co. SA 28,531 809 Marfin Investment Group SA 247,673 684 Hellenic Petroleum SA 53,080 655 Hong Kong (2.0%) Sun Hung Kai Properties Ltd. 1,038,409 13,290 Hutchison Whampoa Ltd. 1,729,000 11,761 Cheung Kong Holdings Ltd. 943,000 11,096 Hong Kong Exchanges and Clearing Ltd. 578,700 9,758 Li & Fung Ltd. 1,534,000 6,991 CLP Holdings Ltd. 989,500 6,698 Hang Seng Bank Ltd. 415,200 5,797 Hong Kong & China Gas Co. Ltd. 2,649,850 5,787 Swire Pacific Ltd. 492,000 5,338 Hongkong Electric Holdings Ltd. 868,500 4,862 BOC Hong Kong Holdings Ltd. 2,293,237 4,766 Esprit Holdings Ltd. 673,997 4,748 Hongkong Land Holdings Ltd. 951,000 4,436 Jardine Matheson Holdings Ltd. 138,400 4,119 Hang Lung Properties Ltd. 1,119,000 3,798 Wharf Holdings Ltd. 748,250 3,693 Henderson Land Development Co. Ltd. 585,466 3,685 Bank of East Asia Ltd. 999,800 3,405 MTR Corp. 923,500 2,993 Link REIT 1,175,343 2,820 New World Development Ltd. 1,555,000 2,538 Hang Lung Group Ltd. 551,000 2,470 Sino Land Co. Ltd. 1,306,000 2,149 * Sands China Ltd. 1,326,400 1,876 Shangri-La Asia Ltd. 984,514 1,710 Hopewell Holdings Ltd. 478,000 1,447 * Cathay Pacific Airways Ltd. 818,015 1,342 Kerry Properties Ltd. 302,000 1,336 *,^ Foxconn International Holdings Ltd. 1,110,000 1,164 Wheelock & Co. Ltd. 423,000 1,102 Wing Hang Bank Ltd. 125,500 1,055 Hysan Development Co. Ltd. 425,000 1,051 Orient Overseas International Ltd. 133,000 903 ASM Pacific Technology Ltd. 105,700 872 Cheung Kong Infrastructure Holdings Ltd. 232,000 863 First Pacific Co. 1,525,200 849 Yue Yuen Industrial Holdings Ltd. 269,000 835 Television Broadcasts Ltd. 171,000 800 Techtronic Industries Co. 901,500 741 PCCW Ltd. 2,702,000 717 Guoco Group Ltd. 66,000 646 Lifestyle International Holdings Ltd. 354,500 585 Hong Kong Aircraft Engineering Co. Ltd. 44,400 563 Hongkong & Shanghai Hotels 377,500 531 NWS Holdings Ltd. 319,000 520 Industrial & Commercial Bank of China Asia Ltd. 262,777 511 Cafe de Coral Holdings Ltd. 230,000 503 * Mongolia Energy Co. Ltd. 912,000 445 * Johnson Electric Holdings Ltd. 919,000 434 Chinese Estates Holdings Ltd. 227,500 368 Great Eagle Holdings Ltd. 146,000 355 Kowloon Development Co. Ltd. 310,000 331 * Dah Sing Financial Holdings Ltd. 66,400 320 Texwinca Holdings Ltd. 362,000 319 Shun Tak Holdings Ltd. 531,000 307 * Galaxy Entertainment Group Ltd. 699,000 262 Hutchison Harbour Ring Ltd. 2,136,000 252 ^ Hutchison Telecommunications International Ltd. 861,000 236 * Dah Sing Banking Group Ltd. 170,800 229 C C Land Holdings Ltd. 620,000 225 Giordano International Ltd. 606,000 182 Chong Hing Bank Ltd. 72,000 130 *,^ Melco International Development Ltd. 252,000 101 Public Financial Holdings Ltd. 190,000 94 Fubon Bank Hong Kong Ltd. 230,000 91 Hutchison Telecommunications Hong Kong Holdings Ltd. 543,000 91 Hungary (0.1%) *,^ OTP Bank PLC 148,436 4,359 * MOL Hungarian Oil and Gas NyRt 43,853 4,054 Richter Gedeon Nyrt. 8,595 1,809 Magyar Telekom Telecommunications PLC 217,040 781 India (2.4%) Infosys Technologies Ltd. ADR 298,128 15,476 1 Reliance Industries Ltd. GDR 294,286 13,295 ITC Ltd. 1,528,554 8,263 Larsen & Toubro Ltd. 238,037 7,322 Reliance Industries Ltd. 279,458 6,285 HDFC Bank Ltd. ADR 51,456 6,087 ICICI Bank Ltd. ADR 168,397 5,941 Housing Development Finance Corp. 111,524 5,739 Bharti Airtel Ltd. 821,985 5,424 ^ Wipro Ltd. ADR 274,145 5,398 Bharat Heavy Electricals Ltd. 80,232 4,183 State Bank of India Ltd. GDR 45,663 4,076 Oil & Natural Gas Corp. Ltd. 156,287 3,699 Axis Bank Ltd. 161,419 3,569 Tata Steel Ltd. 285,252 3,497 Jaiprakash Associates Ltd. 980,013 2,914 Jindal Steel & Power Ltd. 192,314 2,606 Tata Consultancy Services Ltd. 156,491 2,485 Hindalco Industries Ltd. 776,094 2,455 Hindustan Unilever Ltd. 468,155 2,444 Sterlite Industries India Ltd. 147,497 2,385 NTPC Ltd. 490,511 2,272 Cipla Ltd. 325,442 2,231 Bajaj Auto Ltd. 58,816 2,231 Grasim Industries Ltd. 34,560 1,945 * Essar Oil Ltd. 625,349 1,850 DLF Ltd. 255,292 1,836 ^ Dr Reddys Laboratories Ltd. ADR 77,198 1,830 Infrastructure Development Finance Co. Ltd. 514,061 1,679 Mahanagar Telephone Nigam ADR 533,152 1,615 GAIL India Ltd. 188,319 1,602 Punjab National Bank Ltd. 82,281 1,596 Sesa Goa Ltd. 208,524 1,556 Reliance Communications Ltd. 425,657 1,552 JSW Steel Ltd. 69,497 1,477 Tata Power Co. Ltd. 51,647 1,454 Steel Authority of India Ltd. 307,947 1,427 Unitech Ltd. 871,945 1,397 Hero Honda Motors Ltd. 39,570 1,332 Maruti Suzuki India Ltd. 42,937 1,288 Reliance Infrastructure Ltd. 56,829 1,270 Siemens India Ltd. 91,373 1,265 Tata Motors Ltd. 82,853 1,239 Tata Communications Ltd. ADR 91,555 1,226 Kotak Mahindra Bank Ltd. 72,893 1,225 * Cairn India Ltd. 201,960 1,159 Adani Enterprises Ltd. 109,498 1,047 Reliance Capital Ltd. 59,824 1,041 Mahindra & Mahindra Ltd. 46,424 1,018 Sun Pharmaceutical Industries Ltd. 31,101 986 * Housing Development & Infrastructure Ltd. 120,191 855 * Reliance Natural Resources Ltd. 617,582 854 Lupin Ltd. 27,682 847 * Idea Cellular Ltd. 624,076 788 * Reliance Power Ltd. 250,188 787 Crompton Greaves Ltd. 80,725 756 United Spirits Ltd. 27,431 731 Nestle India Ltd. 13,352 731 Mphasis Ltd. 45,331 666 Indian Oil Corp. Ltd. 99,090 645 HCL Technologies Ltd. 86,537 645 ABB Ltd. 36,825 644 Power Grid Corp. of India Ltd. 264,322 642 * GMR Infrastructure Ltd. 487,280 633 * Suzlon Energy Ltd. 380,754 631 Piramal Healthcare Ltd. 74,964 595 Hindustan Petroleum Corp. Ltd. 78,275 565 Aditya Birla Nuvo Ltd. 30,403 558 Zee Entertainment Enterprises Ltd. 98,828 558 Bharat Petroleum Corp. Ltd. 47,121 553 Union Bank of India 100,093 550 Bank of India 69,413 548 * Ranbaxy Laboratories Ltd. 54,789 539 Tata Chemicals Ltd. 82,086 525 * NHPC Ltd. 718,763 514 Bharat Electronics Ltd. 11,911 502 Canara Bank 58,832 496 Infosys Technologies Ltd. 9,281 496 Mundra Port and Special Economic Zone Ltd. 37,614 485 Colgate-Palmolive India Ltd. 32,720 481 Ultratech Cement Ltd. 23,935 479 Ambuja Cements Ltd. 211,056 463 Bajaj Holdings and Investment Ltd. 37,466 458 Dabur India Ltd. 129,403 450 * Satyam Computer Services Ltd. ADR 86,551 423 Punj Lloyd Ltd. 103,374 418 ACC Ltd. 21,837 411 Bank of Baroda 31,651 393 * Adani Power Ltd. 181,323 389 Bharat Forge Ltd. 64,586 371 Divi's Laboratories Ltd. 27,520 363 * Oracle Financial Sevices Software Ltd. 6,601 307 Bajaj Finserv Ltd. 41,473 285 Aban Offshore Ltd. 10,979 285 Financial Technologies India Ltd. 8,548 282 Hindustan Zinc Ltd. 11,075 266 Oriental Bank of Commerce 45,741 262 Great Eastern Shipping Co. Ltd. 42,250 260 Glenmark Pharmaceuticals Ltd. 48,507 253 IDBI Bank Ltd. 90,684 238 * Lanco Infratech Ltd. 229,640 230 National Aluminium Co. Ltd. 27,594 227 Ashok Leyland Ltd. 206,714 224 Indiabulls Financial Services Ltd. 95,004 222 Power Finance Corp. Ltd. 40,963 214 Sun TV Network Ltd. 24,986 209 Neyveli Lignite Corp. Ltd. 57,061 187 Mangalore Refinery & Petrochemicals Ltd. 90,687 152 * Tech Mahindra Ltd. 6,673 140 Castrol India Ltd. 10,738 140 Corp Bank 14,895 137 Godrej Industries Ltd. 41,676 132 Shipping Corp. of India Ltd. 38,874 132 * Tata Teleservices Maharashtra Ltd. 201,283 109 ICICI Bank Ltd. 5,626 101 * Jet Airways India Ltd. 250 3 Indonesia (0.4%) Astra International Tbk PT 1,630,000 6,231 Telekomunikasi Indonesia Tbk PT 5,459,000 5,421 Bank Central Asia Tbk PT 6,620,000 3,513 Bumi Resources Tbk PT 10,649,000 2,781 Bank Rakyat Indonesia 3,314,500 2,687 United Tractors Tbk PT 1,327,500 2,367 Perusahaan Gas Negara PT 4,977,000 1,993 Bank Mandiri Tbk PT 2,414,500 1,196 Unilever Indonesia Tbk PT 875,000 1,053 Tambang Batubara Bukit Asam Tbk PT 509,000 929 Semen Gresik Persero Tbk PT 1,006,000 855 Indocement Tunggal Prakarsa Tbk PT 581,000 832 Gudang Garam Tbk PT 300,500 766 Indofood Sukses Makmur Tbk PT 1,954,000 746 Indosat Tbk PT 1,202,000 717 Astra Agro Lestari Tbk PT 236,500 598 Bank Danamon Indonesia Tbk PT 853,235 438 Aneka Tambang Tbk PT 1,845,000 415 International Nickel Indonesia Tbk PT 1,019,000 386 * Bank Pan Indonesia Tbk PT 4,072,000 345 Ireland (0.2%) CRH PLC 376,143 9,087 * Elan Corp. PLC 317,036 2,377 Kerry Group PLC Class A 71,343 2,117 * Ryanair Holdings PLC ADR 65,293 1,696 * Governor & Co. of the Bank of Ireland 577,711 1,048 * Allied Irish Banks PLC 499,409 879 * Ryanair Holdings PLC 58,749 273 * Anglo Irish Bank Corp. Ltd. 236,607 71 Israel (0.6%) Teva Pharmaceutical Industries Ltd. 481,501 27,287 Israel Chemicals Ltd. 299,416 3,887 Bezeq Israeli Telecommunication Corp. Ltd. 1,078,153 2,754 * Bank Hapoalim BM 529,829 2,268 * Bank Leumi Le-Israel BM 301,752 1,292 * NICE Systems Ltd. 38,380 1,119 * Israel Corp. Ltd. 1,264 922 * Israel Discount Bank Ltd. Class A 398,642 897 Partner Communications Co. Ltd. 42,564 879 Cellcom Israel Ltd. 23,914 762 Elbit Systems Ltd. 11,007 683 Makhteshim-Agan Industries Ltd. 125,403 627 * Mizrahi Tefahot Bank Ltd. 59,281 530 Discount Investment Corp. 14,610 345 IDB Holding Corp. Ltd. 8,014 306 Delek Group Ltd. 1,340 297 Osem Investments Ltd. 18,900 261 Gazit-Globe Ltd. 23,091 233 * Migdal Insurance & Financial Holding Ltd. 119,900 232 * Harel Insurance Investments & Financial Services Ltd. 4,300 222 Koor Industries Ltd. 7,600 213 Strauss Group Ltd. 14,800 210 * Oil Refineries Ltd. 365,301 187 * Paz Oil Co. Ltd. 1,278 181 Ormat Industries 19,269 161 * Hot Telecommunication System Ltd. 12,978 160 Clal Industries and Investments 22,500 145 Shufersal Ltd. 20,400 116 * Clal Insurance 4,800 112 Delek Automotive Systems Ltd. 8,600 107 * First International Bank Of Israel Ltd. 5,951 102 Property & Building Corp. 1,142 86 * Africa Israel Investments Ltd. 5,300 61 * Elbit Imaging Ltd. 2,156 48 Italy (2.6%) ENI SPA 1,481,745 34,438 * UniCredit SPA 10,497,384 28,948 Enel SPA 3,790,927 20,379 Assicurazioni Generali SPA 838,207 19,933 * Intesa Sanpaolo SPA (Registered) 4,806,053 18,295 Telecom Italia SPA 7,239,570 10,824 Saipem SPA 177,966 5,762 Atlantia SPA 229,321 5,728 Tenaris SA ADR 122,850 5,405 * Fiat SPA 427,716 5,360 Unione di Banche Italiane SCPA 342,017 4,695 Snam Rete Gas SPA 914,625 4,304 Telecom Italia SPA 3,235,075 3,758 Mediaset SPA 462,368 3,510 Terna Rete Elettrica Nazionale SPA 805,551 3,249 Finmeccanica SPA 234,156 3,245 * Mediobanca SPA 230,496 2,519 Banca Monte dei Paschi di Siena SPA 1,467,216 2,373 Parmalat SPA 937,295 2,350 * Banco Popolare SC 350,148 2,215 Luxottica Group SPA 74,341 1,937 A2A SPA 867,422 1,645 Banca Popolare di Milano Scarl 218,123 1,416 * Pirelli & C SPA 2,124,134 1,233 Banca Carige SPA 441,998 1,134 * Autogrill SPA 70,899 862 ^ Bulgari SPA 85,751 702 Buzzi Unicem SPA 46,646 693 Fondiaria-Sai SPA 42,720 692 Mediolanum SPA 122,163 682 ^ Lottomatica SPA 34,130 676 Exor SPA 41,042 674 ^ Italcementi SPA 48,949 606 Saras SPA 210,753 590 * Unipol Gruppo Finanziario SPA 477,477 578 Edison SPA 270,463 399 * Unipol Gruppo Finanziario SPA Prior Pfd. 456,635 367 Italcementi SPA RSP 50,630 335 Benetton Group SPA 34,000 293 Exor SPA Prior Pfd. 29,160 268 ^ Fondiaria-Sai SPA RSP 20,747 228 Tenaris SA 9,005 200 Japan (14.5%) Toyota Motor Corp. 1,401,700 53,914 Mitsubishi UFJ Financial Group Inc. 7,493,764 38,563 Canon Inc. 722,400 28,237 Honda Motor Co. Ltd. 747,000 25,315 Sumitomo Mitsui Financial Group Inc. 677,814 21,878 Panasonic Corp. 1,323,900 20,685 Sony Corp. 539,900 18,007 Mitsubishi Corp. 688,600 16,651 Nintendo Co. Ltd. 57,600 16,059 Nomura Holdings Inc. 1,999,400 14,948 Tokyo Electric Power Co. Inc. 551,100 14,846 NTT DoCoMo Inc. 9,554 14,301 Takeda Pharmaceutical Co. Ltd. 319,900 14,033 Nippon Telegraph & Telephone Corp. 283,800 11,943 Mizuho Financial Group Inc. 6,174,100 11,915 Komatsu Ltd. 545,300 10,973 East Japan Railway Co. 162,600 10,917 Mitsui & Co. Ltd. 738,800 10,867 Nippon Steel Corp. 2,764,000 10,022 * Nissan Motor Co. Ltd. 1,224,000 9,950 Japan Tobacco Inc. 2,714 9,794 KDDI Corp. 1,829 9,641 * Toshiba Corp. 1,729,000 9,447 Kyocera Corp. 103,100 9,331 Fanuc Ltd. 97,400 9,320 Shin-Etsu Chemical Co. Ltd. 174,600 9,132 Mitsubishi Estate Co. Ltd. 564,000 9,131 Kansai Electric Power Co. Inc. 389,100 8,855 Tokio Marine Holdings Inc. 326,700 8,784 JFE Holdings Inc. 247,500 8,606 Chubu Electric Power Co. Inc. 317,000 8,027 Seven & I Holdings Co. Ltd. 366,600 8,013 Mitsui Fudosan Co. Ltd. 476,000 8,005 Softbank Corp. 294,000 7,475 Astellas Pharma Inc. 194,100 7,159 Kao Corp. 295,100 7,120 Denso Corp. 238,100 6,995 * Mitsubishi Electric Corp. 866,000 6,749 FUJIFILM Holdings Corp. 208,600 6,681 Murata Manufacturing Co. Ltd. 121,400 6,660 Central Japan Railway Co. 872 6,409 Mitsubishi Heavy Industries Ltd. 1,838,000 6,409 Kirin Holdings Co. Ltd. 402,000 6,128 * Hitachi Ltd. 1,772,000 6,069 Daiichi Sankyo Co. Ltd. 285,800 5,940 Sumitomo Corp. 508,000 5,719 Mitsui Sumitomo Insurance Group Holdings Inc. 227,300 5,689 Sharp Corp. 454,000 5,421 Sumitomo Metal Industries Ltd. 1,926,000 5,300 Bridgestone Corp. 329,500 5,251 Keyence Corp. 22,310 5,134 Fujitsu Ltd. 836,000 5,099 ITOCHU Corp. 647,000 5,051 Suzuki Motor Corp. 219,900 4,970 Asahi Glass Co. Ltd. 484,000 4,825 Fast Retailing Co. Ltd. 28,900 4,814 Terumo Corp. 85,600 4,799 Hoya Corp. 176,500 4,706 Daiwa Securities Group Inc. 941,000 4,706 Sumitomo Realty & Development Co. Ltd. 259,000 4,589 ORIX Corp. 60,050 4,495 Tokyo Gas Co. Ltd. 1,110,000 4,495 Tokyo Electron Ltd. 73,900 4,489 Eisai Co. Ltd. 119,700 4,450 Daikin Industries Ltd. 119,600 4,444 Sumitomo Metal Mining Co. Ltd. 316,000 4,397 Ricoh Co. Ltd. 302,000 4,323 Rohm Co. Ltd. 63,100 4,252 Secom Co. Ltd. 93,800 4,203 Sumitomo Electric Industries Ltd. 316,600 4,135 Kyushu Electric Power Co. Inc. 191,000 4,133 Marubeni Corp. 703,000 4,083 Tohoku Electric Power Co. Inc. 203,000 4,073 Dai Nippon Printing Co. Ltd. 287,000 3,936 Asahi Breweries Ltd. 195,300 3,789 Sumitomo Trust & Banking Co. Ltd. 682,000 3,778 Yahoo! Japan Corp. 9,550 3,613 * NEC Corp. 1,392,000 3,589 SMC Corp. 29,300 3,537 TDK Corp. 52,700 3,404 Shiseido Co. Ltd. 165,400 3,387 Nikon Corp. 164,500 3,375 Yamada Denki Co. Ltd. 51,950 3,340 Olympus Corp. 111,000 3,326 Resona Holdings Inc. 263,700 3,289 Hankyu Hanshin Holdings Inc. 689,000 3,177 Aeon Co. Ltd. 318,000 3,157 Toray Industries Inc. 577,000 3,153 Kubota Corp. 344,000 3,093 *,^ Mitsubishi Motors Corp. 2,236,000 3,083 Osaka Gas Co. Ltd. 870,000 3,063 Sumitomo Chemical Co. Ltd. 681,000 3,060 Mitsui OSK Lines Ltd. 489,000 3,048 Nidec Corp. 31,000 3,039 NGK Insulators Ltd. 137,000 2,992 Chugoku Electric Power Co. Inc. 151,700 2,972 Shionogi & Co. Ltd. 142,100 2,928 Inpex Corp. 384 2,810 Asahi Kasei Corp. 562,000 2,793 West Japan Railway Co. 805 2,775 Nippon Oil Corp. 592,000 2,766 T&D Holdings Inc. 133,700 2,762 * Sanyo Electric Co. Ltd. 1,649,000 2,750 Nitto Denko Corp. 71,100 2,738 Yakult Honsha Co. Ltd. 94,300 2,734 Ajinomoto Co. Inc. 282,000 2,672 Electric Power Development Co. Ltd. 91,400 2,653 Shikoku Electric Power Co. 96,800 2,646 Yamato Holdings Co. Ltd. 190,100 2,611 Bank of Yokohama Ltd. 549,000 2,596 Sompo Japan Insurance Inc. 398,000 2,594 Mitsubishi Chemical Holdings Corp. 622,500 2,593 Sekisui House Ltd. 274,000 2,588 Omron Corp. 129,100 2,569 Daiwa House Industry Co. Ltd. 242,000 2,545 Toppan Printing Co. Ltd. 287,000 2,498 Shizuoka Bank Ltd. 289,000 2,493 Kuraray Co. Ltd. 213,000 2,482 Odakyu Electric Railway Co. Ltd. 298,000 2,419 Chuo Mitsui Trust Holdings Inc. 676,000 2,393 Kintetsu Corp. 679,000 2,346 Daito Trust Construction Co. Ltd. 49,400 2,343 Nippon Yusen KK 668,000 2,306 * Kobe Steel Ltd. 1,276,000 2,287 JS Group Corp. 125,900 2,222 Konica Minolta Holdings Inc. 216,000 2,207 Chiba Bank Ltd. 365,000 2,203 Taisho Pharmaceutical Co. Ltd. 124,000 2,161 Chugai Pharmaceutical Co. Ltd. 120,900 2,159 Ono Pharmaceutical Co. Ltd. 48,200 2,145 Trend Micro Inc. 56,600 2,110 Toyota Industries Corp. 71,700 2,102 Ibiden Co. Ltd. 61,100 2,086 Tokyu Corp. 510,000 2,068 Aisin Seiki Co. Ltd. 78,000 2,058 Nomura Research Institute Ltd. 92,500 2,055 Advantest Corp. 81,700 2,040 JSR Corp. 101,200 2,000 JTEKT Corp. 176,600 1,995 * Mazda Motor Corp. 730,000 1,980 JGC Corp. 106,000 1,979 NTT Data Corp. 626 1,950 Hokuriku Electric Power Co. 89,700 1,941 Nippon Electric Glass Co. Ltd. 135,500 1,906 Makita Corp. 56,300 1,889 Lawson Inc. 41,300 1,872 Japan Steel Works Ltd. 152,000 1,867 Nipponkoa Insurance Co. Ltd. 323,000 1,860 Benesse Holdings Inc. 44,200 1,858 Nippon Express Co. Ltd. 441,000 1,848 Tobu Railway Co. Ltd. 343,000 1,841 OJI Paper Co. Ltd. 436,000 1,830 Dentsu Inc. 78,200 1,800 Unicharm Corp. 18,600 1,769 Nissin Foods Holdings Co. Ltd. 53,600 1,765 Kawasaki Heavy Industries Ltd. 682,000 1,752 SBI Holdings Inc. 9,136 1,737 Keihin Electric Express Railway Co. Ltd. 221,000 1,701 Nippon Mining Holdings Inc. 393,500 1,695 Hirose Electric Co. Ltd. 15,700 1,681 Hokkaido Electric Power Co. Inc. 87,900 1,672 Fukuoka Financial Group Inc. 456,000 1,670 Brother Industries Ltd. 153,100 1,652 Kurita Water Industries Ltd. 53,000 1,641 Shimano Inc. 39,900 1,638 Taiyo Nippon Sanso Corp. 166,000 1,633 Keio Corp. 257,000 1,620 NSK Ltd. 221,000 1,602 Isetan Mitsukoshi Holdings Ltd. 164,740 1,548 Sekisui Chemical Co. Ltd. 225,000 1,520 Stanley Electric Co. Ltd. 78,900 1,503 Aioi Insurance Co. Ltd. 313,000 1,485 THK Co. Ltd. 75,100 1,483 * Fuji Heavy Industries Ltd. 315,000 1,480 Sankyo Co. Ltd. 27,100 1,449 * Isuzu Motors Ltd. 680,000 1,447 * Elpida Memory Inc. 80,500 1,421 Nisshin Seifun Group Inc. 104,500 1,396 Joyo Bank Ltd. 345,000 1,395 Seiko Epson Corp. 83,400 1,390 * Mitsubishi Materials Corp. 534,000 1,386 Furukawa Electric Co. Ltd. 280,000 1,352 Kyowa Hakko Kirin Co. Ltd. 129,000 1,344 Oriental Land Co. Ltd. 19,500 1,339 Panasonic Electric Works Co. Ltd. 122,000 1,336 FamilyMart Co. Ltd. 41,800 1,322 Nippon Paper Group Inc. 50,200 1,311 Toho Co. Ltd. 79,000 1,306 All Nippon Airways Co. Ltd. 444,000 1,290 Hachijuni Bank Ltd. 223,000 1,286 MEDIPAL HOLDINGS Corp. 102,000 1,276 Credit Saison Co. Ltd. 102,100 1,272 Sojitz Corp. 690,900 1,270 Sony Financial Holdings Inc. 462 1,266 Bank of Kyoto Ltd. 153,000 1,265 Mitsubishi Tanabe Pharma Corp. 89,000 1,261 Toho Gas Co. Ltd. 239,000 1,256 Nissan Chemical Industries Ltd. 95,000 1,251 Toyo Seikan Kaisha Ltd. 88,500 1,248 Keihan Electric Railway Co. Ltd. 306,000 1,241 TonenGeneral Sekiyu KK 149,000 1,236 Hokuhoku Financial Group Inc. 587,000 1,218 Showa Denko KK 595,000 1,217 Toyo Suisan Kaisha Ltd. 46,000 1,214 * Sumitomo Heavy Industries Ltd. 238,000 1,214 Shimizu Corp. 318,000 1,207 Toyota Tsusho Corp. 79,200 1,202 Hitachi Chemical Co. Ltd. 55,600 1,185 Teijin Ltd. 388,000 1,177 Nippon Meat Packers Inc. 93,000 1,172 Chugoku Bank Ltd. 91,000 1,163 Dena Co. Ltd. 199 1,152 Nitori Co. Ltd. 15,200 1,147 * MEIJI Holdings Co. Ltd. 30,145 1,138 Minebea Co. Ltd. 214,000 1,136 Denki Kagaku Kogyo KK 277,000 1,126 Iyo Bank Ltd. 134,000 1,106 Mitsui Chemicals Inc. 409,000 1,094 *,^ GS Yuasa Corp. 170,000 1,088 Hiroshima Bank Ltd. 275,000 1,088 Santen Pharmaceutical Co. Ltd. 34,400 1,083 Amada Co. Ltd. 162,000 1,082 Mitsubishi Rayon Co. Ltd. 261,000 1,080 Ube Industries Ltd. 412,000 1,067 Yamaha Motor Co. Ltd. 78,000 1,062 Namco Bandai Holdings Inc. 106,500 1,060 * Shinsei Bank Ltd. 851,000 1,058 Fujikura Ltd. 197,000 1,056 Yamaguchi Financial Group Inc. 106,000 1,050 Kinden Corp. 116,000 1,050 Mitsubishi Gas Chemical Co. Inc. 198,000 1,048 Nagoya Railroad Co. Ltd. 354,000 1,043 Rinnai Corp. 22,100 1,032 Gunma Bank Ltd. 200,000 1,031 Konami Corp. 62,700 1,031 Taiyo Yuden Co. Ltd. 67,000 1,028 J Front Retailing Co. Ltd. 215,400 1,026 Obayashi Corp. 290,000 1,024 NOK Corp. 67,200 999 Takashimaya Co. Ltd. 137,000 996 Kikkoman Corp. 85,000 993 Hitachi Construction Machinery Co. Ltd. 47,200 990 Mabuchi Motor Co. Ltd. 18,000 984 Ushio Inc. 57,900 979 Sumco Corp. 56,800 978 Yamaha Corp. 82,200 976 NTN Corp. 223,000 964 Suruga Bank Ltd. 109,000 962 Chiyoda Corp. 105,000 957 * Kawasaki Kisen Kaisha Ltd. 267,000 943 Dowa Holdings Co. Ltd. 169,000 941 Nishi-Nippon City Bank Ltd. 364,000 941 Daicel Chemical Industries Ltd. 156,000 939 * Kagome Co. Ltd. 53,900 938 Nippon Sheet Glass Co. Ltd. 360,000 930 Aeon Mall Co. Ltd. 51,200 929 * IHI Corp. 591,000 909 Kajima Corp. 433,000 907 Dainippon Sumitomo Pharma Co. Ltd. 85,100 906 Citizen Holdings Co. Ltd. 136,700 897 Yamato Kogyo Co. Ltd. 28,500 896 Air Water Inc. 78,000 892 Toyota Boshoku Corp. 40,700 891 Hisamitsu Pharmaceutical Co. Inc. 24,700 888 Yokogawa Electric Corp. 110,100 888 Taisei Corp. 459,000 888 Alfresa Holdings Corp. 21,400 884 Kansai Paint Co. Ltd. 109,000 883 TOTO Ltd. 143,000 866 Daihatsu Motor Co. Ltd. 90,000 862 Mitsubishi UFJ Lease & Finance Co. Ltd. 24,850 860 Tsumura & Co. 27,100 857 Tokyu Land Corp. 227,000 856 Sega Sammy Holdings Inc. 75,100 850 * Mizuho Trust & Banking Co. Ltd. 838,000 841 Shimamura Co. Ltd. 9,500 831 Yaskawa Electric Corp. 100,000 828 Hamamatsu Photonics KK 34,700 828 Suzuken Co. Ltd. 24,800 827 Shimadzu Corp. 125,000 825 Sapporo Holdings Ltd. 156,000 821 NHK Spring Co. Ltd. 94,000 817 Casio Computer Co. Ltd. 111,600 816 * Mitsui Mining & Smelting Co. Ltd. 308,000 811 Marui Group Co. Ltd. 132,900 811 Asics Corp. 82,000 810 USS Co. Ltd. 13,320 809 Mizuho Securities Co. Ltd. 274,000 807 Kamigumi Co. Ltd. 107,000 804 Nanto Bank Ltd. 147,000 798 Mitsumi Electric Co. Ltd. 45,200 786 Hakuhodo DY Holdings Inc. 16,090 785 77 Bank Ltd. 147,000 784 Toyoda Gosei Co. Ltd. 28,400 782 Hitachi Metals Ltd. 80,000 771 Mitsubishi Logistics Corp. 70,000 767 Tokuyama Corp. 144,000 764 * Ebara Corp. 182,000 763 ^ Mitsui Engineering & Shipbuilding Co. Ltd. 316,000 763 Yamazaki Baking Co. Ltd. 62,000 752 Sotetsu Holdings Inc. 173,000 742 Keisei Electric Railway Co. Ltd. 135,000 740 Nisshin Steel Co. Ltd. 435,000 738 Koito Manufacturing Co. Ltd. 42,000 732 Nissha Printing Co. Ltd. 17,300 727 Japan Petroleum Exploration Co. 15,200 713 NGK Spark Plug Co. Ltd. 61,000 708 Cosmo Oil Co. Ltd. 324,000 703 Maruichi Steel Tube Ltd. 38,400 695 Nisshinbo Holdings Inc. 78,000 678 Idemitsu Kosan Co. Ltd. 10,500 672 Miraca Holdings Inc. 22,500 671 QP Corp. 59,600 664 Rengo Co. Ltd. 112,000 663 Wacoal Holdings Corp. 56,000 657 Tosoh Corp. 253,000 651 Nippon Paint Co. Ltd. 104,000 647 Yamatake Corp. 29,400 644 Sapporo Hokuyo Holdings Inc. 158,600 641 Don Quijote Co. Ltd. 28,700 641 Nomura Real Estate Holdings Inc. 42,000 627 Tokyo Steel Manufacturing Co. Ltd. 63,100 625 Tokyo Tatemono Co. Ltd. 158,000 625 Ryohin Keikaku Co. Ltd. 14,700 624 Daido Steel Co. Ltd. 171,000 623 Nippon Shokubai Co. Ltd. 70,000 623 Glory Ltd. 28,300 622 DIC Corp. 346,000 615 Ezaki Glico Co. Ltd. 56,000 614 Juroku Bank Ltd. 155,000 606 Nishi-Nippon Railroad Co. Ltd. 156,000 604 Shiga Bank Ltd. 102,000 604 * Fuji Electric Holdings Co. Ltd. 304,000 603 * Haseko Corp. 716,000 603 Oracle Corp. Japan 13,800 594 Kaneka Corp. 92,000 593 Nippon Kayaku Co. Ltd. 71,000 593 UNY Co. Ltd. 76,900 589 Sumitomo Bakelite Co. Ltd. 108,000 585 Kagoshima Bank Ltd. 82,000 583 Komeri Co. Ltd. 22,800 582 NTT Urban Development Corp. 787 575 Seino Holdings Corp. 85,000 568 COMSYS Holdings Corp. 57,000 566 Lion Corp. 117,000 565 * Aozora Bank Ltd. 443,000 559 Shimachu Co. Ltd. 27,100 552 Canon Marketing Japan Inc. 39,600 548 Obic Co. Ltd. 2,900 544 Awa Bank Ltd. 99,000 543 *,^ Promise Co. Ltd. 58,500 542 San-In Godo Bank Ltd. 68,000 540 Sumitomo Rubber Industries Ltd. 69,000 540 Ito En Ltd. 35,900 534 Mochida Pharmaceutical Co. Ltd. 54,000 532 Hokkoku Bank Ltd. 145,000 519 Yokohama Rubber Co. Ltd. 137,000 518 Zeon Corp. 105,000 517 Higo Bank Ltd. 95,000 517 Pacific Metals Co. Ltd. 77,361 514 Sumitomo Forestry Co. Ltd. 70,000 514 Daishi Bank Ltd. 153,000 513 Disco Corp. 9,100 505 Hyakugo Bank Ltd. 110,000 503 Matsumotokiyoshi Holdings Co. Ltd. 23,000 502 * Dainippon Screen Manufacturing Co. Ltd. 103,000 502 * Hino Motors Ltd. 133,000 499 Coca-Cola West Co. Ltd. 29,700 495 ^ Acom Co. Ltd. 28,730 493 Takara Holdings Inc. 89,000 491 Shinko Electric Industries Co. Ltd. 36,100 486 Jafco Co. Ltd. 19,800 486 Kissei Pharmaceutical Co. Ltd. 24,000 485 Autobacs Seven Co. Ltd. 16,000 483 Kobayashi Pharmaceutical Co. Ltd. 12,100 482 Onward Holdings Co. Ltd. 74,000 479 Toda Corp. 139,000 473 Capcom Co. Ltd. 28,400 470 House Foods Corp. 32,000 470 ^ Ulvac Inc. 18,500 469 Ogaki Kyoritsu Bank Ltd. 137,000 468 Aeon Credit Service Co. Ltd. 45,200 468 Hitachi High-Technologies Corp. 23,300 466 Toyobo Co. Ltd. 307,000 464 * Taiheiyo Cement Corp. 412,000 464 Showa Shell Sekiyu KK 58,600 462 Tokai Carbon Co. Ltd. 98,000 458 Square Enix Holdings Co. Ltd. 22,900 458 MISUMI Group Inc. 26,300 457 * Alps Electric Co. Ltd. 77,300 443 Sysmex Corp. 7,900 442 Mori Seiki Co. Ltd. 43,300 439 Kokuyo Co. Ltd. 57,400 439 Takata Corp. 19,800 436 Izumi Co. Ltd. 35,800 435 Nagase & Co. Ltd. 37,000 430 Matsui Securities Co. Ltd. 61,900 422 Hyakujushi Bank Ltd. 112,000 420 Nichirei Corp. 112,000 419 IT Holdings Corp. 37,200 418 Aoyama Trading Co. Ltd. 29,900 415 ABC-Mart Inc. 12,900 397 Itochu Techno-Solutions Corp. 12,800 388 Tokai Rika Co. Ltd. 18,500 388 OKUMA Corp. 65,000 374 Lintec Corp. 18,800 360 Nabtesco Corp. 30,000 353 Nissay Dowa General Insurance Co. Ltd. 74,000 353 ^ H2O Retailing Corp. 58,000 349 Otsuka Corp. 6,300 343 Nippon Television Network Corp. 2,500 341 Musashino Bank Ltd. 12,600 340 Asatsu-DK Inc. 16,600 339 Fuji Media Holdings Inc. 225 337 Tokyo Broadcasting System Holdings Inc. 22,600 337 Keiyo Bank Ltd. 70,000 328 ^ Toho Titanium Co. Ltd. 17,400 323 Nipro Corp. 15,000 315 Gunze Ltd. 87,000 314 Bank of Nagoya Ltd. 78,000 303 Sohgo Security Services Co. Ltd. 26,100 301 Nidec Sankyo Corp. 34,000 297 Sumitomo Osaka Cement Co. Ltd. 204,000 296 Kose Corp. 14,300 289 Funai Electric Co. Ltd. 5,800 288 Monex Group Inc. 672 288 Circle K Sunkus Co. Ltd. 22,200 287 Kandenko Co. Ltd. 45,000 287 ^ OSAKA Titanium Technologies Co. 8,700 282 Shima Seiki Manufacturing Ltd. 14,500 278 Hitachi Capital Corp. 20,600 275 Tokyo Style Co. Ltd. 39,000 275 Fukuyama Transporting Co. Ltd. 58,000 274 Okasan Securities Group Inc. 57,000 271 Hitachi Cable Ltd. 90,000 266 * Leopalace21 Corp. 69,000 253 * Toshiba TEC Corp. 67,000 250 ^ Kansai Urban Banking Corp. 172,000 250 Sumitomo Real Estate Sales Co. Ltd. 5,710 247 Hitachi Koki Co. Ltd. 22,900 244 PanaHome Corp. 38,000 240 Toyota Auto Body Co. Ltd. 13,600 239 kabu.com Securities Co. Ltd. 244 236 Sumisho Computer Systems Corp. 16,600 232 * Mizuho Investors Securities Co. Ltd. 230,000 231 Toppan Forms Co. Ltd. 20,700 220 Heiwa Corp. 19,800 213 ^ Takefuji Corp. 41,880 200 Hikari Tsushin Inc. 11,600 200 Sundrug Co. Ltd. 8,700 196 Point Inc. 3,360 192 ^ Culture Convenience Club Co. Ltd. 33,100 159 Tokai Rubber Industries Inc. 12,300 142 TV Asahi Corp. 86 139 NS Solutions Corp. 7,500 115 SKY Perfect JSAT Holdings Inc. 248 106 Axell Corp. 2,700 98 * NEC Electronics Corp. 11,400 95 * SFCG Co. Ltd. 140  Luxembourg (0.0%) RTL Group SA 8,877 615 Malaysia (0.8%) CIMB Group Holdings Bhd. 1,927,000 7,130 Public Bank Bhd. 1,891,308 6,644 Sime Darby Bhd. 2,418,994 6,023 Malayan Banking Bhd. 2,870,696 5,696 IOI Corp. Bhd. 2,702,265 4,064 * Axiata Group Bhd. 3,425,437 3,268 Genting Bhd. 1,484,300 3,050 MISC Bhd. 1,124,540 2,627 Maxis Bhd. 1,232,700 1,944 AMMB Holdings Bhd. 1,197,300 1,700 PPB Group Bhd. 331,600 1,550 Kuala Lumpur Kepong Bhd. 293,200 1,420 Tenaga Nasional Bhd. 605,400 1,412 Genting Malaysia Bhd. 1,663,900 1,351 YTL Corp. Bhd. 545,018 1,177 DiGi.Com Bhd. 172,434 1,103 PLUS Expressways Bhd. 1,105,800 1,073 British American Tobacco Malaysia Bhd. 76,500 943 Petronas Gas Bhd. 326,000 933 IJM Corp. Bhd. 678,020 912 YTL Power International Bhd. 1,420,202 911 Gamuda Bhd. 1,090,200 882 UMW Holdings Bhd. 462,900 847 Hong Leong Bank Bhd. 294,800 703 Berjaya Sports Toto Bhd. 530,357 654 SP Setia Bhd. 529,850 625 Tanjong PLC 110,900 564 Telekom Malaysia Bhd. 527,300 482 Parkson Holdings Bhd. 286,798 466 MMC Corp. Bhd. 668,500 453 Lafarge Malayan Cement Bhd. 224,210 413 Alliance Financial Group Bhd. 563,700 411 Astro All Asia Networks PLC 416,600 388 Petronas Dagangan Bhd. 139,700 356 RHB Capital Bhd. 225,700 348 EON Capital Bhd. 165,800 336 * Proton Holdings Bhd. 159,000 181 Puncak Niaga Holding Bhd. 133,700 110 Mexico (1.1%) America Movil SAB de CV 10,987,842 24,042 Grupo Mexico SAB de CV Class B 4,400,442 8,919 Wal-Mart de Mexico SAB de CV 1,832,300 8,124 Grupo Televisa SA 1,335,200 5,240 Fomento Economico Mexicano SAB de CV 1,160,800 4,913 Telmex Internacional SAB de CV 5,188,637 4,578 Telefonos de Mexico SAB de CV 5,274,543 4,270 * Cemex SAB de CV ADR 399,387 3,670 Grupo Financiero Banorte SAB de CV 1,096,100 3,604 * Carso Global Telecom SAB de CV 559,500 2,467 Grupo Elektra SA de CV 38,820 1,970 * Grupo Modelo SAB de CV 347,300 1,714 Grupo Financiero Inbursa SA 534,600 1,637 Industrias Penoles SAB de CV 88,264 1,633 Grupo Bimbo SAB de CV Class A 188,307 1,184 Grupo Carso SAB de CV 376,300 1,163 * Cemex SAB de CV 1,160,096 1,085 Kimberly-Clark de Mexico SAB de CV Class A 226,755 1,017 Alfa SAB de CV Class A 152,470 984 Mexichem SAB de CV 406,529 870 Grupo Aeroportuario del Pacifico SAB de CV Class B 245,595 776 * Impulsora Del Desarrollo Y El Empleo en America Latina SAB de CV 518,400 618 * Urbi Desarrollos Urbanos SAB de CV 258,900 550 * Organizacion Soriana SAB de CV Class B 189,800 440 * Carso Infraestructura y Construccion SAB de CV 469,300 294 Grupo Aeroportuario del Pacifico SAB de CV ADR 64 2 Netherlands (1.8%) Unilever NV 841,702 25,773 * ING Groep NV 2,088,511 19,558 Koninklijke Philips Electronics NV 526,530 15,900 Koninklijke KPN NV 928,380 15,373 Koninklijke Ahold NV 643,234 8,083 Akzo Nobel NV 126,288 7,517 ASML Holding NV 234,443 7,363 Heineken NV 132,303 6,528 TNT NV 200,249 5,749 * Aegon NV 931,294 5,565 Koninklijke DSM NV 97,939 4,565 Reed Elsevier NV 374,912 4,527 * Randstad Holding NV 68,824 3,303 Wolters Kluwer NV 153,890 3,212 Heineken Holding NV 66,066 2,778 Corio NV 41,244 2,532 Fugro NV 41,433 2,457 SBM Offshore NV 86,823 1,694 New Zealand (0.1%) Fletcher Building Ltd. 352,270 1,957 Telecom Corp. of New Zealand Ltd. 982,321 1,640 Sky City Entertainment Group Ltd. 321,651 744 Fisher & Paykel Healthcare Corp. Ltd. 282,997 671 Contact Energy Ltd. 155,779 632 Auckland International Airport Ltd. 472,071 631 Sky Network Television Ltd. 92,349 311 Kiwi Income Property Trust 398,722 282 Vector Ltd. 158,657 218 Warehouse Group Ltd. 72,339 195 Air New Zealand Ltd. 205,295 186 Norway (0.6%) Statoil ASA 690,501 15,496 * DnB NOR ASA 658,371 7,435 * Telenor ASA 450,600 5,856 Orkla ASA 559,350 5,044 Yara International ASA 119,350 4,983 Seadrill Ltd. 160,000 3,630 * Norsk Hydro ASA 484,642 3,515 * Storebrand ASA 248,200 1,735 Aker Solutions ASA 112,670 1,504 *,^ Renewable Energy Corp. ASA 184,291 1,069 Peru (0.1%) Cia de Minas Buenaventura SA ADR 109,980 3,462 Credicorp Ltd. 20,396 1,527 Volcan Cia Minera SAA Class B 613,755 773 Sociedad Minera Cerro Verde SAA 15,712 361 Philippines (0.1%) Ayala Land Inc. 4,372,800 980 Philippine Long Distance Telephone Co. 16,800 951 Bank of the Philippine Islands 906,400 883 SM Prime Holdings Inc. 3,426,899 689 Manila Electric Co. 175,700 609 SM Investments Corp. 89,170 606 Ayala Corp. 74,280 461 Banco de Oro Unibank Inc. 489,200 378 Globe Telecom Inc. 12,000 236 * Petron Corp. 1,973,650 215 Jollibee Foods Corp. 187,000 211 Metropolitan Bank & Trust 196,000 176 Poland (0.2%) Powszechna Kasa Oszczednosci Bank Polski SA 380,362 5,043 * Bank Pekao SA 54,210 3,130 KGHM Polska Miedz SA 81,121 2,661 * Polski Koncern Naftowy Orlen 209,826 2,395 Telekomunikacja Polska SA 341,850 1,887 *,^ Polska Grupa Energetyczna SA 134,501 1,087 Polskie Gornictwo Naftowe I Gazownictwo SA 512,648 662 * Bank Zachodni WBK SA 10,804 650 * Getin Holding SA 165,984 515 * Bank Handlowy w Warszawie SA 16,893 431 * Globe Trade Centre SA 51,744 420 TVN SA 80,791 382 * BRE Bank SA 3,816 332 Portugal (0.3%) EDP - Energias de Portugal SA 1,476,623 5,853 Portugal Telecom SGPS SA 479,669 4,950 Brisa Auto-Estradas de Portugal SA 243,363 2,310 Banco Comercial Portugues SA 1,957,812 2,115 Galp Energia SGPS SA Class B 130,904 2,087 Jeronimo Martins SGPS SA 131,038 1,257 * EDP Renovaveis SA 133,210 1,148 Banco BPI SA 335,110 933 ^ Cimpor Cimentos de Portugal SGPS SA 108,671 916 ^ Zon Multimedia Servicos de Telecomunicacoes e Multimedia SGPS SA 156,898 890 Banco Espirito Santo SA 151,628 883 Russia (1.5%) Gazprom OAO ADR 1,280,277 31,044 Lukoil OAO ADR 342,395 18,724 Sberbank of Russian Federation 4,669,749 13,276 Rosneft Oil Co. GDR 1,130,261 8,693 Surgutneftegaz ADR 938,683 7,889 MMC Norilsk Nickel ADR 401,741 6,178 Tatneft ADR 162,863 5,011 * Federal Grid Co. Unified Energy System JSC 453,841,167 4,934 Mobile Telesystems OJSC ADR 67,094 3,206 Polyus Gold Co. ADR 91,766 2,463 Mobile Telesystems OJSC 296,728 2,209 VTB Bank OJSC GDR 390,505 1,934 * Uralkali 452,951 1,888 * Sistema JSFC GDR 63,585 1,579 Rostelecom ADR 41,313 1,196 * Novolipetsk Steel OJSC 383,543 1,194 Severstal GDR 87,559 1,071 * Polymetal 97,963 901 * Magnitogorsk Iron & Steel Works 890,348 859 Gazprom Neft JSC 154,876 780 VTB Bank OJSC 276,599,217 686 Aeroflot - Russian Airlines OJSC 150,372 280 *,1 IDGC Holding JSC GDR 3,642 195 * Wimm-Bill-Dann Foods OJSC ADR 8,666 180 *,1 Yenisei Territorial Generating Co. OJSC GDR 5,021 8 Singapore (1.1%) DBS Group Holdings Ltd. 924,200 9,312 Singapore Telecommunications Ltd. 4,286,000 9,134 United Overseas Bank Ltd. 620,460 7,953 Oversea-Chinese Banking Corp. Ltd. 1,307,600 7,569 Wilmar International Ltd. 1,378,924 6,433 CapitaLand Ltd. 1,753,998 4,768 Keppel Corp. Ltd. 633,000 3,740 Singapore Exchange Ltd. 639,000 3,604 Noble Group Ltd. 1,558,400 3,167 Singapore Airlines Ltd. 317,670 3,108 City Developments Ltd. 369,000 2,796 Fraser and Neave Ltd. 892,000 2,623 Singapore Press Holdings Ltd. 932,000 2,443 * Golden Agri-Resources Ltd. 4,738,251 1,742 ComfortDelgro Corp. Ltd. 1,534,000 1,729 Singapore Technologies Engineering Ltd. 782,151 1,708 CapitaMall Trust 1,295,800 1,548 Jardine Cycle & Carriage Ltd. 75,000 1,341 Olam International Ltd. 779,000 1,314 SembCorp Industries Ltd. 476,000 1,186 SembCorp Marine Ltd. 417,600 976 Venture Corp. Ltd. 144,000 863 Keppel Land Ltd. 353,724 818 * Parkway Holdings Ltd. 424,266 807 UOL Group Ltd. 301,000 798 CapitaCommercial Trust 1,048,235 787 Yangzijiang Shipbuilding Holdings Ltd. 909,964 681 Neptune Orient Lines Ltd. 542,750 662 SMRT Corp. Ltd. 421,000 568 StarHub Ltd. 367,840 566 Singapore Post Ltd. 781,000 560 Cosco Corp. Singapore Ltd. 451,000 400 Singapore Land Ltd. 83,000 377 Wing Tai Holdings Ltd. 268,000 373 Allgreen Properties Ltd. 418,000 346 Haw Par Corp. Ltd. 82,000 329 Yanlord Land Group Ltd. 263,000 326 MobileOne Ltd. 183,900 270 Wheelock Properties Singapore Ltd. 168,000 231 SIA Engineering Co. Ltd. 87,000 206 Guocoland Ltd. 99,000 155 * STATS ChipPAC Ltd. 189,000 141 Hotel Properties Ltd. 82,000 119 Cerebos Pacific Ltd. 38,000 114 * Golden Agri-Resources Ltd. Warrants 07/23/2012 190,356 18 Pacific Century Regional Developments Ltd. 4,000 1 South Africa (1.8%) MTN Group Ltd. 1,004,081 14,334 Sasol Ltd. 343,506 12,728 Standard Bank Group Ltd. 841,791 11,929 Impala Platinum Holdings Ltd. 342,912 8,786 Naspers Ltd. 218,236 7,693 AngloGold Ashanti Ltd. 195,305 7,002 FirstRand Ltd. 2,283,526 5,530 Anglo Platinum Ltd. 51,665 4,877 Gold Fields Ltd. 379,138 4,354 Sanlam Ltd. 1,178,342 3,516 ABSA Group Ltd. 192,683 3,370 Bidvest Group Ltd. 188,172 3,226 Remgro Ltd. 261,026 3,071 Shoprite Holdings Ltd. 294,106 2,684 Nedbank Group Ltd. 140,400 2,230 Harmony Gold Mining Co. Ltd. 241,250 2,229 Steinhoff International Holdings Ltd. 863,894 2,186 Kumba Iron Ore Ltd. 50,797 2,147 * Aspen Pharmacare Holdings Ltd. 242,287 2,135 RMB Holdings Ltd. 478,279 1,925 Tiger Brands Ltd. 78,900 1,826 African Bank Investments Ltd. 445,054 1,719 Vodacom Group Pty Ltd. 239,770 1,713 ArcelorMittal South Africa Ltd. 122,437 1,678 Growthpoint Properties Ltd. 820,523 1,465 Pretoria Portland Cement Co. Ltd. 321,025 1,407 Truworths International Ltd. 247,265 1,366 Netcare Ltd. 766,725 1,307 Massmart Holdings Ltd. 104,558 1,193 * Sappi Ltd. 278,982 1,186 Reunert Ltd. 158,932 1,174 Imperial Holdings Ltd. 110,405 1,152 Woolworths Holdings Ltd. 442,698 1,058 Investec Ltd. 144,920 1,024 Aveng Ltd. 211,099 979 African Rainbow Minerals Ltd. 43,930 960 Foschini Ltd. 126,712 930 Spar Group Ltd. 95,916 893 Murray & Roberts Holdings Ltd. 170,898 880 Tongaat Hulett Ltd. 57,921 754 Pick n Pay Stores Ltd. 142,510 749 Nampak Ltd. 355,732 731 Barloworld Ltd. 118,051 697 * Sun International Ltd. 57,163 693 Discovery Holdings Ltd. 163,229 663 Adcock Ingram Holdings Ltd. 89,592 629 Telkom SA Ltd. 143,156 619 Clicks Group Ltd. 175,309 610 Mr Price Group Ltd. 126,718 583 * Mvelaphanda Resources Ltd. 87,529 580 Metropolitan Holdings Ltd. 305,499 531 Illovo Sugar Ltd. 120,887 530 Aeci Ltd. 67,720 530 AVI Ltd. 173,700 482 Medi-Clinic Corp. Ltd. 149,083 479 Exxaro Resources Ltd. 34,439 476 Northam Platinum Ltd. 73,728 476 JD Group Ltd. 82,004 468 Mondi Ltd. 72,993 428 Fountainhead Property Trust 511,500 414 Grindrod Ltd. 199,773 393 Wilson Bayly Holmes-Ovcon Ltd. 28,369 363 Santam Ltd. 24,307 321 Lewis Group Ltd. 45,290 309 Allied Technologies Ltd. 29,181 294 JSE Ltd. 37,684 278 Pick'n Pay Holdings Ltd. 111,604 251 African Oxygen Ltd. 77,238 228 Group Five Ltd. 42,823 179 * Highveld Steel and Vanadium Corp. Ltd. 21,948 177 Gold Reef Resorts Ltd. 41,046 103 South Korea (3.2%) 1 Samsung Electronics Co. Ltd. GDR 120,217 41,191 POSCO ADR 186,131 21,023 Samsung Electronics Co. Ltd. 19,079 12,819 Hyundai Motor Co. 88,863 8,581 Shinhan Financial Group Co. Ltd. ADR 119,534 8,281 KB Financial Group Inc. ADR 193,734 8,280 Korea Electric Power Corp. ADR 338,506 5,501 LG Electronics Inc. 58,882 5,493 Hyundai Mobis 39,393 4,991 Hyundai Heavy Industries Co. Ltd. 30,826 4,939 LG Display Co. Ltd. 145,130 4,692 * Hynix Semiconductor Inc. 239,150 4,646 LG Chem Ltd. 26,964 4,623 SK Telecom Co. Ltd. ADR 243,822 4,225 Samsung C&T Corp. 83,311 4,119 Samsung Fire & Marine Insurance Co. Ltd. 25,710 4,099 KT Corp. ADR 182,575 3,858 * NHN Corp. 25,561 3,793 Shinsegae Co. Ltd. 7,582 3,421 SK Energy Co. Ltd. 37,169 3,374 * Kia Motors Corp. 156,870 2,615 Samsung Heavy Industries Co. Ltd. 124,850 2,562 LG Corp. 46,660 2,515 Hyundai Engineering & Construction Co. Ltd. 44,865 2,479 Hana Financial Group Inc. 86,320 2,458 Samsung Electro-Mechanics Co. Ltd. 29,357 2,454 KT&G Corp. 36,763 2,135 Samsung SDI Co. Ltd. 17,783 2,074 Samsung Engineering Co. Ltd. 21,001 2,040 S-Oil Corp. 43,946 1,944 Samsung Securities Co. Ltd. 35,028 1,901 Samsung Techwin Co. Ltd. 28,733 1,871 OCI Co. Ltd. 11,948 1,783 SK Holdings Co. Ltd. 24,508 1,754 Hyundai Steel Co. 22,308 1,631 Amorepacific Corp. 2,327 1,622 GS Engineering & Construction Corp. 20,806 1,585 Hanwha Corp. 38,970 1,562 Doosan Heavy Industries and Construction Co. Ltd. 22,080 1,561 Korea Exchange Bank 136,870 1,548 LG Household & Health Care Ltd. 6,096 1,488 * Woori Finance Holdings Co. Ltd. 128,100 1,469 LS Corp. 17,349 1,423 Woongjin Coway Co. Ltd. 41,320 1,268 Hyosung Corp. 18,165 1,264 Daewoo Securities Co. Ltd. 76,100 1,258 Hyundai Development Co. 40,570 1,252 Cheil Industries Inc. 26,023 1,248 Daewoo International Corp. 40,683 1,225 Daelim Industrial Co. Ltd. 18,112 1,191 Kangwon Land Inc. 86,810 1,181 Lotte Shopping Co. Ltd. 4,551 1,169 Doosan Corp. 12,532 1,099 Hankook Tire Co. Ltd. 57,160 1,096 LG Telecom Ltd. 136,720 1,056 Hyundai Department Store Co. Ltd. 12,117 1,056 Dongbu Insurance Co. Ltd. 36,340 1,045 * Shinhan Financial Group Co. Ltd. 29,000 1,013 Hyundai Securities Co. 85,130 999 * Industrial Bank of Korea 81,400 917 Busan Bank 93,180 911 ^ NCSoft Corp. 8,120 903 * Korean Air Lines Co. Ltd. 17,970 869 Daegu Bank 67,950 866 Samsung Card Co. 19,588 863 Hyundai Merchant Marine Co. Ltd. 33,210 825 * KB Financial Group Inc. 19,079 822 CJ CheilJedang Corp. 4,527 813 Yuhan Corp. 5,555 812 KCC Corp. 2,634 771 Honam Petrochemical Corp. 7,740 747 Hyundai Mipo Dockyard 8,005 746 GS Holdings 24,380 723 Korea Investment Holdings Co. Ltd. 26,650 701 Doosan Infracore Co. Ltd. 44,860 669 Woori Investment & Securities Co. Ltd. 51,160 666 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 40,730 629 * Hanjin Shipping Co. Ltd. 29,480 599 S1 Corp./Korea 14,530 583 *,^ STX Pan Ocean Co. Ltd. 55,600 575 Lotte Confectionery Co. Ltd. 534 566 Korea Gas Corp. 12,600 561 ^ Daewoo Engineering & Construction Co. Ltd. 48,959 499 Pacific Corp. 4,395 498 Samsung Digital Imaging Co. Ltd. 12,808 490 Nong Shim Co. Ltd. 2,498 490 Hite Brewery Co. Ltd. 3,408 464 Mirae Asset Securities Co. Ltd. 9,133 455 Dongkuk Steel Mill Co. Ltd. 21,700 427 Hanwha Chem Corp. 32,500 406 * Daum Communications Corp. 6,712 406 Cheil Worldwide Inc. 1,736 394 CJ Corp. 6,826 393 Samsung Fine Chemicals Co. Ltd. 9,030 369 ^ STX Corp. Co. Ltd. 25,755 365 Lotte Chilsung Beverage Co. Ltd. 499 355 Daishin Securities Co. Ltd. 24,990 327 POSCO 699 319 Hanjin Heavy Industries & Construction Co. Ltd. 17,257 319 SK Networks Co. Ltd. 34,930 311 ^ STX Offshore & Shipbuilding Co. Ltd. 30,280 303 LG Hausys Ltd. 3,313 302 * Korea Express Co. Ltd. 6,132 284 Glovis Co. Ltd. 3,340 276 Halla Climate Control Corp. 25,320 258 Hyundai Hysco 14,780 201 Daishin Securities Co. Ltd. Prior Pfd. 21,130 180 Sindoh Co. Ltd. 3,815 177 KT Corp. 3,941 168 Lotte Midopa Co. Ltd. 10,880 105 Hanjin Shipping Holdings Co. Ltd. 4,889 64 Kumho Industrial Co. Ltd. 12,810 51 SKC Co. Ltd. 3,460 50 Spain (3.2%) Banco Santander SA 4,436,728 63,361 Telefonica SA 2,488,832 59,621 Banco Bilbao Vizcaya Argentaria SA 2,018,726 30,773 Iberdrola SA 2,788,348 23,740 Repsol YPF SA 660,555 15,605 Inditex SA 134,553 8,470 ACS Actividades de Construccion y Servicios SA 136,611 6,447 Gas Natural SDG SA 250,002 4,966 Banco Popular Espanol SA 536,073 4,062 Abertis Infraestructuras SA 191,517 3,879 ^ Banco de Sabadell SA 658,233 3,509 Ferrovial SA 299,933 3,129 Acerinox SA 139,210 2,620 Criteria Caixacorp SA 537,870 2,436 Iberdrola Renovables SA 462,520 2,049 Enagas 94,384 1,956 Indra Sistemas SA 89,257 1,937 Gamesa Corp. Tecnologica SA 130,067 1,888 Mapfre SA 465,960 1,837 Grifols SA 116,410 1,775 ^ Bankinter SA 188,314 1,681 Acciona SA 13,375 1,612 Red Electrica Corp. SA 29,278 1,468 Endesa SA 45,642 1,391 Zardoya Otis SA 71,955 1,335 Fomento de Construcciones y Contratas SA 27,409 1,054 ^ Banco de Valencia SA 131,270 996 Corp Financiera Alba 18,438 923 *,^ Sacyr Vallehermoso SA 76,793 799 Gestevision Telecinco SA 49,907 712 Banco Espanol de Credito SA 43,190 500 Sweden (1.8%) Nordea Bank AB 2,174,508 19,943 Telefonaktiebolaget LM Ericsson Class B 1,610,545 15,608 Hennes & Mauritz AB Class B 158,664 9,337 Svenska Handelsbanken AB Class A 332,289 8,658 TeliaSonera AB 1,220,262 8,208 Sandvik AB 644,396 7,002 * Skandinaviska Enskilda Banken AB Class A 1,151,192 6,818 Volvo AB Class B 784,508 6,608 Atlas Copco AB Class A 342,000 4,637 Investor AB Class B 245,631 4,324 Svenska Cellulosa AB Class B 320,557 4,319 * Electrolux AB Class B 163,844 3,860 SKF AB 220,000 3,399 Assa Abloy AB Class B 195,357 3,371 * Swedbank AB Class A 384,600 3,309 Skanska AB Class B 212,453 3,287 Volvo AB Class A 370,919 3,112 Tele2 AB 217,715 3,067 Swedish Match AB 137,337 2,876 Atlas Copco AB Class B 228,800 2,758 Scania AB Class B 217,701 2,675 Alfa Laval AB 170,499 2,315 SSAB AB Class A 128,377 2,075 Boliden AB 150,926 2,017 Securitas AB Class B 188,600 1,827 Industrivarden AB Class A 147,863 1,728 * Husqvarna AB 226,334 1,540 Holmen AB 32,630 781 Industrivarden AB 60,502 665 SSAB AB Class B 41,229 610 Switzerland (5.3%) Nestle SA 1,978,360 93,778 Novartis AG 1,226,746 65,649 Roche Holding AG 380,821 63,891 Credit Suisse Group AG 615,499 26,625 * UBS AG 1,906,947 24,870 ABB Ltd. 1,256,180 22,742 Zurich Financial Services AG 76,924 16,355 Syngenta AG 52,594 13,459 Cie Financiere Richemont SA 283,155 9,591 Holcim Ltd. 131,230 8,986 Swiss Reinsurance Co. Ltd. 190,543 8,237 Swatch Group AG (Bearer) 16,708 4,368 Swisscom AG 11,583 4,222 Adecco SA 76,079 4,099 SGS SA 3,055 3,928 Julius Baer Group Ltd. 113,460 3,772 Geberit AG 21,250 3,740 Givaudan SA 4,402 3,588 Sonova Holding AG 27,085 3,352 Synthes Inc. 26,040 3,315 Kuehne & Nagel International AG 32,254 3,109 * Actelion Ltd. 50,406 2,667 Swatch Group AG (Registered) 51,008 2,565 Baloise-Holding AG 27,484 2,279 Swiss Life Holding AG 17,331 2,180 Nobel Biocare Holding AG 67,612 1,989 Lonza Group AG 27,163 1,932 Lindt & Spruengli AG 75 1,852 Pargesa Holding SA 20,736 1,738 GAM Holding Ltd. 117,320 1,343 Schindler Holding AG 15,808 1,182 Straumann Holding AG 4,246 1,126 Lindt & Spruengli AG 455 981 Schindler Holding AG (Bearer) 10,577 782 BKW FMB Energie AG 8,626 656 EFG International AG 26,202 376 Taiwan (2.5%) Taiwan Semiconductor Manufacturing Co. Ltd. ADR 2,556,229 25,971 Hon Hai Precision Industry Co. Ltd. 4,611,716 19,217 MediaTek Inc. 441,798 7,128 Formosa Plastics Corp. 3,269,220 6,779 AU Optronics Corp. ADR 559,144 6,117 Nan Ya Plastics Corp. 3,139,370 5,868 * Chunghwa Telecom Co. Ltd. ADR 286,625 5,440 China Steel Corp. 5,236,444 5,307 *,^ United Microelectronics Corp. ADR 1,401,410 4,919 Formosa Chemicals & Fibre Corp. 2,275,210 4,913 Asustek Computer Inc. 2,311,952 4,462 * Cathay Financial Holding Co. Ltd. 2,634,050 4,442 HTC Corp. 423,997 4,144 Acer Inc. 1,443,065 4,019 * Fubon Financial Holding Co. Ltd. 3,296,000 3,834 Siliconware Precision Industries Co. ADR 533,071 3,598 Advanced Semiconductor Engineering Inc. ADR 825,015 3,218 Compal Electronics Inc. 2,149,822 2,980 InnoLux Display Corp. 1,706,126 2,794 Chinatrust Financial Holding Co. Ltd. 5,086,241 2,769 Delta Electronics Inc. 889,818 2,680 Formosa Petrochemical Corp. 1,025,580 2,580 Mega Financial Holding Co. Ltd. 4,372,000 2,352 Taiwan Semiconductor Manufacturing Co. Ltd. 1,177,532 2,235 Uni-President Enterprises Corp. 2,065,091 2,202 * Chi Mei Optoelectronics Corp. 2,822,872 2,195 Yuanta Financial Holding Co. Ltd. 3,218,845 2,042 Far Eastern New Century Corp. 1,851,779 2,024 Foxconn Technology Co. Ltd. 511,978 2,009 Quanta Computer Inc. 992,480 1,976 Wistron Corp. 980,373 1,851 Taiwan Mobile Co. Ltd. 943,609 1,823 * China Development Financial Holding Corp. 5,825,736 1,611 Lite-On Technology Corp. 1,212,940 1,538 Hua Nan Financial Holdings Co. Ltd. 2,549,520 1,474 Synnex Technology International Corp. 719,989 1,473 First Financial Holding Co. Ltd. 2,511,493 1,401 Taiwan Cooperative Bank 2,060,037 1,202 Taiwan Fertilizer Co. Ltd. 368,000 1,198 * SinoPac Financial Holdings Co. Ltd. 3,499,000 1,147 Pou Chen Corp. 1,508,927 1,132 * Shin Kong Financial Holding Co. Ltd. 2,788,298 1,062 * Taishin Financial Holding Co. Ltd. 2,587,000 1,041 Far EasTone Telecommunications Co. Ltd. 845,643 1,024 Macronix International 1,753,937 976 Unimicron Technology Corp. 767,975 929 Chang Hwa Commercial Bank 1,955,000 880 Inventec Co. Ltd. 1,410,239 805 * Inotera Memories Inc. 1,111,025 790 Cheng Shin Rubber Industry Co. Ltd. 407,934 779 Taiwan Cement Corp. 819,583 761 * Nanya Technology Corp. 928,609 753 Chicony Electronics Co. Ltd. 292,982 721 Novatek Microelectronics Corp. Ltd. 239,916 703 Asia Cement Corp. 739,298 698 Largan Precision Co. Ltd. 53,068 689 Realtek Semiconductor Corp. 228,415 622 Taiwan Glass Industrial Corp. 718,302 597 Yulon Motor Co. Ltd. 593,898 596 * Polaris Securities Co. Ltd. 1,140,359 576 Nan Ya Printed Circuit Board Corp. 135,821 573 KGI Securities Co. Ltd. 1,203,000 563 Catcher Technology Co. Ltd. 250,153 560 * HannStar Display Corp. 2,437,463 550 * Chunghwa Picture Tubes 4,451,000 542 * E.Sun Financial Holding Co. Ltd. 1,357,935 507 Coretronic Corp. 351,386 497 * Powerchip Semiconductor Corp. 3,909,255 487 Feng Hsin Iron & Steel Co. 297,790 485 * Walsin Lihwa Corp. 1,395,000 474 President Chain Store Corp. 199,904 459 * Evergreen Marine Corp. Taiwan Ltd. 778,000 449 * Tatung Co. Ltd. 2,007,000 436 Formosa Taffeta Co. Ltd. 594,000 433 U-Ming Marine Transport Corp. 222,000 422 Advantech Co. Ltd. 199,641 403 * Capital Securities Corp. 780,055 402 Transcend Information Inc. 122,455 397 * CMC Magnetics Corp. 1,550,000 392 * Taiwan Business Bank 1,407,000 363 Cheng Uei Precision Industry Co. Ltd. 175,107 357 Teco Electric and Machinery Co. Ltd. 870,000 351 * Ritek Corp. 1,340,397 339 D-Link Corp. 323,870 338 Yageo Corp. 970,000 336 Giant Manufacturing Co. Ltd. 115,020 309 * China Airlines Ltd. 891,244 298 * Winbond Electronics Corp. 1,217,000 297 Micro-Star International Co. Ltd. 463,929 287 Eternal Chemical Co. Ltd. 284,262 274 * Qisda Corp. 503,640 260 Taiwan Secom Co. Ltd. 157,000 252 * Wan Hai Lines Ltd. 500,050 250 * Yuen Foong Yu Paper Manufacturing Co. Ltd. 638,959 246 Asia Optical Co. Inc. 113,381 236 Yang Ming Marine Transport Corp. 643,369 231 Faraday Technology Corp. 116,897 228 * Waterland Financial Holdings 628,971 199 * Cathay Real Estate Development Co. Ltd. 443,000 195 * President Securities Corp. 329,289 192 Mitac International 412,736 189 Ton Yi Industrial Corp. 510,000 186 Oriental Union Chemical Corp. 242,083 183 * Far Eastern International Bank 563,293 179 * China Motor Corp. 302,105 174 * ProMOS Technologies Inc. 2,143,000 144 Compal Communications Inc. 124,520 137 Vanguard International Semiconductor Corp. 277,466 133 * Eva Airways Corp. 337,201 133 LITE-ON IT Corp. 120,054 124 Inventec Appliances Corp. 123,963 117 * Tatung Co. Ltd. GDR 26,447 116 AU Optronics Corp. 99,000 109 Chunghwa Telecom Co. Ltd. 57,000 102 * Via Technologies Inc. 143,000 78 Thailand (0.3%) PTT Exploration & Production PCL (Foreign) 863,072 3,405 PTT PCL (Foreign) 435,800 2,908 Siam Commercial Bank PCL (Foreign) 795,286 1,900 Bank of Ayudhya PCL(Local) 2,904,900 1,704 Kasikornbank PCL (Foreign) 644,100 1,700 Bangkok Bank PCL 495,797 1,671 Advanced Info Service PCL (Foreign) 609,900 1,517 Siam Cement PCL (Foreign) 181,762 1,210 PTT Aromatics & Refining PCL (Foreign) 1,174,261 863 CP ALL PCL (Foreign) 1,005,300 694 Banpu PCL 41,500 663 IRPC PCL (Foreign) 4,285,500 559 Charoen Pokphand Foods PCL (Foreign) 1,535,200 529 PTT Chemical PCL (Foreign) 185,600 469 Thai Oil PCL (Foreign) 365,800 446 Krung Thai Bank PCL (Foreign) 1,222,400 352 BEC World PCL (Foreign) 401,800 290 Airports of Thailand PCL (Foreign) 247,000 288 Banpu PCL (Local) 15,100 238 Total Access Communication PCL (Foreign) 246,500 237 * TMB Bank PCL 6,044,700 230 Thai Union Frozen Products PCL (Foreign) 207,100 205 Electricity Generating PCL (Foreign) 84,200 201 Siam City Cement PCL (Foreign) 29,100 193 Land and Houses PCL (Foreign) 1,099,500 187 Central Pattana PCL 330,100 186 Delta Electronics Thai PCL (Foreign) 339,900 179 * Thai Airways International PCL (Foreign) 287,600 153 Siam Makro PCL (Foreign) 53,100 139 Total Access Communication PCL (Local) 137,700 133 Siam City Bank PCL 113,900 105 Ratchaburi Electricity Generating Holding PCL 95,800 99 Siam City Bank PCL (Foreign) 75,700 70 Thoresen Thai Agencies PCL 80,300 64 Turkey (0.3%) Turkiye Garanti Bankasi AS 676,835 2,839 Akbank TAS 475,125 2,775 * KOC Holding AS 684,582 2,318 Turkiye Is Bankasi 499,559 2,195 Anadolu Efes Biracilik Ve Malt Sanayii AS 158,370 1,636 Turkiye Halk Bankasi AS 192,032 1,304 * Eregli Demir ve Celik Fabrikalari TAS 402,272 1,267 Turkcell Iletisim Hizmet AS 154,762 1,136 Tupras Turkiye Petrol Rafine 54,255 1,117 * Yapi ve Kredi Bankasi AS 439,169 1,058 * Turkiye Vakiflar Bankasi Tao 397,319 1,053 Turk Telekomunikasyon AS 262,727 908 BIM Birlesik Magazalar AS 19,202 871 Enka Insaat ve Sanayi AS 181,924 847 Haci Omer Sabanci Holding AS 184,247 791 Coca-Cola Icecek AS 40,139 332 Dogan Sirketler Grubu Holdings 402,311 293 Ford Otomotiv Sanayi AS 33,241 233 United Kingdom (14.7%) HSBC Holdings PLC 9,433,406 100,989 BP PLC 10,213,040 95,288 Vodafone Group PLC 28,525,918 60,943 GlaxoSmithKline PLC 2,840,401 55,280 Royal Dutch Shell PLC Class A 1,922,742 53,144 Rio Tinto PLC 827,875 40,371 Royal Dutch Shell PLC Class B 1,472,866 39,180 AstraZeneca PLC 791,261 36,727 British American Tobacco PLC 1,082,784 35,791 BHP Billiton PLC 1,196,785 35,108 BG Group PLC 1,827,350 33,593 Tesco PLC 4,271,434 28,908 Barclays PLC 6,183,208 26,427 * Anglo American PLC 719,592 26,402 Standard Chartered PLC 1,091,624 25,144 Diageo PLC 1,367,962 22,993 Unilever PLC 694,754 21,127 Reckitt Benckiser Group PLC 388,089 20,118 * Xstrata PLC 1,182,337 19,185 Imperial Tobacco Group PLC 549,986 17,736 SABMiller PLC 636,750 17,316 * Lloyds Banking Group PLC 19,595,847 15,754 National Grid PLC 1,329,022 13,348 Prudential PLC 1,370,329 12,550 Centrica PLC 2,757,193 11,837 BAE Systems PLC 1,907,813 10,700 Cadbury PLC 740,078 9,784 Scottish & Southern Energy PLC 500,304 9,324 Aviva PLC 1,499,917 9,186 BT Group PLC 4,193,854 9,152 Tullow Oil PLC 435,627 7,979 Rolls-Royce Group PLC 999,117 7,613 Compass Group PLC 1,010,360 6,878 WM Morrison Supermarkets PLC 1,417,708 6,522 WPP PLC 683,740 6,309 Pearson PLC 437,188 6,191 Shire PLC 304,754 6,036 British Sky Broadcasting Group PLC 708,368 5,999 Experian PLC 557,702 5,303 Reed Elsevier PLC 652,676 5,195 J Sainsbury PLC 1,003,955 5,163 Smith & Nephew PLC 481,883 4,848 * Old Mutual PLC 2,889,550 4,764 Marks & Spencer Group PLC 858,997 4,756 * Royal Bank of Scotland Group PLC 9,147,325 4,648 Kingfisher PLC 1,265,221 4,262 International Power PLC 820,988 4,191 * Carnival PLC 115,254 4,144 Land Securities Group PLC 407,438 4,135 Capita Group PLC 333,771 3,841 * Cairn Energy PLC 742,076 3,825 Legal & General Group PLC 3,151,791 3,786 Standard Life PLC 1,213,420 3,776 RSA Insurance Group PLC 1,843,593 3,770 Man Group PLC 933,169 3,497 Next PLC 108,629 3,387 Smiths Group PLC 212,150 3,367 * Wolseley PLC 152,905 3,364 Randgold Resources Ltd. 48,150 3,328 British Land Co. PLC 461,185 3,200 * Autonomy Corp. PLC 128,644 3,187 Cable & Wireless PLC 1,397,662 3,160 United Utilities Group PLC 364,429 3,108 G4S PLC 758,525 3,046 Associated British Foods PLC 216,050 3,035 Eurasian Natural Resources Corp. PLC 207,561 2,981 Antofagasta PLC 212,585 2,951 * Lonmin PLC 102,077 2,920 ^ Vedanta Resources PLC 74,071 2,841 Johnson Matthey PLC 116,994 2,720 Inmarsat PLC 245,761 2,668 Sage Group PLC 704,189 2,649 Liberty International PLC 334,640 2,421 Burberry Group PLC 238,209 2,325 Severn Trent PLC 129,097 2,313 Hammerson PLC 381,192 2,290 Rexam PLC 473,629 2,255 * Kazakhmys PLC 117,307 2,252 Intercontinental Hotels Group PLC 156,897 2,244 Cobham PLC 604,017 2,235 Petrofac Ltd. 142,507 2,184 AMEC PLC 179,855 2,167 Invensys PLC 440,834 2,156 3i Group PLC 513,544 2,154 Whitbread PLC 95,957 2,146 Segro PLC 400,571 1,990 Admiral Group PLC 107,702 1,939 Home Retail Group PLC 473,842 1,924 * ITV PLC 2,140,090 1,919 Schroders PLC 92,154 1,821 * Rentokil Initial PLC 977,521 1,797 Bunzl PLC 177,935 1,768 * Resolution Ltd. 1,284,161 1,637 Thomas Cook Group PLC 453,026 1,636 Logica PLC 857,621 1,599 ICAP PLC 264,374 1,553 Tate & Lyle PLC 241,178 1,521 Tomkins PLC 480,731 1,438 Hays PLC 752,059 1,322 TUI Travel PLC 313,499 1,293 Drax Group PLC 195,867 1,281 Ladbrokes PLC 499,664 1,248 Fresnillo PLC 114,985 1,223 Aegis Group PLC 637,977 1,214 William Hill PLC 376,736 1,195 *,^ British Airways PLC 333,646 1,088 Provident Financial PLC 71,896 1,072 Daily Mail & General Trust PLC 141,967 1,017 United Business Media Ltd. 128,155 870 * PartyGaming PLC 165,299 740 Carphone Warehouse Group PLC 203,537 618 Schroders PLC 33,423 529 * Northern Rock PLC 2,812  Total Common Stocks (Cost $7,974,970) Coupon Temporary Cash Investment (2.4%) Money Market Fund (2.4%) 2,3 Vanguard Market Liquidity Fund (Cost $189,237) 0.175% 189,237,390 189,237 Total Investments (102.3%) (Cost $8,164,207) Other Assets and Liabilities-Net (-2.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $156,270,000. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, the aggregate value of these securities was $54,689,000, representing 0.7% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $169,023,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. REITReal Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate FTSE All-World ex-US Index Fund its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America 880,039   Common StocksOther 160,421 6,838,413 92 Temporary Cash Investments 189,237   Total 1,229,697 6,838,413 92 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended January 31, 2010: Investments in Common StocksOther Amount valued based on Level 3 Inputs ($000) Balance as of October 31,2009 98 Change in Unrealized Appreciation (Depreciation) (6) Balance as of January 31, 2010 92 At January 31, 2010, the cost of investment securities for tax purposes was $8,172,832,000. Net unrealized depreciation of investment securities for tax purposes was $104,630,000, consisting of unrealized gains of $508,718,000 on securities that had risen in value since their purchase and $613,348,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD INTERNATIONAL EQUITY INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD INTERNATIONAL EQUITY INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 26, 2010 VANGUARD INTERNATIONAL EQUITY INDEX FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 26, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see File Number 2-88373, and a Power of Attorney filed on October 16, 2009, see File Number 2-52698, both Incorporated by Reference.
